EXHIBIT 10.32.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN REDACTED PROVISIONS OF
THIS AGREEMENT. THE REDACTED PROVISIONS ARE IDENTIFIED BY THREE ASTERISKS
ENCLOSED BY BRACKETS AND UNDERLINED. THE CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Proprietary and Confidential    BMO/Exult

 

Amendment #1 to, and Restatement of,

Master Services Agreement,

Service Agreement Number 1,

and Service Agreement Number 2

Dated April 23, 2003

 

Exult Canada, Inc. (“Service Provider”) and Bank of Montreal (“Client”) are
parties to that certain Master Services Agreement, Service Agreement No. 1 and
Service Agreement No. 2 each dated as of April 23, 2003 (collectively, the
“Agreement”). This “Amendment #1 to, and Restatement of, Master Services
Agreement, Service Agreement Number 1, and Service Agreement Number 2 Dated
April 23, 2003” (“Amendment #1”) is entered into by Service Provider and Client
as of December 24, 2003 (“Amendment #1 Effective Date”).

 

1. Amendment and Restatement. By this Amendment #1, the Parties hereby amend and
restate the Agreement by replacing the existing Agreement in its entirety with
the amended and restated Agreement attached hereto as Exhibit 1. For the sole
purpose of clarity and without intending to interpret or alter the scope or
meaning of the amended and restated Agreement attached hereto as Exhibit 1, the
Parties acknowledge that the scope of amendments set forth in this Amendment #1
include the following:

 

  (a) Master Services Agreement. The Master Services Agreement is amended to
include certain definition revisions, obligations relating to right to use
agreements, and general consistency updates to reflect the amendments to certain
other Schedules.

 

  (b) Service Agreement No. 1 (General HR Services). Service Agreement Number 1
is amended to reflect the Parties’ completion of anticipated Schedule revisions.

 

  (c) Service Agreement No. 1 Schedule C (Fees and Charges). Service Agreement
No. 1 Schedule C is amended to reflect the [***]* that the Parties agreed to
address [***]*.

 

  (d) Service Agreement No. 1 Schedule N (Asset Transfer and Bill of Sale).
Service Agreement No. 1 Schedule N is amended to delete the placeholder list of
purchased assets. No assets are transferred pursuant to Schedule N.

 

  (e) Service Agreement No. 1 Schedule S (Client Facilities/Client
Premises/Sublease/License to Use). Service Agreement No. 1 Schedule S is amended
to finalize certain terms and to include a final asset purchase list.

 

  (f) Service Agreement No. 1 Schedule Y (Business Associate Agreement). Service
Agreement No. 1 Schedule Y is amended by including a completed and
previously-signed copy of Schedule Y.

 

  (g) Service Agreement No. 2 (Learning Administration). Service Agreement
Number 2 is amended to reflect the Parties’ completion of certain anticipated
Schedule revisions, insertions and adoption of certain specified Service
Agreement Number 1 Schedules.

 

  (h) Service Agreement No. 2 Schedule B (Service Levels). Service Agreement No.
2 Schedule B is amended to provide Service Provider [***]* applicable to the
Learning Process.

 

Amendment #1

   1    BMO/Exult



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

  (i) Service Agreement No. 2 Schedule C (Fees and Charges). Service Agreement
No. 2 Schedule C is amended to reflect certain revisions to [***]* applicable to
the Learning Process and certain software licensing terms, among other items.

 

For and in consideration of the agreements, amendments and restatement set forth
herein, Service Provider and Client hereby enter into this Amendment #1 as of
the Amendment #1 Effective Date.

 

Bank of Montreal By:        

--------------------------------------------------------------------------------

Name:

  [***]*

Title:

  [***]*

Date:

    Exult Canada, Inc. By:        

--------------------------------------------------------------------------------

Name:

  [***]*

Title:

  [***]*

Date:

   

 

Amendment #1

   2    BMO/Exult



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

AMENDMENT #1

EXHIBIT 1

 

RESTATED AGREEMENT

 

[Attached]

 

Amendment #1

   i    BMO/Exult



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY

 

MASTER SERVICES AGREEMENT

 

by and between

 

EXULT CANADA, INC.

 

and

 

BANK OF MONTREAL

 

Dated and effective as of April 23, 2003

 

Amended and Restated as of December 24, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 Definitions and Interpretation

   1

1.01

  

Definitions

   1

1.02

  

Interpretation

   12

Article 2 Scope of Agreement and Relationship of Parties

   12

2.01

  

General Procurement

   12

2.02

  

Contracting Parties

   13

2.03

  

Evolving Nature of Relationship

   13

2.04

  

Inherent Services

   13

2.05

  

Service Provider Responsibility for Services

   14

2.06

  

Changing Nature of Services

   14

2.07

  

Exhibits

   14

2.08

  

Schedules

   14

Article 3 Term

   15

3.01

  

Agreement Term

   15

3.02

  

Renewals

   15

Article 4 Services [***]*; Acquisitions & Divestitures; New Services; Transition
Services; Other Service Requirements

   16

4.01

  

Services [***]*

   16

4.02

  

Exceptions to [***]*

   16

4.03

  

Client Acquisitions and Mergers

   16

4.04

  

Client Divestitures

   17

4.05

  

Change of Requirements

   17

4.06

  

New Services

   18

4.07

  

Service Delivery Environment

   18

4.08

  

Language of Services

   18

Article 5 Account Management, Executive Steering Committee and Governance

   18

5.01

  

Account Managers

   18

5.02

  

Executive Steering Committee

   18

5.03

  

Governance

   18

Article 6 Contract Administration

   19

6.01

  

Managed Agreements

   19

6.02

  

Assigned Agreements

   19

6.03

  

Assigned Agreement Invoices

   20

6.04

  

Performance Under Agreements

   20

 



--------------------------------------------------------------------------------

6.05

  

Replacement Agreements

   20

6.06

  

Right to Use Agreements

   20

Article 7 Service Levels

   20

7.01

  

Service Levels

   20

7.02

  

New Service Levels

   20

7.03

  

Root-Cause Analysis

   20

7.04

  

Continuous Improvement, Best Practices and Reporting

   20

7.05

  

Service Credits

   21

7.06

  

Excused Performance Problems

   22

7.07

  

Performance Standards

   24

7.08

  

Disaster Recovery and Business Continuity

   24

Article 8 Compliance with Laws

   26

8.01

  

Regulatory and Legal Compliance

   26

Article 9 Changes

   28

9.01

  

Background Changes

   28

9.02

  

Change Control

   28

9.03

  

Implementing Changes

   28

9.04

  

Correction of Manifest Errors

   28

9.05

  

Projects

   28

Article 10 Transition Plan

   29

10.01

  

General

   29

10.02

  

Asset Transfer

   30

10.03

  

In-Flight Projects

   30

Article 11 New Services

   30

11.01

  

Cooperation with Third Party Providers

   30

Article 12 Client Executive, Responsibilities & Resources

   31

12.01

  

Client Account Manager; Functional Area Leads

   31

12.02

  

Client Responsibilities

   31

12.03

  

Client Resources

   32

Article 13 Service Provider Account Lead and Personnel

   32

13.01

  

Service Provider Account Manager

   32

13.02

  

Continuity

   32

13.03

  

Service Provider Personnel

   32

13.04

  

Use of Service Provider Subcontractors and Temporary Staff

   33

13.05

  

Service Provider Locations, Off-Shore and Multi-Shore Delivery

   35

 



--------------------------------------------------------------------------------

Article 14 Consents

   36

14.01

  

Consents

   36

Article 15 Software and Proprietary Rights

   36

15.01

  

Ownership and License Rights

   36

15.02

  

Reports

   37

15.03

  

Assignment of Client Documentation to Client

   38

15.04

  

Delivery of Client Documentation

   38

15.05

  

Use of Procedures and Protocols

   38

15.06

  

Use of General Knowledge or Skill

   38

15.07

  

Disabling Code

   38

Article 16 Charges, Invoicing, Disputed Charges & Taxes

   39

16.01

  

Charges

   39

16.02

  

Invoicing

   39

16.03

  

Invoice Payment

   39

16.04

  

Disputed Charges/Credits

   39

16.05

  

Taxes

   40

Article 17 Audits

   41

17.01

  

Client Audit Rights

   41

17.02

  

Payments

   42

17.03

  

Audit Scope and Process

   42

17.04

  

OSFI Guideline B-10

   45

17.05

  

Survival

   45

17.06

  

[***]* Audits

   45

17.07

  

Selection of Auditors

   45

17.08

  

Audit Costs

   45

17.09

  

Confidential Information

   46

17.10

  

Records Retention

   46

Article 18 Data and Reports

   46

18.01

  

Provision of Data

   46

18.02

  

Production of Reports

   47

18.03

  

Data Inputs

   47

18.04

  

Production of Reports Generally

   47

18.05

  

Inspection of Reports

   47

18.06

  

Correction of Errors

   47

Article 19 Confidentiality, Security, Compilations and Publicity

   48

19.01

  

Confidentiality

   48

19.02

  

Nondisclosure Agreements

   49

 



--------------------------------------------------------------------------------

19.03

  

Security

   50

19.04

  

Protection of Personal Information

   50

19.05

  

Virus Protection

   51

19.06

  

Compilations

   51

19.07

  

Costs

   51

19.08

  

Publicity and Reference Account

   51

Article 20 Representations and Warranties

   53

20.01

  

By Service Provider

   53

20.02

  

By Client

   54

20.03

  

Mutual

   54

20.04

  

Disclaimers

   55

Article 21 Dispute Resolution

   55

21.01

  

Disputes

   55

21.02

  

Mediation

   55

21.03

  

Arbitration

   55

21.04

  

Continued Performance

   56

21.05

  

Equitable Relief

   56

21.06

  

Court Proceedings

   56

Article 22 Termination

   56

22.01

  

Termination by Service Provider

   56

22.02

  

Termination by Client

   57

22.03

  

Bankruptcy

   58

22.04

  

Termination for Force Majeure Event

   59

22.05

  

Termination Fees

   61

22.06

  

Termination Assistance

   62

22.07

  

Exit Rights

   63

22.08

  

Assumption of Governmental Authority Control

   64

22.09

  

Offers to Service Provider Employees

   64

22.10

  

Effect of Termination

   65

22.11

  

Termination Assistance Fees

   65

Article 23 Indemnification

   65

23.01

  

Indemnity by Service Provider

   65

23.02

  

Indemnity by Client

   67

23.03

  

Indemnification Procedures

   68

23.04

  

Clarifications

   69

Article 24 Insurance

   69

24.01

  

Service Provider Insurance

   69

24.02

  

General Insurance Requirements

   70

24.03

  

Risk of Loss

   70

 



--------------------------------------------------------------------------------

Article 25 Damages and Limitations of Liability

   71

25.01

  

Direct Damages

   71

25.02

  

Exclusion of Consequential Damages

   72

25.03

  

Exclusions to Limitations

   72

Article 26 Miscellaneous Provisions

   73

26.01

  

Notices

   73

26.02

  

Assignment

   73

26.03

  

Relationship

   73

26.04

  

Severability and Waivers

   74

26.05

  

Survival

   74

26.06

  

Governing Law

   74

26.07

  

Venue

   74

26.08

  

Force Majeure

   74

26.09

  

Right to Provide Services

   75

26.10

  

Further Assurances

   75

26.11

  

Solicitation

   75

26.12

  

Negotiated Terms

   75

26.13

  

Consents, Approval and Requests

   75

26.14

  

Entire Agreement; Amendments; Counterparts

   75

26.15

  

Third Party Beneficiaries

   76

26.16

  

Language of Agreement

   76

 



--------------------------------------------------------------------------------

This MASTER SERVICES AGREEMENT (this “Agreement”), effective as of April 23,
2003 (the “Effective Date”), is by and between Exult Canada, Inc., a corporation
with offices at 55 Bloor Street West, 6th Floor, Toronto, Ontario M4W3N5
(“Service Provider”) and Bank of Montreal, a Canadian chartered bank with
offices [***]* Toronto, Ontario [***]* (“Client”) including its Affiliates
(defined below) (Client and Client Affiliates are collectively referred to in
this Agreement as “Client Group”). Service Provider and Client may be
individually referred to herein as a “Party” or collectively as the “Parties.”

 

RECITALS

 

A. Client desires to engage Service Provider to provide human resources
administration, processing and various services pursuant to this Agreement; and

 

B. Service Provider desires to provide such services pursuant to this Agreement.

 

NOW, THEREFORE, for and in consideration of the agreements set forth below,
Service Provider and Client hereby agree as follows:

 

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

1.01 Definitions

 

(a) Unless otherwise specified in an Exhibit, Service Agreement, Schedule,
Appendix or other attachment, the following defined terms used in this
Agreement, including in any Exhibit, Service Agreement, Schedule, Appendix or
other attachment to this Agreement, shall have the meanings specified below:

 

“Account Managers” means the Client Account Manager and the Service Provider
Account Manager.

 

“Action Plan” has the meaning set out in Section 17.03(e).

 

“Additional Amount” has the meaning set forth in Section 16.05(k).

 

“Agreement” means the terms and conditions of this Agreement, including all
attached Exhibits, Service Agreements, Schedules, Appendices or other
attachments attached to the Agreement at the time the Agreement is signed by
Service Provider and Client and as revised by mutual written agreement from time
to time, as well as amendments, additions, or modifications to the Agreement
under Section 26.14 and Change Orders executed by the Parties.

 

“Affected Employees” has the meaning set forth in Schedule J of the applicable
Service Agreement.

 

“Affiliates” means Client Affiliates and Exult Canada Affiliates, individually
or collectively, as the context requires.

 

“Annual Audit” has the meaning set out in Section 17.02 (a).

 

“Annual Audit Plan” has the meaning set out in Section 17.01(a).

 

“Approved Auditors” has the meaning set out in Section 17.01 (a).

 

“Assets” means the assets set forth in Schedule N to the applicable Service
Agreement.

 



--------------------------------------------------------------------------------

“ASM Pool Allowance” has the meaning set for in Schedule C to the applicable
Service Agreement.

 

“Assigned Agreements” means the Third-Party Vendor Contracts of Client or Client
Affiliates set forth in Schedule D to the applicable Service Agreement that the
Parties intend to have assigned to Service Provider during the applicable
Service Agreement Term, as Schedule D may be amended by the Parties from time to
time.

 

“Assuming Service Provider Entity” has the meaning set forth in Section 22.05
(b) (i).

 

“Assuming Exult Canada Parent Entity” has the meaning set forth in Section 22.05
(c) (i).

 

“Audits” has the meaning given set out in Section 17.01 (a).

 

“Background Change” has the meaning set forth in Section 9.01.

 

“Background Investigation Search” has the meaning set forth in Section 13.04
(b).

 

“Bankruptcy Code” has the meaning set forth in Section 22.03(a)(ii).

 

“Baseline Charges” means the base charges payable by Client to Service Provider
as set forth in Schedule C to the applicable Service Agreement and include,
without limitation, the ASM Pool Allowance.

 

“Business Continuity Plan” means the plan of Service Provider to maintain or
restore affected workspaces of Service Provider Staff at Service Locations of
Service Provider and their ability to provide the Services in the event of a
disaster or Force Majeure Event and will be developed in accordance with this
Agreement and Exhibit H.

 

“Business Day” means, for the purposes of this Agreement, Monday to Friday
inclusive except statutory holidays observed in the Province of Ontario (for
Services received in Canada) and in the State of Illinois (for Services received
in the United States), or as may be otherwise described in and for each Service
Agreement. For avoidance of doubt, for the purposes of Section 26.01(Notices),
Business Days shall mean Monday to Friday inclusive except statutory holidays
observed in the Province of Ontario.

 

“Change” means the material revision, substitution, addition, implementation,
modification, upgrade, improvement, enhancement or other material change in the
Services, Service Levels, or Charges, and may include specific changes to the
location of Service Locations across international borders, changes to
applicable Laws, installations, de-installations, changes to Client Machines,
Client Proprietary Software, Client Third Party Software, changes to Client
Group Security Policies and Standards, changes to Procedures Manual, changes to
Disaster Recovery Plan, changes to Business Continuity Plan, either performed by
Service Provider at the request of the Client, or requested by Service Provider
and agreed upon by the Client. A Change excludes a Background Change. New
Services shall be considered a Change; however, New Services shall be documented
by a signed amendment to the applicable Service Agreement or by a new Service
Agreement. In addition, changes to KPIs and changes to Baseline Charges will be
documented by an amendment to the applicable Service Agreement.

 

“Change of Control of [***]*” means (1) the sale, transfer or other disposition
of all or substantially all the assets or voting shares of [***]* other than to
any [***]*, (2) the acquisition, directly or indirectly, by any entity, or group
of entities acting in concert (other than any [***]* and any entity formed by
[***]* for purposes of holding or administering investments, or any transferee
of any of them other than a purchaser of securities in an open market
transaction), of beneficial control of more than 50% of the voting power or
economic interests represented by the outstanding securities of [***]* in one
transaction or a series of related transactions; or (3) the merger or
consolidation of [***]* with another entity, in which the stockholders of [***]*
immediately before such merger or consolidation own immediately after such

 

2



--------------------------------------------------------------------------------

merger or consolidation less than 50% of the voting power or economic interests
represented by the outstanding securities of the resulting combined entity.

 

“Change of Control of [***]*” means (1) the sale, transfer or other disposition
of all or substantially all the assets or voting shares of [***]* other than to
any [***]*, (2) the acquisition, directly or indirectly, by any entity, or group
of entities acting in concert (other than any [***]* and any entity formed by
[***]* for purposes of holding or administering investments, or any transferee
of any of them other than a purchaser of securities in an open market
transaction), of beneficial control of more than 50% of the voting power or
economic interests represented by the outstanding securities of [***]* in one
transaction or a series of related transactions; or (3) the merger or
consolidation of [***]* with another entity, in which the stockholders of [***]*
immediately before such merger or consolidation own immediately after such
merger or consolidation less than 50% of the voting power or economic interests
represented by the outstanding securities of the resulting combined entity.

 

“Change Control” means the written description of how Changes shall be
implemented under this Agreement as set forth in Exhibit U to this Agreement.

 

“Change Order” means a document agreed upon by the Parties (i) implementing a
Change or (ii) adding a New Service. For the avoidance of doubt, a New Service
will also be required to be documented by the signature of the Parties to a
Service Agreement.

 

“Charges” are the amounts payable by Client to Service Provider pursuant to this
Agreement including as described in Schedule C to the applicable Service
Agreement under which the Services are being provided.

 

“Claim” has the meaning set forth in Section 23.01 (b) (ii).

 

“Client” has the meaning set forth in the preamble of this Agreement.

 

“Client Affiliate” means any entity that directly or indirectly Controls or is
Controlled by, or is under common Control with Client.

 

“Client Account Manager” has the meaning set forth in Section 12.01.

 

“Client Audits” has the meaning set out in Section 17.03(a).

 

“Client Data” means all data and information relating to Client Group or Service
Users submitted to Service Provider, Exult Canada Affiliates or Service Provider
Subcontractors by or on behalf of Client Group, including any derivatives,
extrapolations or summaries of the foregoing.

 

“Client Documentation” means all documentation constituting or containing
Service Provider’s output to Client Group of the Services including, without
limitation, regulatory forms and filings, reports, records (including statutory
and employee records) receipts, invoices, correspondence, files, notes, plans,
policies, manuals, Client Group end-user process maps and descriptions of
Services prepared by Service Provider for Client Group to use the Services, all
Client Group Data, but for the avoidance of doubt does not include any Service
Provider Documentation (as defined below).

 

“Client Environment” means, collectively, Client Machines and Client Software
integrated or interfaced with each other and with a mutually agreed upon
demarcation point into the Service Provider Environment, which demarcation point
will be described in the Transition Plan, to permit Client to receive the
Services in accordance with the Agreement and the Service Agreements.

 

3



--------------------------------------------------------------------------------

“Client Facilities” means those Client and/or Client Affiliate spaces, furnished
or otherwise as reasonably determined by Client to be suitable for Service
Provider to carry out administrative functions associated with the Services and
to continue to have installed certain equipment identified in a Service
Agreement that will continue to be owned by Client and/or Client Affiliates,
together with telephone equipment and services, janitorial services, utilities
and office-related equipment, supplies, duplicating services reasonably
necessary in connection with the performance of Services and provided in a
manner substantially similar to how the same spaces or facilities were operated
by Client and/or Client Affiliates prior to the Effective Date.

 

“Client Group” has the meaning set forth in the preamble to this Agreement.

 

“Client Machines” means equipment used by Client Group to obtain the Services,
including computers and related equipment, such as central processing units and
other processors, controllers, modems, communications and telecommunications
equipment (voice, data and video), cables, storage devices, printers, terminals,
other peripherals and input and output devices, and other tangible mechanical
and electronic equipment intended for the processing, input, output, storage,
manipulation, communication, transmission and retrieval of information and data.

 

“Client Premises” means that space named in the applicable Service Agreement
which is owned or leased by Client and/or its Affiliates, and which, as of the
applicable Service Agreement Effective Date, will be subleased or otherwise
provided by Client or Client Affiliates, as the case may be, to Service
Provider.

 

“Client Proprietary Software and Materials” means: (1) the Software (including
modifications and derivatives thereof developed by Client, Client’s Affiliates,
or any third party) and other Intellectual Property owned by Client and/or
Client Affiliates including that which is listed in Schedule F to the applicable
Service Agreement, (2) modifications and derivatives of the Software named in
(1) as may be modified by agreement of the Parties from time to time during the
Term by Change Control and includes Client-owned Commissioned Works, and (3) for
(1) and (2), includes all manuals, standard drawings, documentation, and other
information relating to such Software.

 

“Client’s Regulatory Requirements” means the Laws to which Client Group is
required to submit from time to time.

 

“Client Representatives” means the independent contractors, consultants and
designated agents of Client Group, excluding Service Provider and Exult Canada
Affiliates.

 

“Client Shareholders’ Auditors” means one or more chartered accountant firms
that have been appointed by Client shareholders and are of record as of the date
of Service Provider’s notice of a Change of Control of Service Provider or
Change of Control of Exult Canada Parent, to perform Client Group shareholders’
audits.

 

“Client Software” means the Client Proprietary Software and Materials and the
Client Third Party Software and Materials, collectively.

 

“Client Third Party Software and Materials” means: (1) the Software or other
Intellectual Property (including modifications and derivatives thereof) licensed
or leased by Client and/or its Affiliates from a third party including that
which is listed in Schedule F to the applicable Service Agreement, (2)
modifications and derivatives of the Software named in (1) as may be modified by
agreement of the Parties from time to time during the Term by Change Control,
and (3) for (1) and (2) includes all manuals, standard drawings, standard form
documentation, and other information relating to such Software owned by a Third
Party Vendor.

 

“Client Transition Services” has the meaning set forth in Section 10.01.

 

“Commercially Reasonable Efforts” means a prompt and diligent effort made in a
workman-like manner using qualified individuals.

 

4



--------------------------------------------------------------------------------

“Commissioned Works” has the meaning set forth in Section 15.01(d).

 

“Competitor” means (1) in Canada, [***]*, (2) in the United States, [***]*
percent of equity capital of Client’s Affiliate Harris Trust and Savings Bank,
(3) any Affiliate of the entities in (1) or any successor entity of the entities
in (1) as a result of acquisition, merger or amalgamation or (4) any Affiliate
of the entities in (2) that conduct banking business or any successor entity of
the entities in (2) as a result of acquisition, merger or amalgamation.

 

“Compilations” has the meaning set forth in Section 19.06.

 

“Confidential Information” means (i) with respect to each Party and its
Affiliates: (a) information relating to that Party’s and its Affiliates’ planned
or existing systems and systems architecture, including hardware, software,
source code, object code, specifications, documentation, methods of processing
and operational methods, (b) any information marked confidential, restricted or
proprietary or which otherwise would be understood by a reasonable person in the
position of the recipient to be confidential in nature, (c) financial data and
information, customer lists, sales, profits, organizational restructuring, new
business initiatives, product pricing strategies, (d) information that describes
that Party’s and its Affiliates’ business methods or products, (e) information
that describes that Party’s and its Affiliates’ product strategies, business
strategies, customers, vendors, service delivery methods, human resources or
other corporate plans and strategies, tax interpretations, tax positions and
treatment of any item, (f) confidential information, software and data of third
Parties with which the Party and the Affiliates conduct business; and (g) the
terms of this Agreement; (ii) with respect to Client: (a) the Client Data; and
(b) the Client Software and Client Documentation; and (c) information about
Client Group’s customers; and (d) personal information of Service Users as that
term is defined in the Personal Information Protection Act, and (f) information
and other Confidential Information about Service Users and Affected Employees;
and (iii) with respect to Service Provider the Service Provider Software and
Materials and Service Provider Documentation.

 

“Consents” means all use licenses, consents, authorizations and approvals that
are necessary to (a) allow Service Provider and Service Provider Representatives
to (i) use Client’s and Client Affiliates’ owned, licensed and leased assets,
including the Client Software and Client Machines and (ii) manage and administer
the Managed Agreements on Client’s and Client Affiliates’ behalf and (b) allow
Client and Client Affiliates to assign the Assigned Agreements to Service
Provider.

 

“Contract Year” means each twelve (12) month period commencing, in the case of
the first Contract Year, on the Service Agreement Effective Date and thereafter
upon the completion of the immediately preceding Contract Year.

 

“Control” means, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities (or
other ownership interest), by contract or otherwise.

 

“Cost Recovery” has the meaning set forth in Schedule C of the applicable
Service Agreement.

 

“Dedicated Employees” has the meaning set forth in Section 22.09.

 

“Deficiency Notice” has the meaning set forth in Section 17.03(c).

 

“Disaster Recovery Plan” or “DRP” means the plans of Service Provider and the
agreed interfaces between the DRP and the Client Group disaster recovery plan,
to maintain or restore the electronic data, computer and telephony systems and
related infrastructure used to provide the Services in the event of a disaster
or Force Majeure Event and will be developed in accordance with this Agreement
and Exhibit H.

 

5



--------------------------------------------------------------------------------

“Disclosing Party” has the meaning set forth in Section 19.01.

 

“Dispute Notice” has the meaning set forth in Section 21.01.

 

“Divest” with its grammatical variations, means Client and/or Client’s Affiliate
equity interest in a Line of Business or an Affiliate that is fifty (50%) or
less after completion of a sale or other transaction the result of which
releases Client and/or Client Affiliate’s Controlling ownership of that Line of
Business or Affiliate.

 

“Effective Date” has the meaning set forth in the preamble of this Agreement.

 

“End Date” has the meaning set forth in Section 22.07.

 

“ESDM SM” means the proprietary Exult Service Delivery Model.

 

“Excused Performance Problems” has the meaning set forth in Section 7.06.

 

“Executive Steering Committee” means the committee created in accordance with
Section 5.02.

 

“Exult Canada Affiliate” means any entity that, directly or indirectly,
Controls, is Controlled by or is under common Control with, Service Provider.

 

“Exult Canada Parent” means Exult, Inc., a Delaware corporation with a principal
office at 121 Innovation Drive, Suite 200, Irvine, California 92612, United
States.

 

“Force Majeure Event” has the meaning set forth in Section 26.08(a).

 

“Governmental Approval” means any license, consent, permit, approval, or
authorization of any person or entity, or any notice to any person or entity,
the granting of which is required by Law, including Client’s Regulatory
Requirements, for the consummation of the transactions contemplated by this
Agreement.

 

“Governmental Authority” means any international, national, federal, state,
provincial, municipal, local, territorial or other governmental department,
agency, bureau, commission, official, ministry, court, Crown corporation, board,
tribunal, dispute resolution panel, regulatory authority, judicial or
administrative body, or other law, rule, regulation-making entity, domestic,
international or foreign, and includes without limitation, OSFI, with authority
over the Parties and/or their Affiliates, as applicable.

 

“Guideline B-10” has the meaning set forth in Section 17.04.

 

“HIPAA” means the privacy rules promulgated under United States’ Health
Insurance Portability and Accountability Act of 1996.

 

“Indemnification Claim” is defined in Section 23.03(a).

 

“Indemnified Party” has the meaning set forth in Section 23.03(a).

 

“Indemnifying Party” has the meaning set forth in Section 23.03(a).

 

“In-Flight Projects” means projects already in progress by Client that are
listed in a Schedule to the applicable Service Agreement.

 

6



--------------------------------------------------------------------------------

“Initial Agreement Expiration Date” has the meaning set forth in Section 3.01.

 

“In Situ Period” has the meaning set forth in a Schedule to the applicable
Service Agreement.

 

“Insolvent Party” has the meaning set forth in Section 22.03 (a).

 

“Intellectual Property” means any (a) copyrights, (b) patents and patentable
processes, methodologies, and procedures, (c) trade secrets, and (d) trademarks
or service marks.

 

“Interim Service Levels” has the meaning set forth in Schedule B of the
applicable Service Agreement.

 

“Key Performance Indicator” or “KPI” means the performance levels described in
Schedule B to the applicable Service Agreement.

 

“Key Personnel” has the meaning set forth in Section 13.03.

 

“Key Service Provider Positions” has the meaning set forth in Schedule L (if
any) to the applicable Service Agreement.

 

“Law” means any law including common law, declaration, decree, directive,
legislative enactment, order, ordinance, regulation, rule by-law, protocol,
codes, guidelines, treaties, policies, notices, judgments, awards, or other
binding requirement of or by any Governmental Authority whether before or after
the Effective Date.

 

“Line of Business” means a department or division of Client that is not an
Affiliate of Client or a department or division of a Client Affiliate.

 

“Losses” means any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts or other reasonable fees and expenses of litigation or other
proceedings or of any claim, default or assessment).

 

“Managed Agreements” means the Third-Party Vendor Contracts for which Client or
its Affiliate retains financial responsibility as set forth in a Schedule to the
applicable Service Agreement and as may be agreed by the Parties from time to
time by Change Control.

 

“myHRSM” means a set of Service Provider proprietary or licensed tools that
facilitate the delivery and use of the Services including certain tools to
enable employee self-service functions.

 

“New Location” has the meaning set forth in Section 13.05.

 

“New Service(s)” are those human resources related services that are not
included in any signed Service Agreements at the time of the introduction or
request for the New Services.

 

“Notice of Assumption of Defense” has the meaning set forth in Section 23.03.

 

“OSFI” means the Office of the Superintendent of Financial Institutions under
the Financial Institutions Act, (Canada), as amended and re-enacted from time to
time.

 

“Parties” means Client and Service Provider, collectively.

 

7



--------------------------------------------------------------------------------

“Party” means either Client or Service Provider, as the case may be.

 

“Performance Standards” has the meaning set forth in Section 7.07.

 

“Personal Information Protection Act” means Personal Information Protection and
Electronic Documents Act, S.C. 2000, c.5 as amended and re-enacted from time to
time.

 

“[***]* Software” means the software provided by [***]* in use by Client Group
as of the Effective Date, together with all maintenance fixes, modifications,
enhancements and new versions released by [***]* to which Client Group is
entitled under its agreements with [***]* during the Term.

 

“Preliminary Transition Plan” has the meaning set forth in Section 10.01.

 

“Procedures Manual” means the Client Group-specific Service User procedures
prepared by Client and Service Provider (but not including any Service Provider
Documentation).

 

“Process” has the meaning set forth in Schedule A to the applicable Service
Agreement.

 

“Process Take On Date” has the meaning set forth in Schedule C to the applicable
Service Agreement.

 

“Project” means a project not within the scope of the Services that Client
requests that Service Provider perform, the scope and terms of which are
mutually agreed. A Project may include engagements under which Service Provider
will deliver to Client a Commissioned Work as a deliverable either in paper,
software or electronic form. For the avoidance of doubt, the type of services
and deliverables envisioned by a Project is a type of work performed [***]*

 

“Receiving Party” has the meaning set forth in Section 19.01.

 

“Renewal Period” has the meaning set forth in Section 3.02.

 

“Replacement Agreements” has the meaning set forth in Section 6.05.

 

“Report Tool” has the meaning set forth in Section 22.07 (d).

 

“Reporting Service Levels” means the quantitative and qualitative performance
levels for the Services as described in a Schedule to the applicable Service
Agreement.

 

“Required [***]* Audits” has the meaning set forth in Section 17.03 (a).

 

“Retained Agreement” means an agreement between Client or Client Affiliate and a
third party for a product or service that is retained by Client or Client
Affiliate and relates to a resource necessary either for Service Provider’s
delivery of the Services or Client Group’s receipt of the Services.

 

“Retained Employees” has the meaning set forth in Schedule J.

 

“Retained Services” means the services and responsibilities retained by Client
Group including as set forth in Schedule A to the applicable Service Agreement.

 

“Right to Use Agreement” has the meaning set forth in Section 6.06.

 

“Security Plan” has the meaning set forth in Section 19.03 (a).

 

8



--------------------------------------------------------------------------------

“Service Agreement” has the meaning set forth in Section 2.01.

 

“Service Agreement Effective Date” means the effective date of a Service
Agreement.

 

“Service Agreement Term” is the period of time written in a Service Agreement
for which the Services under that Service Agreement will be provided by Service
Provider, unless earlier terminated in accordance with the terms of this
Agreement.

 

“Services Commencement Date” means the date indicated under a Service Agreement
as the date on which Service Provider will begin to provide Services described
in the Service Agreement; provided that for Service Agreement Number 1 there is
no Services Commencement Date, only Process Take-On Dates.

 

“Service Credits” means the amounts specified in Schedule B to the applicable
Service Agreement that Client has the right to recover in the event of a Service
Level Default as liquidated damages. The formula for calculating Service Credits
will be set forth in Schedule B to the applicable Service Agreement.

 

“Service Level(s)” means the Reporting Service Levels and the Key Performance
Indicators, collectively.

 

“Service Level Default” means Service Provider’s failure to meet a Key
Performance Indicator for reasons other than Excused Performance Problems.

 

“Service Level Termination Event” means those criteria agreed upon by Client and
Service Provider that, if reached, entitles Client to terminate the applicable
Service Agreement or the Agreement. What constitutes Service Level Termination
Events shall be set forth in the applicable Service Agreement.

 

“Service Location(s)” means any Client Group service location or Service
Provider service location, as applicable.

 

“Service Provider” has the meaning set forth in the preamble.

 

“Service Provider Account Manager” has the meaning set forth in Section 13.01.

 

“Service Provider Documentation” means all documentation constituting or
containing Service Provider’s trade secrets, know-how, Service Provider
Intellectual Property, internal notes, internal correspondence, Customer Service
Center operations materials (including without limitation, workflow maps,
designs, manuals and descriptions), other internal Service Provider processes,
workflows and procedures, the Exult Service Delivery Model SM or ESDM SM and
myHRSM and all data contained therein.

 

“Service Provider Environment” means, collectively, Service Provider Machines
and Service Provider Software as integrated and/or interfaced with each other
and with a mutually agreed upon demarcation point into the Client Environment,
which demarcation point will be described in the Transition Plan, to provide the
Services in accordance with the Agreement and the Service Agreements.

 

“Service Provider Machines” means all Machines and equipment leased or owned by
Service Provider, Exult Canada Affiliates and Service Provider Subcontractors
that are used by Service Provider, Exult Canada Affiliates and Service Provider
Subcontractors to provide the Services.

 

“Service Provider Personnel” means employees of Service Provider used to deliver
the Services to Client Group.

 

9



--------------------------------------------------------------------------------

“Service Provider Proprietary Software” means the Software, including myHRSM,
(and all modifications and derivatives thereof developed under this Agreement)
owned or developed by or on behalf of Service Provider that is used in
connection with the Services.

 

“Service Provider Representatives” means the independent contractors,
consultants and designated agents of Service Provider and includes Exult Canada
Affiliates and Service Provider Subcontractors.

 

“Service Provider Service Location(s)” means any location from which Service
Provider delivers Services.

 

“Service Provider Software” means the Service Provider Proprietary Software and
the Service Provider Third Party Software, collectively.

 

“Service Provider Software and Materials” means: (1) all Software (including
modifications and derivatives thereof developed by Service Provider, Exult
Canada Affiliates, or any third party) and other Intellectual Property owned by
Service Provider as of the applicable Service Agreement Effective Date, (2)
modifications and derivatives of the Software named in (1) as may be modified by
Service Provider, Exult Canada Affiliates, Client or any third party) from time
to time during the Term and include Service Provider owned Commissioned Works,
(3) for (1) and (2), all manuals, standard drawings, standard form Service
Provider Software documentation, and other information relating to such Software
owned by Service Provider, and (4) includes the Service Provider Third Party
Software and Materials.

 

“Service Provider Software Tools” has the meaning set forth in Section 15.01
(c).

 

“Service Provider Staff” means: (1) the Service Provider Personnel, and
employees of Exult Canada Affiliates, and those employees of Service Provider
Subcontractors who provide the Services, and (2) independent contractors of
Service Provider, Exult Canada Affiliates and Service Provider Subcontractors
that have access to Confidential Information of Client Group and/or Client
Premises.

 

“Service Provider Subcontractors” means any entity that is contractually
obligated to provide or assist Service Provider in the provision of Services,
other than Client, and excludes Exult Canada Affiliates, but includes
subcontractors of Exult Canada Affiliates.

 

“Service Provider Third Party Software and Materials” means the Software or
other Intellectual Property (including modifications and derivatives thereof
developed under this Agreement) licensed or leased by Service Provider from a
third party that is used in connection with the Services.

 

“Service Provider Transition Services” has the meaning set forth in Section
10.01.

 

“Services” are the services to be provided by Service Provider as set forth in
the applicable Service Agreement subject to the terms and conditions of this
Agreement and includes New Services when mutually agreed and documented by a
Change Order and/or an amendment to a signed Service Agreement or by a new
Service Agreement.

 

“Service User”, whether before or after the Effective Date, means a current or
former employee, consultant, annuitant or retiree of Client and Client
Affiliates or other person participating in employee-related programs of Client
and Client Affiliates and whom Client and Client Affiliate authorizes, and any
beneficiary of a participant in an employee-related program.

 

“Software” means the object and source code versions of any applications
programs, operating system software, computer software languages, utilities,
other computer programs and related documentation, in whatever form or media,
including the tangible media upon which such applications programs, operating
system software, computer software languages, utilities, other computer programs
and related documentation are recorded or printed.

 

10



--------------------------------------------------------------------------------

“Start Date” has the meaning set forth in Schedule J to the applicable Service
Agreement.

 

“Term” has the meaning set forth in Section 3.01 and includes the Termination
Assistance Period.

 

“Termination Assistance Period” means a period of time of [***]* during which
Service Provider shall provide the Termination Assistance Services in accordance
with Article 22 and Schedule P of the applicable Service Agreement.

 

“Termination Assistance Fees” has the meaning set forth in Section 22.11 of this
Agreement.

 

“Termination Assistance Plan” is the plan developed by Client, with cooperation
from Service Provider, based on the requirements provided by Client to
repatriate the Services to Client or otherwise transition the Services to
Client’s designee at the expiry or termination of the Agreement or the
applicable Service Agreement, as the case may be.

 

“Termination Assistance Services” has the meaning set forth in Section 22.06 and
Schedule P to the applicable Service Agreement.

 

“Termination Fees” means the fees set forth in a Schedule to the applicable
Service Agreement payable to Service Provider in accordance with Section 22.04
and the applicable Service Agreement.

 

“Third-Party Vendor” means a third party that at any time during the Term
provides products or services under any Third Party Vendor Contract.

 

“Third-Party Vendor Contract” means any Assigned Agreement, Managed Agreement,
Retained Agreement, or other agreements as mutually agreed by the Parties.

 

“Third-Party Costs” has the meaning set forth in Schedule C to the applicable
Service Agreement.

 

“Transition Completion Date” means the date a migration of Services is completed
in accordance with a Transition Plan

 

“Transition Milestones” has the meaning set forth in Section 10.01.

 

“Transition Period” has the meaning set forth in the Transition Plan.

 

“Transition Plan” means the detailed description of the obligations of each
Party with respect to the transition of the Services pursuant to this Agreement
as set forth in a Schedule to the applicable Service Agreement.

 

“Transitioned Employees” has the meaning set forth in the Schedule J to the
applicable Service Agreement.

 

“Unavailable Employees” has the meaning set forth in Section 22.09.

 

“Year 2000 Clean Management Practices” means: (a) Software provided by a Party
for use in connection with the Services will, where relevant and appropriate,
(i) require a century indicator, (ii) process date calculations without causing
an abnormal ending nor generating incorrect results; (iii) when sorting by date,
all records will be sorted by accurate sequence; and (iv) when the date is used
as a key, records will be read and written in accurate sequence; and (b) leap
years will be determined by the following standard: (i) if the year is evenly
divisible by 4, it is a leap year, except for years ending in 00, and (ii) a
year ending in 00 is a leap year if it is evenly divisible by 400; and (e) in
the case of hardware/equipment, the clock and calendar will advance correctly
beyond 2000 without intervention.

 

(b) Other Definitions. The Parties expressly acknowledge and agree that; (1) the
Definitions set out in Section 1.01 of this Agreement do not represent all of
the definitions that shall apply to this Agreement, (2) this Agreement may

 

11



--------------------------------------------------------------------------------

set out other definitions that will have the meaning as set out where that
definition first appears, and (3) an Exhibit, Service Agreement, Schedule or
other attachment may set out additional definitions that shall have the meaning
as set out where that definition first appears and shall apply to that Exhibit,
Service Agreement, Schedule or other attachment. In the event of a conflict
between the definitions amongst the definitions, the order of precedence shall
be governed by Section 1.02 (c).

 

1.02 Interpretation.

 

(a) The Exhibits, Service Agreements (including Schedules and Appendices)
attached to this Agreement at the time of the signature to this Agreement by the
Parties, and from time to time, shall be incorporated into and deemed part of
this Agreement.

 

(b) The Article and Section headings and Table of Contents are for reference and
convenience only and shall not be considered in the interpretation of this
Agreement. References to Articles, Sections, Exhibits, Service Agreements,
Schedules and Appendices are to the referenced portions of this Agreement unless
otherwise specified.

 

(c) If there is an inconsistency between the terms of the Agreement and any
Service Agreement, Exhibit, Schedule, Change Order or other mutually agreed
contractual document, then the intent of the Parties shall be ascertained by
giving effect to the more specific term over the more general and the later term
over the earlier term, regardless of which document supplies such term and in
the event there is an inconsistency between specific term and a later term, then
the intent of the Parties shall be ascertained by giving effect first to the
later term.

 

(d) For purposes of this Agreement, (i) the terms “including” and “e.g.” shall
mean “including, without limitation” and (ii) references to days or time periods
shall be to calendar days or calendar time periods unless otherwise expressly
stated.

 

(e) For purposes of this Agreement, any activity set forth in this Agreement
requiring the mutual agreement of the Parties must be reduced to writing and
signed by an authorized representative of each Party in order to become
effective. Communications made via facsimile transmission or e-mail shall be
considered a sufficient “writing” so long as the Party relying on such mode of
writing can reasonably demonstrate the authenticity, date of such writing and
that such writing was sent to the addressee. E-mail or facsimile transmissions
(without a follow up original being finalized and delivered) shall not
constitute a valid writing for Change Orders, amendments to this Agreement,
including Exhibits or a Service Agreement, including Schedules and Appendices,
new Service Agreements or notices as required in Section 26.01.

 

ARTICLE 2

SCOPE OF AGREEMENT AND RELATIONSHIP OF PARTIES

 

2.01 General Procurement.

 

This is a general procurement agreement that contemplates that Service Provider
and Client may enter into one or more “Service Agreements,” each of which will
be signed by the Service Provider and Client and will include, at least, a
description of the Services, Service Levels and Charges for those Services. Each
executed Service Agreement incorporates by reference the terms and conditions of
this Agreement, unless otherwise agreed in that Service Agreement.

 

12



--------------------------------------------------------------------------------

2.02 Contracting Parties.

 

(a) Client shall contract on behalf of and will be responsible for all
obligations of the Client Group under this Agreement.

 

(b) Service Provider shall contract on behalf of and will be responsible for all
obligations of Exult Canada Affiliates. Client acknowledges and agrees that
Service Provider will from time-to-time subcontract the delivery of Services to
Service Provider Representatives, Exult Canada Parent and various Exult Canada
Affiliates; provided, however, Service Provider shall retain full responsibility
and liability to Client for such subcontracted Services.

 

2.03 Evolving Nature of Relationship.

 

In addition to the other provisions of the Agreement and applicable Service
Agreement that set out the circumstances when Change Control and/or new a
Service Agreement and/or Agreement amendment shall be required during the Term,
Client and Service Provider agree that the Services may require adjustments to
reflect the developing business and operations of the Client Group and Service
Provider, that the relationship memorialized by this Agreement is dynamic in
nature and will evolve as the operating and business environment of the Client
Group changes and evolves, and that the scope of the Services to be provided by
Service Provider to the Client Group during the Term and corresponding fees
charged by Service Provider may be changed and modified with the written
agreement of the Parties pursuant to Change Control. Therefore, the
Client/Service Provider Executive Steering Committee will periodically evaluate
the business and operating strategies of each Party and recommend modifications
to, and evolution of, the Services (including the Service Levels) to optimize
such strategies and determine the reasonable effect that any modifications of
the Services may have on the fees chargeable by Service Provider under this
Agreement, taking into account all relevant material facts and circumstances
(including reasonable opportunities for [***]* to use its [***]* associated with
such changes).

 

2.04 Inherent Services.

 

(a) The Parties acknowledge and agree that there are functions,
responsibilities, activities and tasks not specifically described in this
Agreement which are required for the proper performance and provision of the
Services and are a necessary, customary or inherent part of, or a necessary
sub-part included within, the Services. Subject to the terms of Section 2.04(c)
below, such functions, responsibilities, activities and tasks shall be deemed to
be implied and included within the scope of the Services to the same extent and
in the same manner as if specifically described in this Agreement.

 

(b) The Parties acknowledge and agree that there are functions,
responsibilities, activities and tasks not specifically described in this
Agreement which are a customary or inherent part of, or a necessary sub-part
included within, the responsibilities retained by Client and which shall not be
transferred to Service Provider. Subject to the terms of Section 2.04(c) below,
such functions, responsibilities, activities and tasks shall be deemed to be
retained by Client to the same extent and in the same manner as if specifically
described in this Agreement as being retained by Client.

 

(c) The Parties recognize that it may not be possible in all cases to determine
clearly whether a given function, responsibility, activity or task should be
performed by Service Provider as an inherent part of the Services or instead
should be retained by Client as a responsibility that has not been transferred
to Service Provider. In accordance with subsections (a) and (b) above, the
Parties expressly acknowledge and agree that for the first [***]* after each
Process Take-On Date they will work together in good faith in such cases to
appropriately assign responsibility for the performance of such function,
responsibility, activity or task, including those described in the applicable
Schedule to the applicable Service Agreement.

 

13



--------------------------------------------------------------------------------

2.05 Service Provider Responsibility for Services.

 

Except as expressly limited by this Agreement, the Service Agreements,
Schedules, Exhibits and Appendices, Service Provider shall be responsible for
and have the sole right to supervise, manage, contract, direct, procure, perform
and cause to be performed, all work to be performed hereunder by Service
Provider, Exult Canada Affiliates and Service Provider Subcontractors.

 

2.06 Changing Nature of Services.

 

While the Parties will endeavor to update, modify and amend this Agreement,
Exhibits and Service Agreements (including Schedules and Appendices) as
necessary or appropriate from time to time to reflect various adjustments in the
arrangements contemplated by this Agreement, the Parties acknowledge that such
adjustments may not always be documented with specificity. Therefore, the
Parties agree to deal with each other in good faith to resolve all issues
presented by each Party to the other and any disputes that may arise.

 

2.07 Exhibits.

 

As of the Effective Date, the following Exhibits are attached to this Agreement
that contain specific provisions that apply to Services generally throughout the
Term, unless such Exhibits are amended or otherwise expressly superseded by the
terms of the applicable Service Agreement under which the Services are being
provided:

 

Exhibit E

   Hourly Rates for Projects

Exhibit F

   Service Provider Background Investigation Search Criteria

Exhibit K

   Change Control

Exhibit M

   Form of Confidentiality Agreements

Exhibit O

   Disaster Recovery/Business Continuity Planning

Exhibit T

   Account Governance

Exhibit U

   Exult Canada Parent Guarantee

Exhibit W

   IT System Acceptance Testing Procedures

 

2.08 Schedules

 

The Parties acknowledge and agree that the following Schedules shall be part of
each Service Agreement, to the extent that each shall apply to the Services
under that Service Agreement:

 

Schedule A

   Description of Services

Schedule B

   Service Levels

Schedule C

   Fees and Charges

Schedule D

   Third Party Vendors and Contracts

Schedule E

   Client Machines

Schedule F

   Client Proprietary Software, Client Third Party Software, Client Hosted
Applications

 

14



--------------------------------------------------------------------------------

Schedule G

   Preliminary Transition Plan

Schedule H

   Reports

Schedule J

   Human Resources Provisions

Schedule L

   Key Personnel and Key Service Provider Positions

Schedule N

   Asset Transfer and Bill of Sale

Schedule P

   Termination Assistance Services

Schedule Q

   In-Flight Projects

Schedule R

   Records Management

Schedule S

   Client Facilities/Client Premises/Sublease/License to Use

Schedule V

   Client Group Security Policies and Standards

Schedule Y

   Business Associate Agreement

 

ARTICLE 3

TERM

 

3.01 Agreement Term.

 

(a) The term of this Agreement shall commence on the Effective Date and continue
until 11:59 p.m. of the day before the [***]* anniversary of the Effective Date
(the date [***]* after the Effective Date being the “Initial Agreement
Expiration Date”), and shall be renewed or expire in accordance with the
provisions of Section 3.02 or terminated pursuant to Article 22 (the “Term”).

 

(b) Each Service Agreement shall commence on the Service Agreement Effective
Date and shall continue for the Service Agreement Term, unless earlier
terminated in accordance with this Agreement; provided that in all events each
Service Agreement shall terminate on the termination or expiry of this
Agreement.

 

3.02 Renewals.

 

Upon mutual agreement of the Parties, this Agreement and one or more Service
Agreements may be renewed for [***]* periods (each a “Renewal Period”). Unless
this Agreement is terminated earlier, Client shall notify Service Provider at
least [***]* prior to the Initial Agreement Expiration Date or, if in a Renewal
Period, at least [***]* prior to the expiration date of such Renewal Period, as
to whether Client desires to renew this Agreement. The Parties shall negotiate
in good faith the terms and conditions that shall be applicable to any upcoming
Renewal Period. If the Parties do not agree to renew this Agreement, then this
Agreement shall expire on the Initial Agreement Expiration Date or the
expiration of such Renewal Period, as applicable, and Service Provider shall
continue to provide the Services and to provide the Termination Assistance
Services in accordance with the Termination Assistance Plan and Section 22.05.
If the Parties fail to negotiate the terms and conditions that are applicable to
any upcoming Renewal Period then the Parties are entitled to extend this
Agreement at the pricing set forth in the applicable Service Agreements for a
period of no more than [***]*. In the event that at the end of this time period
there is no agreement, then either the Client or Service Provider is entitled to
provide notice to terminate this Agreement on not less than [***]* prior written
notice. In the event that the Parties have finalized the terms and conditions of
this Agreement for the Renewal Period in the [***]* period referred to in this
Section 3.02 then the revised terms and conditions shall apply retroactive to
the start of the Renewal Period and documented by a signed amendment to this
Agreement and the applicable Service Agreements. For the

 

15



--------------------------------------------------------------------------------

avoidance of doubt, Client expressly acknowledges and agrees that this Agreement
may only be renewed when Client wishes to renew at least one Service Agreement
that has not expired at the time of the expiry of the Initial Agreement
Expiration Date.

 

ARTICLE 4

SERVICES [***]*; ACQUISITIONS & DIVESTITURES; NEW SERVICES; TRANSITION SERVICES;
OTHER

SERVICES REQUIREMENTS

 

4.01 Services [***]*.

 

Commencing as of the Service Agreements Effective Date and continuing throughout
each Service Agreement Term, Service Provider shall be the [***]*, and Client on
its own behalf and on behalf of it Affiliates shall purchase from Service
Provider, the Services described in the applicable Service Agreement, all upon
and [***]* in this Agreement and the Service Agreement. Client may not remarket
or resell, and shall prevent Client Affiliates from remarketing or reselling,
all or any portion of the Services provided under this Agreement or any Service
Agreement or make all or any portion of the Services available to any party
other than Client, Client Affiliates and their respective Service Users, without
Service Provider’s prior written consent.

 

4.02 Exceptions to [***]*.

 

Client’s obligation of [***]* to Service Provider under Section 4.01 does not
apply to:

 

(i) any Services terminated or withdrawn by Client for Service Provider’s
default in accordance with the provisions of this Agreement,

 

(ii) any Services terminated or withdrawn through Change Control,

 

(iii) any services set forth in [***]* below, subject to that provision, or

 

(iv) [***]* unless so stated in a Service Agreement for such [***]*.

 

4.03 Client Acquisitions and Mergers.

 

(a) The Parties acknowledge that whenever Client or Client Affiliate acquires
additional employees through acquisition or merger or amalgamation, Client or
Client Affiliate may have the opportunity to provide human resource
administration and other services to such new employees through whatever legacy
means previously used by the acquired or merged entity. Client or Client
Affiliate shall have the right to maintain legacy provision of such services for
so long as the legacy means (including modifications and enhancements) are
available and for as long as Client, in its discretion, so desires. Client
acknowledges and agrees that when Client or Client Affiliate wishes to replace
the legacy means [***]* Charges for Services to additional Client or Client
Affiliate Service Users, and other volume-based pricing, is set forth in the
applicable Service Agreement.

 

(b) The Parties acknowledge and agree that whenever the Client or Client
Affiliate incorporates an Affiliate in a new geographic area (outside of North
America) after the Effective Date, Client or Client Affiliate may in its
discretion retain a human resources service provider of its choice to provide
the human resources services that are similar to the Services, unless Service
Provider can provide the human resources services at the [***]* as set out in
the applicable Service Agreement under which [***]* human resources services are
being provided to Client Group.

 

16



--------------------------------------------------------------------------------

4.04 Client Divestitures.

 

If Client Divests one or more Client Affiliates and/or Lines of Business,
Service Provider will continue to provide the same Services to such Client
Affiliates or Lines of Business on the same terms, conditions and Charges of
this Agreement for a transitional period of up to [***]* after Divestiture or as
otherwise agreed. Any changes to the Services after Divestiture, or Project work
relating to the Divestiture will be handled through Change Control. Client will
pay Service Provider’s Charges for Services to divested Client Affiliates and
Lines of Business unless otherwise agreed. The method and pricing for
adjustments to the Charges for volume reductions after divestiture transition
are set forth in the applicable Service Agreement.

 

4.05 Change of Requirements.

 

During the Term, if either Party determines that Client requires a [***]* in the
level of Services or any element of the Services needed by the Client Group
beyond the amounts covered by an ARC (defined in a Schedule to the applicable
Service Agreement) or RRC (defined in a Schedule to the applicable Service
Agreement) adjustment pursuant to the Schedule, such changes shall be addressed
through Change Control.

 

17



--------------------------------------------------------------------------------

4.06 New Services.

 

Client will have discretion to select Service Provider or one or more other
providers to perform a New Service. If Client solicits competitive bids for New
Services, Client will provide Service Provider: (a) notice [***]* that it
notifies other vendors, (b) the same information that it provides other vendors,
and (c) the reasonable opportunity to compete for the New Services. When Client
selects Service Provider to provide New Services, Service Provider and Client
shall negotiate a Change Order or enter into a new Service Agreement for the New
Services. In all other events the provisions of Section 11.01 (b) and (c) apply.

 

4.07 Service Delivery Environment.

 

All Services provided from the Service Provider Service Locations shall be
provided in a manner designed to reasonably protect the confidentiality of
Client Data and all other data protection requirements, including OSFI
requirements, set forth in this Agreement and the applicable Service Agreement.

 

4.08 Languages of Services.

 

Service Provider will provide all Services in English. Whenever required by
applicable Laws Service Provider will also provide the Services in French and
any additional languages required by applicable Laws, subject to Section
8.01(e).

 

ARTICLE 5

ACCOUNT MANAGEMENT, EXECUTIVE STEERING COMMITTEE AND GOVERNANCE

 

5.01 Account Managers.

 

Throughout the Term, the Account Managers (whose responsibilities are described
in Section 12.01 for Client Account Managers and in Section 13.01 for Service
Provider Account Managers) shall meet periodically, at such intervals as they
may deem advisable and in any event at least [***]*, to review their respective
performance of this Agreement. All such meetings shall take place at mutually
agreeable locations, or if mutually agreed, by telephone conference call or
video conference. For each meeting the Account Managers shall agree to and
publish an agenda sufficiently in advance of the meeting to allow meeting
participants a reasonable opportunity to prepare for the meeting. The meetings
shall address, at a minimum: service level performance and exceptions, issues
for escalation, delinquent actions of either Party, project status, forecast of
volumes, upcoming audits or compliance reviews.

 

5.02 Executive Steering Committee.

 

As of the Effective Date, the Parties have formed a joint committee (the
“Executive Steering Committee”) consisting of the Account Managers and two other
individuals selected by each Party. The Executive Steering Committee shall meet
at least calendar [***]* (or at such other more frequent intervals as it may
determine) and at any time upon at least [***]* prior notice by either Party.
Meetings may be conducted in person or by video or telephone conference and,
unless otherwise agreed, shall take place at Client or Service Provider premises
on an alternating basis. The Executive Steering Committee shall (i) review
periodic performance reports, (ii) advise with respect to Client’s strategic and
tactical decisions regarding the establishment, budgeting and implementation of
Client’s priorities and plans for the Services (iii) review the Parties’ overall
performance of this Agreement, (iv) attempt to resolve any outstanding issues
(v) review long-term planning and (vi) consider such other issues as either
Party may from time to time desire.

 

5.03 Governance.

 

As of the Effective Date and continuously during the Term, each Party shall
comply with the provisions of Exhibit T, as those provisions may be varied under
the terms of the applicable Service Agreement.

 

18



--------------------------------------------------------------------------------

ARTICLE 6

CONTRACT ADMINISTRATION

 

6.01 Managed Agreements.

 

(a) Service Provider will provide for management and coordination of the Managed
Agreements according to the vendor management sections of Schedule A of the
applicable Service Agreement. Without limiting the foregoing, Service Provider
responsibilities with respect to Managed Agreements under the applicable Service
Agreement consist of: (i) [***]* responsibilities described in Schedule A of the
applicable Service Agreement and [***]*, and (ii) Service Provider activities
intended to [***]*, which activities are subject to [***]* and Service
Provider’s participation in [***]* under Schedule C of the applicable Service
Agreement.

 

(b) At the expiration or earlier termination of each Managed Agreement, Client
and Service Provider will make Commercially Reasonable Efforts to agree whether:

 

(i) a Managed Agreement is to be varied through Change Control to add any
services previously delivered under such Managed Agreement to the Services to be
performed by Service Provider and priced at Baseline Charges;

 

(ii) such Managed Agreements to be renewed or replaced with a new contract
between Client or Client Affiliate and Third-Party Vendors (which renewed or
replaced contract shall continue to be Managed Agreement for the purposes of
this Agreement, subject to Change Control where applicable); or

 

(iii) such Managed Agreement is to be renewed or Client or Client Affiliate is
to enter into a new contract for the services and the renewal of the Managed
Agreement or new contract, as the case may be, is to be assigned or novated to
Service Provider (and will become an Assigned Agreement for the purposes of this
Agreement; subject to Change Control where applicable); in which event Service
Provider shall have the opportunity to participate in, and Client has the
expectation that Service Provider shall participate in, the negotiations with
Client or Client Affiliate and the Third-Party Vendor.

 

(c) Except as otherwise agreed, Service Provider will not be responsible for
making payments under Managed Agreements, nor in any event will Service Provider
be responsible for the performance, errors or omissions of Third Party Vendors
under Managed Agreements until such Managed Agreements become Assigned
Agreements or Replacement Agreements.

 

6.02 Assigned Agreements.

 

As of the effective date of an assignment or novation to Service Provider of an
Assigned Agreement, Service Provider shall assume all responsibility for such
Assigned Agreement and all rights and obligations thereunder, except as provided
by the terms of assignment or novation of such Assigned Agreement and except
that Client will continue to be responsible for Client’s or Client Affiliate’s
acts and omissions prior to the assignment or novation unless otherwise agreed
in writing. As of the effective date of an assignment or novation to Service
Provider of an Assigned Agreement, Service Provider shall assume all liability
for such Assigned Agreement, except as set forth in this Agreement or a Service
Agreement or as provided by the terms of assignment or novation of such Assigned
Agreement. As long as the quality of the Services or Service Levels, Charges to
Client, or other terms, rights or obligations retained by Client pursuant to the
assignment or novation are not adversely impacted, Service Provider may, [***]*,
renew, amend, modify,

 

19



--------------------------------------------------------------------------------

terminate or cancel, or request or grant any consents or waivers under, any such
Assigned Agreements, provided that if in connection with such action by Service
Provider there are any extra fees or charges imposed upon Client, such charges
shall be paid by Service Provider. With respect to each Assigned Agreement,
except as provided in Section 25.01 or as otherwise agreed in connection with
obtaining a Consent for the novation or assignment, the scope of services and
service level obligations, and liability, damage, remedy and indemnity
obligations and limitations therein shall apply for those services.

 

6.03 Assigned Agreement Invoices.

 

Service Provider shall pay the invoices submitted by Third-Party Vendors in
connection with the Assigned Agreements and shall be responsible for any late
fees in respect of such Third-Party Vendor invoices, except late fees caused by
Client.

 

6.04 Performance Under Agreements.

 

Service Provider shall promptly notify Client of any breach of any Managed
Agreements or Retained Agreements that is material to Client Group’s receipt of
the Services and of which Service Provider becomes aware and shall cooperate
with Client or Client Affiliates to prevent or stay any such material breach.
Service Provider shall comply with all confidentiality and security requirements
imposed on Client or Client Affiliates pursuant to any Managed Agreement or
Retained Agreement of which Service Provider has prior notice as well as any
other reasonable terms and conditions of which Service Provider has prior notice
from Client or Client Affiliate.

 

6.05 Replacement Agreements.

 

Service Provider warrants that all contracts entered into by Service Provider
after the Effective Date with a Third-Party Vendor that replace an expired,
cancelled or terminated [***]* or Assigned Agreement or [***]* (“Replacement
Agreements”) will be with reputable entities. In addition, Service Provider
agrees that a proposed Replacement Agreement will be subject to Client’s consent
if the proposed new Third-Party Vendor is [***]*, or if the Third-Party Vendor
Contract is [***]* of the applicable Service Agreement [***]* Third Party Vendor
Contract, or if Client notifies Service Provider as part of the TPO Savings
Committee planning process that Client and/or Client Affiliate is [***]* Third
Party Vendor. In the event the Third-Party Vendor Contract is notated [***]*,
Service Provider’s replacement of such Third Party Vendor Contract with a
Replacement Agreement is subject to the stated conditions in Schedule D. Neither
the quality or performance of the Services or Service Levels shall be diminished
from the predecessor Third Party Vendor Contract, nor the Charges payable by
Client increased in excess of market conditions (as reasonably demonstrated by
Service Provider using reasonable vendor management and sourcing approaches
consistent with Schedules A and C of the applicable Service Agreement), except
upon notice to Client according to the governance regime of the TPO Savings
Committee. In the event Service Provider replaces an expired, cancelled or
terminated Assigned Agreement or Managed Agreement or Retained Agreement or
Replacement Agreement, Service Provider will use Commercially Reasonable Efforts
to obtain in each Replacement Agreement specific to Client Group the following
provisions: (i) a provision for [***]* to Client or Client Affiliate at no cost
in the event of termination of this Agreement; and (ii) a [***]* under which
Service Provider shall continue to have the benefit of the Replacement Agreement
to provide the Services to Client Group while the arrangement [***]* to Client
or Client Affiliate.

 

6.06 Right to Use Agreements.

 

As of [***]*, Service Provider agrees on its own behalf and on behalf of its
Service Provider Representatives to comply with its obligations as set forth in
any executed Right to Use Agreements. For the purposes of this Agreement, “Right
to Use Agreements” are those written agreements (as may be amended) between
Service Provider and a Third Party Vendor of Client or Client Affiliate (and
Client or Client Affiliate, as applicable) under which Service Provider gains
certain limited access or use rights to the Third Party Vendor’s software,
materials or services (as applicable) as an extension of Client or Client
Affiliate’s rights pursuant to a separate agreement with such Third Party
Vendor.

 

20



--------------------------------------------------------------------------------

ARTICLE 7

SERVICE LEVELS

 

7.01 Service Levels.

 

Service Provider shall perform the Services in accordance with Service Levels
set forth in a Schedule to the applicable Service Agreement and the service
levels set forth in the Assigned Agreements (or any replacements or successors
thereto).

 

7.02 New Service Levels.

 

Service Provider will provide the New Services in accordance with the Service
Levels established for such New Services.

 

7.03 Root-Cause Analysis.

 

Upon the failure of Service Provider to meet any Service Levels, Service
Provider (with Client’s cooperation as necessary) shall promptly (in a manner
appropriate for the circumstances) (i) perform a root-cause analysis to identify
the cause of such failure, (ii) provide Client with a report detailing the cause
of, and with respect to KPIs a procedure for correcting, such failure, and (iii)
with respect to KPIs implement such procedure.

 

7.04 Continuous Improvement, Best Practices and Reporting.

 

(a) Consistent with accepted industry standards, Service Provider shall, on a
continuous basis (i) as part of its total quality management process, identify
ways to improve the Service Levels and (ii) identify and offer to Client [***]*
that could benefit Client Group either [***]*. Service Provider shall, from time
to time, include updates with respect to such improvements and techniques in the
reports provided to Client pursuant to Section 18.02.

 

(b) In addition to any Client Requests for Changes to Service Levels by Change
Control, Client and Service Provider will, not less frequently than every [***]*
as determined by the Account Managers, review and consider commercially
reasonable changes, modifications, deletions and replacements of and additions
to the Service Levels and the Service Credits for the purposes of better and
more timely reflecting, facilitating and supporting the continuing development,
and evolving priorities of the Client. Any such changes will be implemented
through Change Control. The Service Levels shall not be changed, modified or
adjusted downward or upward without the prior written agreement of the Parties.
The Parties intend that the Service Levels will be [***]*. The Parties agree to
cooperate and deal with each other in good faith to promptly resolve on a
reasonable basis in consonance with the purposes of the review process, any
differences between the Parties regarding appropriate changes to, modifications
of, additions to, deletions of and replacements of the Service Levels and the
Service Credits. The Parties acknowledge and agree that, in addition to Interim
Service Levels (as defined in Schedule B of the applicable Service Agreement), a
Service Agreement may detail one set of Service Levels that Service Provider is
obliged to meet during the Transition Period and a second set of Service Levels
that Service Provider is obliged to meet once the Transition Period is
completed.

 

(c) At [***]* and thereafter subject to Change Control, Service Provider shall
implement the necessary measurement and monitoring tools and procedures to
measure and report Service Provider’s performance of the Services against the
Service Levels as such standards and levels may be developed, modified and
changed during the Term and as the Services may evolve and be supplemented and
enhanced during the Term.

 

22



--------------------------------------------------------------------------------

7.05 Service Credits.

 

(a) In the event that Service Provider commits a Service Level Default, Service
Provider [***]* Client (or [***]*, Client may [***]* to Service Provider) the
Service Credit identified in and according to the applicable Service Agreement.
Such Service Credits will be reported and calculated and shall be payable as
described in Schedule B to the applicable Service Agreement. Service Provider
will provide, at the same time as providing the monthly Charges invoice, [***]*
(as designated by [***]*) for any amounts due to Client relating to Service
Credits in accordance with the applicable Schedule B.

 

(b) The Service Credits, which are [***]*, shall [***]* Client’s right to
recover, subject to this Section 7.05, other damages incurred by Client as a
result of the Service Level Default for which that Service Credit is due and
payable.

 

(c) Except for the express reservation of rights provided for in paragraphs (iv)
and (v) below, the Parties agree that the Service Credits:

 

(i) are [***]* remedy of Client for the event or events arising from the same
Service Level Default with respect to which such Service Credits are to be paid
or credited by Service Provider to Client; and

 

(ii) constitute Client’s [***]* damages for any breach of this Agreement arising
out of the Service Level Default for which that Service Credit is due and
payable.

 

(d) This Section 7.05 does not in any way limit or impair Client’s right or
ability to exercise its rights under Section 22.02(a) or Section 22.02 (b) in
accordance with the provisions of that Section. In the event that Client takes a
Service Credit for a Service Level Default, it is still entitled to terminate
the Agreement in the event the cumulative effect of the Service Level Defaults
as set out in Schedule B to the applicable Service Agreement entitles Client to
terminate the Agreement. In the event Client exercises its right to terminate
the Agreement, Client is entitled to seek all remedies otherwise available to it
under this Agreement including claims for damages subject to Article 25.

 

(e) Notwithstanding [***]* and consistent with paragraph (d) above, Client
reserves the right to seek all remedies otherwise available to it under this
Agreement including claims for damages subject to Article 25, as an alternative
to the collection of Service Credits in such case for the uncured breach or
breaches arising from the same event or events arising from the same root cause
which caused Service Provider to incur a Service Credit where such uncured
breach would permit Client to terminate this Agreement under Section 22.02(a).
If Client in fact does terminate this Agreement as a result of such uncured
breach or breaches, Client shall exercise such right to seek alternative
remedies by giving Service Provider written notice of its possible exercise of
such reserved right within [***]* of the payment due date of any invoice
awarding Client any Service Credits for such Service Level Default by Service
Provider and written notice of its actual election to exercise such right within
[***]* after the date of such invoice.

 

(f) Notwithstanding anything to the contrary, all amounts credited or paid to
Client as Service Credits shall be credited against any Claims in respect of the
Service Level Defaults giving rise to those Claims by Client under this Section
7.05.

 

7.06 Excused Performance Problems.

 

(a) The following are excused performance problems to the extent that each has
caused degradations or failures of Service Provider’s performance and shall not
constitute a Service Level Default (each an “Excused Performance Problem”):

 

(i) Service or resource reductions requested or approved by Client and agreed by
the Parties through Change Control;

 

23



--------------------------------------------------------------------------------

(ii) Client’s or any member of the Client Group or any Client Representative’s
failure to fulfill its material obligations under this Agreement or to take
corrective action with respect to tasks allocated to Client in Schedule A of the
applicable Service Agreement or other Retained Services;

 

(iii) performance failures under Managed Agreements;

 

(iv) Force Majeure Events as described in and subject to Section 26.08;

 

(v) Failures by [***]* to follow and comply with their responsibilities set out
in the Procedures Manual and any other rules, policies or procedures of which
they have been notified in writing relating to Service Provider’s provision of
Services;

 

(vi) The introduction of a hardware and/or software virus provided that Service
Provider has performed its obligations to prevent the introduction of such a
virus;

 

(vii) Infringement of third party Intellectual Property rights by Client Group
or Client Representatives;

 

(viii) Failures to meet Service Levels while operating [***]*;

 

(ix) Deficiencies in Assets acquired from Client Group, or in resources,
systems, or processes provided by Client Group or Client Representatives in
connection with the Services; or

 

(x) Failure by Client Group or Client Representatives to provide access, and
other rights and services, to hardware and software set out in Schedule A as
Client Group responsibilities to the applicable Service Agreement.

 

(b) Service Provider and Client shall use Commercially Reasonable Efforts to
continue to provide the Services and Client shall use Commercially Reasonable
Efforts to mitigate the effects of the foregoing circumstances. Each Party will
notify the other Party of any of the problems or conditions described in Section
7.06(a) above promptly after discovery of what that Party considers to be an
Excused Performance Problem and take reasonable actions to avoid any continued
or recurring problems impacting the Services.

 

7.07 Performance Standards.

 

With respect to any Service or obligation which does not have an associated
Service Level, Service Provider shall use Commercially Reasonable Efforts to
perform such Service or obligation with a level of [***]* the documented level
of performance by Client or any third party providing such services for Client
Group immediately before the applicable Service Agreement Effective Date
(“Performance Standards”). Each time Service Provider fails to meet any
Performance Standards, Service Provider (with Client’s cooperation as necessary)
shall promptly (in a manner appropriate for the circumstances) (i) perform a
root-cause analysis to identify the cause of such failure; (ii) use all
Commercially Reasonable Efforts to correct the problem and to begin performing
such obligation in the required manner as soon as practicable; and (iii) at
Client’s request, advise Client of the status of such corrective efforts. All
Performance Standards remain in effect notwithstanding Service Provider’s use of
Commercially Reasonable Efforts to correct the problem.

 

7.08 Disaster Recovery and Business Continuity.

 

(a) As of the Service Agreement Effective Date and continuously during the Term,
Service Provider will have a Business Continuity Plan and Disaster Recovery Plan
in place for the Services that Service Provider provides under each Service
Agreement. Service Provider’s Business Continuity Plan and Disaster Recovery
Plan will be developed in accordance with Exhibit O. Service Provider’s Business
Continuity Plan and Disaster Recovery Plan will be interfaced

 

24



--------------------------------------------------------------------------------

and coordinated with corresponding plans of Client Group in accordance with
Exhibit O. Service Provider shall provide a copy of its Business Continuity Plan
and Disaster Recovery Plan to Client no less than [***]* before the scheduled
Service Agreement Effective Date and thereafter upon the reasonable request of
Client. Service Provider shall test, at Service Provider’s expense, the Business
Continuity Plan and Disaster Recovery Plan no less than [***]* and promptly upon
completing each test provide a copy of the test results to Client. If Client,
acting reasonably, considers there to be a deficiency in the test results,
Service Provider agrees to work with Client to fix the deficiency. The Account
Managers will implement a schedule to coordinate any testing and review between
the Parties.

 

(b) Notwithstanding (a) above, for Service Agreement Number 1, for no more than
[***]* after the Service Agreement Effective Date, Service Provider is entitled
to use the disaster recovery plan that Client has in place for the Client
Premises named in Service Agreement Number 1, and (2) commencing on the Service
Agreement Effective Date, Service Provider shall be following the existing
Business Continuity Plan and Disaster Recovery Plan for Exult Canada Parent’s
Charlotte Service Centre.

 

(c) During the Term, Client shall retain responsibility to perform its
obligations for its own disaster recovery plans and the responsibilities, if
any, allocated to Client as expressly set out in Service Provider’s Disaster
Recovery Plan and Business Continuity Plan at Client’s sole cost and expense.

 

(d) During the Term, Service Provider shall be obligated to maintain and comply
in all respects with the Business Continuity Plan and Disaster Recovery Plan at
Service Provider’s sole cost and expense, including, without limitation, fixing
any deficiencies found by Client upon receiving and analyzing the Contract Year
test results referred to in (a) above.

 

(e) Service Provider acknowledges and agrees that the Business Continuity Plan
and the Disaster Recovery Plan shall only be acceptable to Client when it
includes all Service Locations of Service Provider; provided that, when a new
Service Location or New Location is introduced by Change Order the Business
Continuity Plan and Disaster Recovery Plan will be promptly updated by Service
Provider to include the new Service Location.

 

(f) The Business Continuity Plan and Disaster Recovery Plan will include,
without limitation, the actions that Service Provider will take in the event the
Service Provider Environment and/or Service Provider Service Locations are
subject to a Force Majeure Event or other unforeseen circumstance.

 

(g) Service Provider agrees to release information respecting the provision of
Services necessary to allow Client Group to develop its own disaster recovery
and contingency plans for Client Group and Client agrees to release information
respecting its disaster recovery and contingency plans in connection with Client
Group’s receipt of the Services necessary to allow Service Provider to develop
and enhance the Business Continuity Plan and Disaster Recovery Plan. Service
Provider shall retain responsibility to perform its obligations set out in its
disaster recovery and contingency plans as well as those listed in the Business
Continuity Plan and Disaster Recovery Plan.

 

(h) In addition to Service Provider’s obligations under Section 7.08 (a),
Service Provider, at its expense, shall:

 

(i) notify Client of any material change or modification in the Business
Continuity Plan and Disaster Recovery Plan,

 

(ii) no more than [***]* per Contract Year and at the request of Client and upon
Client providing Service Provider with at least [***]* advance notice,
participate in a walk-through of Client’s contingency and disaster recovery
plans; provided, however, if Client desires additional walk-throughs or
assistance from Service Provider, such requests shall be handled through Change
Control, and

 

(iii) with Client, not more than [***]* per Contract Year, conduct a joint
review of the contents of the then-current Business Continuity Plan and Disaster
Recovery Plan, including incidental reports and network maps to ensure the
accuracy and currency of the contents of the plans. If Client, acting
reasonably, considers there to be a deficiency, Service Provider agrees to work
with Client to fix the deficiency. If the deficiency is an omission, then the
cost to remedy

 

25



--------------------------------------------------------------------------------

the omission shall be at [***]* expense; if the deficiency requires an
enhancement to the either or both of the Business Continuity Plan or Disaster
Recovery Plan, then the cost shall be at [***]* expense.

 

ARTICLE 8

COMPLIANCE WITH LAWS

 

8.01 Regulatory and Legal Compliance.

 

(a) Service Provider:

 

(i) As of the Effective Date and continuously during the Term, Service Provider
will obtain and maintain all Governmental Approvals applicable to Service
Provider and Exult Canada Affiliates in the conduct of its business and
identify, interpret and comply in all respects with the Laws applicable to
Service Provider’s and Exult Canada Affiliates’ business and operations,
including all Laws affecting Service Provider’s and Exult Canada Affiliates’
performance under this Agreement relating to Service Provider’s and Exult Canada
Affiliates’ employment of its employees, Service Provider and Exult Canada
Affiliates’ qualifications and ability to do business and to provide the
Services contracted for herein, and Service Provider and Exult Canada
Affiliates’ operation of owned and leased facilities. With respect to Service
Provider Personnel (including any independent contractors deemed to be Service
Provider Personnel), Service Provider will, in addition to the obligations set
out above, identify, interpret and comply with all employment and labour Laws
including related tax Laws, and all fiduciary obligations arising under such
Laws.

 

(ii) In addition, as part of the Services, Service Provider will identify,
interpret and comply with Laws relating to wage and hour laws, and tax
withholding and reporting and garnishments relating to the performance of the
Services.

 

(iii) In addition, Service Provider shall be responsible for maintaining its
infrastructure and operations to comply with all applicable data privacy Laws
and Section 19.04 (including HIPAA), and with the Business Associate Agreement
attached as a Schedule Y to the applicable Service Agreement.

 

(iv) In addition, subject to the allocations of responsibilities in this Article
8, Service Provider shall comply with all Laws relating to the performance of
the Services.

 

(b) Client:

 

(i) As of the Effective Date and continuously during the Term, Client will
obtain and maintain all Governmental Approvals applicable to the Client Group in
the conduct of its businesses and will identify, interpret, obtain and comply in
all material respects with the Laws applicable to Client Group’s financial
services business and operations. Client expressly acknowledges and agrees that
Client Group’s benefits programs and designs will be in compliance with all
employment and labour Laws including related tax Laws, and all fiduciary
obligations arising under such Laws with respect to the Client Group’s
employees.

 

(ii) In addition, Client shall be responsible for maintaining its infrastructure
and operations to comply with all applicable data privacy Laws and Section 19.04
(including HIPAA).

 

(iii) In addition, Client [***]* Service Provider of changes in Laws that impact
Client Group’s financial services business and operations as such changes in
Laws impact the Services and shall work with Service Provider through Change
Control to identify the impact of such changes on how Service Provider delivers
and Client Group uses the Services.

 

26



--------------------------------------------------------------------------------

(c) Without limiting each Party’s obligations above, each Party shall use
Commercially Reasonable Efforts to identify and comply with the current and
changing state of Laws as they pertain to the provision and receipt of the
Services. To the extent set forth in this Agreement and/or the applicable
Service Agreement, Service Provider will use Commercially Reasonable Efforts to
work with Client in satisfying Client’s Regulatory Requirements. If either Party
receives an official charge of non-compliance from a Governmental Authority with
respect to the performance of either Party’s obligations under this Agreement,
the Party receiving such notice will promptly notify the other Party of such
charge in writing. The Parties expressly acknowledge and agree that the
provisions of Section 22.02 (f) take precedence of this Section 8.01 (c).

 

(d) Service Provider shall be responsible for all remittances required by Laws
that are Service Provider’s responsibility under subsections (a) (i) and (ii)
above, including any fines and penalties imposed on Service Provider and Client
Group arising from any noncompliance by Service Provider, Service Provider
Representatives, or Service Provider Subcontractors with such Government
Approvals, Laws, and regulations for which Service Provider is responsible under
this Section 8.01 unless such noncompliance is caused by Client or Client
Representatives. Client shall be responsible for any fines and penalties imposed
on Service Provider and Client arising from any noncompliance by Client or its
Client Representatives or third party product or service providers with such
Government Approvals, Laws, Client’s Regulatory Requirements and regulations for
which Client is responsible under this Section 8.01(b) unless such noncompliance
is caused by Service Provider, Exult Canada Affiliates, Service Provider
Representatives or Service Provider Subcontractors.

 

(e) Service Provider expressly acknowledges and agrees that any Changes that are
required by the changes in Laws are mandatory (by way of illustration, OSFI,
Canadian Deposit Insurance Corporation, U.S. Federal Reserve System, Illinois
Superintendent of Banks) and Service Provider has no discretion whether or not
to accept the Change Control, as may be negotiated. Client expressly
acknowledges and agrees that for Client initiated mandatory Changes there may be
[***]* and scheduling consequences for these types of requests. To document
Changes to the Services resulting from any change in Law, the Parties shall use
Change Control.

 

(f) Service Provider will also work with Client to conform the Services to
comply with all Laws, including as identified and interpreted by Client under
this Article 8; provided that where compliance with any such Law or change in
Law would require a change in the Services, Service Levels, or Charges during
the Term, Service Provider will implement such changes with Client’s good faith
cooperation and compliance by Client to the extent necessary.

 

(g) Service Provider will be responsible for its [***]* in performing its
obligations under [***]* above. Client will be responsible for Client Group’s
[***]* in performing its obligations under [***]* above, and for the [costs]*
for changes to the Services and Software as otherwise required under this
Article 8, provided that Client may [***]* for associated work that can be
performed using the resources [***]*, and provided further that the Parties will
use Change Control to document all Changes to the Services under this Article 8.
If a Change required by Law under subpart (b) and (e) above is applicable to
Service Provider’s other customers, Client will [***]* Service Provider a [***]*
for that Change.

 

27



--------------------------------------------------------------------------------

ARTICLE 9

CHANGES

 

9.01 Background Changes.

 

Except as may be expressly limited by this Agreement, a Service Agreement,
Exhibit, Schedule and/or Appendix to this Agreement:

 

(a) Service Provider may make changes to the manner of its delivery of the
Services, standards, operation procedures, accessibility periods, Client
identification procedures, allocation and quantity of system resources utilized
and administrative and operational methods, systems or algorithms (each, a
“Background Change”); provided, however, that Service Provider will implement
Background Changes so as not to impair the ability of Service Provider to meet
Service Levels, or materially adversely affect the Services. Background Changes
will not relieve Service Provider from performance requirements under this
Agreement or cause an increase to the Charges unless otherwise agreed. Client
acknowledges and agrees that a Background Change does not require Change
Control; however, if Service Provider intends to increase Charges as a result of
a Background Change then Change Control is required.

 

(b) Service Provider is entitled to implement Background Changes [***]* to
Client. In all events Service Provider shall move programs from development and
test environments to production environments in a controlled and documented
manner.

 

9.02 Change Control.

 

The Parties may request and shall handle Changes (other than Background Changes)
to the Services and Charges in accordance with Exhibit K.

 

9.03 Implementing Changes.

 

With respect to all Changes and Background Changes, Service Provider shall use
Commercially Reasonable Efforts to (i) implement Changes so as not to
unreasonably interrupt Client Group’s business operations (including reasonable
black-out periods), (ii) prepare and deliver to Client each month a rolling
schedule for ongoing and planned Changes for the next [***]* period, and (iii)
monitor the status of Changes against the applicable schedule. Client will
cooperate reasonably regarding this Section 9.03, including by providing Service
Provider with advance notice regarding any relevant black-out periods relating
to Client’s environment.

 

9.04 Correction of Manifest Errors.

 

Service Provider agrees to use Commercially Reasonable Efforts to complete, or
remedy incomplete or incorrect, information provided by Client and/ or Client
Affiliates during the pre-Agreement due diligence based on Service Provider and
Exult Canada Affiliates’ experiences with other customers outsourcing similar
services as the Services. Subject to the foregoing, for Service Agreement Number
1 and otherwise as agreed by the Parties, the Parties agree to make equitable
adjustments to correct manifest errors arising from incorrect or incomplete
information requested by Service Provider and supplied (or not supplied) by
Client and/or Client Affiliates during the pre-Agreement due diligence. In all
events this Section 9.04 will [***]*.

 

9.05 Projects.

 

(a) In addition to Changes, Service Provider acknowledges and agrees that during
a Service Agreement Term, Client may request Projects.

 

(b) Service Provider shall cooperate with Client in providing the services and
deliverables (including Commissioned Works, if any) in connection with these
Projects.

 

(c) The hourly rates in effect as of the Effective Date for the Service Provider
Staff who will provide the services and deliverables in connection with the
Projects are set out in Exhibit E. After the Effective Date, Service Provider
may [***]* such hourly rates no more than [***]* per Contract Year. Client and
Service Provider shall review in good faith [***]* such hourly rates and
mutually agree on rates that reflect [***]* for similar services that Service
Provider hourly services will be provided. If the Parties cannot mutually-agree
on such rates, Service Provider may [***]* such rates by an amount [***]* set
forth in Schedule C to the applicable Service Agreement.

 

(d) Client is entitled to designate some or all of its [***]* for Projects as
part of the Change Control under which the Projects will be negotiated and
documented.

 

28



--------------------------------------------------------------------------------

ARTICLE 10

TRANSITION PLAN

 

10.01 General.

 

(a) Each of the Parties shall be responsible for the transition obligations and
milestones described as its responsibility in the Transition Plan. Transitioning
of Affected Employees to Service Provider and Exult Canada Parent shall be
effected in accordance with the terms and conditions set forth in the applicable
Service Agreement and the Transition Plan. The Parties shall cooperate to
minimize disruption to Client Group’s business during the transition. Client
shall be responsible for providing its facilities during all In-Situ Periods and
Service Provider shall procure facilities for the provision of the Services
following migration of Services from the Client Premises. The Party responsible
for supplying facilities shall provide or be responsible for providing all
utilities, security, telephone, office equipment and supplies for such
facilities. Without limiting the generality of the foregoing (except as
otherwise agreed by the Account Managers, but subject to the Governance regime
put in place by Exhibit T):

 

(b) If any transition of Services is to occur under a Service Agreement, Service
Provider shall be responsible for preparing a Preliminary Transition Plan and a
Transition Plan, both subject to Client’s approval in order to assure an orderly
transition of the Services (and, if necessary, Client Machines, Client Software
and Client Facilities and Assets). This Section sets out the process to be
followed by Client and Service Provider in preparing and implementing both the
Preliminary Transition Plan and the Transition Plan:

 

(i) Service Provider shall prepare and submit to Client a Preliminary Transition
Plan that generally describes the Transition Services to be provided, that
specifies the milestones for completion of the applicable Transition Services
(the “Transition Milestones”) and the dates and time schedule for the applicable
transition. The Preliminary Transition Plan shall be a Schedule to the
applicable Service Agreement.

 

(ii) Within [***]* following a Service Agreement Effective Date, Service
Provider shall submit for Client’s approval a final plan (the “Transition Plan”)
for the transition of the Services. The Transition Plan shall state in detail
[***]* that will be used by Service Provider. The Transition Plan must be
approved by Client prior to implementation of any part of such Transition Plan.
Service Provider’s failure to deliver the Transition Plan before the expiry of
the [***]* period named in this Section 10.01 shall be promptly escalated by
Client and Service Provider according to Section 21.02 of this Agreement and
Exhibit T.

 

(iii) As part of the Services, Service Provider shall perform all functions and
services, including the functions and services described in the Transition Plan
necessary to accomplish the migration to Service Provider as identified in the
Transition Plan (the “Service Provider Transition Services”) and Client shall
perform all functions and services, including the functions and services
described in the Transition Plan necessary to accomplish the migration to
Service Provider as identified in the Transition Plan (“Client Transition
Services”). Service Provider shall perform the Service Provider Transition
Services with [***]* to Client Group’s business.

 

(iv) The Transition Plan shall include a [***]* for each Process (defined in
Schedule A to the applicable Service Agreement) that is transitioned and an
[***]* for each Software that is transitioned.

 

(c) If there is a material change in the ability of Service Provider to meet a
Transition Milestone set out in the Transition Plan, the Parties agree to use
Change Control to fix a new date to achieve the Transition Milestone. By way of
illustration but not limitation, material changes to the ability of Service
Provider to meet a Transition Milestone includes an acquisition by Client or
Client Affiliate or a major organizational event.

 

29



--------------------------------------------------------------------------------

10.02 Asset Transfer.

 

In accordance with the Transition Plan, and as otherwise agreed from time to
time, Service Provider shall acquire from Client Group the Assets listed in
Schedule N to the applicable Service Agreement. [***]* shall be responsible for
and shall pay for all Consents necessary to effectuate such Asset transfer as
well as pay all other costs, expenses, sales, use, excise, value added, GST,
services, consumption taxes and duties arising out of or in connection with the
transfer of the Assets by Client or Client Group to Service Provider. In
accordance with the Transition Plan and provided that [***]* has obtained all
necessary Consents, the Client, Client Affiliate and Service Provider shall
execute the form of Transfer of Assets and Bill of Sale attached as Schedule N
to the applicable Service Agreement. In the event Client or Client Affiliates
choose to re-acquire such Assets that are dedicated to Client Group use from
Service Provider upon the termination or expiration of the Agreement or a
Service Agreement, as the case may be, the price payable by Client or Client
Affiliate shall be [***]* at the time Client or Client Affiliate re-acquires
such Assets, and [***]* shall be responsible for and shall pay for all Consents
necessary to effectuate such asset transfer as well as pay all other costs,
expenses, sales, use, excise, value added, GST, services, consumption taxes and
duties arising out of or in connection with the return of the Assets by Service
Provider to Client or Client Affiliate. Client or Client Affiliate is entitled
to request Service Provider records to validate the [***]*.

 

10.03 In-Flight Projects.

 

The effect of In-Flight Projects on transition timing, costs, savings and
resources related to the Services and the manner in which the Parties will
conduct themselves in respect of In-Flight Projects is set out, to the extent
known at the time of the Service Agreement Effective Date, in a Schedule to the
applicable Service Agreement. The Parties will use Change Control to document
and agree upon other consequences from In-Flight Projects.

 

ARTICLE 11

NEW SERVICES

 

11.01 Cooperation with Third Party Providers.

 

(a) Baseline Third Party Cooperation. The Services include Service Provider’s
performance of third party administration and cooperation activities in
connection with the Third-Party Vendor Contracts listed in a Schedule to the
applicable Service Agreement and as described in the applicable Service
Agreement and this Section 11.01.

 

(b) Services by Third Party Providers. In the event Client selects a third party
to provide a New Service, upon Client’s request and reasonable notice, Service
Provider shall, as a New Service and in accordance with Change Control,
cooperate with any independent third party service providers of Client;
provided, however, that the Parties will work together to insure that (a) such
cooperation does not impact the Services or Service Provider’s ability to meet
the Service Levels and (b) Service Provider shall not be required to disclose
any of Service Provider’s Confidential Information to such third party service
provider unless such third party executes a confidentiality agreement as set out
in Exhibit M. All third party providers will cooperate with Service Provider’s
relevant security and confidentiality procedures relating to data, systems,
facilities and operations as notified by Service Provide to such third party.

 

(c) Standards and Acceptance Testing. Where Client elects to perform or have a
Third Party perform any New Services that involve the development or
implementation of Software, then such Software shall be subject to the same
development, coding and documentation standards adhered to by Service Provider
for Service Provider’s own software development as well as Service Provider’s
reasonable acceptance testing procedures and reasonable approval before being
put into production, provided Service Provider has given copies of such testing
procedures to Client in advance. Service Provider shall perform such
verification and acceptance testing at no additional charge provided however,
that where such verification and acceptance testing places an extra burden on
normal staffing levels, such verification and acceptance testing shall be
performed through Change Control. Where applicable, the Parties shall use Change
Control to adjust the Services and Service Levels and Charges where affected by
the deployment of any such new Software.

 

30



--------------------------------------------------------------------------------

ARTICLE 12

CLIENT EXECUTIVE, RESPONSIBILITIES & RESOURCES

 

12.01 Client Account Manager; Functional Area Leads.

 

During the Term, Client shall maintain an individual (the “Client Account
Manager”) who shall serve as the primary Client representative under this
Agreement and will have overall responsibility for managing and coordinating the
performance of Client’s obligations under this Agreement. The Client Account
Manager shall designate and coordinate individual leads from each of Client
Group’s functional business areas pertinent to the Services (e.g., MIS/IT,
finance, procurement, audit and legal) in order to expedite information,
approvals and in general to facilitate smooth performance of Client Group’s
responsibilities.

 

12.02 Client Responsibilities.

 

During the Term and in connection with Service Provider’s performance of the
Services, Client shall, [***]*: (a) be responsible for the Retained Services,
including the obligations and responsibilities set forth as Client’s
responsibility in Schedule A to the applicable Service Agreement or that are
allocated to Client through the Transition Plan, Change Control, or the
Procedures Manual, or by other mutual written agreement; (b) upon Service
Provider’s request, undertake reasonable efforts to make available to Service
Provider Client personnel familiar with Client Group’s business requirements
related to the Services; (c) provide to Service Provider to the best of Client’s
knowledge complete and accurate information regarding Client Group’s business
requirements in respect of any Services; (d) unless otherwise agreed by the
Parties, accept or respond with comments, as the case may be, within mutually
agreed schedules for all deliverables (except for Software which is subject to
Acceptance Test Procedures of Exhibit W) presented to Client by Service Provider
for Client’s approval; (e) and, where applicable, cooperate with Service
Provider in following the IT System Acceptance Test Procedures set out in
Exhibit W; (f) provide reasonable cooperation to Service Provider, including
cooperation to discover root causes of problems and implement cost-effective
solutions; (g) promptly notify Service Provider of any (i) third party claims of
which it is aware that may have an impact on this Agreement and (ii) invalid,
expired or terminated licenses of which it is aware that may have an impact on
this Agreement; (h) fulfill all legal and fiduciary duties of Client and Client
Affiliates to Service Users and other persons, including without limitation
under all benefit plans, ERISA, and employment and collective bargaining laws
and regulations; (i) ensure that all policies and procedures that Client
requires Service Provider to follow in performance of the Services are in
compliance with applicable Laws and regulations; (j) inform Service Provider as
soon as reasonably practicable upon learning of any events or circumstances that
would reasonably be expected to affect Client’s or Service Provider’s ability to
meet its performance requirements under this Agreement; (k) take ameliorative
action to avoid Service Provider failures or third party liabilities if such
action would be reasonably understood to be appropriate under the circumstances
and would not expose Client to material increased risk; (l) provide, to the best
of Client’s knowledge, accurate data to Service Provider, Exult Canada
Affiliates and Service Provider Subcontractors regarding Service Users, Client,
and Client Representatives; (m) avoid transmission to Service Provider, Exult
Canada Affiliates or Service Provider Subcontractors of data that Client does
not reasonably believe to be necessary or appropriate for performance of the
Services; and (n) perform all other obligations of Client described in this
Agreement.

 

31



--------------------------------------------------------------------------------

12.03 Client Resources.

 

Commencing on the Effective Date and continuing for so long as Service Provider
requires the same for the performance of the Services, Client shall provide to
Service Provider:

 

(a) Incidental Use of Facilities. [***]* Service Provider, the use of the space
in Client Facilities that Service Provider may from time to time reasonably
require for members of the Service Provider Staff who are directly involved in
the provision or coordination of Services at Client Service Locations of the
Client Group, in connection with the performance of the Services, Service
Provider shall insure that the Service Provider Staff comply with all policies
and procedures governing access to and use of such Client Facilities and shall
leave such space in the same condition it was in immediately before they used
the space, ordinary wear and tear excepted.

 

(b) Client Premises Lease (or Sub-Lease). Client will sublease Client Premises
listed in a Schedule to the applicable Service Agreement according to the terms
and conditions of a Schedule to the applicable Service Agreement.

 

(c) IT and Communications Systems. [***]* Client Group’s IT and Communications
Systems as provided in Schedule A to the applicable Service Agreement.

 

ARTICLE 13

SERVICE PROVIDER ACCOUNT LEAD AND PERSONNEL

 

13.01 Service Provider Account Manager.

 

During the Term, Service Provider shall maintain an individual (the “Service
Provider Account Manager”) who shall serve as the primary representative of
Service Provider under this Agreement. The Service Provider Account Manager
shall be an employee of Service Provider and shall (a) have overall
responsibility for managing and coordinating the performance of Service Provider
under this Agreement and (b) be authorized to act for and on behalf of Service
Provider with respect to all matters relating to this Agreement or shall have
access to and seek authorization from another employee of Service Provider with
the proper authority to so act. In the event the Service Provider Account
Manager shall be absent or otherwise unable to perform his or her duties for an
extended period of time, then Service Provider shall identify an alternate
Service Provider Account Manager who shall have the same duties and authority to
act as the Service Provider Account Manager.

 

13.02 Continuity.

 

The Parties will each use Commercially Reasonable Efforts to maintain continuity
among the leadership executives of each Party responsible for performance under
this Agreement. Service Provider will insure that the Service Provider Account
Manager will devote [***]* endeavors to the Client account and in all events
will not be replaced until the successful completion of the Transition Plan,
commencing on the Effective Date, except in the event such person (a)
voluntarily resigns from Service Provider, (b) is dismissed by Service Provider
according to Service Provider’s employment policies, or (c) dies or is unable to
work due to his or her disability. Thereafter, Service Provider Account Manager
shall devote [***]* time to Client account and in all events will never devote
less than [***]* percent of their employment activities to Client account and
Service Provider is entitled replace the Service Provider Account Manager and
the replacement will be presented to Client for interview and Client’s
reasonable approval.

 

13.03 Service Provider Personnel.

 

(a) Schedule L (if any) to the applicable Service Agreement may designate
certain Service Provider employees and employees whom, before the Service
Agreement Effective Date were employees of Client or Client Affiliates (i.e.,
designated Affected Employees) (the “Key Personnel”) who are critical to
providing the Services for a designated period of time as mutually agreed by the
Parties; provided that the duration of time named in Schedule L does not dilute
Service Provider’s promises around [***]* with Service Provider as set out in
Schedule J to the applicable Service

 

32



--------------------------------------------------------------------------------

Agreement. Service Provider shall cause the employee filling the Key Personnel
Positions to devote [***]* and effort to the provision of the Services with the
understanding that such employees will, from time to time, have other
responsibility within Service Provider’s organization, subject to the
requirements set out in Section 13.02, in the case of Service Provider Account
Manager.

 

(b) The individuals designated as Key Personnel on the Service Agreement
Effective Date, and the duration of time they must stay on the Client account
without being replaced, shall be listed in Schedule L (if any) to the applicable
Service Agreement. From Service Agreement Effective Date until completion of the
period set out next to such Key Personnel in Schedule L to the applicable
Service Agreement, Service Provider shall notify Client reasonably in advance of
any decision by Service Provider to terminate the employment of any individual
originally or subsequently filling such Key Personnel except for cause. After
the expiry of the period of time named beside the Key Personnel, Service
Provider shall notify Client reasonably in advance of any decision by Service
Provider to:, (i) transfer such individual from such Key Personnel Position, or
(ii) transfer of an individual from a Key Personnel Position to the account of a
Competitor of Client Group. Whether there is a termination of employment before
the expiry of the time period named beside the Key Personnel or a transfer after
the expiry of the time period, Service Provider shall reasonably consider any
concerns expressed by Client with respect to such proposed action.

 

(c) In addition, on the Service Agreement Effective Date, Key Service Provider
Positions will be identified in Schedule L (if any) to the applicable Service
Agreement. Service Provider shall notify Client reasonably in advance of any
decision by Service Provider to terminate the employment of any individual
originally or subsequently filling such Key Service Provider Position except for
cause. Service Provider shall notify Client reasonably in advance of any
decision by Service Provider to: (i) transfer such individual from such Key
Service Provider Position, or (ii) transfer of an individual from a Key Service
Provider Position to the account of a Competitor of Client Group. If there is a
termination of employment named beside the Key Personnel or a transfer, Service
Provider shall reasonably consider any concerns expressed by Client with respect
to such proposed action.

 

(d) Before assigning an individual to replace an individual designated as Key
Personnel or an individual in a Key Service Provider Position, Service Provider
shall notify Client of the proposed assignment, shall introduce the individual
to appropriate Client representatives as designated by Client Account Manager,
and shall provide Client with a resume and such other information as Client may
reasonably request. If Client objects in good faith to the proposed assignment
within [***]* after being notified thereof, Service Provider shall discuss such
objections with Client and attempt to resolve them on a mutually agreeable
basis. If Client continues to object to the proposed assignment, Service
Provider shall not assign the individual to that position and shall propose
another individual to fill the Key Personnel Position.

 

(e) Under any Service Agreement, Client shall have the right to notify Service
Provider if Client determines for lawful reasons that the continued assignment
of any Service Provider Personnel to the provision of Services is not in the
best interests of Client Group. Upon receipt of such notice, Service Provider
shall have a reasonable time period, not to exceed [***]*, to investigate the
matters stated in the notice, discuss its findings with Client and attempt to
resolve such matters in a manner acceptable to Client.

 

(f) In the event Client determines and notifies Service Provider that, or
Service Provider determines and notifies Client that, a particular Service
Provider Staff has engaged in an act of fraud, dishonesty or breach of trust,
Service Provider shall immediately remove such individual from Client’s account.

 

13.04 Use of Service Provider Subcontractors and Temporary Staff.

 

(a) Service Provider may engage Service Provider Subcontractors [***]* of
Client; provided, however, (i) such Subcontractors shall be reputable and
qualified, (ii) no subcontracting shall relieve Service Provider of its
performance

 

33



--------------------------------------------------------------------------------

obligations under this Agreement because Service Provider shall remain primarily
liable and obligated to Client for the timely and proper performance of all of
Service Provider’s obligations hereunder even if such obligations are delegated
to third party Subcontractors and/or Exult Canada Affiliates, and for the proper
and timely performance and actions of such third party Subcontractors and/or
Exult Canada Affiliates to which Service Provider delegates or subcontracts any
such obligations; (iii) Service Provider shall require each Subcontractor to
sign written confidentiality agreements that provide for the confidentiality and
security of Client’s Confidential Information in a manner substantially similar
to the provisions of this Agreement; (iv) Service Provider shall require each
Subcontractor to sign written agreements granting and preserving any
Intellectual Property rights in favor of Client as set forth in this Agreement;
and (v) Service Provider shall comply with any requirements of Law or OSFI
affecting its ability to engage Subcontractors. Service Provider is not entitled
to engage a Subcontractor that is [***]*.

 

(b) Notwithstanding anything else in this Agreement or a Service Agreement, in
all events Service Provider will, before Service Provider Personnel perform
Services, perform or arrange for a background investigation searches in
accordance with Exhibit F (“Background Investigation Search”) on each of Service
Provider Personnel (unless such Service Provider Personnel transitioned directly
from another Service Provider customer and has passed a [***]* Background
Investigation Search). Prior to affected Service Provider Staff performing
Services hereunder, Service Provider shall ensure that these requirements for a
Background Investigation Search will apply to such affected Service Provider
Staff who perform Services at Service Locations of Client and/or Client
Affiliates or have unrestricted access to Client Group’s Confidential
Information. To the best of Client’s knowledge, [***]*. Service Provider
expressly acknowledges and agrees that it is only entitled to [***]* provided,
however, Client agrees and acknowledges that Service Provider may [***]* for
reasons unrelated to Service Provider’s obligations under this Agreement.

 

(c) Service Provider shall remain liable for obligations performed by Service
Provider Subcontractors in accordance with Section 6.02 to the same extent as if
a Service Provider Personnel had performed such obligations, and for purposes of
this Agreement and any Service Agreement such work shall be deemed work
performed by Service Provider.

 

(d) At no time shall Service Provider retain individual persons as independent
contractors (rather than as employees) for provision of the Services in excess
of [***]* of the number of Service Provider Personnel involved in providing the
Services under each Service Agreement.

 

(e) Service Provider may use temporary staffing to perform Services, provided
that such staffing personnel shall be subject to the same requirements as
Service Provider’s Personnel delivering Services, and if the Client Account
Manager believes that excessive use of temporary staffing is adversely affecting
the Services, then the Account Managers will agree to a reasonable plan to
resolve such concerns.

 

(f) Service Provider is the prime contractor for its performance of the
Services, including all Services it delivers through its Service Provider
Subcontractors and Third Party Vendors under Assigned Agreements and Replacement
Agreements. Client will look solely to Service Provider for performance
delivered through Service Provider Subcontractors and Third Party Vendors under
Assigned Agreements and Replacement Agreements.

 

(g) For all portions of the Services performed by Service Provider
Subcontractors (which, for these purposes, include Third-Party Vendors under
Assigned Agreements and Replacement Agreements except as set forth in the last
sentence of this Section) (i) Client’s [***]* remedy for claims of any type or
character arising from or related to provision of such Services shall be against
Service Provider and not the Service Provider Subcontractor, (ii) Service
Provider Subcontractors are intended third party beneficiaries solely to the
extent that they have the right to assert these terms in defense of any claim,
suit or action related to such Services brought by Client directly against the
Service Provider Subcontractor, and (iii) the terms establishing (i) or (ii)
above may not be cancelled or amended such that Service Provider Subcontractors’
rights under (i), (ii) or (iii) are materially diminished. Any Assigned
Agreement to which Client or Client Affiliate remains a party after assignment
or novation, or any Replacement Agreement to which Client or Client

 

34



--------------------------------------------------------------------------------

Affiliate is a party and which provides Client with remedies directly
enforceable against a Third-Party Vendor shall be exempt from this Section
solely to the extent provided for in the consent/novation of such Assigned
Agreement or in the terms of the Replacement Agreement; provided that Service
Provider expressly acknowledges and agrees that it will use Commercially
Reasonable Efforts to enforce the balance of the remedies that Service Provider
has against the Third-Party Vendor under the Assigned Agreement or Replacement
Agreement.

 

(h) Service Provider will act as the liaison for all communications with its
Service Provider Subcontractors. Client will not communicate directly with
Service Provider Subcontractors unless otherwise agreed; Service Provider will
use Commercially Reasonable Efforts to have its Service Provider Subcontractors
communicate through Service Provider unless otherwise agreed or reasonably
required.

 

13.05 Service Provider Locations, Off-Shore and Multi-Shore Delivery.

 

(a) Client acknowledges that Service Provider’s model and [***]* assumes Service
Provider will have discretion and flexibility to structure its operations to
deliver the Services from various Service Provider Service Locations and through
use of Service Provider Subcontractors located globally except as otherwise
expressly limited by this Agreement, the Service Agreements, Exhibits, Schedules
or Appendices. Service Provider will establish a Canadian-based Service Provider
Location using, initially, the Client Premises. Service Provider agrees that it
will advise Client reasonably in advance (sufficient to allow Client to obtain
compliance with Client’s Regulatory Requirements, if required) of any
restructuring of work (other than incidental work or as part of a DRP or
Business Continuity Plan) that would result in the [***]* (“New Location”), and
that Service Provider will (with Client’s reasonable cooperation) be responsible
for insuring that all Service Provider Service Locations and Service Provider
Subcontractors comply with all relevant provisions of this Agreement and
applicable Law. Service Provider will cooperate with Client and/or Client
Affiliates in Client’s efforts to meet Client’s Regulatory Requirements as they
relate to any activities covered by this Section 13.05; provided that Service
Provider expressly acknowledges and agrees that the Services will not be moved
if Client is unable to obtain the Governmental Authority approval.

 

(b) In all events and without limiting Service Provider’s obligations to
provider Services that are set out elsewhere in the Agreement and the applicable
Service Agreement:

 

(i) any delivery of Services that requires direct communications with Client
Group from a New Location must be in clear and understandable English and in
French where required by Law,

 

(ii) the Services will be accessible and responsive notwithstanding the longer
distance; by way of illustration, a 1-800 number or ability to e-mail forms,

 

(iii) New Location will comply with all labour and employment laws of the
applicable local jurisdiction including payment of fair wages and will ensure
that its labour and employment practices are consistent with international and
local human rights practices and standards,

 

(iv) In addition to any agreements that this Agreement requires Service Provider
Subcontractors to sign, Service Provider will ensure that it has in place a
written agreement with its Service Provider Subcontractors at a New Location
that promises their compliance with the terms of this Section 13.05 (b), and

 

(v) New Location will comply in all respects with the privacy, security and
confidentiality requirements set out in this Agreement.

 

35



--------------------------------------------------------------------------------

ARTICLE 14

CONSENTS

 

14.01 Consents.

 

(a) Service Provider and Client shall work together and shall each use
Commercially Reasonable Efforts to obtain all of the Consents necessary to
enable the provision and delivery of the Services, including Consents related to
Third-Party Vendor Contracts. Upon the termination, in whole or part, or
expiration of the Agreement or a Service Agreement, Client, with the reasonable
cooperation of Service Provider, shall obtain all of the Consents necessary for
the repatriation of any Third-Party Vendor Contracts (except for Assigned
Agreements and Replacement Agreements, which Consent responsibilities are
addressed in Section 22.07 and Schedule P to the applicable Service Agreement)
of which products or services Client wishes to acquire use and whose term
extends beyond the Term of this Agreement or the Service Agreement Term.

 

(b) If the Parties reasonably determine that any required assignment or novation
agreement relating to a Third-Party Vendor Contract intended to be an Assigned
Agreement cannot be obtained on terms reasonably acceptable to both Parties,
then such Third-Party Vendor Contract may either be reclassified as a Managed
Agreement or Retained Agreement, or the Parties may agree that such Managed
Agreement or Retained Agreement shall be [***]* Service Provider through a
Change Order or through another Third-Party Vendor and the Parties shall
cooperate to make any necessary adjustments as a result of such reclassification
through Change Control.

 

(c) In addition, if any Consents are necessary or desirable after the initial
assignment/novation of a Third-Party Vendor Contract has occurred, the Parties
shall use Change Control to address additional Consents for such Third-Party
Vendor Contract and [***]* associated therewith. Notwithstanding the previous
statement and subject to (b) above, where an assignment or such additional
Consents cannot be obtained [***]* Service Provider and Client will use
reasonable efforts to [***]* and work around such issues. By way of illustration
only, such mitigation and work around efforts include, treating a Third-Party
Vendor Contract as a Managed Agreement or [***]* in order to obtain the Consent
necessary to ensure that the Third-Party Vendor Contract becomes an Assigned
Agreement.

 

ARTICLE 15

SOFTWARE AND PROPRIETARY RIGHTS

 

15.01 Ownership And License Rights.

 

(a) As between Client and Service Provider, Service Provider and/or Exult Canada
Affiliates will retain all right title and interest, including all Intellectual
Property, in and to the ESDM SM and all Service Provider Documentation and
Service Provider Software and Materials including any Service Provider Software
and Materials made available for use by Client Group to receive and use the
Services.

 

(b) As between Client and Service Provider, Client and/or Client Affiliates will
retain all right title and interest, including all Intellectual Property, in and
to all Client Documentation and Client Software and Materials including any
Client Software and Materials made available for use by Service Provider, Exult
Canada Affiliates and Service Provider Subcontractors to perform the Services.

 

(c) As between Client and Service Provider, Service Provider and/or Exult Canada
Affiliates will own all right title and interest, including all Intellectual
Property, in any software and materials created by or on behalf of Service
Provider (except as otherwise agreed under a Change Order) during the Term in
order to perform the Services (“Service Provider Software Tools”).

 

36



--------------------------------------------------------------------------------

(d) If the Parties execute a Change Order wherein [***]* or the Parties agree to
the [***]* (“Commissioned Works”) specifically for the development of software
and/or materials, the Change Order will specify the Parties’ respective
ownership and license rights as between Client and Service Provider and/or Exult
Canada Affiliates, provided that if the Change Order does not so specify, then,
except as provided in Section 22.07(b)(i), (i) [***]*, and (ii) [***]*. Unless
otherwise agreed, each Party shall have from the other a [***]* license (except
as otherwise agreed in a Change Order) to [***]* of any Commissioned Works owned
by the other Party; provided that in the case of a license grant from Service
Provider for Service Provider-owned Commissioned Works, such license grant shall
be a [***]* license (except as otherwise agreed in a Change Order) to Client
Group for [***]*; and provided further that in the event that Client owns the
Commissioned Works, each such license is granted [***]*; and provided further
that in the event Client owns a Commissioned Work, Service Provider will, and
will arrange for its Service Provider Staff to, execute any documents and take
any other actions reasonably requested by Client to accomplish Client’s
ownership of these Commissioned Works. Service Provider will provide Client with
one copy of [***]* on demand or as soon as the Commissioned Works have passed IT
System Acceptance Testing in accordance with Exhibit W and the applicable
Project fees have been paid or [***]* has been made (if applicable), whichever
is later.

 

(e) Subject to Client’s payment of all applicable Charges, Service Provider
grants Client Group a [***]* right and license during the Term to use the object
code of Service Provider Proprietary Software and Materials and the Service
Provider Software and Materials made available by Service Provider to Client
Group for Client Group’s use solely to receive and use the Services and during
the Termination Assistance Period to transition to a new service provider;
provided that in the event of a repatriation by Client Group, subject to the
license grant in Section 22.07(b)(i), Service Provider will upon Client’s
request deliver to Client the object code to such Service Provider Proprietary
Software, Service Provider Software Tools and Report Tools at the start of the
Termination Assistance Period. The foregoing right and license may be subject to
additional restrictions specific to Third-Party Vendors and the Service Provider
Third Party Software and Materials.

 

(f) Client grants Service Provider, Exult Canada Affiliates and Service Provider
Subcontractors a [***]* right and license during the Term and Termination
Assistance Period to use the object and source code formats of Client
Proprietary Software and Materials made available by Client and/or Client
Affiliates to Service Provider and Service Provider Representatives for their
use to perform the Services.

 

(g) Service Provider grants Client Group a [***]* right and license during the
Term to use the object code of Service Provider Software Tools if made available
by Service Provider to Client for Client’s use to receive and use the Services.

 

(h) Client Group’s license rights to Service Provider Software and Materials,
Service Provider Software Tools, Report Tools, and Service Provider-owned
Commissioned Works after the Term and for purposes of Termination Assistance
Services and repatriation are as set forth in this Section 15.01 and in Schedule
P to the applicable Service Agreement.

 

(i) In connection with each Party’s disaster recovery obligations, each Party
may make necessary archival and backup copies of Software licensed to such Party
hereunder subject to applicable limitations imposed by third parties.

 

15.02 Reports.

 

Service Provider will own the Intellectual Property in the report formats and
designs, provided that Client Group will have a [***]* right and license to use
such report formats and designs during the Term and to create or have created
similar reports following the Term. For the avoidance of doubt Client will own
the contents of the reports to the extent comprising Client Data.

 

37



--------------------------------------------------------------------------------

15.03 Assignment of Client Documentation to Client.

 

Service Provider will, both during and after its engagement by Client, execute
all such documents as Client may reasonably request (and where necessary will
procure its employees, and will contractually obligate its agents and Service
Provider Subcontractors to execute all such documents as Client may reasonably
request) and do all acts and things reasonably necessary so that all right,
title and interest in and to the Client Documentation vests in Client or as
Client directs.

 

15.04 Delivery of Client Documentation.

 

(a) During the Term Client will deliver Client Documentation as required under
the applicable Schedule to the applicable Service Agreement as part of the
Services described in that Service Agreement.

 

(b) In addition, in any event upon termination or completion of the Services,
Service Provider will:

 

(i) deliver to Client all copies of the Client Documentation except that Service
Provider may retain copies as necessary for Service Provider’s archival and
audit purposes and to the extent relevant to any disputes; and

 

(ii) Client Group has the right [***]* to deal with any Client Documentation in
any way it sees fit including [***]* it to third parties unless expressly agreed
to the contrary in writing by the Parties. Service Provider waives, and in
accordance with its obligations under Section 15.03 will arrange for its Service
Provider Staff to waive, any right to [***]* or other right [***]* in the Client
Documentation.

 

15.05 Use of Procedures and Protocols.

 

After the Term of this Agreement, Client Group has the right [***]* to use, or
to allow a provider of outsourced services to Client Group to use, [***]*,
solely for the purposes of providing to Client Group services that replace (as
may be modified or enhanced) the Services provided by Service Provider from time
to time during the Term under this Agreement, any procedures and protocols
established in the Procedure Manual during the Term for Client Group’s use and
receipt of the Services without infringing any Service Provider Intellectual
Property and [***]* for such use.

 

15.06 Use of General Knowledge or Skill.

 

Nothing in this Agreement affects either Party’s right to make use of its
general knowledge and skill in the course of this Agreement. Nothing in this
Agreement or any Service Agreement shall restrict a Party from the use of any
ideas, concepts, know-how, methods or techniques relating to human resources
business processing services that such Party, individually or jointly develops
or discloses under this Agreement or any Service Agreement or obtains from third
parties, except to the extent that such use infringes the other Party’s
Intellectual Property or involves a disclosure or use of the other Party’s
Confidential Information.

 

15.07 Disabling Code.

 

(a) Service Provider warrants that upon installation it will not insert into any
Service Provider Proprietary Software or Commissioned Works any code that would
have the effect of disabling any Software, Machines or Services, unless
otherwise agreed by Client or done pursuant to security protocols.

 

(b) If at any time during the Term the licensor of any Third Party Vendor
Software shall invoke or threaten to invoke any disabling code in Third Party
Vendor Software licensed to Service Provider which could adversely affect the
Services, Service Provider shall use Commercially Reasonable Efforts to preclude
such action on the part of such licensor.

 

38



--------------------------------------------------------------------------------

ARTICLE 16

CHARGES, INVOICING, DISPUTED CHARGES & TAXES

 

16.01 Charges.

 

(a) Subject to the other provisions of this Agreement, Client shall pay to
Service Provider the Charges set out in each Service Agreement as payment in
full for the Services under such Service Agreement performed by Service Provider
during the Term.

 

(b) Except as otherwise expressly set forth in this Agreement, Client shall not
be obligated to pay any amounts to Service Provider for its performance of the
Services and its other obligations under this Agreement other than the amounts
set out in the Service Agreements. Without limiting the foregoing, unless
otherwise provided in a Service Agreement, Client shall [***]* Service Provider
for expenses (beyond those included in the Baseline Charges) that Service
Provider incurs in performing the Services and such obligations, including,
without limitation, travel and lodging, document reproduction and shipping. If a
Service Agreement provides that Client will pay Service Provider for expenses,
they will not be paid unless they are reasonable and evidenced by receipts, and
have been pre-approved by Client and comply with Client’s travel and expense
guidelines; provided however, if Service Provider can obtain better pricing
through use of its own travel policy, or that of a third party to whom it has
access, Service Provider will use such policy.

 

16.02 Invoicing.

 

Service Provider will invoice Client for the Charges in accordance with the
invoicing procedures set forth in a Schedule to the applicable Service Agreement
and in a form substantially similar to the sample invoice attached to Schedule C
to the applicable Service Agreement.

 

16.03 Invoice Payment.

 

Subject to Client’s rights to receive Service Credits and its rights under
Section 16.04, Client will pay each invoice by wire funds transfer or other
electronic means to an account specified by Service Provider in accordance with
the payment terms set forth in a Schedule to the applicable Service Agreement.

 

16.04 Disputed Charges/Credits.

 

In the event Client disputes the accuracy or applicability of any Charge or
credit or other financial arrangement described in this Agreement or a Service
Agreement, Client shall notify Service Provider of such dispute [***]* with a
reasonably detailed explanation of the basis of the dispute as soon as
practicable after the alleged discrepancy has been discovered. [***]* all
invoices for Baseline Charges, recurring fixed Charges for Assigned Agreements,
and other amounts previously approved by Client for payment, when due. If Client
disputes any portion of any other Charges invoiced, Client may withhold payment
of [***]*, and, to the extent applicable, [***]*, a reasonably detailed written
explanation of the basis of the dispute. In the event Client disputes any
Charges the Parties will endeavor in good faith to resolve such dispute
expeditiously. Any payment [***]* remitted by Client shall be deemed to be made
with a reservation of rights by Client. With respect to any amounts for Service
Credits or other payments due and owing from Service Provider to Client under
this Agreement, unless such amounts are in dispute, Client may set-off such
amounts against Charges if Service Provider fails to pay such amounts within
[***]* of written notice from Client to Service Provider that such payments are
due. If such amounts are subject to dispute resolution under Article 21, then no
set-off shall be taken unless and to the extent that such amounts have been
determined to be due and owing through dispute resolution and Service Provider
has not paid such amounts within [***]*.

 

39



--------------------------------------------------------------------------------

16.05 Taxes.

 

(a) Each Party shall pay any real property taxes or personal property taxes on
property it either owns or leases from a third party or any other taxes, fees or
costs related to equipment or the lease of equipment.

 

(b) If Client purchases any Assets from the Service Provider on the expiry or
earlier termination of a Service Agreement, personal property and any transfer
taxes on such Assets shall be prorated and paid as follows: the Service Provider
paying the taxes allocable to the period before the date Client purchases the
Assets and Client paying the taxes allocable to the period on and after such
date.

 

(c) If Service Provider purchases any assets from the Client on the expiry or
earlier termination of a Service Agreement, personal property and any transfer
taxes on such assets shall be prorated and paid as follows: the Client paying
the taxes allocable to the period before the date Service Provider purchases the
assets and Client paying the taxes allocable to the period on and after such
date.

 

(d) If Client takes over any Asset leases from the Service Provider on the
expiry or earlier termination of a Service Agreement or the Agreement, personal
property and any transfer taxes on such Assets lease shall be prorated and paid
as follows: the Service Provider paying the taxes allocable to the period before
the date Client assumed the Asset lease and Client paying the taxes allocable to
the period on and after such date.

 

(e) If Service Provider takes over any Asset leases from the Client on the
expiry or earlier termination of a Service Agreement or the Agreement, personal
property and any transfer taxes on such Assets lease shall be prorated and paid
as follows: the Client paying the taxes allocable to the period before the date
Service Provider assumed the Asset lease and Service Provider paying the taxes
allocable to the period on and after such date.

 

(f) The Service Provider shall pay any sales, use, excise, value-added, GST,
services, consumption, and other taxes and duties imposed on any goods and
services acquired, used or consumed by the Service Provider in connection with
the provision of the Services (including any taxes applicable to the acquisition
or lease of the Assets and Client Premises, but excluding any taxes applicable
to Third Party Costs).

 

(g) Client shall pay any sales, use, excise, value-added, GST, services,
consumption and other taxes and duties imposed on its acquisition or lease of
Assets from the Service Provider on the expiration or earlier termination of a
Service Agreement.

 

(h) Except as otherwise provided in the applicable Service Agreement, [***]*
shall pay when due any sales, use, excise, value-added, GST, services,
consumption, or other tax imposed by any taxing jurisdiction as of the Service
Agreement Effective Date on the provision of the Services or any component of
the Services, as the rate of such tax may change from time to time during the
applicable Service Agreement Term. [***]* shall pay such taxes directly to the
[***]* shall remit such payments to the appropriate taxing authority. The [***]*
shall be responsible for properly calculating and invoicing applicable taxes on
the Services.

 

(i) Except as otherwise provided in the applicable Service Agreement, if any
taxing jurisdiction imposes, after an applicable Service Agreement Effective
Date a new sales, use, excise, value-added, GST, services, consumption, or other
tax on the provision of the Services or any component thereof, the Parties shall
cooperate in attempting to reduce the amount of such tax to the maximum extent
feasible. In any event, [***]* shall be liable for any such new tax which is
imposed on the Charges for the provision of the Services, or any component of
the Services, as well as such new tax on Third Party Costs and the [***]* shall
be liable for any such new tax which is imposed on any charges (other than Third
Party Costs) incurred in order to provide the Services. If any taxes applicable
to the Services are imposed on [***]* during a Service Agreement Term as a
result of the [***]* migration of Services to a location other than the initial
location of Service Location of Service Provider under the applicable Service
Agreement, the [***]* shall have full responsibility for payment of all such
taxes.

 

40



--------------------------------------------------------------------------------

(j) At Service Provider’s reasonable request and in compliance with the Law,
Client agrees to [***]* from either [***]* in order to minimize or avoid the
potential for application of any withholding taxes on payments to non-residents.
To the extent such potential taxes cannot be minimized or avoided, Client will
notify Service Provider, and may deduct from payments to non-residents of Canada
any amounts required to be withheld by Canadian legislation (“Additional
Amounts”) and shall remit those amounts directly to the appropriate taxing
authority. Service Provider expressly acknowledges and agrees that no Additional
Amounts will be payable by Client to Service Provider to compensate Service
Provide as a result of Client’s obligations to remit such Additional Amounts to
taxing authority.

 

(k) If it is determined that Client paid Service Provider an amount for tax that
was not due, then Service Provider will refund the amount to Client (plus
interest at [***]*)). If it is determined by Service Provider that designated
certain taxes to be payable by Client, that Service Provider identified a
shortfall in the amount of tax that Client was obliged to pay to Service
Provider then Client will pay the shortfall to Service Provider so that Service
Provider can remit that amount to the taxing authority. Service Provider will
pay any interest at [***]*.

 

(l) The Parties shall cooperate with each other to enable the Parties to
determine accurately their respective tax liabilities and to reduce such
liabilities to the extent permitted by Law. In particular, [***]* shall actively
work with Governmental Authority to seek an exemption from the Governmental
Authority. The Service Provider invoices to Client shall separately state the
amount of any taxes Service Provider is collecting from Client. Each Party shall
provide to the other any resale certificates, exemption certificates,
information regarding out-of-province or out-of-country sales or use of Assets
and Services, and such other similar information or documentation to facilitate
a Party’s tax filings, GST or other tax recovery, and to minimize taxes as the
other Party may reasonably request.

 

ARTICLE 17

AUDITS

 

17.01 Client Audit Rights.

 

(a) Service Provider shall assist Client and Client Affiliates in meeting its
audit and regulatory requirements, as they relate to Service Provider and the
Services, to enable Client, Client Affiliates, Governmental Authorities and
Client Group’s Approved Auditors to conduct appropriate audits under this
Agreement. Service Provider shall at all times during the Term maintain records
and supporting documentation, in accordance with generally accepted accounting
principles, of all financial and non-financial transactions under this Agreement
and all Service Agreements sufficient to permit the Required [***]* Audits,
Annual Audits, and Client Audits (each as defined below, and collectively, the
“Audits”) thereof in accordance with this Article 17. During the Transition
Period, and thereafter at the beginning of each Contract Year, the Account
Managers will determine the timing and schedule for Audits during that Contract
Year and agree upon audit guidelines and scope (the “Annual Audit Plan”). The
first Annual Audit Plan will include Client Audits to be accomplished during the
initial Contract Year after a [***]* stabilization period following completion
of the take on activity for the last Process for each of Client’s Canadian
operations and U.S. operations. All changes or additions to the Annual Audit
Plan will be proposed on at least [***]* advance notice except where shorter
notice periods are required by a Governmental Authority. Notwithstanding the
previous statement Service Provider acknowledges and agrees that a Governmental
Authority may require an Audit without prior notice to Client or Service
Provider. Consistent with the Annual Audit Plan, Client Group’s auditors that
execute confidentiality agreements in the form of Exhibit M (“Approved
Auditors”) shall have the reasonable access set forth in Section 17.01(b) below.
Client and its Approved Auditors shall have no access to other Service Provider
data and systems, data of other Service Provider customers, or Service Provider
internal or third party costs or cost structure, or Service Provider employee
personal data, including salary, performance or other private data. Approved
Auditors shall observe such procedures as Service Provider may reasonably
require in order to protect the confidentiality and security of Service Provider
Confidential Information, and that of its other customers. Client agrees that
Approved Auditors shall perform planning, entry and exit interviews in
accordance with the agreed audit guidelines, and Client agrees to provide
Service Provider with copies of portions of Audit reports reflecting or based
upon information obtained from Service Provider.

 

41



--------------------------------------------------------------------------------

(b) Service Provider shall provide Client and Approved Auditors with reasonable
access at reasonable times and after reasonable notice (unless circumstances
reasonably preclude such notice) to: (i) the parts of any facility at which the
Service Provider is providing the Services, (ii) Service Provider Personnel
providing the Services, and (iii) all data and records relating to the Services,
for the purposes of: (iv) performing audits and inspections of Client Group and
its business, (v) to verify the integrity of Client Data, (vi) to examine the
systems that process, store, support and transmit the Client Data, and (vii) to
examine the Service Provider’s charges and performance of the Services under
this Agreement and any Service Agreement. The foregoing Audit rights shall
include, without limitation, and when applicable, audits (A) of practices and
procedures, (B) of systems, (C) of general controls and security practices and
procedures, (D) of disaster recovery and backup procedures, (E) of [***]* (to
the extent Services are provided by the Service Provider as [***]*), (F) of
Charges under any Service Agreement, (G) necessary to enable Client Group to
meet applicable Law requirements, and (H) for any other reasonable purpose.

 

(c) Service Provider shall provide full, reasonable cooperation to such Approved
Auditors, inspectors, Governmental Authorities and representatives, including
the installation and operation of audit software (provided that such
installation and operation of audit software can be done without compromising,
and shall be subject to, Service Provider’s information system and security
procedures).

 

(d) Notwithstanding the foregoing, if Client has reason to suspect any fraud on
the part of the Service Provider, Client and Service Provider will work together
to undertake such audits to identify, and stop the fraudulent process and put in
place processes to preclude the recurrence of the incident.

 

17.02 Payments

 

If an Audit reveals that errors have been made in connection with the Charges
and taxes, then the Parties will work together to correct the error. However, if
repeated Audits reveal that there are consistent errors in connection with
Charges and taxes, this problem will be escalated through Exhibit T, Account
Governance.

 

17.03 Audit Scope and Process.

 

(a) Service Provider will conduct [***]* audits of its Service Locations
providing the Client Group [***]* as part of the Services (“Required [***]*
Audits”) in accordance with Section 17.05 below. In addition, Service Provider
will supply Client with other internal Service Provider audit reports at least
[***]* per Contract Year (the “Annual Audits”). Client and/or Client Affiliates
are entitled to conduct their own audits or audits required by Governmental
Authorities (“Client Audits”) according to the Annual Audit Plan, unless
additional Client Audits are required.

 

(b) Service Provider agrees that it will include in its agreements with Service
Provider Subcontractors, and in Replacement Agreements, provisions to permit
Client Audits thereof, where relevant, on substantially the same terms as Client
is entitled to perform Client Audits of Service Provider.

 

(c) Upon completion of any Required [***]* Audits and/or any Annual Audit
Service Provider shall provide Client and, upon request, Client’s auditors (who
shall execute a form of confidentiality agreement in the form set out as Exhibit
M ): (1) a copy of the Required [***]* Audit reports and/or Annual Audit report,
and (2) written notice of any deficiencies found as a result of the Required
[***]* Audit report and/or Annual Audit (the “Deficiency Notice”).

 

(d) Service Provider acknowledges and agrees that Client and Client’s Approved
Auditors, upon receiving a copy of the Required [***]* Audit report or Annual
Audit report shall have the right to review the auditor work papers at the
auditor premises, as well as interview the auditor personnel who did the actual
audit work in the event Client and/or Client Approved Auditors require
clarification on the Required [***]* Audit report or Annual Audit report and
work papers.

 

42



--------------------------------------------------------------------------------

(e) Service Provider shall provide Client and Client’s Approved Auditors with a
plan of action to correct the deficiencies set out in the Deficiency Notice,
which plan of action shall at the minimum include: (1) details of actions to be
taken by Service Provider and/or Service Provider Subcontractors to correct the
deficiencies, and (2) target dates for successful correction of the deficiencies
(“Action Plan”). The Service Provider shall provide the Action Plan within
[***]* after Client provides Service Provider with the Deficiency Notice.

 

(f) If requested by either Party, the Parties shall discuss the results of any
audit performed pursuant to this Agreement and, if any objective deficiency is
identified, then Service Provider shall pay to correct such deficiency,
otherwise the Parties will use Change Control to address any other Changes to
the Services (including without limitation Changes to Service Provider
Subcontractors and Service Provider Environment).

 

43



--------------------------------------------------------------------------------

17.04 OSFI Guideline B-10.

 

Service Provider expressly acknowledges and agrees that: (a) in May 2001 OSFI
published a guideline that sets out OSFI’s expectations for federally regulated
financial institutions as well as its subsidiaries and affiliates when
outsourcing certain business functions to a third party (“Guideline B-10”), (b)
Client Group is obliged to comply with Guideline B-10, and (c) the Service
Provider will permit OSFI to exercise such rights, including audit rights under
this Article 17, as may be required by Law or Guideline B-10.

 

17.05 Survival.

 

In connection with any expiration or termination of this Agreement, Service
provider will deliver to Client, the Client Data and certain other materials as
set forth in other provisions of this Agreement. Accordingly, following the end
of the Term, the provisions of this Article 17 shall only survive to the extent
required by Law, and only to the extent that Service Provider maintains in the
ordinary course of its business, using generally accepted accounting practices,
any relevant records that have not been delivered previously to Client.

 

17.06 SAS 70 Audits.

 

(a) Service Provider performs Required [***]* Audits of its [***]* (including
its [***]* hosting provider) as part of the Services [***]*. The Client is
entitled to provide input and assist in defining the scope of the Required
[***]* Audits as they apply to Client Group audit requirements. These Required
[***]* Audits are performed [***]* across Service Provider’s Service Locations
providing the Client Group [***]*, and clients on a schedule that refreshes the
Required [***]* Audit report for Client Group at least each [***]*. Service
Provider agrees to initiate the Required [***]* Audit of the [***]* within
[***]* of consolidating the [***]*. Thereafter, refreshes will be performed
every [***]*.

 

(b) Subject to Section 17.02 (c) above, Service Provider shall provide Client
with a copy of the portions of the Required [***]* Audit of Service Provider as
such audits are directly related to the [***]* Services (provided Service
Provider may redact all financial information and any other information not
directly related to the Services).

 

(c) Any additional work relating to [***]* audits specifically requested by
Client will be according to an agreed work plan and the Charges for such work
will be handled through Change Control.

 

17.07 Selection of Auditors.

 

Client shall choose the Approved Auditors; provided, however, that except as
otherwise required by Governmental Authorities, no Approved Auditors conducting
Client Audits shall then currently be engaged in any other assignment that is in
direct and material competition with services offered by Service Provider. In
addition, Client agrees to exercise Commercially Reasonable Efforts to
reasonably accommodate any reasonable, good faith concerns identified by Service
Provider to Client’s selection of an auditing firm that is a competitor of or
has a business unit that is competitive with Service Provider.

 

17.08 Audit Costs.

 

The costs of Audits shall be borne as follows: (i) [***]* shall be responsible
for its costs to perform (including [its]* third party provider’s costs) the
Required [***]* Audits, and for [***]* Annual Audits, and [***]* reasonable
cooperation and provision of access for Client Audits; and (ii) [***]* shall be
responsible for all costs associated with Client Audits (other than [***]*
reasonable cooperation and provision of access). If Service Provider’s provision
of services related to an Audit or other review under this Article 17 requires
use of additional resources which Service Provider would not otherwise use in
the performance of the Services (including support of audits of Client’s
Services and third party benefit

 

45



--------------------------------------------------------------------------------

plans) then the Parties shall use Change Control to address any additional
resources needed by and appropriate compensation to Service Provider.

 

17.09 Confidential Information.

 

With respect to any disclosures by Service Provider to Client of any
confidential financial or other information of Service Provider, Client agrees
not to acquire or dispose of (or otherwise take actions regarding) securities of
Service Provider while in possession of such information, unless such
information has been publicly disclosed. No copies of Confidential Information
or trade secrets of Service Provider, or extracts or derivatives therefrom or
summaries or analyses reflecting same, may be retained by Client, Client
Representatives or any Approved Auditor (other than auditors assigned by a
Governmental Authority) after completion of the Client Audit, except as may be
reasonably included in archival auditor workpapers pursuant to the
Confidentiality Agreement entered into in accordance with Exhibit M. Any such
portions of such workpapers shall be maintained in confidence by its preparer as
Service Provider’s Confidential Information and may not be used for any purposes
other than the audit.

 

17.10 Records Retention.

 

Service Provider shall maintain records relating to the Services and Charges in
accordance with Service Provider’s generally accepted accounting and business
practices. During the Transition Period and subsequently during the Term the
Parties will use Change Control to implement any changes in applicable records
retention practices and procedures to satisfy Client Group’s regulatory and
business requirements, provided that Client agrees to pay the reasonable costs
and charges associated with any additional records retention services or other
changes to Service Provider’s standard practices and procedures, including any
required records retention after the Term.

 

ARTICLE 18

DATA AND REPORTS

 

18.01 Provision of Data.

 

(a) Client shall supply to Service Provider, in connection with the Services,
all Client Data required by Service Provider to perform the Services in
accordance with the terms of this Agreement, including the Service Levels, in
the form and on such time schedules as may be agreed upon by Service Provider
and Client.

 

(b) Service Provider will not delete or destroy any Client Data be it active or
archived, unless it is conducted in the course of normal file maintenance. In
the event any active or archived Client Data is lost, destroyed, erased or
overwritten other than in the course of normal file maintenance due to any error
or omission of Service Provider, including any breach of the security procedures
described in Article 19 and any Service Agreement, Service Provider shall
promptly regenerate or replace such Client Data at Service Provider’s expense.
Service Provider shall prioritize this effort so that the loss of Client Data
will not have an adverse effect upon Client Group’s business or the Services.
Client agrees to cooperate with Service Provider to provide any available
information, files or raw data needed for the regeneration or replacement of the
client Data.

 

(c) All Client Data shall be and shall remain the property of Client and/or
Client Affiliates. Client Data shall not be (i) used by Service Provider other
than in connection with providing the Services, (ii) subject to Section 19.06
(Compilations), disclosed, sold, assigned, leased or otherwise provided to third
parties by Service Provider, or (iii) commercially exploited by or on behalf of
the Service Provider, its employees or agents or Service Provider
Subcontractors.

 

46



--------------------------------------------------------------------------------

(d) Service Provider shall upon (i) request by Client at any time, and (ii) the
cessation of all Termination Assistance, promptly return to Client, in the
format and on the media in use as of the date of the request, all or any
requested portion of the Client Data.

 

18.02 Production of Reports.

 

Service Provider shall supply to Client, in connection with the Services, the
operational and performance reports with content and scheduling as agreed by the
Account Managers during the Transition Period and from time to time during the
Term. A copy of Service Provider’s standard monthly reporting format is attached
as an Appendix to Schedule H to the applicable Service Agreement. Service
Provider shall provide to Client, in a form acceptable to Client, the standard
and customized reports set forth in Schedule H to the applicable Service
Agreement.

 

18.03 Data Inputs.

 

The agreed report schedule will specify the approved files and data that Client
will supply to Service Provider and the deadlines for submitting those files and
data. Service Provider will track and report on the accuracy and timeliness of
Client’s data and file submissions as well as Service Provider’s accuracy and
timeliness.

 

18.04 Production of Reports Generally.

 

Service Provider shall produce reports that are substantially accurate and
substantially free of errors and omissions, to the extent the Client Data and
other information used to produce such reports was substantially accurate and
substantially free of errors and omissions. Service Provider’s performance with
respect to the production of reports will be excused to the extent of any delays
and inaccuracies in Client submissions. Unless otherwise agreed, reports shall
be due no later than [***]* Business Days after the end of each reporting
period.

 

18.05 Inspection of Reports.

 

(a) Operational Reports. Client shall use reasonable efforts to inspect and
review the operational reports produced by Service Provider and supplied to
Client pursuant to Section 18.02, and shall provide Service Provider with notice
of any errors or inaccuracies (a) in daily or weekly reports, within [***]*
Business Days of receipt of such reports, and (b) in monthly or other reports,
within [***]* Business Days after receipt of such reports. Service Provider
shall provide Client with such documentation and information as may be requested
by Client in order to verify the accuracy of the reports. If Client fails to
reject any such report within the applicable period, Client shall be deemed to
have accepted such reports.

 

(b) Performance Reports. In addition to the foregoing, the Service Provider
Account Manager shall notify Client through the account management procedures of
performance deviations and trends documented in a performance report that is
provided to Client pursuant to this Article 18 and of which the Service Provider
Account Manager is aware.

 

18.06 Correction of Errors.

 

Service Provider and Client will work together and use Commercially Reasonable
Efforts to promptly correct any material errors or inaccuracies in reports and
to correct the underlying causes of material errors or inaccuracies under the
control of the respective Party. In general, correction work by Service Provider
shall be part of the Services at no additional Charges, provided that additional
Charges shall apply to correct excessive, repeated, material and/or systemic
errors caused by Client.

 

47



--------------------------------------------------------------------------------

ARTICLE 19

CONFIDENTIALITY, SECURITY, COMPILATIONS AND PUBLICITY

 

19.01 Confidentiality.

 

(a) Each Party acknowledges that it would be damaging to the other Party and
their respective Affiliates if the Party’s and Affiliates’ Confidential
Information was disclosed to or obtained by third parties. Accordingly, each
Party agrees to make Commercial Reasonable Efforts to prevent the other Party’s
Confidential Information from being disclosed to or obtained by any person or
entity for any purpose except as described in this Agreement. Each Party’s
efforts will not be less than those which it takes to prevent disclosure of its
own proprietary information of like significance. For the purposes of this
Article 19, “Disclosing Party” means: (1) in the case of Service Provider, the
Service Provider, Exult Canada Affiliates, Service Provider Subcontractors and
other independent contractors, consultants and designated agents, and (2) in the
case of Client, Client Affiliates and independent contractors, consultants and
designated agents, that discloses Confidential Information, and “Receiving
Party” means : (1) in the case of Service Provider, the Service Provider, Exult
Canada Affiliates, Service Provider Subcontractors and other independent
contractors, consultants and designated agents, and (2) in the case of Client,
Client Affiliates and independent contractors, consultants and designated
agents, that receives Confidential Information.

 

(b) The obligations of confidentiality set out above do not apply to information
that:

 

(i) is published or has otherwise entered the public domain without a breach of
this Agreement,

 

(ii) is obtained by the Receiving Party from a third party who has no obligation
of confidentiality to the Disclosing Party, or

 

(iii) is independently developed or obtained without breach of this Agreement.

 

(c) It is not a breach of this Agreement to:

 

(i) disclose Confidential Information required to be disclosed by Law (including
without limitation any required disclosures or filings of this Agreement or any
Service Agreements to the United States Securities and Exchange Commission
(“SEC”) or equivalent bodies in other countries, provided that (i) the Party
making such disclosure will give the other Party an opportunity to comment in a
reasonable period of time in advance on the form of disclosure to be made by the
filing Party, (ii) the Party required to file will redact those portions of the
Agreement or Service Agreement specified by the other Party that are eligible
for redaction under relevant SEC or Freedom of Information Act (“FOIA”) rules,
including, but not limited to Schedule C, and other appropriate portions of the
Agreement or Service Agreement), and (iii) the filing Party will file the
appropriate documents with the SEC seeking confidential treatment of those
sections designated by the other Party sufficiently in advance of the due date
for such filings and will use Commercially Reasonable Efforts to obtain
confidential treatment from the SEC of such sections), judicial or arbitration
process, or by Governmental Authorities, provided that the Receiving Party first
gives the Disclosing Party reasonable notice of such law, order or process, or

 

(ii) disclose the Disclosing Party’s Confidential Information with the prior
written consent of the Disclosing Party.

 

(d) The Receiving Party may only disclose the Disclosing Party’s Confidential
Information to those of its employees, officers, directors, and agents, and,
where the Receiving Party is Service Provider, Service Provider Subcontractors
and Service Provider Staff, if and when such employees, agents, independent
contractors, Service Provider Subcontractors and Service Provider Staff (a) have
a need to know the information in order that Client or Service Provider, as the
case may be, may meet its obligations under this Agreement, and (b) are under a
written obligation with the Receiving Party to

 

48



--------------------------------------------------------------------------------

keep confidential such information with terms that are substantially the same as
the confidentiality provisions set out in this Article 19. In such case, the
Receiving Party will, prior to disclosing the information to such employees,
agents, independent contractors and Service Provider Subcontractors and Service
Provider Staff advise them of their obligations under this Article.

 

(e) Notwithstanding the foregoing, Client may disclose Confidential Information
of Service Provider to Client Affiliates for any purpose without a written
confidentiality agreement in place between Client and the Client Affiliate;
provided, however Client shall be responsible to Service Provider for any
breaches of this Article 19 by such Client Affiliates.

 

(f) Each Party agrees not to copy or reproduce the other’s Confidential
Information except as may be required for the performance of this Agreement. All
copies will, on reproduction, contain the same proprietary and confidential
notices and legends which appear on the original documents and information.

 

(g) Each Party, upon the request of the other, agrees to return all of the other
Party’s Confidential Information and copies in its possession to the other Party
or to destroy such Confidential Information and copies as directed by the other
Party and to certify their destruction; provided, however Service Provider may
maintain archival copies of Client Confidential Information solely to the extent
required by Law, for disputes with Client and for any audit requirements.

 

(h) If a Party discovers that it has lost any Confidential Information of the
other, it shall immediately notify the other Party in writing.

 

(i) The Receiving Party expressly acknowledges and agrees that: (i) unauthorized
use or disclosure of Confidential Information is likely to cause injury not
readily measurable in monetary damages, and therefore irreparable; and (ii) in
the event of an unauthorized use or disclosure of Confidential Information, the
Disclosing Party shall be entitled, without waiving any other rights or
remedies, to seek such injunctive or equitable relief as may be deemed proper by
a court.

 

(j) Service Provider acknowledges Client’s and Client’s Affiliate(s)’ rights in
their name, trademark and logo and the goodwill pertaining thereto, and agrees
that it shall not challenge the validity of Client’s or Client’s Affiliate(s)’
ownership thereof. Except as provided in the following sentence, in no event
shall Service Provider use Client or Client’s Affiliate(s)’ name, trademark or
logo in any way in any of its advertising, press releases, other public
disclosure or other written material provided to third parties without the prior
written consent of the Client Account Manager. Once Client Account Manager has
provided consent to a press release, Service Provider is entitled to reuse the
contents of that press release in other Service Provider public marketing
materials for the Term. In all events when Client Account Manager has provided
their consent to Service Provider’s use of Client or Client Affiliate’s logo,
Service Provider shall comply with all Identity Standards provided to Service
Provider by Client.

 

(k) The obligations under this Article 19 shall survive termination of this
Agreement or expiry of any and all Service Agreements. From time to time during
the Term, the Disclosing Party may visit the Receiving Party’s premises, upon
reasonable prior notice and during normal business hours, to review the
Receiving Party’s compliance with the terms of this Section.

 

19.02 Nondisclosure Agreements.

 

Service Provider shall ensure that all Service Provider Subcontractors are bound
in writing by provisions substantially similar to this Article 19. Service
Provider acknowledges that from time to time, Client may desire to disclose
certain confidential business matters to Service Provider Personnel and Service
Provider Subcontractors that may be of a heightened confidential nature (e.g.,
merger and acquisition activity or other “coded” projects impacting the
Services). In that event, Client Account Manager and Service Provider Account
Manager will meet to decide which of Service Provider Personnel and Service
Provider Subcontractors should sign additional confidentiality agreements and
Service Provider will arrange for Service Provider Personnel and Service
Provider Subcontractors to sign such agreements

 

49



--------------------------------------------------------------------------------

before Client discloses such Confidential Information to Service Provider
Personnel and Service Provider Subcontractors.

 

19.03 Security.

 

(a) Prior to the Effective Date, Client has implemented various written physical
and logical security procedures and privacy procedures for the security of
Client Facilities, Client Premises, and Client Data, as such procedures are
created or modified, updated or enhanced by Client from time to time. In
addition, Service Provider has instituted various physical and logical security
procedures and privacy procedures for its operations and its service delivery
model. During the Transition Period, as part of the Transition Plan, the
respective Account Managers will designate appropriate stakeholders from each
Party to review and coordinate the Parties’ respective security plans and
develop a joint, mutually agreed security plan (“Security Plan”), which Security
Plan shall at a minimum, comply with or adhere to Service Provider’s
responsibilities as set out in Schedule A to the applicable Service Agreement as
of the Service Agreement Effective Date. Until the Security Pan is completed,
Service Provider agrees to follow Client’s existing policies, standards and
procedures (to the extent applicable to the Services) for Services provided from
the Client Premises and using Client Machines, and Client agrees that Service
Provider shall use Service Provider’s existing policies, standards and
procedures for Services provided from Service Provider Locations other than the
Client Premises or using Machines other than the Client Machines. Any changes or
additions to such policies, standards and procedures shall be subject to Change
Control.

 

(b) In addition to its responsibilities under (a) above, Service Provider shall
from the Service Agreement Effective Date and continuously during the Service
Agreement Term develop and maintain internal Service Provider security
procedures and Service Provider Subcontractor security procedures and review
such procedures with Client upon request.

 

(c) The Security Plan will address, among other things, the following: [***]*

 

(d) In addition to the obligations in the Security Plan, Client will be
responsible for:

 

(i) providing Service Provider with a copy or access to Client Group security
policies and standards and procedures included in Schedule V to the applicable
Service Agreement;

 

(ii) providing Service Provider with updates, changes and enhancements to the
Client Group security policies and standards and procedures included or
otherwise referenced in the applicable Service Agreement, which may be subject
to Change Control.

 

19.04 Protection of Personal Information.

 

Service Provider acknowledges that as of January 1, 2001 Client and its Canadian
Affiliates are obliged to comply with the Personal Information Protection Act
and that U.S. Client operations and Client’s U.S. Affiliates are obliged comply
with applicable Laws in connection with the privacy of U.S. Client and Client
U.S. Affiliates’ employee and customer information. Service Provider therefore
acknowledges and agrees that as of the Effective Date and for the Term of this
Agreement, it shall have in place and maintain appropriate corporate policies
and procedures to ensure the protection of personal information (as that term is
defined in the Personal Information Protection Act), or, with respect to U.S.
Client and U.S. Affiliates, information on all customers and all employees,
while such personal information and for U.S. Client and U.S. Affiliates,
information on all customers and all employees is in Service Provider’s
possession or custody, in accordance with those corporate policies and
procedures. Without limiting the generality of the foregoing: (1) Service
Provider shall ensure that its Service Provider Subcontractors have in place
comparable corporate policies and procedures that ensure a comparable level of
protection for personal information and customer and employee information while
in the possession or custody of the Service Provider Subcontractors, and (2)
Service Provider

 

50



--------------------------------------------------------------------------------

acknowledges that Client may from time to time during the Term, upon reasonable
prior written notice, request copies of Service Provider corporate policies and
procedures referred to this in this Section 19.04 and Client, or a U.S.
Affiliate, shall have the right, subject to Change Control, to require changes
from time to time to conform such policies and procedures to applicable Laws or
U.S. Affiliates’ own policies or procedures.

 

19.05 Virus Protection.

 

The Parties shall work to protect against contamination and diffusion of any
software, hardware or media contamination including computer “viruses”, “worms”
or “trojan horses” using mutually agreed software and tools, including the most
current releases and updates as are available during the Term. Accordingly:

 

(a) Each Party will make Commercially Reasonable Efforts to ensure that no
“viruses”, “worms”, “trojans” or similar items are coded or introduced into the
Software system and the operating environments used to provide the Services. If
a virus is found to have been introduced into the Software systems and the
operating environments used in connection with the Services, each Party shall
use Commercially Reasonable Efforts and diligently work to eliminate the effects
of the virus; provided, however, both Parties shall take immediate action if
required due to the nature or severity of the virus’ proliferation.

 

(b) Each Party agrees to conduct its own virus scanning and other checking on
all data and media provided by it and acknowledges and agrees that the other
Party is not to be held responsible for any loss or damage which may be suffered
or incurred directly or indirectly from the use of such data or media as a
result of negligence or otherwise. Each Party shall be responsible for the
reasonable costs incurred by the other Party resulting from the responsible
Party’s failure to fulfill its obligations under this Section 19.05.

 

19.06 Compilations.

 

Subject to this Article 19, Client acknowledges and agrees that Service Provider
may develop various reports, surveys and data compilations, (collectively,
“Compilations”) relating to its services and Service Provider may include data
relating to its Services under this Agreement, including Client Data, subject to
the following terms:

 

(a) Service Provider will not sell or distribute to any third party a
Compilation that includes any Client Data that is identifiable as data of Client
or falls within the definition of Confidential Information of Client; or

 

(b) Service Provider will not sell or distribute to any third party a
Compilation based upon data sources that consists of [***]* or more of Client
Data. For any commercially available Compilations that are based upon data
sources of which at least [***]* of such data sources are Client Data, Service
Provider will offer such Compilations to Client at a price [***]* such
Compilation.

 

19.07 Costs.

 

[***]* shall bear the cost [***]* incurs to be in compliance with this Article
19.

 

19.08 Publicity and Reference Account.

 

Either Party may include the other Party’s name, and a factual description of
the work performed under this Agreement and any language substantially
equivalent to language approved in a previously published press release, on
employee bulletin boards, in its list of references and in the experience
section of proposals to third parties, in internal business planning documents
and in its annual report to stockholders, and whenever required by reason of
legal, accounting or regulatory requirements. Client will endeavor to serve as a
reference client for Service Provider, and will periodically confer with Service
Provider about potential referrals to Service Provider of potential new clients,
provided that in no event will this sentence be a condition for any of Service
Provider’s obligations under this Agreement.

 

51



--------------------------------------------------------------------------------

ARTICLE 20

REPRESENTATIONS AND WARRANTIES

 

20.01 By Service Provider.

 

(a) Service Provider represents that:

 

(i) as of the Effective Date it or Exult Canada Parent has no notice that they
are the subject of any pending or threatened litigation (including claims
subject to arbitration) arising from an outsourcing relationship similar to the
relationship contemplated by this Agreement and Service Agreement Number 1; and

 

(ii) to the best of Service Provider’s knowledge, Service Provider has not
violated and it will not violate any Law with which Service Provider is required
to comply regarding the offering of unlawful inducement in connection with this
Agreement.

 

(b) Service Provider represents and warrants that as of the Effective Date and
continuously throughout the Term:

 

(i) except for matters that are the responsibility of Client under Managed
Agreements or Retained Agreements, Service Provider will perform its obligations
under this Agreement and all Service Agreements in a manner that does not
infringe, or constitute an infringement or misappropriation of, any Intellectual
Property or other proprietary rights of any third party;

 

(ii) Service Provider Software and Materials, Commissioned Works and Client
Documentation do not, and will not, infringe any Intellectual Property or any
other intellectual property interest owned or controlled by any other person;

 

(iii) Service Provider is either the owner of or authorized to use in the manner
contemplated by this Agreement and the applicable Service Agreement all of the
Service Provider Proprietary Software and Materials, Service Provider Third
Party Software and Materials and Commissioned Works, Service Provider Machines
and other assets of Service Provider to be used in delivery of the Services and
that at the end of the Term Service Provider shall have sufficient rights and
authorizations to grant Client the exit rights and licenses set forth in this
Agreement and each Service Agreement;

 

(iv) Service Provider is entitled to grant to Client Group, agents and
contractors, as applicable, the licenses and other rights to use the Service
Provider Proprietary Software and Materials, Service Provider Third Party
Software and Materials, and Service Provider–owned Commissioned Works that it
grants under this Agreement and the applicable Service Agreement for use during
the Term and after the end of the Term;

 

(v) No investigations, legal, administrative or arbitration proceedings seeking
to limit Service Provider’s ability to deliver the Services are pending or, to
Service Provider’s knowledge, threatened and that during the Term Service
Provider will notify Client promptly in the event that Service Provider or Exult
Canada Parent becomes subject to an investigation, legal, administrative or
arbitration proceeding either seeking to limit the ability of Client Group to
obtain the Services;

 

(vi) The Services will be performed in a competent, prompt and workman-like
manner by qualified personnel in accordance with the descriptions set forth in
the Agreement and the applicable Service Agreement including the Service Levels;

 

(vii) Service Provider will contractually require that Subcontractors (including
Exult Canada Affiliates) and Third-Party Vendors under Replacement Agreements
have appropriate insurance in place to cover their respective arrangements with
Service Provider related to the Services being provided by Service Provider to
Client Group; and

 

53



--------------------------------------------------------------------------------

(viii) Service Provider is in good standing under the laws of its state,
province, country of formation and is, or will timely be, qualified to do
business as a foreign corporation in each other states, provinces, countries
where such qualification is necessary in order for it to comply with its
obligations under this Agreement.

 

20.02 By Client.

 

Client represents and warrants that:

 

(a) It is either the owner of each Client Machine and the Client Software or is
authorized by its owner to include it under this Agreement (all applicable
Client Software license and maintenance agreements are and will be current and
paid by Client);

 

(b) It is authorized to permit Service Provider access to and use of the Client
Service Locations used in connection with performing the Services, and Service
Provider is performing the Services at the Client Service Locations at Client’s
request;

 

(c) No investigations, legal, administrative or arbitration proceedings are
pending or, to Client’s knowledge, threatened, concerning Client’s present
performance of services similar to the Services;

 

(d) To the best of Client’s knowledge, as of the Service Agreement Effective
Date: (i) Schedule D to the applicable Service Agreement lists [***]*
Agreements, [***]* Agreements and [***]* Agreements, all of which are in full
force and effect as of the Service Agreement Effective Date, (ii) Client’s or
Client Affiliates’ relationship with the Third Party Vendors listed on Schedule
D to the applicable Service Agreement are not subject to any material disputes
regarding payment or performance, (iii) Client or Client Affiliate is not
anticipating any material changes in any such relationships other than as
specified by this Agreement, (iv) no legal, administrative or arbitration
proceedings are pending or, to Client’s knowledge, threatened concerning any of
the Third-Party Vendor Contracts listed on Schedule D to the applicable Service
Agreement, (v) no defaults have occurred under any of these agreements, and no
circumstances exist that would permit declaration of default under any of these
agreements with notice or lapse of time, or both, and (vi) Client or Client
Affiliate has paid or will pay all outstanding balances due and performed all of
Client’s or Client Affiliates’ material obligations to such Third-Party Vendors
through and including the Service Agreement Effective Date of this Agreement,
except for those amounts set forth in Schedule D to the applicable Service
Agreement, which shall become Service Provider’s responsibility; and

 

(e) It is in good standing under the laws of Canada and the United States.

 

20.03 Mutual.

 

Each Party hereby represents and warrants that:

 

(a) It has all requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby;

 

(b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and thereby by the Party
(i) have been duly authorized by all requisite corporate action on the part of
such Party and (ii) do not violate the terms of any Law, regulation, or court
order to which such Party is subject or the terms of any material agreement to
which the Party or any of its assets may be subject;

 

54



--------------------------------------------------------------------------------

(c) This Agreement has been duly executed and delivered by such Party and
(assuming the due authorization, execution and delivery hereof by the other
Party) is a valid and binding obligation of such Party, enforceable against it
in accordance with its terms;

 

(d) Its entry into this Agreement does not and will not violate or constitute a
breach of any of its contractual obligations with third parties;

 

(e) It is not subject to any pending or threatened litigation or governmental
action which could interfere with such Party’s performance of its obligations
hereunder; and

 

(f) It will follow mutually agreed Year 2000 Clean Management Practices.

 

20.04 Disclaimers.

 

EXCEPT AS SPECIFIED IN THIS ARTICLE 20 ABOVE, AND EXCEPT FOR ANY OTHER
WARRANTIES OR PROMISES PROVIDED ELSEWHERE IN THIS AGREEMENT AND APPLICABLE
SERVICE AGREEMENTS, NEITHER CLIENT NOR SERVICE PROVIDER MAKES ANY OTHER
WARRANTIES, INCLUDING WITH RESPECT TO THE SERVICES OR THE SYSTEMS, AND EACH
EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A SPECIFIC PURPOSE, TITLE OR
NONINFRINGEMENT.

 

ARTICLE 21

DISPUTE RESOLUTION

 

21.01 Disputes.

 

Any dispute arising under this Agreement shall be considered in accordance with
the escalation process set out in Exhibit T after receipt of a notice from
either Party specifying the nature of the dispute (a “Dispute Notice”).

 

21.02 Mediation.

 

If the Parties are unable to resolve a dispute pursuant to the Account Manager
and Senior Executive escalation process set out in Exhibit T, then either Party
may refer the dispute to non-binding mediation before a mediator reasonably
acceptable to both sides. Unless the Parties otherwise agree, either Party may
pursue its rights and remedies under Section 21.03 if any dispute subject to
mediation in accordance with this Section 21.02 is not resolved after the
passage of 30 days after the receipt of a Dispute Notice from either Party (as
confirmed by the Party that sent such Dispute Notice) and the Executive Review
process set out in Section 21.02 has been exhausted.

 

21.03 Arbitration.

 

(a) Except as set forth in clause (b) below, any controversy or claim arising
out of or relating to this Agreement or any Service Agreement, or any alleged
breach hereof, including any controversy regarding the availability of
arbitration of any dispute, shall be settled at the request of either Party by
binding arbitration in Toronto, Ontario before and in accordance with the then
existing provisions of the Arbitration Act (Ontario) or the International
Commercial Arbitration Act (Ontario), (individually and collectively, as the
context requires, called “the Act”), as the Act may be amended and re-enacted
from time to time. In any dispute in which the amount in controversy is less
than [***]*, there shall be one (1) arbitrator agreed to by the Parties or, if
the Parties are unable to agree within [***]* after demand for arbitration is
made,

 

55



--------------------------------------------------------------------------------

selected in accordance with the Act. In all other cases there shall be three (3)
arbitrators, one (1) of whom shall be selected by Client within [***]* after
demand for arbitration is made, one (1) of whom shall be selected by Service
Provider within [***]* after demand for arbitration is made, and one (1) of whom
shall be selected by the two Party-appointed arbitrators within [***]* after
their selection. If one or more arbitrator(s) is not selected within the time
period stated in the preceding sentence, such arbitrator(s) shall be selected
pursuant to the Act. Any arbitrator(s) appointed under the Act shall have at
least fifteen (15) years of experience in complex, commercial transactions and
dispute resolution, including, if practicable, business processing engagements
or outsourcing. [***]* shall pay [***]* legal fees [***]* unless the arbitrators
[***]*. The arbitrators shall apply the law set out in the Agreement to govern
this Agreement and any Service Agreement and shall have the power to award any
remedy available at law or in equity; provided, however, that the arbitrators
shall have no power to amend this Agreement or any Service Agreement. Any award
rendered pursuant to such arbitration shall be final and binding on the Parties,
and judgment on such award may be entered in any court having jurisdiction.
[***]*

 

(b) Notwithstanding clause (a) above: (i) either Party may request a court to
grant provisional injunctive relief or an order for specific performance to such
Party until an arbitrator can render an award on the matter in question and such
award can be confirmed by a court having jurisdiction, and (ii) may start an
action in court in the event a limitation period for the dispute will expire if
the Arbitration procedures were to start or continue.

 

21.04 Continued Performance.

 

Both Parties shall continue performing their respective obligations and
responsibilities under this Agreement and any Service Agreement while any
dispute is being resolved in accordance with this Article, unless and until such
obligations are terminated or expire in accordance with the provisions of this
Agreement or the applicable Service Agreement.

 

21.05 Equitable Relief.

 

Notwithstanding anything to the contrary in this Agreement, either Party may,
without inconsistency with this Agreement, seek from a court any interim or
provisional relief that may be necessary to protect the rights or property of
that Party pending the resolution of the claim.

 

21.06 Court Proceedings.

 

The provisions of Section 21.02 and 21.03 do not apply for disputes involving a
breach of confidentiality, security or privacy, or matters involving
Intellectual Property rights.

 

ARTICLE 22

TERMINATION

 

22.01 Termination By Service Provider.

 

Service Provider shall have the right to terminate this Agreement for cause if
Client fails to pay any material amounts payable under this Agreement (including
payment of disputed amounts under Section 16.04 once the dispute has been
resolved) when due and does not cure such default within [***]* after receipt of
notice of default from Service Provider, in which case, unless otherwise agreed
by the Parties, this Agreement shall terminate [***]* after the date of
expiration of the [***]*, and Service Provider shall provide the Termination
Assistance Services pursuant to Section 22.06 if Client pays for the Termination
Assistance Services in advance or in accordance with such payment schedule as
may be agreed by the Parties. The Termination Assistance Period in the event of
termination under this Section 22.01 shall start to run from the date of expiry
of the [***]* cure period named in this Section 22.01.

 

56



--------------------------------------------------------------------------------

22.02 Termination By Client.

 

(a) Termination of Agreement for Cause. In addition to any other express
provisions in this Agreement pursuant to which Client may terminate this
Agreement, Client shall have the right to terminate this Agreement in its
entirety for cause if Service Provider fails to perform any of its material
obligations under this Agreement and does not cure such default within [***]*
after receipt of notice of default from Client; provided, however, that in the
event a default under this Section 22.02(a) cannot reasonably be cured within
such [***]* period, the time to cure the default shall extend for up to [***]*
from the date on which the notice of default was received by Service Provider
but only if Service Provider has provided to Client a reasonable plan to cure
such default, any reasonable objections to such plan suggested by Client within
[***]* of such plan have been reasonably addressed by Service Provider, and
Service Provider promptly commences to implement such plan. In the event Service
Provider does not cure a default under this Section 22.02(a) within the [***]*
cure period, as applicable, and Client desires to terminate this Agreement after
the [***]* cure period, as applicable, Client shall, unless otherwise agreed by
the Parties, provide Service Provider with a notice of termination and this
Agreement shall terminate on the date set forth in such notice (which date shall
not be later than the date that is [***]* after the expiration of the [***]*
cure period, as applicable), and Service Provider shall provide the Termination
Assistance Services pursuant to Section 22.06.

 

(b) Termination of Agreement for Service Level Termination Event. Client is
entitled to terminate this Agreement for cause in accordance with Schedule B of
the applicable Service Agreement in the event there are [***]* Service Level
Termination Events. In that event Client shall provide Service Provider with a
notice of termination and this Agreement shall terminate on the date set forth
in such notice (which date shall not be later than the date that is [***]* after
the date of the notice of termination) and Service Provider shall provide the
Termination Assistance Services pursuant to Section 22.06. Service Provider
expressly acknowledges and agrees that in the event Client does not exercise its
right to terminate the Agreement under this subsection (b), the right to
terminate continues in effect and Client is entitled to terminate the Agreement
for cause under this subsection (b) upon the occurrence of another Service Level
Termination Event by notice of termination that is effective on a date that is
no later than [***]* after the date of the notice of termination.

 

(c) Termination for Convenience.

 

(i) Client shall have the right to terminate this Agreement for convenience
effective any time after the date that is [***]* after the Effective Date by
giving Service Provider notice of the termination no earlier than the first day
of the [***]* after the Effective Date and at least [***]* prior to the
effective date of the termination specified in such notice.

 

(ii) Client shall have the right to terminate this Agreement in the event of a
[***]* of Client [***]*, as that term is defined in the Bank Act, S.C. 1991, c.
46, [***]* after the Effective Date, by giving Service Provider notice of the
termination that is at least [***]* prior to the effective date of the
termination specified in such notice.

 

(d) Termination for Change of Control of Service Provider. Client shall have the
right to terminate this Agreement in its entirety upon the occurrence of a
Change of Control of Service Provider so long as Client provides Service
Provider notice of such termination [***]* after the earlier of (1) the date on
which a public announcement is made that Service Provider intends to effectuate
a Change of Control and (2) the date on which Service Provider notifies Client
of a Change of Control of Service Provider. Any notice of termination provided
pursuant to this Section 22.02(d): (i) may be made contingent upon actual
completion of the Change of Control to which it relates and (ii) shall specify
an effective date for such termination that is up to [***]* after the date of
completion of such Change of Control. For the avoidance of doubt,
notwithstanding Client’s termination under this subsection (d) the obligations
to provide Termination Assistance Services under Section 22.06 continue to
apply.

 

(e) Termination for Change of Control of Exult Canada Parent. Client shall have
the right to terminate this Agreement in its entirety upon the occurrence of a
Change of Control of Exult Canada Parent so long as Client provides

 

57



--------------------------------------------------------------------------------

Service Provider notice of such termination within [***]* after the earlier of
(1) the date on which a public announcement is made that Service Provider or
Exult Canada Parent, as applicable, intends to effectuate a Change of Control
and (2) the date on which Service Provider notifies Client of a Change of
Control of Exult Canada Parent. Any notice of termination provided pursuant to
this Section 22.02(e): (i) may be made contingent upon actual completion of the
Change of Control to which it relates and (ii) shall specify an effective date
for such termination that is up to [***]* after the date of completion of such
Change of Control of Exult Canada Parent. For the avoidance of doubt,
notwithstanding Client’s termination under this subsection (e) the obligations
to provide Termination Assistance Services under Section 22.06 continue to
apply.

 

(f) Termination for BPO Damages Cap. If during the Term of this Agreement
Service Provider pays or credits to Client in accordance with the terms of this
Agreement. or is otherwise adjudged or directed by a court, mediator or
arbitrator to pay, an amount of damages that is [***]* of the BPO Damages Cap,
then Client may terminate this Agreement in its entirety for cause upon [***]*
written notice to Service Provider. Service Provider expressly acknowledges and
agrees that in the event Client does not exercise its right to terminate the
Agreement upon reaching [***]* of the BPO Damages Cap, the right to terminate
continues in effect with each additional damages entitlement and Client is
entitled to terminate the Agreement for cause under this subsection (f) upon
[***]* prior written notice. In the event that Client exercises its right to
terminate this Agreement under this Section 22.02 (f), Client is entitled to
seek all remedies otherwise available to it under this Agreement including
claims for damages under Article 25. For the avoidance of doubt, notwithstanding
Client’s termination under this subsection (f) Service Provider’s obligation to
provide Termination Assistance Services under Section 22.06 continue to apply.

 

(g) Termination for Governmental Authority Intervention. If, during the Term,
Client and/or Client Affiliates have been notified by a Governmental Authority
that Client and/or Client Affiliates can no longer continue to outsource some or
all of the business processes or services outsourced to Service Provider under
this Agreement, Client shall immediately notify Service Provider. In the event
of such notice, the Parties will meet within a period of [***]* following the
day on which the notice is sent, at such time and at such place as the Parties
will determine, and will use their best efforts to resolve the matter working
cooperatively and in good faith within a further period of [***]*. Any Changes,
including a termination of some but not all of the Services will be handled
through Change Control. If the Parties are not able to resolve the matter within
such period, provided that Client has first used its Commercially Reasonable
Efforts, for a reasonable period, to identify alternative solutions to obtain
the required approval of the Governmental Authority, Client shall be entitled to
terminate this Agreement on at least [***]* notice (unless a shorter period is
required by the Governmental Authority) and upon payment of a Termination Fees
that apply in the event Client terminates the Agreement for Change of Control of
Service Provider or Change of Control of Exult Canada Parent and as set forth in
each Service Agreement then in effect. Service Provider agrees to continue to
provide the Services and provide Termination Assistance Services in accordance
with this Agreement unless prohibited by Governmental Authority.

 

22.03 Bankruptcy.

 

(a) In the event that either Client or Service Provider or Exult Canada Parent
(called the “Insolvent Party”):

 

(i) shall admit in writing its inability to, or be generally unable to, pay its
debts as such debts become due; or

 

(ii) shall (1) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee, examiner or liquidator of itself
or of all or a substantial part of its property or assets to oversee a voluntary
or involuntary liquidation, winding-up or dissolution, (2) make a general
assignment for the benefit of its creditors, (3) commence a voluntary case under
Title 11 of the United States Code, 11 U.S.C. Sections 101-1330, as amended from
time to time (the “Bankruptcy Code”), (4) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
liquidation, dissolution, arrangement or winding-up, or composition or
readjustment of debts, (5) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition

 

58



--------------------------------------------------------------------------------

filed against it in an involuntary case under the Bankruptcy Code or other Law
applicable to the Insolvent Party relating to the bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or wind-up, or composition
or readjustment of debts, or (6) take any corporate action for the purpose of
effecting any of the foregoing;

 

then the Client, in the case where the Insolvent Party is Service Provider or
Exult Canada Parent, may, by giving notice thereof to Service Provider, or
Service Provider, in the case where the Insolvent Party is Client may, by giving
notice thereof to Client, no later than [***]* of receipt of notice of the
precipitating event set forth in subsection (i) or (ii) above, terminate this
Agreement effective as of the date specified in such termination notice. Service
Provider will make Commercially Reasonable Efforts to ensure that its trustee,
liquidator, receiver, examiner or custodian, as the case may be, will continue
to provide the Services and start to provide Termination Assistance Services in
accordance with the terms of the Agreement and the Service Agreements then in
effect.

 

(b) In the event that:

 

(i) a proceeding or case shall be commenced, without the application or consent
of the Insolvent Party in any court of competent jurisdiction, seeking (1) its
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of its debts, (2) the appointment of a receiver,
custodian, trustee, examiner, liquidator or the like of such Insolvent Party or
of all or any substantial part of its property or assets or (3) similar relief
in respect of such Insolvent Party under any applicable Law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts, and such proceeding or case shall continue un-dismissed, or an order,
judgment or decree approving or ordering any of the foregoing shall be entered
and continue un-stayed and in effect, for a period of [***]*; or

 

(ii) an order for relief against such Insolvent Party shall be entered in an
involuntary case under the Bankruptcy Code or other Law applicable to the
Insolvent Party relating to the bankruptcy, insolvency, reorganization,
liquidation, dissolution, arrangement or wind-up, or composition or readjustment
of debts;

 

then Client, in the case where the Insolvent Party is Service Provider or Exult
Canada Parent, may, by giving notice thereof to the Service Provider, or Service
Provider in the case where the Insolvent Party is Client, may, by giving notice
thereof to Client no later than [***]* of receipt of notice of the precipitating
event set forth in subsection (i) or (ii) above, terminate this Agreement
effective as of the date specified in such termination notice. Service Provider
will make Commercially Reasonable Efforts to ensure that its trustee, liquidate,
receiver, examiner or custodian, as the case may be, will continue to provide
the Services and start to provide Termination Assistance Services in accordance
with the terms of the Agreement and the Service Agreements then in effect.

 

(c) The Parties intend that notwithstanding the occurrence of any event set
forth in Sections 22.03(a) or 22.03(b) above, the licenses granted by Service
Provider to Client under Section 15.01(Ownership and License Rights) and Section
22.07 (Exit Rights) shall remain effective and enforceable by Client, including
pursuant to Bankruptcy Code Section 365(n) as applicable.

 

22.04 Termination for Force Majeure Event.

 

(a) Client shall have the option, but not the obligation, to terminate this
Agreement and/or to terminate from time to time, one or more affected Service
Agreements or categories of Services, if Service Provider fails to perform any
Services in any material respect because of the occurrence of a Force Majeure
Event and Service Provider fails to restore the affected Services within [***]*
after the commencement of the Force Majeure Event.; provided, however, (i)
Service Provider shall temporarily restore the Services itself or with the
assistance of alternate/back-up assistance within [***]* of the commencement of
the Force Majeure Event, and (ii) if Service Provider fails to do so, then
Client may obtain a third party to provide the affected Services. [***]* shall
pay all of the costs of such third party until Service Provider is able to
resume providing the Services itself.

 

59



--------------------------------------------------------------------------------

(b) Client shall exercise its termination option by delivering to Service
Provider written notice of such termination identifying the termination date.
Service Provider expressly acknowledges and agrees that notwithstanding the
notice of termination, Service Provider shall comply with its obligations to
perform its obligations under the Service Agreement(s) with respect to the DRP
and Business Continuity Plan, and Termination Assistance Services.

 

60



--------------------------------------------------------------------------------

22.05 Termination Fees.

 

(a) Termination Fees for Convenience.

 

(j) In the event Client terminates this Agreement for convenience pursuant to
Section 22.02(c) (I), Client shall pay the Termination Fees identified in
Schedule C to the applicable Service Agreement. Such Termination Fees shall be
calculated and set on the effective date of termination and shall be due and
payable [***]* as follows: [***]*

 

(ii) In the event Client terminates this Agreement for convenience pursuant to
Section 22.02(c) (II), Client shall pay the Termination Fees identified in
Schedule C to the applicable Service Agreement. Such Termination Fees shall be
calculated and set on the effective date of termination and shall be due and
payable [***]* as follows: [***]*

 

(b) Termination Fees for Change of Control of Service Provider. In the event
Client terminates this Agreement pursuant to Section 22.02(d), [***]* identified
in Schedule C to the applicable Service Agreement [***]*:

 

(i) the entity that is proposed to assume the rights and obligations under this
Agreement through a Change of Control of Service Provider (the “Assuming Service
Provider Entity”) (i) [***]* and (ii) [***]*. Notwithstanding anything in this
Agreement including Article 21 (Dispute Resolution), [***]*; or

 

(ii) the Assuming Service Provider Entity is a [***]*; or

 

(iii) the Assuming Service Provider Entity is a [***]*; or

 

(iv) Client’s Regulatory Requirements prohibit the Assuming Service Provider
Entity from providing the services to Client Group under this Agreement. In that
event, the Parties will meet within a period of [***]* following the day on
which the notice of Change of Control of Service Provider is sent, at such time
and at such place as the Parties will determine, and will use their best efforts
to resolve the matter working cooperatively and in good faith within a further
period of [***]*. Any Changes, [***]* will be handled through Change Control. If
the Parties are not able to resolve the matter within such period, [***]*
Commercially Reasonable Efforts, for a reasonable period, [***]*, Client shall
be entitled to terminate this Agreement for Change of Control of Service
Provider; or

 

(v) Assuming Service Provider Entity does not intend to continue to provide the
Services under this Agreement to Service Users in [***]* and in the [***]*.

 

[***]* shall be calculated and set on [***]* and shall be due and payable in
[***]* as follows: [***]*

 

(c) Termination Fees for Change of Control of Exult Canada Parent. In the event
Client terminates this Agreement pursuant to Section 22.02(e), [***]* identified
in Schedule C to the applicable Service Agreement [***]*:

 

(i) the entity that is proposed to assume control of Service Provider through a
Change of Control of Exult Canada Parent (the “Assuming Exult Canada Parent
Entity”) (i) [***]* and (ii) [***]*. Notwithstanding anything in this Agreement
including Article 21 (Dispute Resolution), [***]*; or

 

(ii) the Assuming Exult Canada Parent Entity is a [***]*; or

 

(iii) the Assuming Exult Canada Parent Entity is a [***]*; or

 

(iv) Client’s Regulatory Requirements prohibit the Assuming Exult Canada Parent
Entity from providing the services to Client Group under this Agreement. In that
event, the Parties will meet within a period of [***]* following the day on
which the notice of Change of Control of Exult Canada Parent is sent, at such
time and at such place as the Parties will determine, and will use their best
efforts to resolve the matter working cooperatively and in good faith within a
further period of [***]*. Any Changes, [***]* will be handled through Change
Control. If the Parties are not able to resolve the matter within such period,
[***]* Commercially Reasonable Efforts, for a reasonable period, [***]*, Client
shall be entitled to terminate this Agreement for Change of Control of Exult
Canada Parent; or

 

(v) Assuming Exult Canada Parent Entity does not intend to continue to provide
the Services under this Agreement to Service Users in [***]* and in the [***]*.

 

61



--------------------------------------------------------------------------------

[***]* shall be calculated and set on [***]* and shall be due and payable [***]*
as follows: [***]*

 

(d) Termination for Cause or for Service Level Termination Event or for BPO
Damages Cap, or for Bankruptcy or for Force Majeure Event. Client shall not be
obligated to pay any termination fees under this Article 22 in the event Client
terminates this Agreement pursuant to Section 22.02(a) or (b) or (d) or (e) (if
the conditions set out in Section 22.05 (b) and (c) are not met), or (f),
Section 22.03, or terminates under Section 22.04.

 

(e) Termination for Governmental Authority Intervention. In the event Client
terminates this Agreement pursuant to Section 22.02(g), Client shall pay the
Termination Fees under this Agreement identified in Schedule C to the applicable
Service Agreement that are the same Termination Fees that Client is obliged to
pay in the event of a termination of this Agreement for Change of Control of
Service Provider and subject to the same payment schedule as is set out for
Change of Control of Service Provider.

 

22.06 Termination Assistance.

 

(a) Notwithstanding anything else in this Agreement or a Service Agreement, in
particular the provisions that indicate that the termination of this Agreement
is to be effective not later than [***]* after notice of termination, Client is
entitled to extend Termination Assistance for an additional [***]* upon at least
[***]* prior written notice to Service Provider and in that event the Agreement
shall not terminate until the expiry of the extended Termination Assistance
Period; provided, however, Client shall use Commercially Reasonable Efforts
during the initial [***]* of Termination Assistance to transition the Services
away from Service Provider.

 

(b) Service Provider shall, upon Client’s request provide the Termination
Assistance Services in consideration for Client’s continued payment of all
Charges then in effect for the Services immediately prior to the expiration,
termination or partial termination of the applicable Service Agreement(s) and/or
this Agreement. The Client acknowledges and agrees that Service Provider is
[***]* to start to provide Termination Assistance Services if (1) [***]*, and
(2) [***]*

 

(c) Service Provider shall provide the Termination Assistance Services during
the Termination Assistance Period. Except as otherwise agreed upon by Service
Provider and Client, the scope of and responsibilities for Termination
Assistance Services shall be set out in Schedule P to the applicable Service
Agreement. The quality and level of performance of the Services during the
Termination Assistance Period shall not be degraded, but to the extent Client
requests any reallocation of resources or transitions portions of the Services
that impact KPIs and Reporting Service Levels the Parties will use Change
Control to address any necessary adjustments to the Service Levels.

 

(d) After the expiration of the Termination Assistance Period, Service Provider
shall (i) answer questions from Client regarding the terminated, insourced or
resourced Services on an “as needed” basis at Service Provider’s then standard
billing rates and (ii) deliver to Client any remaining Client-owned reports and
documentation relating to the terminated, insourced or resourced Services still
in Service Provider’s possession.

 

(e) Client shall allow Service Provider to use, at no charge and for the benefit
of Client only, those Client facilities and Client assets (including the Client
Software and the Client Machines) being used to perform the Termination
Assistance Services for as long as Service Provider is providing the Termination
Assistance Services.

 

(f) During the Termination Assistance Period, Service Provider will reasonably
liaise regarding Termination Assistance Services with a new third party service
provider, at Client’s request, provided that (i) any access or information
provided to such third party does not interfere with Service Provider’s ability
to provide the Services or Termination Assistance Services to Client Group, and
(ii) such third party complies with Service Provider’s security and
confidentiality requirements, including execution of a Confidentiality Agreement
in the form of Exhibit M. Service

 

62



--------------------------------------------------------------------------------

Provider will provide or make available information reasonably requested by
Client or designee concerning data formats and Software as necessary to
transition to Client Group’s or another service provider’s platform; provided
that Service Provider will not grant access or license to ESDM SM or myHR SM or
any Service Provider Proprietary Software and Materials to the third party.

 

(g) Upon expiry of the Termination Assistance Period, Service Provider will
remove the Service Provider assets location on Client’s Premises.

 

22.07 Exit Rights.

 

(a) Upon the later of (i) the expiration or termination of the applicable
Service Agreement(s) and/or this Agreement; or (ii) the last day of the
Termination Assistance Period (the “End Date”) For the avoidance of doubt, the
Exit Rights under this Section 22.07 are in addition to any rights granted to
Client under the applicable Schedule P (Termination Assistance Services):

 

(i) The limited rights granted to Service Provider and Service Provider
Representatives in Client Software shall immediately terminate and Service
Provider shall, and shall cause Service Provider Representatives to (i) deliver
to Client, [***]* to Client, a current copy of the [***]* of Client Software
(including Commissioned Works) as then in production and hosted or used by
Service Provider or Service Provider Representatives at the End Date,
Commissioned Works as then in production and hosted by Service Provider or
Service Provider Representatives at the End Date, and tangible materials
constituting Client Intellectual Property in the form and data formats in use by
Service Provider or Service Provider Representatives as of the End Date
(including without limitation any [***]* Software and Commissioned Works whether
Client-owned or Service Provider-owned), (ii) to the extent that Client has a
license and/or written permission from the authorized licensor of Service
Provider Third Party Software, [***]* to Client charged by Service Provider,
deliver to Client a current copy of [***]* of Service Provider Third Party
Software in use by Client Group in the form and data format in use by Service
Provider or Service Provider Representatives as of the End Date, (iii) to the
extent permissible, deliver to Client, [***]* to Client charged by Service
Provider, a current copy of [***]* of any modifications made by Service Provider
or Service Provider Representatives to Service Provider Third Party Software in
use by Client Group in the form and data formats in use by Service Provider or
Service Provider Representatives as of the End Date, and (iv) upon Client
concurrence, destroy or erase all other copies of the Client Software,
Client-owned Commissioned Works (except as otherwise agreed), and materials
constituting Client Intellectual Property or Client Data in Service Provider’s
or Service Provider Representatives’ possession. Service Provider shall, upon
Client’s request, certify to Client that all such copies have been destroyed or
erased. To the extent that Service Provider [***]* the modifications to Service
Provider Third Party Software as set forth in this Section, Service Provider
shall [***]*. Upon Client’s request, Service Provider shall [***]*

 

(ii) Upon Client’s request, with respect to any (i) contracts for maintenance,
disaster recovery services and other necessary third party services being used
by Service Provider solely to perform the Services as of the End Date and (ii)
Assigned Agreements, Service Provider shall use Commercially Reasonable Efforts
to, transfer or assign such agreements to Client or Client’s Affiliate or its
designee (other than obligations of Service Provider arising before the
effective date of the assignment) on mutually agreeable terms and conditions.
Where an assignment cannot be obtained without cost or on reasonable terms,
Service Provider and Client will use Commercially Reasonable Efforts to mitigate
such costs and shall [***]* to obtain the assignment. Upon Client’s request,
Service Provider shall use Commercially Reasonable Efforts to facilitate
Client’s contacts with any third parties providing Software used by Service
Provider in providing the Services and with whom Client wishes to acquire a
license to continue using the Software.

 

(iii) Upon Client’s request, Service Provider shall sell to Client or Client’s
Affiliate or its designee(s) (i) the Service Provider Machines that are used by
Service Provider solely to perform the Services as of the End Date; and (ii) any
Assets transferred by Client or Client Affiliate to Service Provider free and
clear of all liens, security interests, or

 

63



--------------------------------------------------------------------------------

other encumbrances (other than any charges that would be passed through to
Client as a Third Party Costs under the applicable Schedule to the applicable
Service Agreement(s)), all at Service Provider’s [***]*. Service Provider
acknowledges and agrees that Client is entitled to request copies of the
relevant records of the Service Provider to independently validate [***]* for
the Assets described in this subsection (iii).

 

(iv) Service Provider shall return or if requested by Client, destroy Client
Confidential Information together with any reproductions of Client Data, Client
Documentation or other Client materials, except as required by Law.

 

(b) And provided further:

 

(i) Notwithstanding anything to the contrary in this Agreement and/or a Service
Agreement, in the case of Service Provider Proprietary Software and Service
Provider Software Tools (including myHRSM and Report Tools) (and all
modifications and derivatives thereof developed and put into service for Client
Group under this Agreement) Service Provider’s grant of license to Client Group
under this Agreement shall [***]* after the expiry of the Termination Assistance
Period solely for those components of Service Provider Proprietary Software and
Service Provider Software Tools (including myHRSM and Report Tools) that Service
Provider installed for Client at Service Locations prior to the termination date
or expiration date of the Agreement or applicable Service Agreement and provided
further that [***]*

 

(ii) Notwithstanding anything to the contrary in this Agreement and/or a Service
Agreement, Service Provider’s grant of license to Client Group to continue using
the components of Service Provider Proprietary Software and Service Provider
Software Tools (including myHRSM and Report Tools) (and all modifications and
derivatives thereof developed and put in service for Client Group under this
Agreement) shall [***]* upon the bankruptcy or insolvency of Service Provider or
Exult Canada Parent, [***]*

 

(c) To the extent that there is a report generator software tool that can be
extracted and transportable (“Report Tool(s)”), (i) if such Report Tool is owned
by Service Provider, then Service Provider will grant a license to Client Group
for the object code of such Report Tool to [***]* upon: (A) the bankruptcy or
insolvency of Service Provider or Exult Canada Parent, or (B) the expiry of the
Termination Assistance Period, which license period [***]*; or (ii) if such
Report Tool is owned by a third party, then Service Provider will use
Commercially Reasonable Efforts to assist Client in acquiring a license to such
Report Tool.

 

(d) Upon request by Client Group, during the post-termination/expiration periods
that Client Group has a license to use myHRSM and Report Tools, Service Provider
shall make reasonable support services for myHRSM and Report Tools available to
Client Group [***]*.

 

22.08 Assumption of Governmental Authority Control.

 

If pursuant to any Law a Governmental Authority takes control of or appoints a
receiver of Client’s and/or Client Affiliates’ operations, Service Provider
agrees to comply with all required mandates of such Law relating to such action
for the duration required by the Governmental Authority.

 

22.09 Offers to Service Provider Employees.

 

During the Termination Assistance Period, Service Provider will identify to
Client those Service Provider Personnel who are then spending all of their time
dedicated to performing the Services for Client Group (“Dedicated Employees”).
Service Provider shall have the right to require [***]* Client shall have the
right to make offers of employment to the Dedicated Employees [***]*. Client may
make offers of employment to any [***]*. The Parties shall cooperate with
respect to the timing and nature of communications to [***]* so as not to
disrupt the Services and Service Provider’s operations, while permitting Client
a reasonable period of time to facilitate hiring and transition activities.
Client shall be solely responsible for the performance of any and all
obligations and liabilities relating to the employment or termination of
employment of [***]* upon the date they commence employment with Client or
Client Affiliates. Any such employment by Client or Client Affiliate will not be
effective until termination or expiry of this Agreement or the applicable
Service Agreement.

 

64



--------------------------------------------------------------------------------

22.10 Effect of Termination.

 

Except as otherwise provided, termination of this Agreement or any Service
Agreement or categories of Services for any reason under this Article shall not
affect (i) any liability or obligations of either Party arising before such
termination or out of the events causing such termination, or (ii) any damages
or other remedies to which a Party may be entitled under this Agreement or any
Service Agreement, at law or in equity, arising from any breaches of such
obligations.

 

22.11 Termination Assistance Fees.

 

The Parties agree that Service Provider will be compensated for any Termination
Assistance Services provided by Service Provider that require the use of
different or additional services or resources beyond that which Service Provider
is then using to provide the Services in accordance with the Service Levels as
of the date of notice of termination (“Termination Assistance Fees”). Except as
otherwise agreed, Termination Assistance Fees will be due on the standard
invoicing terms set forth in Schedule C to the applicable Service Agreement and
will be billed at the [***]* (for like skills) or [***]*. Service Provider
expressly acknowledges and agrees that when Client has terminated this Agreement
for Cause, for Service Level Termination Event, for Bankruptcy, for BPO Damages
Cap, for Force Majeure Event, payment of Termination Assistance Fees under this
Section 22.11 is without prejudice to Client’s ability to recover the
Termination Assistance Fees as damages in a court action or arbitration
proceeding.

 

ARTICLE 23

INDEMNIFICATION

 

23.01 Indemnity by Service Provider.

 

(a) Service Provider will indemnify, defend and hold each member of the Client
Group and their successors and assigns, and the respective officers, directors,
employees, agents, and contractors of each of them, and the successors of such
officers, directors, employees, agents and contractors (each a “Client
Indemnitee”) harmless from and against any and all claims and Losses arising
from any third party claims based upon or resulting from the following, or
allegations of the following:

 

(i) infringement of any patent or any copyright, trademark, service mark, trade
name, trade secret, confidential information or similar intellectual property
right, whether conferred by contract or arising under Law, by equipment,
materials and other resources (including without limitation any information
technology, information management and communications services, equipment,
Service Provider Proprietary Software and Materials, Service Provider Third
Party Software and Materials, Commissioned Works whether owned by Client or by
Service Provider (except to the extent such Commissioned Works were specified by
Client), or other resources) used or provided by Service Provider and/or Service
Provider Representatives in Service Provider’s performance of the Services;
provided, however, that Service Provider will have no obligation with respect to
any claims or Losses to the extent arising out of or in connection with (i) a
Client Indemnitee’s modification of any Software, hardware or similar resource;
(ii) a Client Indemnitee’s combination, operation or use of the equipment,
Software or other resources provided by a Service Provider Indemnitee with
devices, data, programs or other resources not furnished by a Service Provider
Indemnitee; or (iii) any use by a Client Indemnitee of devices, data, programs
or other resources furnished by Service Provider in a manner materially
contravening Service Provider’s express written instructions to such Client
Indemnitee, except to the extent in each case that any of the activities
described in Sections (i), (ii) or (iii) above was at the written request or
direction of, or in accordance with specifications required by, Service Provider
and/or Service Provider Representatives in which case Service Provider has the
obligation to indemnify, defend and hold harmless; and provided that in the case
of (iii) Service Provider is required to provide Client Indemnitee with a
reasonable time period to stop the contravening use;

 

65



--------------------------------------------------------------------------------

(ii) personal injuries, death or damage to tangible personal or real property of
third parties including employees of Service Provider and Service Provider
Representatives caused by the tortious conduct, negligence or willful misconduct
of Service Provider, its employees and Service Provider Representatives;
provided that Service Provider will have no obligation under this Section 23.01
(ii) to the extent the same arise out of or in connection with the tortious
conduct, negligence or willful misconduct of a member of the Client Group or any
other Client Indemnitee;

 

(iii) Taxes assessed or claimed against the Client Group which are obligations
of Service Provider under this Agreement or result from breach of obligations of
Service Provider under this Agreement, except where Service Provider is
following instructions from Client Group, including, without limitation, any
fines, penalties, administrative fees or the like payable by Client to any
Government Authority (whether or not a taxing entity) arising from Service
Provider’s failure to comply with its obligations under this Agreement. For the
avoidance of doubt the amounts for which Service Provider is indemnify Client
Indemnitee under this (iii) include remittances and moneys otherwise payable by
Service Provider (for example as part of the provision of payroll Services) to
any Governmental Authority as part of the Services provided by the Service
Provider;

 

(iv) Service Provider breaches of its obligations under Article 19;

 

(v) Service Provider breaches of its obligations under Article 8 except where
Service Provider is following instructions from Client Group or the terms of
Client Group’s benefits programs and designs, policies, procedures or
guidelines; and

 

(vi) As of [***]*, Service Provider breaches of its obligations under Section
6.06 except where Service Provider or Service Provider Representatives are
following instructions from Client Group that are contrary to the terms of a
Right to Use Agreement with regard to such Right to Use Agreements.

 

(b) Service Provider will indemnify, defend and hold each Client Indemnitee
harmless from and against any and all claims and Losses based upon or resulting
from the following, or allegations of the following on or after the Service
Agreement Effective Date:

 

(i) any claim by a Transitioned Employee arising out of or relating to a
Transitioned Employee’s employment or termination of employment with Service
Provider or its Affiliates on and after the Transitioned Employee’s Start Date;

 

(ii) Service Provider’s breach of Schedule J or its Appendices under the
applicable Service Agreement; and

 

(iii) bodily injury or damage to tangible property arising from the negligent
acts or omissions of Service Provider or Service Provider Staff using Client
Facilities or located in Client Premises.

 

23.02 Indemnity by Client.

 

(a) Client will indemnify, defend and hold Service Provider, its Affiliates and
their successors and assigns, and the respective officers, directors, employees,
agents, and contractors of each of them, and the successors of such officers,
directors, employees, agents and contractors (each a “Service Provider
Indemnitee”) harmless from and against any and all claims and Losses arising
from any third party claims based upon or resulting from the following, or
allegations of the following:

 

(i) infringement of any patent or any copyright, trademark, service mark, trade
name, trade secret, confidential information or similar intellectual property
right, whether conferred by contract or arising under law, materials and other
resources (including without limitation information technology, information
management and communications services equipment, Software or other resources)
used or provided to Service Provider by the Client Group in connection with the
receipt of the Services; provided, however, that Client will have no obligation
with respect to any

 

67



--------------------------------------------------------------------------------

claims or Losses to the extent arising out of or in connection with (i) a
Service Provider Indemnitee’s modification of any Software, hardware or similar
resource; or (ii) a Service Provider Indemnitee’s combination, operation or use
of the equipment, Software or other resources provided by a Client Indemnitee
with devices, data, programs or other resources not furnished by a Client
Indemnitee ; or (iii) any use by a Service Provider Indemnitee of devices, data,
programs or other resources furnished by Client in a manner materially
contravening Client’s express written instructions to such Service Provider
Indemnitee, except to the extent in each case that any of the activities
described in Sections (i), (ii) or (iii) above was at the written request or
direction of, or in accordance with specifications required by, Client and/or
Client Representatives in which case Client has the obligation to indemnify,
defend and hold harmless; and provided that in the case of (iii) Client is
required to provide Service Provider Indemnitee with a reasonable time period to
stop the contravening use;

 

(ii) personal injuries, death or damage to tangible personal or real property of
third parties including employees of the Client Group caused by the tortious
conduct, negligence or willful misconduct of the Client Group, their employees
or Client Representatives; provided that Client will have no obligation under
this part to the extent the same arise out of or in connection with the tortious
conduct, negligence or willful misconduct of Service Provider, Exult Canada
Affiliates, Service Provider Subcontractors or any other Service Provider
Indemnitee;

 

(iii) Taxes assessed or claimed against Service Provider which are obligations
of Client under this Agreement or result from breach of obligations of Client
under this Agreement, including, without limitation, any fines, penalties,
administrative fees or the like payable by Service Provider to any Government
Authority (whether or not a taxing entity) arising from Client’s failure to
comply with its obligations under this Agreement;

 

(v) Client Group breaches of its obligations under Article 8; and

 

(vi) Client Group breaches of its obligations under Article 19.

 

(b) Client will indemnify, defend and hold each Service Provider Indemnitee
harmless from and against any and all claims and Losses based upon or resulting
from the following, or allegations of the following:

 

(i) any claim by Retained Employees or Transitioned Employees arising out of or
relating to a their employment with or termination of employment with Client
Group;

 

(ii) any breach by Client Group of its obligations under Schedule J or its
Appendices of the applicable Service Agreement;

 

(iii) bodily injury or damage to tangible property arising from the negligent
acts or omissions of Client Group using Client Facilities or located in Client
Premises; and

 

(iv) any breach by Client Group of the rights of Client Group’s employees or
Service Users under ERISA or any other Laws relating to their benefit plans or
employment by Client Group.

 

23.03 Indemnification Procedures.

 

(a) If any civil, criminal, administrative or investigative action or proceeding
is commenced or threatened by a third party (any of the above being a
“Indemnification Claim”) against any Party entitled to receive indemnification
under this Section in respect of such Claim (the “Indemnified Party”), the
Indemnified Party shall give written notice to the Party that is obligated to
provide indemnification under this Section (the “Indemnifying Party”) as
promptly as practicable but in all events, within a period that will not
prejudice the rights of the Indemnified Party under this Agreement or to defend
the Claim (the “Notice of Assumption of Defense”). After such notice, the
Indemnifying Party shall assume the defense of such Claim, and may employ and
engage attorneys of its sole choice to handle and defend the same, at the
Indemnifying Party’s sole cost and expense. If the Indemnifying Party fails to
deliver written notice acknowledging its

 

68



--------------------------------------------------------------------------------

obligations to provide defense and indemnity in respect of the Claim, and to
commence defense, within [***]* prior to the date on which a response to such
Claim is due or such lesser period as is reasonable given the nature of the
Claim and the notice and response time permitted by law or the facts and
circumstances, then the Indemnified Party shall have the right to defend, settle
or otherwise resolve the Claim insofar as it relates to the Indemnified Party in
such manner as the Indemnified Party may deem appropriate, at the cost and
expense of the Indemnifying Party, and without the consent of the Indemnifying
Party, and the Indemnifying Party may participate in such defense, at its sole
cost and expense.

 

(b) The Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Party and its attorneys in the investigation, trial, defense and
settlement of such Claim and any appeal arising therefrom. The Indemnified Party
may participate in such investigation, trial, defense and settlement of such
Claim and any appeal arising therefrom, through its attorneys or otherwise, at
its own cost and expense. No settlement of a Claim that involves a remedy other
than the payment of money by the Indemnifying Party shall be entered into
without the consent of the Indemnified Party.

 

(c) Except where the Indemnifying Party fails to comply with its obligations
under this Article 23, if the Indemnified Party assumes full defense of any such
Claim the Indemnifying Party shall not be liable for any legal expenses incurred
thereafter in connection with the defense of the Claim by the Indemnified Party.

 

(d) The Indemnifying Party shall, upon payment of such indemnity in full, be
subrogated to all rights of the Indemnified Party (that have not otherwise been
released with the Indemnifying Party’s consent) with respect to the Claims and
defenses to which such indemnification relates.

 

23.04 Clarifications.

 

Unless otherwise provided in the applicable Service Agreement, the
indemnification rights and obligations of the Parties set forth in this
Agreement are intended to cover any indemnification rights or obligations
relating to the asset sale or the sub-leases described in that Service
Agreement. The Parties shall make good faith efforts to recover applicable
Losses under all policies of insurance that may reasonably provide coverage for
the Losses.

 

ARTICLE 24

INSURANCE

 

24.01 Service Provider Insurance.

 

On or before [***]*, Service Provider shall at its own expense secure and
maintain continuously throughout the Term, the following insurance and shall
furnish to Client certificates evidencing such insurance on or prior to [***]*,
except as otherwise set forth below.

 

Worker’s Compensation (U.S.)

 

Workplace Safety (Canada)

  [***]*

Comprehensive General Liability Insurance

   

General Aggregate

 

Each Occurrence

 

Personal & Advertising Injury

  [***]*

 

69



--------------------------------------------------------------------------------

Medical Payments

   

Comprehensive Auto Liability

  [***]*

Umbrella/Excess Liability

   

General Aggregate

 

Each Occurrence

  [***]*

Professional Liability Insurance

   

General Aggregate

 

Each Occurrence

  [***]*

Employment Practices Liability Insurance

   

General Aggregate

 

Each Occurrence

  [***]*

Crime Insurance

   

General Aggregate

 

Each Occurrence

  [***]*

Property Insurance (Building/Content/Computer Equipment)

  [***]*

 

24.02 General Insurance Requirements.

 

(a) All insurance policies that the Service Provider is required to carry
pursuant to this Article shall: (i) be primary as to Service Provider’s
negligence and non-contributing with respect to any other insurance or
self-insurance Client, on it own behalf and on behalf of its Affiliates, may
maintain; and (ii) be provided by reputable and financially responsible
insurance carriers and Service Provider will use Commercially Reasonable Efforts
to place coverage with carriers that have an [***]* or an equivalent rating by
another nationally recognized rating agency, or have been approved of by Client,
such approval not to be unreasonably withheld. Service Provider shall cause its
insurers to issue to Client on or before the Effective Date and each policy
renewal date certificates of insurance evidencing that the coverages and policy
endorsements required by this Article are in effect.

 

(b) The insurance coverages referred to in Section 24.01 (except for worker’s
compensation, professional liability and employment practices liability) shall
name Client, its Affiliates, and their respective officers, directors and
employees as additional insureds or loss payee as applicable in respect of, as
such Parties’ interests may appear with respect to this Master Agreement.

 

24.03 Risk of Loss.

 

As of the Effective Date, each Party shall be responsible for risk of loss of,
and damage to, any Equipment, Software or other materials in its possession or
under its control.

 

70



--------------------------------------------------------------------------------

ARTICLE 25

DAMAGES AND LIMITATIONS OF LIABILITY

 

25.01 Direct Damages.

 

(a) Assertion of Claims. ALL CLAIMS AND ACTIONS BETWEEN THE PARTIES RELATING TO,
DIRECTLY OR INDIRECTLY, OR ARISING FROM THIS AGREEMENT (INCLUDING THE SERVICES),
HOWEVER CAUSED, REGARDLESS OF THE FORM OF ACTION AND ON ANY THEORY OF LIABILITY,
INCLUDING CONTRACT, STRICT LIABILITY, NEGLIGENCE OR OTHER TORT, SHALL BE BROUGHT
UNDER THIS AGREEMENT AND SHALL BE SUBJECT TO THE TERMS OF THIS AGREEMENT.

 

(b) Aggregate Limitation of Liability. FOR PURPOSES HEREOF, THE AMOUNT OF THE
“BPO DAMAGES CAP” EQUALS [***]* PRIOR TO THE DATE [***]* TO WHICH THE BPO
DAMAGES CAP APPLIES AROSE (OR IN THE EVENT THIS AGREEMENT AND/OR THE APPLICABLE
SERVICE AGREEMENT UNDER WHICH THE [***]* AROSE HAS NOT BEEN IN EFFECT FOR
[***]*, AN AMOUNT EQUAL TO THE AMOUNT PAYABLE BY CLIENT UNDER THIS AGREEMENT
AND/OR THE APPLICABLE SERVICE AGREEMENT FOR THE MOST RECENT MONTH PRIOR TO THE
TIME THE FIRST CLAIM OR FIRST CAUSE OF ACTION TO WHICH THE BPO DAMAGES CAP
APPLIES AROSE UNDER THIS AGREEMENT TIMES TWELVE (12)). THE AMOUNT OF THE “TPO
DAMAGES CAP” APPLICABLE TO EACH CLAIM TO WHICH THE TPO DAMAGES CAP APPLIES IS
DEPENDENT UPON THE ASSIGNED CONTRACT OR REPLACEMENT TO WHICH A CLAIM OR MULTIPLE
CLAIMS RELATE. FOR ASSIGNED AGREEMENTS, AS OF THE DATE SUCH ASSIGNED AGREEMENTS
ARE ASSIGNED OR NOVATED TO SERVICE PROVIDER, THE TPO DAMAGES CAP EQUALS [***]*
THEN THE TPO DAMAGES CAP WILL EQUAL [***]* PRECEDING [***]* RELATING TO THAT
THIRD PARTY VENDOR TO WHICH THE TPO DAMAGES CAP APPLIES. IF SERVICE PROVIDER
SUBSEQUENTLY REPLACES OR RENEGOTIATES AN ASSIGNED AGREEMENT WITH A REPLACEMENT
AGREEMENT, THEN, UNLESS OTHERWISE AGREED BY SERVICE PROVIDER AND CLIENT, THE TPO
DAMAGES CAP WILL EQUAL [***]* PRECEDING [***]* RELATING TO THAT THIRD PARTY
VENDOR TO WHICH THE TPO DAMAGES CAP APPLIES; PROVIDED, HOWEVER, (I) [***]*, THEN
THE PARTIES SHALL USE THE DISPUTE RESOLUTION PROCESS TO USE COMMERCIALLY
REASONABLE EFFORTS TO RESOLVE THE TPO DAMAGES CAP FOR THAT REPLACEMENT AGREEMENT
[***]*.

 

(c) Direct Damages.

 

(i) EXCEPT AS SET FORTH IN SECTION 25.03(a), THE ENTIRE LIABILITY OF SERVICE
PROVIDER TO CLIENT, IN EACH CASE ARISING FROM OR IN CONNECTION WITH THIS
AGREEMENT, HOWEVER CAUSED, REGARDLESS OF THE FORM OF ACTION AND ON ANY THEORY OF
LIABILITY, INCLUDING CONTRACT, STRICT LIABILITY, NEGLIGENCE OR OTHER TORT, SHALL
BE LIMITED TO DIRECT DAMAGES NOT TO EXCEED, IN THE AGGREGATE FOR ALL CLAIMS AND
ACTIONS AGAINST SERVICE PROVIDER: (I) FOR CLAIMS RELATING TO ACTS OR OMISSIONS
OF ANY THIRD-PARTY VENDOR, OR ANY ACTS OR OMISSIONS OF ANY SERVICE PROVIDER
SUBCONTRACTOR UNDER A REPLACEMENT AGREEMENT, THE APPLICABLE TPO DAMAGES CAP; AND
(II) FOR ALL OTHER CLAIMS THAT ARE NOT EXCLUDED FROM CAP UNDER 25.03 (INCLUDING
FOR CLAIMS RELATING TO SERVICES COVERED BY THE BASELINE CHARGES), THE BPO
DAMAGES CAP PROVIDED THAT IN THE EVENT THAT CLIENT CAN SHOW THAT SERVICE
PROVIDER DID NOT FULFILL ITS VENDOR MANAGEMENT RESPONSIBILITIES IN CONNECTION
WITH AN ASSIGNED AGREEMENT AND/OR A REPLACEMENT AGREEMENT WITH THE RESULT THAT
CLIENT GROUP SUFFERED DAMAGES IN ADDITION TO THOSE DAMAGES FOR WHICH THE TPO
DAMAGES CAP IS AVAILABLE, THEN CLIENT IS ENTITLED TO BE COMPENSATED BY SERVICE
PROVIDER THROUGH THE BPO DAMAGES CAP FOR DAMAGES CLIENT GROUP SUFFERED AS A
RESULT OF SERVICE PROVIDERS’ BREACH OF ITS VENDOR MANAGEMENT RESPONSIBILITIES;
AND (III) IN NO EVENT WILL THE AGGREGATE OF ALL CLAIMS AGAINST SERVICE

 

71



--------------------------------------------------------------------------------

PROVIDER EXCEED THE AGGREGATE OF THE BPO DAMAGES CAP AND ALL TPO DAMAGES CAPS.
FOR AVOIDANCE OF DOUBT, THIS PROVISION DOES NOT PROHIBIT OR OTHERWISE DIMINISH
CLIENT’S RIGHT TO TERMINATE THE AGREEMENT UNDER SECTION 22.02 (f).

 

(ii) EXCEPT AS SET FORTH IN SECTION 25.03(a), THE ENTIRE LIABILITY OF CLIENT TO
SERVICE PROVIDER, IN EACH CASE ARISING FROM OR IN CONNECTION WITH THIS
AGREEMENT, HOWEVER CAUSED, REGARDLESS OF THE FORM OF ACTION AND ON ANY THEORY OF
LIABILITY, INCLUDING CONTRACT, STRICT LIABILITY, NEGLIGENCE OR OTHER TORT, SHALL
BE LIMITED TO DIRECT DAMAGES NOT TO EXCEED, IN THE AGGREGATE FOR ALL CLAIMS AND
ACTIONS AGAINST CLIENT THE BPO DAMAGES CAP.

 

(d) Claim Minimums. NOTWITHSTANDING SECTION 25.01(a) AND SECTION 25.01(b) OR ANY
OTHER PROVISION OF THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE FOR OR SEEK
RECOVERY FOR ANY DAMAGES BY WAY OF ARBITRATION OR COURT PROCEEDING FROM THE
OTHER PARTY, ARISING FROM OR IN CONNECTION WITH ANY PARTICULAR CLAIM UNDER THIS
AGREEMENT TO THE EXTENT SUCH DAMAGES ARE LESS THAN [***]*; PROVIDED THAT THIS
PROVISION DOES NOT PREJUDICE THE NON-DEFAULTING PARTY FROM SEEKING REMEDIES
THROUGH THE PROVISIONS OF ARTICLE 21 AND/OR EXHIBIT T. THE PARTIES SHALL USE
CHANGE CONTROL TO ADDRESS THE UNDERLYING CAUSES IN THE EVENT A SINGLE CLAIM FOR
SUCH DAMAGES IS EQUAL TO OR LESS THAN [***]* AND IN ADDITION, IN CONNECTION WITH
THE USE OF CHANGE CONTROL IN ACCORDANCE WITH THIS SECTION 25.01(d), THE PARTIES
SHALL DISCUSS THE UNDERLYING CAUSES OF SUCH CLAIMS AND CONSIDER ANY APPROPRIATE
MEASURES THAT CAN BE TAKEN TO MINIMIZE FUTURE CLAIMS.

 

25.02 Exclusion of Consequential Damages.

 

EXCEPT AS SET FORTH IN SECTION 25.03 (a) (i), IN NO EVENT SHALL EITHER PARTY
HAVE ANY LIABILITY, REGARDLESS OF THE FORM OF ACTION AND ON ANY THEORY OF
LIABILITY, INCLUDING CONTRACT, STRICT LIABILITY, NEGLIGENCE OR OTHER TORT, FOR
ANY LOSS OF INTEREST, PROFIT OR REVENUE BY THE OTHER PARTY OR FOR ANY
CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
SUFFERED BY THE OTHER PARTY, ARISING FROM OR RELATED TO THIS AGREEMENT, EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES.

 

25.03 Exclusions to Limitations.

 

(a) Uncapped Claims:

 

(i) THE LIMITATIONS OF LIABILITY SET FORTH IN SECTION 25.01(c) AND EXCLUSIONS
SET FORTH IN SECTION 25.02 OF THIS ARTICLE ARE NOT APPLICABLE TO LIABILITIES TO
PROVIDE [***]*.

 

(ii) THE LIMITATIONS OF LIABILITY SET OUT IN SECTION 25.01(c) SHALL NOT APPLY TO
[***]* ACTUAL DIRECT DAMAGES ATTRIBUTABLE TO: (I) [***]*, OR (II) [***]* OR
(III) [***]*.

 

(iii) THE LIMITATIONS OF LIABILITY SET OUT IN SECTION 25.01 (c) SHALL NOT APPLY
TO [***]* ACTUAL DIRECT DAMAGES ATTRIBUTABLE TO: (I) [***]*, OR (II) [***]*.

 

(b) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT
SHALL ONE PARTY BE LIABLE TO THE OTHER PARTY FOR ANY DAMAGES IF, AND TO THE
EXTENT, CAUSED BY THE FIRST PARTY’S MATERIAL FAILURE TO PERFORM ITS
RESPONSIBILITIES, AS SET FORTH IN THIS AGREEMENT. SUBJECT TO THIS SECTION, THE
LIMITATIONS, IF ANY, AND EXCLUSIONS, IF ANY, SET FORTH IN THIS AGREEMENT APPLY
TO EACH PARTY AND ITS REPRESENTATIVES, AFFILIATES, EMPLOYEES AND CONTRACTORS AND
REPRESENT THE MAXIMUM, IF ANY, AGGREGATE AMOUNT FOR WHICH EACH PARTY AND ITS
REPRESENTATIVES, AFFILIATES, EMPLOYEES AND CONTRACTORS ARE COLLECTIVELY
RESPONSIBLE, AND ALL REFERENCES IN THIS SECTION SHALL INCLUDE SUCH PARTY’S
REPRESENTATIVES, AFFILIATES, EMPLOYEES AND CONTRACTORS.

 

72



--------------------------------------------------------------------------------

(c) In no event shall Service Provider, Exult Canada Affiliates or Service
Provider Subcontractors be responsible or liable for the content of any data
provided by Client or Client Representatives.

 

ARTICLE 26

MISCELLANEOUS PROVISIONS

 

26.01 Notices.

 

Except as otherwise specified in this Agreement, all notices, requests,
consents, approvals, agreements, authorizations, acknowledgements, waivers and
other communications required or permitted under this Agreement shall be in
writing and shall be deemed given when sent by facsimile to the facsimile number
specified below and receipt is verified, or delivered by hand to the address
specified below. A copy of any such notice shall also be sent by express air
mail on the date such notice is transmitted by facsimile to the address
specified below:

 

In the case of Client:    In the case of Service Provider:

Bank of Montreal

           Exult Canada, Inc.

[***]*

           [***]* With a copy to:    With a copy to:

[***]*

           Exult, Inc.

Bank of Montreal

           [***]*

[***]*

    

 

Either Party may change its address or facsimile number for notification
purposes by giving the other Party ten (10) Business Days’ notice of the new
address or facsimile number and the date upon which it shall become effective.

 

26.02 Assignment.

 

Except as set forth herein, neither Party may, without the consent of the other
(which consent may be withheld for any reason or no reason), assign this
Agreement or any of its rights under this Agreement, in whole or in part. Any
such purported assignment or delegation in contravention of this Section shall
be null and void. Notwithstanding the foregoing (i) Client may assign this
Agreement to an Affiliate, or to any entity formed pursuant to an amalgamation,
merger or corporate reorganization involving Client, including a bank holding
company under the Bank Act, (Canada) upon notice to Service Provider provided
such assignee agrees in writing to assume Client’s rights and obligations set
forth in this Agreement; and (ii) [***]*.

 

26.03 Relationship.

 

The Parties intend to create an independent contractor relationship and nothing
contained in this Agreement shall be construed to make either Client or Service
Provider or their respective Representatives partners, joint venturers,
principals, representatives or employees of the other. No officer, director or
employee of Service Provider, Exult Canada Affiliates or Service Provider
Subcontractors or any Service Provider Representative retained by Service
Provider to perform work on Client Group’s behalf under this Agreement shall be
deemed to be an employee of Client Group or a Client Representative. On or after
the Effective Date, no officer, director or employee of Client, Client
Affiliates or any Client Representative shall be deemed to be an employee of
Service Provider or a Service Provider Representative. Neither Party shall have
any right, power or authority, express or implied, to bind the other.

 

73



--------------------------------------------------------------------------------

26.04 Severability and Waivers.

 

If any provision of this Agreement or a Service Agreement is held by a court of
competent jurisdiction to be contrary to Law, then the remaining provisions of
this Agreement or a Service Agreement, if capable of substantial performance,
shall remain in full force and effect. No delay or omission by either Party to
exercise any right or power it has under this Agreement or a Service Agreement
shall impair or be construed as a waiver of such right or power. A waiver by any
Party of any breach or covenant shall not be construed to be a waiver of any
succeeding breach or any other covenant. All waivers must be signed by the Party
waiving its rights. Except as otherwise provided, all remedies available to a
Party for breach of this Agreement or a Service Agreement under this Agreement,
at law or in equity, are cumulative and may be exercised concurrently or
separately, and the exercise of any one remedy shall not be deemed an election
of such remedy to the exclusion of other remedies.

 

26.05 Survival.

 

Any provision of this Agreement or of any Service Agreement which contemplates
performance or observance subsequent to any termination or expiry of this
Agreement or of any Service Agreement shall survive termination or expiry of
this Agreement or of the applicable Service Agreement.

 

26.06 Governing Law.

 

This Agreement and the rights and obligations of the Parties under this
Agreement shall be governed by and construed in accordance with the Laws of the
Province of Ontario, and the federal laws of Canada, as applicable, and for
those provisions of the Agreement and Schedule J that impact U.S. Client and/or
U.S. Client Affiliate Affected Employees, the Laws of Illinois and the federal
Laws, as applicable, without giving effect to the principles thereof relating to
the conflicts of Laws and in all respects this Agreement shall be treated as an
Ontario contract.

 

26.07 Venue.

 

The Parties hereby submit and consent to the jurisdiction of the courts located
in the Province of Ontario and irrevocably agree that all actions or proceedings
relating to this Agreement and any Service Agreement, other than an action or
proceeding required by this Agreement to be submitted to arbitration, shall be
litigated by such courts Counterclaims and other related actions may be brought
in the same venue.

 

26.08 Force Majeure.

 

(a) If and to the extent that a Party’s performance of any of its obligations
pursuant to this Agreement is prevented, hindered or delayed by fire, flood,
earthquake, elements of nature or acts of God, acts of war, terrorism, riots,
civil disorders, rebellions, action or inaction of any governmental entity,
revolutions, or other causes or occurrences that could not have been reasonably
foreseen and reasonably avoided (each, a “Force Majeure Event”), then the
non-performing, hindered or delayed Party shall be excused for such
non-performance, hindrance or delay, as applicable, of those obligations (except
for monetary payment obligations) affected by the Force Majeure Event for as
long as such Force Majeure Event continues and such Party continues to use
Commercially Reasonable Efforts to recommence performance whenever and to
whatever extent possible without delay, including through the use of alternate
sources, workaround plans or other means. The Party whose performance is
prevented, hindered or delayed by a Force Majeure Event shall immediately notify
the other Party of the occurrence of the Force Majeure Event and describe in
reasonable detail the nature of the Force Majeure Event. The provisions of
Section 22.04 govern Client’s rights to terminate the Agreement and/or a Service
Agreement as a result of a Force Majeure Event The occurrence of a Force Majeure
Event does not limit or otherwise affect Service Provider’s obligation to
perform its obligations under the DRP and Business Continuity Plan.

 

74



--------------------------------------------------------------------------------

(b) Whenever a Force Majeure Event or a disaster causes Service Provider to
allocate limited resources between or among Service Provider customers at the
affected Service Locations, Client shall receive at least the same priority as
Service Provider’s other customers in respect of such allocation.

 

(c) If Service Provider fails to offer the Services in accordance with this
Agreement due to the occurrence of a Force Majeure Event, the Charges shall be
reduced in an equitable manner such that Client is not responsible for the
payment of any Charges for Services that Service Provider fails to provide.

 

26.09 Right to Provide Services.

 

Subject to any prohibitions and restrictions set out elsewhere in this
Agreement, including without limitation, Service Provider’s obligations under
Article 19, Service Provider Personnel providing Services to Client under this
Agreement may perform similar services for others and this Agreement shall not
prevent Service Provider from using the personnel and equipment provided to
Client under this Agreement for such purposes.

 

26.10 Further Assurances.

 

After the execution and delivery of this Agreement and without any additional
consideration, each of the Parties shall execute and deliver any further legal
instruments and perform any actions which are or may become necessary to
effectuate the purposes of this Agreement.

 

26.11 Solicitation.

 

Except as provided in this Agreement and in particular Section 22.09, during the
Term and for [***]* after the expiration or termination of this Agreement,
neither Party shall directly solicit any employees of the other Party without
such Party’s consent; this shall not preclude the indirect solicitation of
employees through general advertisements or recruiting efforts conducted by
persons who were not directly involved in management of the performance or
receipt of the Services and are not acting under the direction of persons so
involved, and either Party may discuss employment with, and hire, such persons
who respond to such indirect solicitations, or initiate such discussions on
their own.

 

26.12 Negotiated Terms.

 

The Parties agree that the terms and conditions of this Agreement are the result
of negotiations between the Parties; however, this Agreement shall not be
construed in favor of or against any Party by reason of the extent to which any
Party or its professional advisors participated in the preparation and
negotiations of this Agreement.

 

26.13 Consents, Approvals and Requests.

 

Except as specifically set forth in this Agreement, all consents, approvals,
notices, requests, and similar actions to be given or taken by either Party
under this Agreement shall not be unreasonably withheld or delayed and each
Party shall make only reasonable requests under this Agreement.

 

26.14 Entire Agreement; Amendments; Counterparts.

 

This Agreement, including all Service Agreements, Exhibits, Schedules and
appendices, as well as the Exult, Inc. Common Stock Warrant (signed as of April
23, 2003) between Exult, Inc. and Client, represent the entire agreement between
the Parties with respect to the subject matter hereof, and there are no other
representations, understandings or agreements between the Parties relative to
such subject matter. No amendment to, or change, waiver or discharge of, any
provision of this Agreement shall be valid unless signed by an authorized
representative of each of the Parties. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one single agreement between the Parties.

 

75



--------------------------------------------------------------------------------

26.15 Third Party Beneficiaries.

 

Except as set forth in Article 23 (Indemnification) of this Agreement, nothing
in this Agreement or in any Service Agreement, express or implied, is intended
to confer any rights, benefits, remedies, obligations or liability on any person
(including without limitation, any employees of the Parties) other than the
Parties or their respective successors or permitted assigns.

 

26.16 Language of Agreement.

 

The Parties have requested that this Agreement and all documents contemplated by
this Agreement be drawn up in English. Les parties aux présentes ont exigé que
cette entente et tous autres documents envisagés par les présentes soient
rédigés en anglais.

 

IN WITNESS WHEREOF, each of Client and Service Provider has caused this
Agreement to be signed and delivered by its duly authorized representative
effective as of the date first written above.

 

BANK OF MONTREAL By:   /signed original/    

--------------------------------------------------------------------------------

    (Signature)     [***]*    

--------------------------------------------------------------------------------

    (Name)     [***]*    

--------------------------------------------------------------------------------

    (Title)          

--------------------------------------------------------------------------------

    (Date)

 

EXULT CANADA, INC. By:   /signed original/    

--------------------------------------------------------------------------------

    (Signature)     [***]*    

--------------------------------------------------------------------------------

    (Name)     [***]*    

--------------------------------------------------------------------------------

    (Title)          

--------------------------------------------------------------------------------

    (Date)

 

76



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Exhibit E

 

Hourly Rates for Projects

 

Additional Hourly Resource Rates (Canada in $CA)

 

[***]*

 

Additional Hourly Resource Rates (US in $US)

 

[***]*

 

Notes:

 

  (1) Rates apply to all discretionary project work and exclude GST

 

  (2) Rates exclude out of pocket project costs to be billed separately

 

EXHIBIT E FINAL VERSION

   1     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Exhibit F

 

Service Provider Background Investigation Search Criteria

 

[***]*

 

[***]*

 

[***]*

 

[***]*

 

[***]*

 

Exhibit F – FINAL

   1     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

EXULT-BMO

 

MASTER SERVICES AGREEMENT

 

EXHIBIT K

 

CHANGE CONTROL

 

FINAL VERSION

 

APRIL 23, 2003

 

Exhibit K – FINAL VERSION

   Page 1 of 8    April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

TABLE OF CONTENTS

 

1.

  

INTRODUCTION

   1

2.0

  

CHANGE CONTROL

   1

3.0

  

EFFECTIVENESS OF A CHANGE

   4

4.0

  

CHANGE MANAGEMENT REPORTING REQUIREMENTS

   5

5.0

  

FAILURE TO AGREE

   5

6.0

  

EMERGENCY CHANGE PROCESS; COMPULSORY CHANGES

   5

7.0

  

CHANGE REQUEST LOG

   6

 

Exhibit K – FINAL VERSION

   i    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

EXHIBIT K

 

Change Control

 

1. Introduction

 

This Change Control Exhibit describes the process (the “Change Control”) to be
followed by Client and Service Provider when either Party wishes to make a
change to the Services or any other terms and conditions under the Agreement
(each “Change”). The Parties may, by joint written agreement, amend or waive any
part of the Change Control process including, but not limited to, where the
Parties agree that shorter or longer timeframes are more appropriate, provided
that any Changes are recorded in a Change Proposal (as such term is defined in
Section 2.3(b) below) and such Change Proposal is allocated a unique number by
Service Provider and is signed by duly authorized representatives of Client and
Service Provider.

 

1.1 The purposes and objectives of Change Control are as follows:

 

  (a) to review each request for a Change (a “Change Request”) to determine
whether such Change is appropriate;

 

  (b) to determine whether a Change is within the scope of the Services or
constitutes a New Service

 

  (c) to prepare a more detailed proposal to implement a Change Request (such
proposal, a “Change Proposal”)

 

  (d) to prioritize all Change Requests and Change Proposals;

 

  (e) to minimize the risk of exceeding both time and cost estimates, if any,
associated with the requested Change by identifying, documenting, quantifying,
controlling, managing and communicating: (i) Change Requests, (ii) the
preparation of Change Proposals, and (iii) their disposition;

 

  (f) to identify the different roles, responsibilities and actions that shall
be assumed and taken by the Parties to define and implement the Changes; and

 

  (g) to document a Change whether or not such Change results in any extra
Charge.

 

1.2 Each Party shall be responsible for all costs and expenses incurred by its
employees, agents and subcontractors with respect to its participation in, and
responsibilities and obligations under, Change Control, unless expressly agreed
otherwise in writing by both Parties.

 

2.0 Change Control

 

2.1 Either Service Provider or Client may initiate a Change Request by
delivering to the other’s Account Manager or his/her nominated representative a
writing that describes the Change and sets forth the reasons for it. Service
Provider shall assign a unique number to any such request and shall register the
Change Request in the Change Request Log as described in Section 7.1. Each
Change Proposal that may be prepared for a Change Request shall be tracked by
reference to the Change Request to which it relates.

 

Exhibit K – FINAL VERSION

   1    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

2.2 Each Party’s respective Account Manager or his/her nominated representatives
shall be responsible for reviewing and considering any Change Request, and shall
approve it for further investigation, if deemed necessary. If the Parties agree
that the Change Request requires further investigation, the Account Managers
shall authorize such investigation, which shall be performed as required by
Service Provider and/or Client. In accordance with Section 7.2, the Account
Managers shall be responsible for keeping up to date the status of each Change
Request in the Change Request Log as the status of the Change Request changes
through Change Control.

 

2.3 For each Change Request that the Parties have approved for further
investigation, regardless of which Party has proposed or investigated the
Change, Service Provider shall prepare and submit to Client within [***]* (or as
otherwise agreed), with Client’s reasonable cooperation and provision of any
information reasonably requested by Service Provider, a preliminary written
report.

 

  (a) Such preliminary report shall contain:

 

  (i) [***]*;

 

  (ii) [***]*;

 

  (iii) [***]*;

 

  (iv) [***]*;

 

  (v) [***]*.

 

[***]* shall bear the costs of preparing the preliminary report and Estimate as
set forth in this Section 2.3(a), and [***]*.

 

  b Client and Service Provider shall review the preliminary report and Client
shall, within [***]* after delivery of such preliminary report in writing,
either (1) instruct Service Provider to prepare a comprehensive Change Proposal
as set forth in this Section 2.3(b), (2) notify the Service Provider that it
does not wish to proceed with the Change, or (3) proceed with the Change on
mutually-agreed terms. Where Client has instructed Service Provider to prepare a
comprehensive Change Proposal, [***]* (or as otherwise agreed) after receiving
such instruction, Service Provider shall prepare a Change Proposal including the
following elements of the Agreement, to the extent relevant:

 

  (i) [***]*;

 

  (ii) [***]*;

 

  (iii) [***]*;

 

  (iv) [***]*;

 

  (v) [***]*;

 

  (vi) [***]*;

 

  (vii) [***]*;

 

  (viii) [***]*;

 

Exhibit K – FINAL VERSION

   2    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  (ix) [***]*;

 

  (x) [***]*;

 

  (xi) [***]*;

 

  (xii) [***]*;

 

  (xiii) [***]*;

 

  (xiv) [***]*;

 

  (xv) [***]*; and

 

  (xvi) [***]*.

 

2.4 Once submitted by Service Provider, Client shall review the Change Proposal
and as soon as reasonably practicable, and in any event not more than [***]* (or
as otherwise agreed) after receipt of the Change Proposal, either:

 

  (a) the Parties may approve the Change Proposal in which case the Change
Proposal shall be signed by the Account Managers and the Change incorporated in
accordance with Section 3.0 below;

 

  (b) Client may notify Service Provider that it does not wish to proceed with
the Change, in which case no further action shall be taken in respect of the
Change Proposal; provided, however, that Service Provider shall be entitled to
charge Client for its reasonable costs associated with preparing the Change
Proposal. In any case, the charges shall not exceed the Estimate (and shall not
include any costs incurred in preparing the preliminary report or Estimate
described in Section 2.3(a) above); or

 

  (c) either Party may request that it and the other Party meet to discuss the
Change Proposal (such meeting to be referred to as the “Change Proposal
Meeting”).

 

  (d) The Time and Materials Rates (as set forth in Exhibit E) shall apply to
Changes unless otherwise agreed.

 

In the event that a Change Proposal covers multiple clients, Service Provider
shall offer to perform the Change Proposal for Client at a cost, which takes
into account Client’s proportional share of the pro-ratable costs. Costs for
resources and effort unique to Client will not be subject to proration.

 

2.5 At the Change Proposal Meeting, the Parties shall use Commercially
Reasonable endeavors to agree to either:

 

  (a) subject to Section 8.01(e) of the Agreement (Mandatory Changes), take no
further action in respect of the proposed Change, in which case no further
action shall be taken in respect of the Change Proposal;

 

  (b) acquire further information before deciding whether to proceed with the
Change;

 

  (c) amend some or all of the contents of the Change Proposal, which Service
Provider will incorporate into a revised version of the Change Proposal; or

 

  (d) proceed with the Change as detailed in the Change Proposal in which case
the Change Proposal shall be signed and the Change incorporated in accordance
with Section 3.0.

 

Exhibit K – FINAL VERSION

   3    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

2.6 In the event that the Parties agree to proceed in accordance with one of the
options detailed in Section 2.5(b) or 2.5(c) above, then the Parties shall
gather any necessary information and/or Service Provider shall prepare a revised
version of the relevant Change Proposal, upon which the Parties shall decide
whether to proceed in accordance with Section 2.5(a)-(d) above. The Parties
shall continue to go through the process detailed above until such time as a
final resolution is made by the Parties. The Parties shall act in good faith at
all times during such process.

 

2.7 If the Parties’ Account Managers agree to a Change prior to any
investigation conducted by either Party, Service Provider shall in any event
prepare a Change Proposal in accordance with Section 2.3 and submit such Change
Proposal for review and approval in accordance with Section 2.4.

 

2.8 The Parties anticipate that not all Changes will result in increases the
Baseline Charges. Nevertheless, the Parties intend that all material Changes
will be documented under this Exhibit K. All things being equal, there will be
[***]*.

 

3.0 Effectiveness of a Change

 

3.1 Upon the signature of a Change Proposal by both Account Managers in respect
of a Change, the contents of such Change Proposal shall be deemed to be agreed
and incorporated into the Agreement on the date of the last signature or as the
Parties may otherwise agree. Subject to Section 8.01(e) of the Agreement
(Mandatory Changes), no part of the discussions or interchanges between the
Parties shall obligate the Parties to approve any Change or shall constitute an
amendment or waiver of the Agreement unless and until reflected in a Change
Proposal and adopted in accordance with this Change Control Exhibit.

 

3.2 Neither Party shall have any obligation to commence or comply with any
Change, perform Services that would be covered by any Change, or pay any Charges
that would be covered by any Change, until such time as the Parties’ Account
Managers have signed the appropriate Change Order. Disputes regarding a Change
shall be subject to the Dispute Resolution process set forth in Article 21 of
the Agreement.

 

3.3 Client’s acceptance of, and payment for, work under a Change Order for
IT-specific Changes will be subject to Client’s approval that such work
materially complies with Acceptance Testing Procedures set forth in Exhibit W
(IT System Acceptance Testing Procedures) of the Agreement.

 

3.4 Client’s acceptance of, and payment for, work under other Change Orders will
be subject to Client’s approval that such work materially complies with the
mutually agreed objective acceptance criteria during an acceptance period
designated in the Change Order (or if no such acceptance period is specified in
the Change Order, [***]*). If Service Provider’s work under a Change Order does
not comply with the applicable acceptance criteria for such Change Order,
Service Provider will correct such work and resubmit the Change for Client’s
acceptance. If, following one or more resubmissions, Service Provider fails to
fulfill its obligations to meet the Change Order acceptance criteria within a
time period specified in the Change Order (or if no such period is specified in
the Change Order, [***]*), Client may terminate such Change Order in accordance
with the payment and termination provisions of such Change Order (or if not
otherwise provided in the Change Order, Client shall be entitled to relief from
further payments under such Change Order and a credit or refund ( at client’s
option) for any advance payments previously made under the Change Order).

 

Exhibit K – FINAL VERSION

   4    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

4.0 Change Management Reporting Requirements

 

4.1 Service Provider shall provide Client as part of the monthly Report, a
summary specifying the status of all pending Change Requests and Change
Proposals.

 

5.0 Failure to Agree

 

5.1 In the event that the Party requesting a Change believes that the requested
Change is required or necessary, the requesting Party shall inform the other
Party in writing of the reasons why the Change is required and the impact if it
is not implemented or the reasons why a Change to the Charges is justified and
equitable. In the event that the other Party does not agree to implement the
Change, the requesting Party shall be entitled to consider the other Party’s
failure to agree to implement the Change as a dispute, and the requesting Party
may escalate such dispute for resolution in accordance with Section 3.2 of this
Exhibit K. For the avoidance of doubt, this Section 5.1 does not apply to
Mandatory Changes initiated by Client pursuant to Section 8.01 (Mandatory
Changes) of the Agreement; provided, however, Service Provider may still pursue
a dispute relating to such Mandatory Changes.

 

6.0 Emergency Change Process; Compulsory Changes

 

6.1 In the event that either Party requires a Change in order to respond to an
emergency and such Change would, in the reasonable opinion of the requesting
Party, if it was not implemented until Change Control had been followed, have a
detrimental effect on the requesting Party’s ability to meet its obligations
pursuant to the Agreement, the requesting Party shall make all reasonable
efforts to contact the other Party’s Account Manager, and if the requesting
Party is unable to contact the other Party’s Account Manager after reasonable
efforts, the requesting Party shall, where appropriate and practical, make all
reasonable efforts to contact the other Party’s designated member of the
Executive Steering Committee. If the requesting Party is unable to contact
either the other Party’s Account Manager or the other Party’s designated
Executive Steering Committee member, the requesting Party may make temporary
Changes to the Services without the prior consent of the other Party. The
requesting Party shall notify the other Party as soon as practicable but no
later than 72 hours after the event of such Change and shall, as soon as
reasonably practicable (but no later than seven (7) calendar days thereafter)
document and report in writing on such Changes to the other Party. Any agreed
Change as a result shall be agreed in accordance with Change Control. Disputes
regarding any extra Charges for Changes under this Section 6 are subject to
Article 21 of the Agreement.

 

6.2

Notwithstanding the Change consideration and implementation process outlined in
Sections 2 and 3 of this Change Control Exhibit but in all events subject to
Section 5.1 above, if a Change requested by Client is a Mandatory Change (as
defined hereafter), Service Provider shall immediately begin implementing as
appropriate the Change upon request by Client. Service Provider shall also
prepare and deliver to Client a Change Proposal related to the Mandatory Change
on an expedited basis, where appropriate, and the Parties shall work together in
good faith to determine the impact on the Agreement or Service Agreement
(including without limitation, any impact on the Charges) as a result of
implementing the Mandatory Change. If the Parties are unable to agree on the
impact on the Agreement or Service Agreement within [***]* after Client has
received the Change Proposal from Service Provider, either Party may consider
such failure to agree to be a dispute, and may escalate such dispute for
resolution in accordance

 

Exhibit K – FINAL VERSION

   5    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

 

with the Dispute Resolution provisions of the Agreement. A “Mandatory Change”
shall be any Change requested by Client (a) that is reasonably required to
comply with any Law; or (b) for Service Provider to perform services critical to
Client’s business where such services are not within the scope of the Services,
but are not materially different in nature or kind from the Services.

 

7.0 Change Request Log

 

7.1 Each entry made in the Change Request Log shall consist of the following
fields:

 

  (a) serial number of the Change Request;

 

  (b) name of the originating party;

 

  (c) a brief description of the Change;

 

  (d) the current status of the Change; and

 

  (e) the date of registration of the Change Request in the Change Request Log.

 

7.2 The status of the Change Request at any stage in Change Control shall be one
of the following:

 

  (a) raised (i.e., that the Change Request has been entered in the Change
Request Log, but no Change Proposal has been issued);

 

  (b) pending (i.e., that the Change Request has been raised and the Change
Proposal has been issued);

 

  (c) approved (i.e., awaiting implementation);

 

  (d) closed (i.e., all implementation tasks have been completed); or

 

  (e) rejected (i.e., closed and not implemented).

 

Exhibit K – FINAL VERSION

   6    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Exhibit M

 

Form of Audit Confidentiality Agreement and

Consultant Confidentiality Agreement

 

[See attached form agreements]

 

Exhibit M – FINAL

   1     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

CONFIDENTIALITY AGREEMENT

 

(Audits)

 

In connection with an audit (the “Audit”) of Exult Canada, Inc., a Canadian
Federal corporation, or one or more of its Affiliates (“Exult”), conducted
pursuant to a Master Services Agreement entered into between Exult Canada, Inc.
and Bank of Montreal (“Client”) as of                              (the
“Services Agreement”),                      (“Recipient”) will receive or have
access to certain Evaluation Material (as defined below) of Exult. The employees
or partners of Recipient who will conduct the Audit are referred to herein as
the “Reviewers.” This Confidentiality Agreement (this “Agreement”) is entered
into among Exult Canada, Inc., Client and Recipient with respect to the Audit
and Evaluation Material to be provided to the Reviewers by Exult in connection
therewith. For purposes hereof, an “Affiliate” of an entity is a person or
entity Controlling, Controlled by, or under common control with, that entity.
“Control” means, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities or
other ownership interest, by contract or otherwise. The parties acknowledge and
agree that an Audit may require Recipient and Reviewer access to Evaluation
Material of or one or more of Exult Canada’s Subcontractors (defined in the
Services Agreement as “Service Provider Subcontractors”). In that event, the
provisions of this Agreement shall apply.

 

In consideration of access to the Evaluation Material, Recipient and Client
shall keep the Evaluation Material confidential. Recipient and Client shall not
use Evaluation Material for any purpose other than the Audit or provide copies
of the Evaluation Material to any persons other than the Reviewers and
representatives of Client Group who need access to the Evaluation Material to
receive and review the Audit results. For the purposes hereof, “Client Group”
means Client and its Affiliates. Recipient’s access to Exult’s systems, data,
facilities and personnel shall be solely for purposes of the Audit and Recipient
shall comply with Exult’s reasonable security and access restrictions. For these
purposes, use of Evaluation Material for purposes of the Audit includes review
of the Evaluation Material, preparation by the Reviewers of summaries and
analyses, delivery of such summaries and analyses to representatives of Client,
and discussion of the Evaluation Material among such persons, but no other uses.
Without limiting the foregoing, Recipient shall refrain from trading in
securities of Exult while in possession of Evaluation Material that material
nonpublic information.

 

Recipient shall, upon request of Exult Canada, Inc. inform Exult in writing of
the names of all Reviewers and cause the Reviewers to abide by this Agreement.
Recipient hereby represents to Exult that all Reviewers are bound by written
contract or legal duty to Recipient to abide by confidentiality obligations that
are no less favourable than are found in this Agreement, and upon reasonable
request by Exult Canada, Inc., Recipient will cause all Reviewers to execute and
deliver to Exult an undertaking to abide by this Agreement as applicable to
Recipient. In addition, Recipient shall not permit any person employed or
engaged in any business or division of Recipient that provides human resources
consulting or business process services to act as a Reviewer, and shall not
permit any of Recipient’s employees, partners, contractors, advisors or other
representatives, other than the Reviewers, to have access to any Evaluation
Material or to participate in any way in the Audit.

 

Exhibit M – FINAL

   2     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

If Recipient is requested in any proceeding to disclose Evaluation Material, it
will give Exult prompt notice of such request so that Exult may seek an
appropriate protective order. If Exult is unable to obtain a protective order,
or the Evaluation Material is not otherwise subject to a protective order, and
Recipient is nonetheless compelled to disclose Evaluation Material, Recipient
may disclose such information without liability hereunder; provided, however,
that it gives Exult written notice of the Evaluation Material to be disclosed as
far in advance of its disclosure as is practicable and, upon Exult’s request,
uses reasonable efforts to obtain assurances that such Evaluation Material will
be treated as confidential.

 

Upon the request of Exult Canada, Inc., Recipient will promptly deliver to Exult
all copies of the Evaluation Material and will cease any use of the Evaluation
Material in any manner or media; provided, however, that the Reviewer in charge
of the performance of the Audit may, subject to this Agreement, maintain
Recipient’s professional work paper record of the Audit, which may include
Evaluation Material, in his or her personal files subject to his or her own
supervision and control to the extent he or she determines, in his or her
professional judgment, that retention is reasonably necessary to protect
Recipient’s and Client Group’s legal interests.

 

The “Evaluation Material” includes all information (whether written or oral)
related to Exult and its business, contracts, processes, operations, financial
condition, plans and strategies that is made available at any time (whether
before or after the date hereof) by Exult to the Recipient or the Recipient’s
representatives in connection with the Audit, and all extracts therefrom and
analyses thereof and works derivative therefrom prepared by Recipient or the
Reviewers, but does not include information that Auditor can show (i) was in the
public domain before the date of this agreement or subsequently came into the
public domain other than as a result of breach by Recipient, the Reviewers or
Client of any obligation to Exult; or (ii) was lawfully received by Recipient
from a third party free of any obligation of confidence of or to such third
party or was lawfully in the possession of Recipient before receipt from Exult;
or (iii) is independently developed by Recipient without use of the Evaluation
Material.

 

Exult, by this Agreement, (i) makes no representation or warranty regarding the
accuracy or completeness of any Evaluation Material provided to Recipient, or
(ii) undertakes no obligation with respect to the Audit; provided that this
provision does not diminish Exult Canada, Inc.’s obligations with respect to
Audits under the Services Agreement.

 

During the Audit, Exult agrees to cooperate reasonably with Recipient and the
Reviewers in performance of the Audit, provided that this obligation to
cooperate will not require Exult to bear any out-of-pocket expenses or commit
significant internal resources without agreement between Exult and Client, and
provided further that except as required by Law or Governmental Authority
Exult’s obligation to cooperate will be subject to Exult’s reasonable discretion
in determining what information is not appropriate for inclusion in the
Evaluation Material or other disclosure. It is acknowledged that Exult is
providing Evaluation Material to Recipient and the Reviewers under this
Agreement to facilitate the performance by Recipient, acting through the
Reviewers, of the Audit. In consideration of receipt of Evaluation Material,
Recipient and the Reviewers agree that Exult will have no obligation to make any
payments to Recipient or any Reviewer in connection with or as a result of the
Audit, and Recipient and the Reviewers will not bring or maintain any legal
action against Exult arising from or in connection with the Audit or Exult’s
provision to Recipient and the Reviewers of Evaluation Materials. Without
limiting the foregoing, Recipient and the Reviewers will

 

Exhibit M – FINAL

   3     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

not attempt to recover from Exult in any way in respect of any liabilities
Recipient or the Reviewers may incur to Client or any third party as a result of
or in connection with performance by Recipient or the Reviewers of the Audit or
use of the Evaluation Material.

 

The Recipient will not make any public disclosure about the Audit except if and
to the extent required by Law.

 

For a period of [***]* from the date of this Agreement, Recipient will not,
directly or indirectly, solicit for employment by the Recipient or any third
party any employee of Exult, Inc. or Exult Canada, Inc., provided that this will
not prohibit Recipient from employing persons who approach Recipient on their
own initiative or in response to public advertising by Recipient without any
direct or indirect solicitation or encouragement from Recipient or any Reviewer.

 

Recipient acknowledges that money damages would not be a sufficient remedy for
any breach of this agreement by Recipient and that in addition to all other
remedies, Exult shall be entitled to seek specific performance and injunctive or
other equitable relief as a remedy for any such breach, and Recipient waives any
requirement for the securing or posting of any bond in connection with such
remedy.

 

This Agreement shall be governed and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada, as applicable, without
giving effect to its conflicts of laws, principles or rules. If there is any
dispute between the parties regarding this Agreement, the prevailing party will
be entitled to recover its costs, including without limitation its attorneys’
fees and costs, from the nonprevailing party.

 

No failure by either party hereto in exercising any right hereunder will operate
as a waiver thereof, and no single or partial exercise of any right will
preclude any other or further exercise of any right.

 

This Agreement may be executed in counterparts, each of which shall be an
original but both of which shall constitute one and the same instrument.

 

[Recipient]____________________________       Exult Canada, Inc. By:          
By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

         

Name:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:

         

Title:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Date:

         

Date:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Bank of Montreal__________________________         By:                    

--------------------------------------------------------------------------------

           

Name:

                   

--------------------------------------------------------------------------------

           

Title:

                   

--------------------------------------------------------------------------------

           

Date:

                   

--------------------------------------------------------------------------------

           

 

Exhibit M – FINAL

   4     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

CONFIDENTIALITY AGREEMENT

 

(Consultants)

 

In connection with a consulting project as described on Exhibit I hereto (the
“Project”) to be conducted by                  (“Consultant”) for Bank of
Montreal (“Client”), Consultant needs information and cooperation from Exult
Canada, Inc. (“Service Provider”) because the Project concerns matters related
to services provided by Service Provider to Client Group under a Master Services
Agreement made between Client and Service Provider as of                  (the
“Services Agreement”). For the purposes of this Confidentiality Agreement
“Client Group” includes Client and Affiliates of Client. “Affiliates” means any
entity that directly or indirectly Controls, or is Controlled by, or is under
common Control with, that entity. “Control” means, with respect to any entity,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities or other ownership interest, by contract or
otherwise.

 

The employees or partners of Consultant who will conduct the Project are
referred to herein as the “Reviewers.” This Confidentiality Agreement (this
“Agreement”) is entered into among Service Provider, Client and Consultant with
respect to the Project and Evaluation Material (as defined below) to be provided
to the Reviewers by Service Provider and/or Client in connection therewith. For
purposes hereof, “Evaluation Material” means all information (whether written or
oral) related to Service Provider and its business, contracts, services,
processes, financial condition, plans and strategies that is made available at
any time (whether before or after the date hereof) by Service Provider to the
Consultant or the Consultant’s representatives (including Reviewers), and all
extracts therefrom and analyses thereof. All materials prepared by Consultant
and delivered to Client that reflect or incorporate such information, are
derived therefrom, or related to Client Group’s receipt of services provided by
Service Provider are called (“Deliverables”). Evaluation Material does not
include information that Consultant or Client can show (i) was in the public
domain before the date of this Agreement or subsequently came into the public
domain other than as a result of breach by Consultant, the Reviewers or Client
of any obligation to Service Provider; or (ii) was lawfully received by
Consultant from a third party free of any obligation of confidence of or to such
third party or was lawfully in the possession of Consultant before receipt from
Service Provider or Client; or (iii) is independently developed by Consultant or
Client without use of information or materials provided by Service Provider.

 

During the course of the Project, Service Provider and/or Client will provide to
Consultant with Evaluation Material related to the Project and reasonably
requested by Consultant regarding Service Provider’s services provided to Client
Group, and will otherwise provide reasonable cooperation with Consultant in
conducting the Project. However, Service Provider will not be required to
provide (i) any information about Service Provider’s work for customers other
than Client, (ii) personal data that is identifiable to natural persons, or by
which natural persons can be identified, or (iii) information that relates to
Service Provider’s internal service delivery structures and methodologies, or is
otherwise trade secret. Further, Service Provider’s obligation to provide
Evaluation Material and cooperation will not require Service Provider to bear
any out-of-pocket expenses or commit significant internal resources without
agreement between Service Provider and Client. Client consents to Service
Provider’s provision of such Evaluation Material and cooperation to Consultant.

 

Exhibit M – FINAL

   5     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Consultant or Client will provide to Service Provider copies of all
Deliverables. Service Provider will keep the Deliverables and all information
received regarding the Project and Client Group confidential in accordance with
the terms of the Services Agreement, and will use such Deliverables and
information only for purposes of providing services to Client Group under the
terms of the Services Agreement.

 

It is acknowledged that Service Provider is providing Evaluation Material to
Consultant and the Reviewers and Client under this Agreement to facilitate the
performance by Consultant, acting through the Reviewers, of the Project. Service
Provider (i) makes no representation or warranty regarding the accuracy or
completeness of any Evaluation Material provided hereunder, except as agreed
under a Change Order entered into by Service Provider and Client in accordance
with the Services Agreement, and (ii) undertakes no obligation with respect to
the Project except as specifically set forth herein and/or under the Change
Order. In consideration of receipt of Evaluation Material, Consultant and the
Reviewers and Client agree that Service Provider will have no obligation to make
any payments to Consultant or any Reviewer or Client in connection with or as a
result of the Project (unless so provided in the applicable Change Order), and
Consultant and the Reviewers and Client will not bring or maintain any legal
action against Service Provider arising from or in connection with the Project
(unless Client is entitled to do so under the Service Agreement) or Service
Provider’s provision to Consultant and the Reviewers and Client of Evaluation
Materials. Without limiting the foregoing, Consultant and the Reviewers and
Client will not attempt to recover from Service Provider in any way in respect
of any liabilities Consultant or the Reviewers or Client may incur as a result
of or in connection with performance by Consultant or the Reviewers of the
Project or use of the Evaluation Material and Deliverables.

 

In consideration of access to the Evaluation Material, Consultant and Client
shall keep the Evaluation Material and the Confidential Information of Service
Provider (as that term is defined in the Services Agreement) that may be
incorporated into the Deliverables confidential. Consultant and Client shall not
use Evaluation Material for any purpose other than the Project Consultant shall
not provide copies of the Evaluation Material or the Deliverables to any persons
other than the Reviewers and representatives of Client Group who need access to
the Evaluation Material and Deliverables to receive, review and implement the
Project results and for use in Client Group’s own internal operations. Client
shall be entitled to provide copies of the Evaluation Materials and Deliverables
in accordance with the confidentiality obligations set out in the Services
Agreement. Consultant’s access to Service Provider’s systems, data, facilities
and personnel shall be solely for purposes of the Project and Consultant shall
comply with Service Provider’s reasonable security and access restrictions. For
these purposes, use of Evaluation Material for purposes of the Project includes
review of the Evaluation Material, preparation by the Reviewers of summaries and
analyses, delivery of such summaries and analyses to representatives of Client,
and discussion of the Evaluation Material among such persons.

 

Consultant shall, upon request of Service Provider, inform Service Provider in
writing of the names of all Reviewers and cause the Reviewers to abide by this
Agreement. Client promises that it will have written confidentiality agreements
in place with the Consultant that are on terms no less favourable that the terms
contained in the Services Agreement. Upon reasonable request by Service
Provider, Consultant will cause all Reviewers to execute and deliver to Service
Provider an undertaking to abide by this Agreement. In addition, Consultant
shall not permit any person

 

Exhibit M – FINAL

   6     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

employed or engaged in any business or division of Consultant that provides
human resources consulting or business process services to act as a Reviewer,
and shall not permit any of Consultant’s employees, partners, contractors,
advisors or other representatives, other than the Reviewers, to have access to
any Evaluation Material or to participate in any way in the Project without the
prior written consent of the Service Provider.

 

If Consultant is requested in any legal proceeding to disclose Evaluation
Material, it will give Service Provider prompt notice of such request so that
Service Provider may seek an appropriate protective order. If Service Provider
is unable to obtain a protective order, or the Evaluation Material is not
otherwise subject to a protective order, and Consultant is nonetheless compelled
by law to disclose Evaluation Material, Consultant may disclose such information
without liability hereunder; provided, however, that it gives Service Provider
written notice of the Evaluation Material to be disclosed as far in advance of
its disclosure as is practicable and, upon Service Provider’s request, uses
reasonable efforts to obtain assurances that such Evaluation Material will be
treated as confidential.

 

Upon the request of Service Provider following completion of the Project or
Consultant’s engagement to perform the Project, Consultant will promptly deliver
to Service Provider all copies of the Evaluation Material and will cease any use
of the Evaluation Material in any manner or media. It is not a breach of this
Agreement to disclose Evaluation Material with the prior written consent of the
Service Provider.

 

For a period of [***]* from the date of this Agreement, Consultant will not,
directly or indirectly, solicit for employment by the Consultant or any third
party any employee of Service Provider or any of Service Provider’s Affiliates,
provided that this will not prohibit Consultant from employing persons who
approach Consultant on their own initiative or in response to public advertising
by Consultant without any direct or indirect solicitation or encouragement from
Consultant or any Reviewer.

 

Consultant and Client acknowledge that money damages would not be a sufficient
remedy for any breach of this agreement by Consultant or Client and that in
addition to all other remedies, Exult shall be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach, and Consultant and Client waive any requirement for the securing or
posting of any bond in connection with such remedy.

 

This Agreement shall be governed and construed in accordance with the laws of
the laws of the Province of Ontario and the federal laws of Canada, as
applicable, without giving effect to its conflicts of laws, principles or rules.
If there is any dispute between the parties regarding this Agreement, the
prevailing party will be entitled to recover its costs, including without
limitation its attorneys’ fees and costs, from the nonprevailing party.

 

No failure by either party hereto in exercising any right hereunder will operate
as a waiver thereof, and no single or partial exercise of any right will
preclude any other or further exercise of any right.

 

Exhibit M – FINAL

   7     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

This Agreement may be executed in counterparts, each of which shall be an
original but both of which shall constitute one and the same instrument.

 

[Consultant]____________________________       Exult Canada, Inc. By:          
By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

         

Name:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:

         

Title:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Date:

         

Date:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Bank of Montreal________________________________         By:                    

--------------------------------------------------------------------------------

           

Name:

                   

--------------------------------------------------------------------------------

           

Title:

                   

--------------------------------------------------------------------------------

           

Date:

                   

--------------------------------------------------------------------------------

           

 

Exhibit M – FINAL

   8     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Exhibit O

Disaster Recovery / Business Continuity Planning

 

1. Principles

 

Service Provider and Client agree upon the following principles with respect to
Service Provider’s Disaster Recovery planning and Client Group’s disaster
recovery planning (“DRP”) and Service Provider’s Business Continuity planning
and Client Group’s business continuity planning (“BCP”):

 

  • Prior to the applicable Service Agreement Effective Date, Client Group has
followed internal plans for DRP and BCP and has expended certain funds to
implement, test and maintain resources for such plans.

 

  • The Parties intend that the due diligence process will capture the [***]* of
Client Group in connection with these plans and [***]* will be reflected in the
Baseline Charges.

 

  • In order to facilitate Process Take On for both Client Group Canadian and US
Services and operations, the Parties will need to work together during the
Transition Period to create a detailed DRP and BCP for the Services.

 

  • Service Provider commits to implement its DRP and BCP for the Services to be
[***]* to Client’s DRP and BCP prior to the Service Agreement Effective Date.

 

  • Subject to Section 7.08 of the Agreement, any additional DRP or BCP
resources requested by either Party will be established and funded by mutual
agreement of the Parties, using Change Control for changes after the Service
Agreement Effective Date.

 

2. Disaster Recovery Plan Review and Modification

 

In the [***]* following the Service Agreement Effective Date, Client and Service
Provider agree to review and revise, as appropriate, the DRP and BCP, and the
Parties shall develop and implement respective DRPs and BCPs which identifies
the interfaces and dependencies between each Party’s DRP and BCP with each other
and interfaces and dependencies amongst the DRPs and BCPs of both Parties and
outlines areas of joint responsibility, including the following:

 

  • Recovery Management Team Procedures:

 

  • Functional Team Recovery Procedures:

 

  • Administrative and Recovery Progress Procedures:

 

  • Ongoing Preparedness Procedures:

 

Exhibit O – FINAL VERSION

   Page 1 of 1    April 23, 2003            



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

EXHIBIT T

 

ACCOUNT GOVERNANCE

 

1.0 Introduction

 

  1.1 This Account Governance Exhibit provides a high level outline of the
account governance process that the Parties will implement to define the agreed
upon principles and processes that will guide the Parties’ relationship under
the Agreement.

 

  1.2 Service Provider will perform and manage all in-scope functions at the
stated KPI and RSL Levels described in the Service Agreement. Areas of account
governance stated in this document include, but are not limited to:

 

  1. Timely billing of Client account

 

  2. Management of Change Control

 

  3. Performance and status and process improvement reporting/reviews

 

  4. Customer Satisfaction

 

  5. Dispute Resolution

 

  6. Problem Management

 

  7. Participation in Committees

 

  8. Project Management.

 

The listings and descriptions in this Exhibit T include summary references to
responsibilities described more fully elsewhere in the Master Services Agreement
or one or more Service Agreements. In the event of any inconsistency or
ambiguity between this Exhibit T and either the Master Services Agreement or one
or more Service Agreements, the more specific descriptions contained in the
later documents shall govern.

 

  1.3 Governance Major Functions

 

Solely as a summary of matters set out in the MSA and one or more Service
Agreements, listed below, are the major functions the Service Provider will
provide as part of Governance. Further details around each of these functions
are defined in the Responsibility Matrix and in the MSA and one or more Service
Agreements.

 

The Service Provider will:

 

  1. provide a highly qualified account service delivery team;

 

  2. develop and maintain a current Procedures Manual;

 

Exhibit T Account Governance

   1    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  3. conduct and attend regularly scheduled status and review meetings;

 

  4. participate in cooperative strategy and planning sessions;

 

  5. develop, and maintain documentation, status reporting and report
management;

 

  6. ensure proper billing and invoicing;

 

  7. perform contract management for Service Provider Subcontractors engaged by
the Service Provider to deliver in-scope services, including Third Party Vendor
Contracts;

 

  8. perform Problem Management;

 

  9. perform Project Management for in-scope work;

 

  10. follow agreed upon procedures, guidelines for information and physical
security;

 

  11. provide agreed upon auditing access and assistance to Client in accordance
with audit guidelines;

 

  12. conduct Client satisfaction survey(s) as mutually agreed with Client; and

 

  13. provide support to Client for mergers, acquisitions and divestitures on a
project basis as mutually agreed to consistent with Section 4.1.3.3 of Schedule
C to this Agreement.

 

  1.5 Governance Process Constraints

 

Listed below are the qualifiers or limitations for Governance Process
description. Client requires that these constraints be followed in the Service
Provider’s performance of Services. To the extent that these constraints give
rise to additional cost, additional time requirements or other detriments to
leverage, the Service Provider must take these constraints into account when
developing and providing Client with pricing information, project plans and when
agreeing to Service Levels.

 

  1.5.1 Process Constraints:

 

  1. The Procedures Manual will describe the Client-facing processes and
procedures by which the Service Provider will administer Client’s account. This
manual will contain processes and procedures for Change Control, Problem
Management, Project Management, reporting, and other procedures as mutually
agreed. Service Provider will assign version numbers to each procedure and
document the date(s) on which any procedures were changed by mutual consent with
Client.

 

  2. Any requested services outside the scope of the Services described in the
applicable Service Agreement will not be included in the overall calculation of
Service Levels.

 

  3. Client reserves the right to request reasonable supporting data from the
Service Provider regarding measurement of Service Levels data for auditing
purposes. The Service Provider will provide such requested data within [***]* of
request.

 

  4. The Service Provider will use its project management methodology to manage
Projects, which have been awarded to the Service Provider.

 

Exhibit T Account Governance

   2    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  5 Projects will be billed on a separate invoice or as a separate line item on
the monthly invoice as requested by Client.

 

  8. [Invoices, at a minimum will contain supporting detail that will enable
Client match Project costs on the invoice to a cost center to enable cost
allocation to the cost center Line of Business (LOB) that requested the Project.

 

  9. [***]*

 

  10. The Service Provider will support Client’s environment resulting from a
merger, acquisition or divestiture on a project basis as mutually agreed to.

 

  1.6 Dispute Resolution

 

  1.6.1 Any dispute escalated under the Agreement shall be considered by the
Client Account Manager and the Service Provider Account Manager within [***]* of
receipt of a notice from either Party specifying the nature of the dispute
(“Dispute Notice”).

 

  1.6.2 Executive Review.

 

Any dispute arising under the Agreement that cannot be resolved in accordance
with 1.6.1 above shall be considered in person or by telephone by the executives
of each Party specified in the immediately succeeding sentence within [***]* of
receipt of the Dispute Notice from either Party. The executives considering any
dispute shall be (a) with respect to Client, the [***]* or equivalent title, and
(b) with respect to Service Provider, the [***]* or equivalent title. Unless
such executives of the Parties otherwise agree or there is a limitation period
that is running and will expire in before the expiry of the [***]* named in this
Section 1.6.2, in which event either Party may exercise its rights in court,
either Party may pursue its rights and remedies under Article 21 of the
Agreement after the occurrence of such meeting or telephone conversation or the
passage of [***]* after the receipt of a Dispute Notice from either Party (as
confirmed by the Party that sent such Dispute Notice) if there has been no
meeting or telephone conversation or there has been a meeting or telephone
conversation and the Parties are unable to resolve the dispute.

 

  1.7 Incident /Problem Reporting

 

  1.7.1 All Client problems will be reported into the Customer Contact Centre.
Service Provider Customer Service Representative will assign an initial severity
to the reported problem per the escalation index in Section 1.7.3 of this
Exhibit and will automatically dispatch the problem to the Service Provider.
Service Provider will use Commercially Reasonable Efforts to respond in
accordance with the response priority. After initial investigation, Service
Provider may reasonably reclassify problems if not properly classified in the
initial report. For the purposes of this Section 1.7 “Business Hours” means 8:00
am to 5:00 pm eastern time for Canadian Client Group and 8:00 am to 5 pm central
time for U.S. Client Group.

 

Problems will be monitored at the Customer Contact Centre until closed.

 

Exhibit T Account Governance

   3    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  1.7.2 Service provider has developed escalation procedures to ensure Service
Provider devotes management attention to problem areas consistent with the
impact of the problem. Service Provider must notify the Client’s Service
Delivery Manager of service delivery deficiencies. Service Provider is
responsible for escalation to Service Provider management commensurate with the
severity of the deficiency.

 

  1.7.3 Each outstanding problem will be categorized with a severity level, as
defined below and will be assigned the appropriate level of resources consistent
with its impact. This escalation procedure increases the level of resources
required by Service Provider to resolve problems effectively. Service Provider
will clarify the problem and communicate action plans to Client within a
timeframe appropriate to the severity of the pending problem. Problem severity
is defined below.

 

Severity 1: [***]*

 

Severity 2: [***]*

 

Severity 3: [***]*

 

  1.7.4 Client reserves the right to request the escalation of the determined
severity level of an incident through the specified Service Provider contact
(i.e. service delivery manager/account manager). Client will take this action if
the Service Provider has been unable to solve a problem in a reasonable amount
of time or the problem has started to cause a greater negative impact on
client’s users than first reported. Also, client may request the escalation of
the severity level of an incident in the event it has sufficient business
reasons to effect the escalation. Client will expect the Service Provider to
react to the escalation by providing the appropriate amount of attention and
resources to resolve the problem in accordance with the Service Levels
associated with the revised severity level. Should Client request and Service
Provider not agree to escalate the severity level, Client may appeal Supplier’s
decision using the Dispute Resolution Section 1.6 of this Schedule.

 

  1.7.5 Service Provider will take a proactive approach to notifying both
Service Provider management and Client management according to the table below.

 

  1.8 Severity Level Notification/Update Frequency

 

  1.8.1 Internal notifications are accomplished through standardized text
message pages and emails to pre-assigned notification distributions; client
notifications will be from the service provider’s service delivery manager to
the client’s service delivery manager by the most appropriate means. Initial
notification and update frequency is determined by severity level, as described
below:

 

[***]*

 

Updates will be provided during normal business hours for One Call (Service
Provider Help Desk), which is currently 3:00 AM EST to 8:00 PM EST. Updates will
be provided when they are value added as they relate to the severity of the
incident

 

Exhibit T Account Governance

   4    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  1.8.2 Notes on Notification

 

  • Delays in resolution cause the severity level to be escalated, increasing
the notification frequency and distribution.

 

  • Internal (Exult) notification sent via broadcast email and text pages.
Updates provided via the same methods.

 

  • External (client) notification are managed through the client Account Team
or the Relationship Managers. Severity Level Notification/Update Frequency

 

  1.8.3 Severity Level Determination

 

The Severity Level of an incident is determined by:

 

  • Current impact to KPIs and RSLs that are supported by Business Processes
and/or Production Applications

 

  • Availability of a work-around for; Whether a Business Process or Production
Application

 

  • Impact to Client Population supported by the Business Process or Production
Application

 

  • Visibility of Impact to Client Population

 

  1.8.4 When an incident is called in to Exult One Call (Service Provider Help
Desk), the analyst uses the Severity Level Decision Tree to walk the initiator
through a series of pre-defined questions to objectively determine the Severity
Level of the incident.

 

  1.8.5 The structure and process for using the Severity Level Decision Tree
will be reviewed [***]* and updated as the business matures and the process
requires improvements. Additional information and documentation to assist Exult
One Call in severity level determination will be developed when necessary.

 

2.0 Definitions

 

“Account Manager” has the meaning given in Section 1.01 of the Master Services
Agreement.

 

“Service Provider Service Delivery Manager” means the Service Provider
individual, identified in writing from time to time by the Account Manager, as
having responsibility for day-to-day delivery of the Services.

 

“Authorized Client Manager” shall mean interchangeably the Client Account
Manager or those individuals identified in writing from time to time by the
Client Account Manager to Service Provider as having authority to provide
instructions or approvals to Service Provider on the matters otherwise requiring
the approval of the Client Account Manager.

 

“Target Service Level” means a Service Level metric that is mutually established
after a [***]* period of evaluation per Section 4.2 of Schedule B of the
applicable Service Agreement.

 

3.0 Governance Responsibility Matrix

 

[***]*

 

Exhibit T Account Governance

   5    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

4.0 Customer Satisfaction

 

Client and Service Provider will mutually establish a customer satisfaction plan
that will be used to evaluate the effectiveness of the delivery of services to
the employees as well as Client view of the overall business relationship
between the Parties.

 

  4.1 The customer satisfaction program design will include but not be limited
to:

 

[***]*

 

  4.2 Overall Customer Satisfaction Rating

 

Client and Service provider will determine how a consolidated metric will be
reported against the KPI requirement, either by a method of consolidating the
absolute ratings or by determining that X number of the total individual surveys
need to be above a certain satisfaction rating.

 

5.0 Organization; Activities

 

  5.1 Governance will be carried out through committees and teams consisting of
representatives of each Party. This Exhibit describes the primary roles,
responsibilities and membership of the following committees and teams:

 

  a. Executive Steering Committee

 

  b. Operations Management Team

 

  c. TPO Savings Committee

 

  5.2 The Executive Steering Committee and the Operations Management Team and
the TPO Savings Committee will be formed and the initial members assigned as of
the Service Agreement Effective Date.

 

  5.3 Unless otherwise dictated by procedures contained in this Exhibit or, the
Service Agreement(s), the internal operations, scheduling and procedures for
each committee or team will be determined by agreement of the members of such
committee or team in a manner consistent with the principles stated in this
Exhibit; provided that the Executive Steering Committee will have the right to
address and finally resolve matters as they relate to the other committees or
teams.

 

6.0 Role Descriptions

 

  6.1 Client and Service Provider shall ensure that the individuals referred to
in this Governance Exhibit possess the skills and perform the roles set out in
the following role descriptions.

 

  6.1.1 The Client Account Manager

 

  (a) Role - To be responsible for and manage the Service Provider relationship.

 

  (b) Reporting - To the Client [***]* or designate

 

  (c) Specific Responsibilities

 

Exhibit T Account Governance

   6    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

To develop and maintain high-level relationships with Service Provider.

 

To act as the principal point of contact for Service Provider.

 

To attend review meetings as required by the Agreement.

 

To propose and develop new prospective services, in conjunction with Service
Provider.

 

To be responsible for the receipt of reports as required by the Agreement.

 

To manage Change Control on behalf of Client and sign Change Orders.

 

To identify opportunities for development or improvement to the Services.

 

To manage and resolve disputes between Client and Service Provider.

 

To monitor customer satisfaction.

 

To oversee Transition Plan.

 

To participate on the TPO Savings Committee.

 

  6.1.2 The Service Provider Account Manager

 

  (a) Role - To be responsible for and to manage the Client account.

 

  (b) Reporting - To the [***]*

 

  (c) Specific Responsibilities

 

To develop and maintain high-level relationships with Client.

 

To attend review meetings as required by the Agreement.

 

To propose and develop new prospective services, in conjunction with Client.

 

To manage the Change Control on behalf of Service Provider and sign Change
Orders.

 

To identify opportunities for development or improvement to the Services.

 

To manage and resolve disputes between Client and Service Provider.

 

To work closely with the Client Account Manager to ensure the quality of all
Services in conformance to the Agreement.

 

Exhibit T Account Governance

   7    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

To monitor customer satisfaction.

 

To oversee Transition Plan

 

To participate or designate a representative on the TPO Savings Committee.

 

  6.1.3 The Service Provider Service Delivery Manager

 

  (a) Role - To be responsible for all aspects of the day-to-day operational
delivery of the Services to the Service Levels.

 

  (b) Reporting - This role reports to the Service Provider Account Manager

 

  (c) Specific Responsibilities

 

To be responsible for the day-to-day management of the Service Provider’s
operational delivery of the Services.

 

To plan and monitor work undertaken in relation to the Services.

 

To attend review meetings as required by the Agreement.

 

To be responsible for receiving reports as required by the Agreement.

 

To ensure that appropriate operational and quality control procedures are in
use.

 

To manage and resolve Client complaints relating to operational activities
through the Service Provider.

 

  6.1.4 The Client Service Delivery Manager

 

  (a) Role - To be responsible for all aspects of the day-to-day management of
the Service Providers delivery of the Services to the Service Levels and
ensuring the fulfillment of Client responsibilities.

 

  (b) Reporting - This role reports to The Client [***]*

 

  (c) Specific Responsibilities

 

To be responsible for the day-to-day operational delivery of the Services.

 

To plan, allocate and monitor work undertaken in relation to the Services.

 

To attend review meetings as required by the Agreement.

 

To be responsible for the provision of reports as required by the Agreement.

 

Exhibit T Account Governance

   8    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

To ensure that appropriate operational and quality control procedures are in
use.

 

To manage and resolve Client complaints relating to operational activities.

 

7.0 Executive Steering Committee

 

  7.1 The Executive Steering Committee shall not be involved in day-to-day
management of the Agreement or Services. The Executive Steering Committee will
meet periodically, as it deems necessary, but at a minimum, [***]*, until such
time, if any, that the Executive Steering Committee agrees to a different
schedule for meetings.

 

  7.2 Client will designate one of its members on the Executive Steering
Committee to act as the chairman of the Executive Steering Committee, provided
that such designation and role will be for administrative convenience purposes
only and the rights, responsibilities and authority of the chairman shall be the
same as all other members of the Executive Steering Committee. Client and
Service Provider may mutually agree to increase or decrease the size of the
Executive Steering Committee or to change the qualifications of who may serve on
the Executive Steering Committee. The Executive Steering Committee will
initially be comprised of executives of the Parties as follows:

 

  a. For Client:

 

  (i) the [***]* for Client;

 

  (ii) [insert]; and

 

  (iii) [insert]

 

  b. For Service Provider:

 

  (i) [***]*

 

  (ii) [***]*

 

  (iii) [***]*

 

  7.3 The Executive Steering Committee will be governed according to the
following principles:

 

  a. Each Party shall have a single vote;

 

  b. Members may participate in meetings in person, by telephone, or by
teleconference;

 

  c. Participation by one member from each team is sufficient for a quorum; and

 

  d. Unanimity of the Parties is required for action to be taken.

 

Exhibit T Account Governance

   9    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  7.4 The responsibilities of the Executive Steering Committee will include:

 

  a. generally overseeing the performance of each Party’s obligations under the
Agreement;

 

  b. review and authorization of high-level technical, financial and resource
plans;

 

  c. review of reports and recommendations, as reviewed and approved by the
Operations Management Team, and, on an annual basis, review recommendations and
provide authorization as required for:

 

  (i) Service Levels for previous twelve (12) months

 

  (ii) adjustment of Service Levels

 

  (iii) changes in pricing

 

  (iv) Client satisfaction surveys and Service Level results

 

  (v) summary of Project and Change Orders

 

  (vi) implementation process of the Agreement and the achievement of key
milestones and deliverables

 

  (vii) adjustments to Services;

 

  d. review of the relationship issues arising out of the Agreement;

 

  e. consider the business and operating strategies of each Party

 

  f. resolution of concerns regarding replacement of Key Personnel;

 

  g. resolution of disputes;

 

  h. provision of advice and guidance to the Operations Management Team for
performance improvement and submission of recommendations directly to Client and
Service Provider on issues affecting the relationships between the Parties.

 

  i. Review of results of Audit program and resulting actions plans.

 

8.0 Operations Management Team

 

  8.1 The Operations Management Team will meet [***]*, and at other times as
agreed between the Parties.

 

  8.2 The Operations Management Team reviews shall be chaired by the Client
Account Manager. The Operations Management Team will initially be comprised of
executives of the Parties as follows

 

  a. For Client:

 

  (i) [insert]

 

Exhibit T Account Governance

   10    April 23, 2003

FINAL VERSION

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  (ii) [insert]; and

 

  (iii) [insert]

 

  b. For Service Provider:

 

  (iv) [insert]

 

  (v) [insert]; and

 

  (vi) [insert]

 

  8.3 The responsibilities and authorities of the Operations Management Team
will include the following:

 

  a. review of the overall performance of the Parties’ respective roles and
responsibilities under the Agreement;

 

  b. review of progress of the implementation of the Agreement with emphasis on
the achievement of key milestones and deliverables;

 

  c. implementation of risk management and provide an analysis for review by the
Executive Steering Committee;

 

  d. review of Service delivery and transition management activities and the
associated contract management reports as provided by the Service Provider
Service delivery teams;

 

  e. approval of changes to reports;

 

  f. review of summary reports as set out in the Schedule H to the applicable
Service Agreement and submit for Executive Steering Committee review, as
necessary;

 

  g. annual review of the following and making recommendations to the Executive
Steering Committee, as necessary:

 

  (i) KPIs and RSLs based on previous twelve (12) months

 

  (ii) Proposal for adjustments to KPIs and RSLs;

 

  (iii) Client satisfaction surveys; and

 

  (iv) Adjustments to Services;

 

  h. review of the recommendations and suggestions made by the Executive
Steering Committee relating to the Services and/or Agreement and initiate
appropriate actions;

 

  i. implementation of technical, financial and resource plans;

 

Exhibit T Account Governance

   11    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  j. providing advice and guidance to the Service delivery teams for performance
improvement and making recommendations directly to Client and Service Provider;
and

 

  k delegating any of its powers it considers appropriate to the service
delivery teams, subject to the terms of the Agreement.

 

9.0 TPO Savings Committee

 

  9.1 The TPO Savings Committee shall not be involved in day-to-day management
of any adjustment to the source of Client spend categorized as TPO spend. A more
detailed description of TPO spend is found in Schedule C to the applicable
Service Agreement. The TPO Savings Committee will meet [***]*, as it deems
necessary, but at a minimum, [***]*, until such time, if any, that the TPO
Savings Committee agrees to a different schedule for meetings.

 

  9.2 Client will designate one of its members on TPO Savings Committee to act
as the chairman of the TPO Savings Committee, provided that such designation and
role will be for administrative convenience purposes only and the rights,
responsibilities and authority of the chairman shall be the same as all other
members of the TPO Savings Committee. Client and Service Provider may mutually
agree to increase or decrease the size of the TPO Savings Committee or to change
the qualifications of who may serve on the TPO Savings Committee. The TPO
Savings Committee will initially be comprised of executives of the Parties as
follows.

 

  a. For Client:

 

  (i) [insert];

 

  (ii) [insert]

 

  (iii) [insert]

 

  b. For Service Provider:

 

  (i) [***]*

 

  (ii) [***]*

 

  (iii) [insert]

 

  9.3 The TPO Savings Committee will be governed according to the following
principles:

 

  a. Each Party shall have a single vote;

 

  b. Members may participate in meetings in person, by telephone, internet, or
by teleconference;

 

  c. Participation by one member from each team is sufficient for a quorum; and

 

Exhibit T Account Governance

   12    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  d. Unanimity of the Parties is required for action to be taken.

 

  9.4 The responsibilities of the TPO Savings Committee will include:

 

  a. generally overseeing the performance of each Party’s TPO obligations under
the Agreement;

 

  b. review and authorization changes in TPO suppliers and/or contractual
relationships;

 

  c. review of reports and recommendations, as reviewed and approved by the
Operations Management Team, and, on an annual basis, review recommendations and
provide authorization as required for:

 

  (i) Change in TPO suppliers

 

  (ii) Changes in existing TPO contracts

 

Notwithstanding anything else in this Section 9.4 c., any changes in TPO
suppliers will require the review of the pricing, benefits, the requirements,
the service levels and the liabilities.

 

10.0 Initial Committee Members

 

  10.1 The initial Account Managers shall be:

 

  a. For Client:

 

(i)

 

  b. For Service Provider:

 

(i)

 

  10.2 The initial Executive Steering Committee members shall be:

 

  a. For Client:

 

(i)

 

(ii)

 

(iii)

 

  b. For Service Provider:

 

(i)

 

(ii)

 

(iii)

 

Exhibit T Account Governance

   13    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  10.3 The initial Operations Management Team members shall be:

 

  a. (i)

 

(ii)

 

(iii)

 

  b. For Service Provider:

 

(i)

 

(ii)

 

(iii)

 

  10.4 The initial TPO Savings Committee members shall be:

 

  a. For Client:

 

(i)

 

(ii)

 

(iii)

 

  b. For Service Provider:

 

(i)

 

(ii)

 

(iii)

 

Exhibit T Account Governance

   14    April 23, 2003

Final Version

         



--------------------------------------------------------------------------------

GUARANTEE

 

This Guarantee (this “Guarantee”) is made as of April 23, 2003 between BANK OF
MONTREAL, a Canadian chartered bank with an office at [***]*, Toronto, Ontario,
[***]* (“BMO”), on its own behalf and on behalf of its Affiliates, and EXULT,
INC. a US Corporation incorporated in Delaware, USA (“Guarantor”).

 

A. BMO, on its own behalf and on behalf of its Affiliates (referred to in this
Guarantee as “BMO Financial Group”), wishes to outsource the management and
operation of certain human resources services.

 

B. Exult Canada, Inc. (“Contractor”) has agreed to supply certain transaction
human resources services to BMO Financial Group under a contract for services
with BMO of even date (the “Service Provider Agreement”), which Service Provider
Agreement may be amended by the parties from time to time during the Term. For
the avoidance of doubt, Service Provider Agreement includes all Exhibits,
Service Agreements signed by BMO and Contractor during the Term, Schedules to
the Service Agreements, and Change Orders.

 

C. Contractor is a wholly-owned subsidiary of Guarantor.

 

D. Guarantor will receive substantial direct and indirect benefits from BMO and
Contractor entering into the Service Provider Agreement.

 

Therefore, in consideration of the Service Provider Agreement and other
consideration, the value and sufficiency of which is hereby irrevocably
acknowledged, BMO and Guarantor hereby agree as follows:

 

1. Capitalized terms used and not otherwise defined in this Guarantee shall have
the meanings given to them in the Service Provider Agreement.

 

2. If Contractor fails to execute, comply with, or perform, any obligation under
the Service Provider Agreement (“Performance Default”) ([***]* (i) by the
Service Provider Agreement, (ii) subject to Section 7 below, by applicable Law,
(iii) by BMO expressly in writing for that particular Performance Default, or by
a decision of a tribunal of competent jurisdiction), and [***]* such Performance
Default [***]*, if any, under the Service Provider Agreement, and if all [***]*
under the Service Provider Agreement relating to [***]* requirement to advise
[***]* of its Performance Default have been met, then subject to Section 5 of
this Guarantee, Guarantor will, [***]* in accordance with the terms and
conditions of the Service Provider Agreement, execute, comply with or perform
the obligations under the Service Provider Agreement that Contractor has failed
to execute, comply with or perform, drawing as needs be, on, amongst other
entities, the international resources of Guarantor as well as Service Provider
Subcontractors and Service Provider Affiliates, as required.

 

3. If Contractor fails to pay timely any indebtedness owed to BMO in accordance
with the terms of such indebtedness or a payment obligation under the Service
Provider Agreement, (“Indebtedness”), then subject to Section 5 of this
Guarantee, Guarantor will pay such Indebtedness to BMO in accordance with its
terms. The Guarantor will be bound by any account settled between Contractor and
BMO. Any statement by BMO of the amount owing by Contractor will, in the absence
of manifest error, constitute evidence of such Indebtedness and will be binding

 



--------------------------------------------------------------------------------

on the Guarantor in the same manner and to the same extent as it constitutes
evidence and is binding upon the Contractor.

 

4. Guarantor will not be discharged or released or excused from this Guarantee
by an arrangement made between Contractor and BMO with or without the consent of
Guarantor or by a forbearance whether as to payment, time, performance or
otherwise.

 

5. The undertakings and obligations of Guarantor and any amount recoverable from
Guarantor under this Guarantee are coextensive with, and do not exceed the
obligations of, and the amount recoverable from, Contractor under the Service
Provider Agreement. The liability of Guarantor at any time for failure to
perform its obligations pursuant to Section 2 or for failure to make a payment
pursuant to Section 3 will not be in excess of any liability of Contractor to
BMO under the Service Provider Agreement at that time, including, without
limitation, any liability for damages suffered by BMO Financial Group as a
result of Services for which BMO is paying Baseline Charges, any liability for
damages suffered by BMO Financial Group as a result of other breaches under the
Service Provider Agreement, and any liability for damages suffered by BMO
Financial Group as a result of Services performed by Third-Party Vendors under
Assigned Agreements and Replacement Agreements. Guarantor is entitled to [***]*
with respect to any obligation or liability, including without limitation all
provisions of the Service Provider Agreement relating to the [***]* and the
[***]*. Guarantor expressly acknowledges BMO’s termination right under Section
22.02 (f) of the Service Provider Agreement and agrees that any amounts paid or
credited by Guarantor under this Guarantee will be included with other amounts
paid or credited by Contractor for purposes of determining whether the threshold
in Section 22.02(f) has been met. Any amounts recovered or claimed from
Contractor or Guarantor are to be [***]* and whether or not [***]* is entitled
to exercise it right to terminate the Agreement. In no event shall Guarantor
have an independent cause of action against BMO or its Affiliates by virtue of
BMO’s signature to this Guarantee, other than as would be available to
Contractor under the Service Provider Agreement. Contractor shall be entitled to
benefit from the results of performance by the Guarantor pursuant to section 2
as being performance by Contractor under the Service Provider Agreement. In all
events the aggregate liability of BMO and its Affiliates under the Service
Provider Agreement shall continue to apply for all claims made by Guarantor that
Contractor may have against BMO or its Affiliates under the Service Provider
Agreement.

 

6. This Guarantee is subject to, and is to be construed in accordance with, the
laws of Province of Ontario and the federal laws of Canada, as applicable, and
the parties agree that the courts of the Province of Ontario have jurisdiction
to entertain any action in respect of, or arising out of this Guarantee. Any
dispute relating to this Guarantee, except a dispute involving the validity of
the Guarantee, shall be resolved in accordance with the dispute resolution
procedures set out in the Service Provider Agreement. In the event of a dispute
involving the validity of the Guarantee, the parties shall submit to the courts
of the Province of Ontario and the federal courts of Canada, as applicable, to
resolve the dispute.

 

7. For the purpose of this Guarantee, where an obligation of Contractor under
the Service Provider Agreement has not been performed (whether a Performance
Default or Indebtedness), Contractor will be taken to have failed to perform
that obligation notwithstanding that Contractor has been dissolved or is
otherwise discharged of its obligations pursuant to applicable Law or
regulation.

 

2



--------------------------------------------------------------------------------

8. The following notice arrangements apply:

 

(a) notice or other communications which may be given to or served on Guarantor
under this Guarantee will be deemed to have been duly given or served if it is
in writing, signed on behalf of BMO and is either delivered by hand or faxed to
Guarantor at 121 Innovation Drive, Suite 200, Irvine, California, 92612 USA,
attention General Counsel, or such other address as is notified in writing to
BMO from time to time;

 

(b) a notice or other communication which may be given to or served on BMO under
this Guarantee will be deemed to have been duly given or served if it is in
writing, signed by or on behalf of Guarantor and is either delivered by hand or
faxed to BMO at the address set out above, attention [***]*, or such other
address as is notified in writing to Guarantor from time to time; and

 

(b) a notice sent by facsimile transmission will be deemed to have been given
when the machine on which the notice is sent reports that the notice has been
transmitted satisfactorily; provided that the sending party is obliged to retain
confirmation that the facsimile transmission was successfully complete.

 

9. Unless there is a Change of Control of Service Provider or Change of Control
of Guarantor (in either of which events [***]* on not less than [***]* prior
written notice to BMO, which [***]* shall not be before the effective time of
the Change in Control), this Guarantee shall be continuing during the Term of
the Service Provider Agreement, and upon expiry or termination of the Service
Provider Agreement only to the extent provided therein, with respect to BMO’s
ability to seek remedies from Contractor with respect to a Performance Default
and/or Indebtedness. Guarantor’s obligations under this Guarantee shall remain
in full force and effect notwithstanding any permitted assignment by Contractor
of the Service Provider Agreement in accordance with Section 28.02

 

10. Guarantor may not assign any of its rights or obligations under this
Guarantee. BMO may assign its rights under this Guarantee to any permitted
assignee under the Service Provider Agreement in connection with an assignment
of the Service Provider Agreement under Section 28.02 and Guarantor will be
bound thereby.

 

11. The liability of the Guarantor will not be extinguished, lessened or
affected in any way by reason of the any of the following:

 

(a) [***]*, any incapacity, inexistence, change of status, change of name,
amalgamation, merger or change in the structure, constitution or membership of
Contractor, BMO, or Guarantor;

 

(b) if the Contractor or the Guarantor becomes insolvent or bankrupt or becomes
subject to or seeks the protection or exercise of any rights under any Law
relating to bankruptcy or insolvency or any other legislation relating to the
reorganization or relief of Contractor or Guarantor including any plan of
compromise or arrangement or any other corporate proceeding involving or
affecting the creditors of the Contractor or the Guarantor;

 

(c) [***]*, if, whether or not with the Guarantor’s knowledge, BMO grants
extensions of time, renewals, indulgences, waivers, releases, discharges, makes
any

 

3



--------------------------------------------------------------------------------

compromise or transaction or arrangement or otherwise deals with any Performance
Default or Indebtedness, provided that [***]*.

 

12. The Guarantor represents and warrants to BMO that the Guarantor (1) is a
corporation, duly organized, validly existing, subsisting and in good corporate
standing under of the laws of its incorporation, (2) has the requisite corporate
power and authority to enter into this Guarantee and to perform all of the
obligations to be performed under this Guarantee, and (3) the execution,
delivery and performance of this Guarantee (i) have been duly authorized by all
requisite corporate action on the part of the Guarantor and (ii) do not violate
the terms of any Law, regulation, or court order to which the Guarantor is
subject or the terms of any material agreement to which the Guarantor or any of
its assets may be subject.

 

In witness whereof, Guarantor and BMO have entered into this Guarantee as of the
date first above set forth.

 

EXULT, Inc.       BANK OF MONTREAL

By:

         

By:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

         

Name:

 

[***]*

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:

         

Title:

 

[***]*

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

4



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

MASTER SERVICES AGREEMENT

 

EXHIBIT W

 

IT SYSTEM ACCEPTANCE TESTING PROCEDURES

 

FINAL VERSION

 

Exhibit W

   Page 1 of 3     

IT System Acceptance Testing Procedures

         

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

1. When there is a Change to the Service Provider Environment (other than
Background Changes) or a material Change to the Services or a Change to the
Client Environment, Service Provider shall conduct successful pre-testing and
document the results of the pre-test of such Changes prior to the commencement
of the joint acceptance test and then Client and Service Provider shall, within
such period of time agreed by the Parties acting reasonably (the “Acceptance
Test Period”), conduct a joint test based upon agreed acceptance criteria, of
scope mutually agreed by the Parties in writing (the “Acceptance Test
Specifications”) aimed at ensuring that the Services and Change to Service
Provider Environment or Client Environment, or any of them, shall perform in a
manner and to the standards agreed and set for in Change Control (“Acceptance
Testing”). The Parties acknowledge and agree that Service Provider shall perform
Functional Acceptance Testing and Client shall perform User Acceptance Testing
If no Acceptance Test Period is named in the Change Order, then the Acceptance
Test Period shall be [***]*. If Acceptance Testing needs to be re-performed
(before the implementation of the Cure Period) then the Parties will mutually
agree upon and document the new Acceptance Test Period (the “Revised Acceptance
Test Period”).

 

  1.1 Definitions.

 

“Acceptance Testing” has the meaning set forth in Exhibit G.

 

“Acceptance Test Period” has the meaning set forth in Exhibit G.

 

“Acceptance Test Specifications” has the meaning set forth in Exhibit G.

 

“Cure Period” has the meaning set forth in Exhibit G.

 

“Material Defect” means a material failure to meet the Acceptance Test
Specifications.

 

“Revised Acceptance Test Period” has the meaning set forth in Exhibit G.

 

“Warranty Period” has the meaning set forth in Exhibit G.

 

2.

In the event that the jointly conducted Acceptance Test reveals any Material
Defects, Service Provider shall document these Material Defects and shall
endeavour to resolve the Material Defects within the Acceptance Test Period
whereupon the Parties shall again conduct the Acceptance Testing. If Service
Provider’s work under a Change Order does not comply with the Acceptance Test
Specifications after one or more Service Provider resubmissions within the
Revised Acceptance Test Period, Service Provider shall have the time period
named in the Change Order or, if no time period is named, [***]* (the “Cure
Period”) to meet its obligations under the Change Order so that the Service
Provider Environment or Client Environment, or any of them, are functioning
substantially in accordance with the Acceptance Test Specifications and are
ready to be used to provide the Services. If Service Provider fails to meets its
obligations at the expiry of the Cure Period then Client may terminate the
Change Order in accordance with the payment and termination provisions of the
Change Order and if no provisions are so included, Service Provider expressly
acknowledges and agrees that Client shall be entitled to: (1) relief from
further payments (after the expiry of the Cure Period) under

 

Exhibit W

   Page 2 of 3     

IT System Acceptance Testing Procedures

         

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  such Change Order, and (2) a credit or refund (at Client’s option) for any
payments made previously by Client under that Change Order.

 

3. Within [***]* of the date of conclusion of the Acceptance Testing, Client
shall send to Service Provider notice in writing that it is satisfied with the
results. Failure by Client to send such notice within such time period shall be
deemed to indicate that Client is satisfied with the results of the Acceptance
Testing.

 

4. Service Provider acknowledges and agrees that there is no charge to Client
for correcting Material Defects detected or revising relevant Client
Documentation or Procedure Manual to ensure that the Client Documentation and
Procedure Manual accurately reflects the functionality and capacity and
performance of the Service Provider Environment or material Change to Services
or a Change to Client Environment, unless otherwise agreed upon by the Parties
in the applicable Change Order.

 

Exhibit W

   Page 3 of 3     

IT System Acceptance Testing Procedures

         

April 23, 2003

         



--------------------------------------------------------------------------------

SERVICE AGREEMENT NUMBER 1

 

(GENERAL HR SERVICES)

 

AMENDED AND RESTATED AS OF DECEMBER 24, 2003

 

This is Service Agreement Number 1 (the “Service Agreement”) to a Master
Services Agreement made as of April 23, 2003 by and between Exult Canada, Inc.
(“Service Provider”) and Bank of Montreal (“Client”) (the “Agreement”). Unless
otherwise specified, the terms and conditions of the Agreement are incorporated
into this Service Agreement. This Service Agreement is effective as of April 23,
2003 (the “Service Agreement Effective Date”).

 

A. Client Premises: [***]*

 

B. Table of Schedules

 

The following is a list of Schedules that are attached to this Service Agreement
as of the Service Agreement Effective Date.

 

Schedule

--------------------------------------------------------------------------------

  

Topic

--------------------------------------------------------------------------------

A

   Description of Services

B

   Service Levels

C

   Fees and Charges

D

   Third-Party Vendors & Contracts

E

   Client Machines

F

   Client Proprietary Software, Client Third Party Software, Client Hosted
Applications

G

   Preliminary Transition Plan

H

   Reports

J

   Employee Transition Arrangements

L

   Key Personnel and Key Service Provider Positions

N

   Asset Transfer and Bill of Sale

P

   Termination Assistance Services

Q

   In-Flight Projects

R

   Records Management

S

   Client Facilities/Client Premises/Sublease/License to Use

V

   Client Group Security Policies and Standards

Y

   Business Associate Agreement

 

C. Retained Services

 

Client will retain responsibility for all tasks and activities as set forth in
the Agreement and Schedule A to this Service Agreement.

 

D. [***]* Software

 



--------------------------------------------------------------------------------

“[***]* Software” means the proprietary software licensed by Client Group from
[***]* Canada Inc. in use by Client Group as of the Service Agreement Effective
Date, together with all maintenance fixes, modifications and enhancements
implemented during the Term.

 

Service Provider and Client expressly acknowledge and agree that:

 

(i) As of the Service Agreement Effective Date Client Group uses [***]* Software
to facilitate its [***]* requirements,

 

(ii) As part of the Services described in Schedule A to Service Agreement Number
1 Service Provider will support Client Group’s use of the [***]* Software, and

 

(iii) In the event that Service Provider wishes Client Group to use their
similar software product, Service Provider has an obligation to prove to Client
that the Service Provider software product has equivalent functionality and
capacity and will meet Client Group’s needs, and in that event, through Change
Control, Client may move to the Service Provider software product on terms and
conditions set out in the Change Order.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Client and Service Provider has caused this Service
Agreement to be signed and delivered by its duly authorized representative
effective as of the date first written above.

 

BANK OF MONTREAL By:   /signed original/    

--------------------------------------------------------------------------------

    (Signature)     [***]*

--------------------------------------------------------------------------------

    (Name)     [***]*

--------------------------------------------------------------------------------

    (Title)      

--------------------------------------------------------------------------------

    (Date)

 

 

EXULT CANADA, INC. By:   /signed original/    

--------------------------------------------------------------------------------

    (Signature)     [***]*

--------------------------------------------------------------------------------

    (Name)     [***]*

--------------------------------------------------------------------------------

    (Title)      

--------------------------------------------------------------------------------

    (Date)

 



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE A

 

DESCRIPTION OF SERVICES

 

FINAL VERSION

 

APRIL 23, 2003

 

Schedule A FINAL VERSION

        BMO/Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

 

SCHEDULE A

 

Description of Services

 

1.0 Introduction

 

This Schedule A describes the responsibilities of Service Provider and of Client
in performing the listed Processes and sub-processes of the Services.

 

The following categories of Processes are covered in this Schedule A and within
the scope of Services. Service Provider agrees that it shall provide the
in-scope Processes to Service Users, as applicable:

 

Processes

--------------------------------------------------------------------------------

   In Scope


--------------------------------------------------------------------------------

Payroll and Employee Data Maintenance – Canada

   X

Payroll and Employee Data Maintenance – U.S.

   X

Employee Relations – Canada

   X

Employee Relations – U.S.

   X

Compensation – Canada & U.S.

   X

Benefits – Canada

   X

Benefits – U.S.

   X

Recruiting – Canada

   X

Recruiting – U.S.

   X

Flex Staffing – Canada & U.S.

   X

Global Mobility – Canada

   X

Global Mobility – U.S.

   X

Supplier Management – Canada & U.S.

   X

Management Information – Canada & U.S.

   X

Records Management – U.S.

   X

Contact Center – Canada

   X

Contact Center – U.S.

   X

Information Technology and Reporting – Canada & U.S.

   X

 

Schedule A FINAL VERSION

   1    BMO/Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

In support of the Services listed below, Service Provider shall operate a
Contact Center with hours of operation as follows:

 

Monday – Friday 8:00 AM – 6:00 PM Eastern time for Canada

 

Monday – Friday 8:00 AM – 5:00 PM Central time for United States

 

During the [***]*, the Parties shall determine and mutually agree upon the
baseline amount of ad-hoc reporting that is included in the scope of Services,
and the amount of ad hoc reporting covered by the Baseline Charges.

 

The following legend applies for all tables in this Schedule A:

 

Table Legend

X

   Performs Responsibility

A

   Approves

 

2.0 Description of Services

 

2.1 Payroll and Employee Data Maintenance—Canada

 

Payroll processing includes the [***]*.

 

[***]* are included in Employee Data Maintenance and Payroll Processing.

 

The Client defines [***]*, and approves and submits [***]*. Service Provider
defines [***]*.

 

[***]*

 

2.2 Payroll and Employee Data Maintenance – U.S.

 

Payroll processing includes the [***]*.

 

The Client defines [***]*. Service Provider defines [***]*.

 

[***]*

 

Schedule A FINAL VERSION

   2    BMO/Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

2.3 Employee Relations - Canada

 

[***]*

 

2.4 Employee Relations – U.S.

 

Employee Relations promotes and maintains [***]* between Client and its
Employees. This entails [***]*. Employee Relations also provides support for
[***]*.

 

In general, Client shall provide the [***]*. Service Provider shall provide
[***]*.

 

[***]*

 

2.5 Compensation – Canada & U.S.

 

Compensation is the [***]*. The function administers the specific [***]**.
Additionally, the function determines the [***]*.

 

Client shall define [***]*. Services Service Provider shall provide [***]*.

 

[***]*

 

2.6 Benefits - Canada

 

Benefits include [***]*. This function determines the [***]*.

 

Client shall define its [***]*. Client shall have the sole responsibility to
establish the [***]*. Service Provider shall [***]*.

 

[***]*

 

2.7 Benefits – U.S.

 

Unless otherwise indicated, each Category of service supports [***]*, where
applicable.

 

[***]*

 

2.8 Recruiting - Canada

 

Recruiting is defined as the [***]*. Included within Talent Acquisition is the
[***]*. Recruiting also involves the [***]*.

 

Client shall develop [***]*.

 

Service Provider shall assist client in [***]*.

 

[***]*

 

2.9 Recruiting – U.S.

 

Recruiting is defined as the [***]*. Included within Talent Acquisition is the
[***]*. Recruiting also involves the [***]*.

 

Schedule A FINAL VERSION

   3    BMO/Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

Client shall develop [***]*.

 

Service Supplier shall assist client in [***]*.

 

[***]*

 

2.10 Flex Staffing – Canada & U.S.

 

[***]*

 

2.11 Global Mobility – Canada

 

[***]*

 

2.12 Global Mobility – U.S.

 

[***]*

 

2.13 Supplier Management – Canada & U.S.

 

The Supplier Management Process refers to the [***]*. Service Provider will
[***]*.

 

[***]*

 

2.14 Management Information – Canada & U.S.

 

Management Information provides [***]*. This service provides [***]*.
Deliverables also include [***]*. These solutions are typically [***]*.
Activities include [***]*.

 

The Client shall [***]*.

 

[***]*

 

2.15 Records Management – U.S.

 

Records Management responsibilities include all activities necessary to [***]*.
Client maintains [***]*. In general, Service Provider will [***]*.

 

Client shall [***]*. Service Provider shall [***]*.

 

[***]*

 

2.16 Contact Center - Canada

 

Unless otherwise indicated all categories of service apply to [***]*.

 

[***]*

 

Schedule A FINAL VERSION

   4    BMO/Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

2.17 Contact Center – U.S.

 

Unless otherwise indicated, each Category of service supports [***]*, where
applicable.

 

[***]*

 

2.18 Information Technology and Reporting – Canada & U.S.

 

IT responsibilities include [***]*.

 

Client shall [***]*.

 

[***]*

 

Schedule A FINAL VERSION

   5    BMO/Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

MASTER SERVICES AGREEMENT

 

SCHEDULE B

 

SERVICE LEVELS

 

FINAL VERSION

 

Schedule B - Service Levels Final

        April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

TABLE OF CONTENTS

 

1  

Introduction

   1 2  

DEFINITIONS

   1 3  

Principles Governing Service Levels

   1 4  

Process

   2 5  

Key Performance Indicators (KPIs)

   2 6  

Reporting Service Levels (RSLs)

   2 7  

Annual Service Level Review

   3 8  

Service Credits

   3 9  

SERVICE LEVEL TERMINATION EVENT

   3 10  

KEY PERFORMANCE INDICATORS (KPIS) DETAIL

   4

 

Schedule B - Service Levels Final

        April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SCHEDULE B

 

Service Levels

 

1.0 Introduction

 

This Schedule describes the principles and parameters governing the Service
Levels that will be measured. This Schedule also describes certain principles
for how Service Levels and changes to Service Levels shall be established.

 

There are two types of Service Levels that shall be measured and reported:

 

  1.1 Key Performance Indicators (KPIs) – These are a limited number of Service
Levels that the Parties agree would warrant a Service Credit if not met unless
for reasons of Excused Performance Problems as defined in the MSA; and

 

  1.2 Reporting Service Levels (RSLs) - These Services Levels measure Service
Provider’s performance of the Services using a range of quantitative and
qualitative metrics. Failure to achieve RSLs will not give rise to any Service
Credits.

 

2.0 Definitions

 

“Interim Service Level” has the meaning of a Service Level that is in effect
[***]*

 

3.0 Principles Governing Service Levels

 

  3.1 Service Levels shall be used to measure the quality and timeliness of
Service Provider’s performance of the Services. The Service Levels are the
minimally acceptable levels of service for the Services.

 

  3.2 Increased Impact Level for Service is a Service Level significantly
degraded from the Service Level and as such Services provided at this level or
lower have a greater impact on the Client Group.

 

  3.3 Service Levels are, and new Service Levels or changes to Service Levels
shall be, based on objective and clearly defined, measurable criteria.

 

  3.4 Certain Service Levels shall be designated as KPIs as mutually agreed by
the Parties.

 

  3.5 Service Levels measure aspects of performance that are clearly
identifiable by the Client business users as critical to the Client Group’s
business.

 

  3.6 Service Provider will be accountable for Service Level performance
failures under Service Provider’s control, but will not be responsible for
failures due to Excused Performance Problems.

 

  3.7 Agreed target metrics for KPIs will not be subject to Service Credits
immediately following the [***]* (as defined in Schedule C) unless there is a
validated and documented [***]* history, unless otherwise mutually agreed, of
Client meeting or achieving those target metrics using the same systems and
resources that will be transferred to or made available to Service Provider.
Where insufficient history is available, the Parties will use the process in
Section 4.2 below to set metrics.

 

Schedule B – Service Levels Final

   1 of 18    April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  3.8 At all times during the Term, unless otherwise mutually agreed, Service
Provider shall provide the Services in a manner that meets or exceeds the
then-existing Service Levels. The remedies for failure to do so shall include
the remedies defined in this Service Agreement and the Master Agreement.

 

4.0 Process

 

Target metrics for KPIs and RSLs are set forth in the tables below. Other
Service Level metrics will be determined following the Service Agreement
Effective Date using Change Control and the procedures below.

 

  4.1 Measurement

 

KPIs and RSLs shall be measured on a regular basis. For KPIs and RSLs where a
target has been identified and agreed to prior to the Effective Date as
indicated in Section 5.0 of this Schedule B, this measurement shall be initiated
on the [***]*.

 

  4.2 KPI/RSL Metric Validation

 

For KPI/RSLs, for which insufficient relevant Client historical performance data
is available, the Parties will establish KPI/RSL target metrics as follows: Data
will be monitored for [***]* and a target then set. Target will be monitored
with no Service Credit for [***]*, then KPI with service credits or the RSL will
be agreed. The foregoing process is referred to in the tables below as “3/3” for
purposes of establishing metrics.

 

  4.3 Key Performance Indicator Table

 

These KPIs shall be applicable to Service Provider performance of Services for
such Process beginning with the first full calendar month following the [***]*
for such Process unless otherwise agreed. The KPI’s are weighted as shown in the
table below.

 

  4.4 KPI Process Weightings

 

The Client shall assign each KPI a weighting of no less than [***]* of Fees at
Risk and no greater than [***]* of the Fees at Risk unless otherwise agreed
(including the Payroll measure indicated below). The total KPI process weighting
for all KPI Service Levels shall equal 100%. Upon [***]* advance notice to
Service Provider (e.g. [***]* notice for changing severity weights would take
effect [***]*) Client may adjust the Severity weights of the respective Service
Levels as Client deems appropriate so long as the total of such percentages does
not exceed 100%.

 

  4.5 Fees at Risk Amount

 

The amount of Fees at Risk each month shall be [***]* of the Baseline Charges
for such month, and the aggregate Fees at Risk annually shall be [***]* of the
Baseline Charges for the Contract Year.

 

5.0 Key Performance Indicators (KPIs)

 

[***]*

 

6.0 Reporting Service Levels (RSLs)

 

The following RSLs have been agreed upon between the Parties as of the Effective
Date. Such RSLs shall be applicable to Service Provider’s performance of
Services for such Process beginning with the first full calendar month following
the [***]* for such Process unless otherwise agreed.

 

[***]*

 

Any requests for additional RSLs following Effective Date shall be subject to
Change Control Management.

 

Schedule B – Service Levels Final

   2 of 18    April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

7.0 Annual Service Level Review

 

The Executive Steering Committee (1) shall review the Service Levels annually,
(2) use Change Control with respect to changing any Service Levels as a result
of this annual review or when certain Service Levels are no longer appropriate
because of an increase, decrease or change to the Services and (3) with respect
to all other Service Levels, review the Service Levels for the subsequent
Contract Year. In addition, either Party may, at any time upon notice to the
other Party, initiate negotiations to review and, upon the Parties’ mutual
agreement using Change Control process, adjust any Service Level. The Parties
may agree to adjust Service Levels upward via Change Control as performance
improves, when Service Levels are consistently exceeded.

 

8.0 Service Credits

 

  8.1 The terms relating to Service Credits as liquidated are set forth in
Article 7 of the MSA.

 

  8.2 A failure to meet the KPIs set out in this Schedule B shall entitle Client
to recover the applicable Service Credits as a payment or credit as set out in
Schedule C

 

  8.3 If a single event or series of related events causes multiple failures to
meet the KPIs, Service Provider’s liability shall be limited to the largest
applicable Service Credit payable for a single failure by Service Provider to
meet the KPIs (i.e., the larger of the Service Credits).

 

  8.4 Service Credits shall be calculated on a [***]* basis and credited or paid
on an [***]* basis.

 

  8.5 Earn back of Service Credits will be available to Service Provider as
follows: if Service Provider fails to achieve [***]* KPIs [***]* during any
Contract Year, but during that Contract Year achieves [***]*, then the Service
Credit for the [***]* miss of a KPI during such Contract Year shall be “earned
back” by Service Provider and no Service Credit shall be due the Client for such
failure. No earn back is available to Service Provider for a KPI if Service
Provider misses that KPI [***]* during a Contract Year.

 

  8.6 Service Level Termination Event is an occurrence or series of occurrences
of deficient performance by Service Provider in performing the Services as
specified in the Service Level Agreement as a “Service Level Termination Event.
The occurrence of a Service Level Termination Event constitutes a material
breach of Service Provider’s performance obligations under this Agreement and
gives Client the right to terminate this Agreement for cause.

 

  8.7 Relief from Service Credits:

 

Service Provider shall be relieved of its responsibility to meet KPI Service
Levels, and for associated Service Credits, to the extent that Service Provider
is unable to achieve the specific Service Levels as a result of Excused
Performance Problems.

 

9.0 Service Level Termination Event

 

Client will be entitled to terminate the Agreement for cause based upon Service
Provider’s failures to meet KPIs and increased impact levels of KPIs (“Failure
Event”) where such failures are of a repeated nature at the levels set forth in
Table 9.0 below.

 

Schedule B – Service Levels Final

   3 of 18    April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Service Level Termination Event Table

 

Number of Failure Events for KPI’s to constitute a Service Level Termination
Event

1. Missing the same KPI [***]* consecutive times within a rolling [***]* period.

2. Miss [***]* KPIs in the aggregate within a rolling [***]* period.

 

Number of Failure Events for Increased Impact on KPIs to constitute a Service
Level Termination Event

1. Missing the same KPI increased impact levels [***]* consecutive times within
a rolling [***]* period.

2. Miss [***]* KPIs increased impact levels in the aggregate within a rolling
[***]* period.

 

10.0 Key Performance Indicators Detail

 

[***]*

 

Schedule B – Service Levels Final

   4 of 18    April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

BMO-EXULT

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE C

 

FEES AND CHARGES

 

FINAL VERSION

 

Amended and Restated as of December 24, 2003

 

Sch. C – FINAL VERSION

         

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

1.  

Introduction

   2 2.  

Definitions

   2 3.  

Baseline Allowances

   4 4.  

Charging Methodology

   5 5.  

Third Party Vendor Management and Charges

   10 6.  

Invoicing

   10 7.  

Termination

   11 8.  

Labor Indices Adjustment

   12 9.  

Assumptions

   12 10.  

Additional Terms

   12

 

Sch. C – FINAL VERSION

   - 1 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

1. Introduction

 

Subject to changes agreed by the Parties through Change Control, and as
otherwise provided (in particular as set out in the last sentence of this
Section 1), this Schedule sets out all Charges payable and the methodology for
calculating Charges payable by Client Group to Service Provider for its
provision of Services and its fulfillment of all other obligations under the
Agreement. It also sets out the obligations of the Service Provider for payments
of amounts owing to the Client for Retained Costs, Service Credits and other
payments. Service Provider and Client agree that each has reviewed the terms of
this Schedule C and that the following items are required to be completed and
documented by an amendment to this Schedule C within the time periods stated
beside each item or as otherwise agreed (as of the Amendment #1 Effective Date,
the Parties have addressed each item below and indicate the resolution of each
item in italics below):

 

  (1) The Baseline Charges payable by Client during the Interim Services Period
to be finalized by [***]*

 

  (2) Appendix C-4, Retained Costs to be completed by [***]*

 

  (3) Disposition of [***]* and potential impact on the [***]*

 

  (4) Confirmation of the costs in connection with Service Provider use of
Client Premises and Client Facilities by [***]*

 

  (5) Confirmation of the start of the Insourced Recruiting BPO Discounts by
[***]*

 

  (6) Identification and finalization of Service Provider rights to use Assets
within [***]* after the Service Agreement Effective Date. [***]*

 

  (7) Identification and finalization of Client Group Assets to be transferred
to Service Provider within [***]* after the Service Agreement Effective Date.
[***]*

 

  (8) Within the [***]* after the Service Agreement Effective Date, determine
the annual [***]* distribution costs, the use of [***]* services by Service
Provider and charges payable to Service Provider for print and distribution.
Baseline Charges currently do not include these costs. [***]*

 

2. Definitions

 

Unless otherwise specified, any capitalized terms that are not defined in this
Schedule shall have the meanings assigned to them in the Agreement, the Exhibits
or in other Schedules to Service Agreement Number 1. The following terms shall
have the meanings set out below:

 

“Actual Resource Units” means the actual volumes of Services delivered with
respect to a Resource Unit Category in a Volume Measurement Period, calculated
in accordance with Section 4.13 of this Schedule.

 

“Additional Resource Charge” or “ARC” means the incremental charge set forth in
Appendix C-2 of this Schedule payable by Client to Service Provider (in addition
to the Charges) for a particular Resource Unit Category for a particular Volume
Measurement Period when Service Provider delivers Service volumes that exceed
the upper Band Limit for that Resource Unit Category during that Volume
Measurement Period.

 

[***]*

 

Sch. C – FINAL VERSION

   - 2 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

“Band Limit” means, with respect to each Resource Unit Category, the agreed
range of volumes of Service greater than or less than the Baseline Volume
related to such Resource Unit Category within which the monthly Charges are not
adjusted by ARCs or RRCs. The Band Limit as of the Service Agreement Effective
Date is set forth in Appendix C-2 of this Schedule and is subject to adjustment
as set forth herein.

 

“Baseline Charges” means the amounts described in Appendix C-1 of this Schedule
for Services (also known as BPO Services in this Schedule), subject to
adjustment for ARCs and RRCs as set forth herein. Baseline Charges do not
include [***]*, fees for [***]*, and any other [***]* fees.

 

“BPO Discount “ means the [***]* and the [***]* at which the Baseline Charges
will be [***]*, as set out in Appendix C-1. The BPO Discount is [***]* by the
Service Provider and will take effect on the [***]*. The BPO Discount does not
apply to Insourced Recruiting. Insourced Recruiting is subject to the Insourced
Recruiting Discount.

 

“Baseline Volume” means the [***]* of Services within each Resource Unit
Category to be delivered to Client Group, initially determined as of the Service
Agreement Effective Date as set forth in Appendix C-2 of this Schedule and
subject to adjustment through Change Control.

 

“Client Fiscal Year” means each 12 month period commencing on [***]* of each
year.

 

“Contract Year” means each 12-month period commencing on the Service Agreement
Effective Date or an anniversary of the Service Agreement Effective Date.

 

“Cost Index” has the meaning set out in section 8 of this Schedule.

 

“Cost Recovery” shall mean the [***]* associated with [***]*, all of which are
to be recoverable from [***]* during the Term.

 

“Employees Served” means, for purposes of the ARC and RRC calculations, any
current Client Group employee or former Client Group employee (during a period
when Service Provider is providing Services to former Client Group employees due
to an Client divestiture) supported by Service Provider or eligible to receive
Services from Service Provider, measured [***]* on the [***]* from the Client
applicable database.

 

“Enhancement” means the work by Service Provider required to install updates and
application changes to any Service Provider Software and/or Client Software
during the Term.

 

“In-Situ Period” means the period during which Service Provider performs the
Services using the Client Premises that are the subject of the License Agreement
between Client and Service Provider and other resources covered by the Retained
Costs.

 

“Insourced Recruiting Baseline Charge(s)” means Baseline Charges for [***]* and
that Service Provider will perform as of the Process Take On Date.

 

“Insourced Recruiting Discount” means the [***]* and the [***]* at which the
Insourced Recruiting Baseline Charges will be [***]*, as set out in Appendix
C-1. The Insourced Recruiting Discount rate is [***]* by the Service Provider
and the schedule for discounts is set out in Section 4.1.2 and in Appendix C-1.

 

“Interim Services Period” means the period at the beginning of the In-Situ
Period during which Service Provider delivers all or part of the Services
through work performed by Client Group personnel who are managed by Service
Provider and employed by Client or Client Affiliates.

 

Sch. C – FINAL VERSION

   - 3 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

IT” means the Information Technology and Information Services specified in
Schedule A of this Service Agreement.

 

“IT Project Staffing” means the specific references in Schedule Q for In-Flight
Project resources and schedules.

 

“Off-Cycle Payments” means payroll payments processed outside of the scheduled
payroll processing cycles requests requiring special processing, handling,
and/or payments sent by couriers.

 

“Process” means each of the processes that comprise the Services as described in
Schedule A of this Agreement.

 

“Process Effective Date” or “Process Take On Date” means, with respect to any
Process, the date on which Service Provider assumes management of and becomes
responsible for providing designated Services for such Process. The Parties may
also schedule the transition of a Process in a phased manner as set forth in
Schedule G and the detailed Transition Plan, including the assignment of
Assigned Agreements relating to a Process, in which case the various applicable
dates and the phase in for invoicing of the associated Charges will be mutually
agreed.

 

“Recruiting Services” has the meaning set forth in Section 4.1.2 of this
Schedule C.

 

“Reduced Resource Credit” or “RRC” means the credit to Client that accrues when
Service Provider delivers Service volumes for a particular Resource Unit
Category for a particular Volume Measurement Period that are less than the lower
Band Limits for that Resource Unit Category during that Volume Measurement
Period.

 

“Resource Unit Category” means each [***]* defined within the Services for which
(i) there is a Baseline Volume and (ii) Actual Resource Units are measured, as
identified in Section 4.1.3 of this Schedule.

 

“Retained Costs” means the mutually agreed portion of the Baseline Charges
reflecting Client’s [***]* between Client and Service Provider, and as described
in Section 4.1.1 below, as such costs are identified as of the Service Agreement
Effective Date in Appendix C-4 of this Schedule and subject to adjustment as set
forth herein.

 

“Third Party(ies)” means a person or entity, other than: (1) Service Provider
and its Affiliates, (2) any Service Provider Subcontractors engaged to provide
BPO Services (but not TPO Services), and (3) Client, who provides a product or
service under a Third Party Vendor Contract.

 

“Third Party Vendor Contract” is defined in the Agreement.

 

“Third Party Costs” or “TPO Costs” means amounts payable by Service Provider to
Third Parties that provide TPO Services only (but not BPO Services).

 

“Vendor Management Baseline” means the supplier management activities described
in Schedule A and in Section 5 below.

 

“Volume Measurement Period” means each successive period of [***]* beginning
with the Service Agreement Effective Date, such that each Contract Year
comprises [***]* Volume Measurement Periods

 

3. Baseline Allowances

 

Service Provider will support Client Group’s ad hoc report described in Schedule
H and research and Management Information requests described in Schedule A
relating to the Services, provided that where the level or frequency of requests
is exceeded and would require Service Provider to use

 

Sch. C – FINAL VERSION

   - 4 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

additional resources beyond its regular staffing to comply with the requests,
Service Provider will notify Client, provide an estimate of the additional
resources required, and the Parties will use Change Control to determine the
scope and Charges, for such additional effort.

 

4. Charging Methodology

 

4.1 Baseline Charges and Retained Costs

 

Monthly Baseline Charges and Third Party Costs shall commence according to the
Process Effective Dates as identified in Schedule G or as otherwise mutually
agreed. If the Parties agree upon Process Effective Dates that vary by Process
then invoicing for monthly Baseline Charges will be prorated accordingly by
mutual agreement and will be invoiced according to such prorating as Processes
are transitioned.

 

For the Client service centre located at the Client Premises as of the Service
Agreement Effective Date (the “Toronto Service Centre”), the planned Process
Take On Date is [***]* and the planned Start Date (as defined in Schedule J) for
Transitioned Employees working in the Toronto Service Centre is [***]* (the
period between such Process Take On Date and such Start Date, the “Interim
Services Period”. During the Interim Services Period, Service Provider shall
invoice, pursuant to Section 6 of this Schedule C, for the Processes managed by
Service Provider during the period. The Baseline Charges for this period will be
mutually agreed prior to the Interim Services Period. The monthly Baseline
Charges will include:

 

[***]*

 

Except as provided above with respect to the Interim Services Period for the
Toronto Service Centre, during the In-Situ Period (as applicable for each
Process), Service Provider shall invoice, pursuant to Section 6 of this Schedule
C, Baseline Charges as follows:

 

[***]*

 

Baseline Charges are allocated as set forth in Appendix C-1.

 

As and to the extent that Service Provider terminates its usage of resources
provided by Client Group and covered by the Retained Costs, the Client shall
cease to invoice the Service Provider for such resources. The monthly Baseline
Charges will not change as a result of the decrease of Retained Costs.

 

  4.1.1  Retained Costs; Use of Client Premises, Hosting Services, and Right to
Use Assets

 

Prior to the Service Agreement Effective Date, the Client’s Human Resources
Group received [***]* related to systems, facilities and other support services
from various Client corporate groups. Such charges included all of the [***]*,
including without limitation: (i) [***]*; (ii) [***]*; (iii) [***]*, and (iv)
[***]* to (i), (ii) and (iii) above. During the In Situ Period and any
reasonable additional period of time that [***]* requires such resources, [***]*
shall be responsible for providing these resources, systems and services in
support of the Processes.

 

  4.1.1.1 The Retained Costs include [***]* (“Hosting Services”) for [***]*, or
as otherwise mutually agreed from time to time. The scope of Client Group’s
[***]*

 

  4.1.1.2 During the In Situ Period, Service Provider shall have the right to
use the Client Machines and will evaluate whether to acquire any of the Client
Machines upon such terms and at such time as may be mutually agreed. Any
acquired assets will be transferred according to the Asset Transfer and Bill of
Sale.

 

Sch. C – FINAL VERSION

   - 5 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

  4.1.1.3 The total amount of the Retained Costs is set forth in Appendix C-4.
Such Retained Costs may consist of [***]*. Accordingly, the Retained Costs may
change during the time that Service Provider uses the Client Premises and
receives the various services. Client shall provide Service Provider with an
estimate of projected annual Retained Costs prior to the beginning of each
Client Fiscal Year. Any adjustments to the Retained Costs will adjusted in the
Service Provider Baseline Charges. On a [***]* basis, Client shall provide
Service Provider with detailed information on actual Client internal charges and
allocations for the items covered by Retained Costs. Each [***]*, the Parties
will true up any discrepancies between the actual Retained Costs during the
preceding Client Fiscal Year compared to the estimate Service Provider used in
the Baseline Charges.

 

  4.1.1.4 Client will invoice Service Provider for the Retained Costs [***]*
Client will invoice Service Provider in accordance with Section 6., Service
Provider may discontinue its use according to the License Agreement. For the
Hosting Services and use of the Client Machines, Service Provider may
discontinue use on [***]* notice. The amount of the Retained Costs will
establish the amount Service Provider will charge for facilities and other
resources after Service Provider migrates to its own or other resources.

 

  4.1.1.5 The Parties agree to use Change Control to document any Changes to the
Baseline Charges in connection with the transition of responsibility for
providing all or a portion of the systems, facilities and support services
described in this Section 4.1.1 from Client to Service Provider.

 

  4.1.2 Recruiting Baseline Charges.

 

The recruiting services provided by the Service Provider will include functions
formerly conducted by Client Group as well as Insourced Recruiting Baseline
services (collectively called “Recruiting Services” and deemed part of the
Services). The Process Take-On Date of the various stages of take on of
Recruiting Services is outlined in Appendix C-9 (“Stages”).

 

The following conditions apply to the Recruiting Services:

 

[***]*

 

  4.1.3  ARCs and RRCs

 

  4.1.3.1 Baseline Volumes and Actual Resource Units

 

Actual Resource Units for each Resource Unit Category shall be counted by
Service Provider, individually for the Canadian and US scope, on a [***]* basis
and [***]*, Service Provider will provide a running total for the Volume
Measurement Period. At the end of each Volume Measurement Period, in the [***]*,
Service Provider will calculate the Actual Resource Units for the completed
Volume Measurement Period compared to the Baseline Volumes and will apply the
applicable ARC or RRC amounts to be paid by or credited to Client for the
previous Volume Measurement Period for both Canada and the US. The upper and
lower Band Limits with respect to the Resource Unit Categories are calculated as
[***]* and [***]* respectively, of the related Baseline Volumes. Baseline
Volumes and Band Limits (except for those measured by Employees Served) are
expressed in [***]* terms, as included in Appendix C-2 of this Schedule, and
will be divided by [***]* for purposes of comparing Actual Resource Units to
Baseline Volumes and calculating ARCs and RRCs for any Volume Measurement
Period.

 

To calculate ARCs and RRCs for the Resource Unit Categories, the following
methodology will apply:

 

(a) Methodology for Baseline Volumes not dependent on [***]*

 

Sch. C – FINAL VERSION

   - 6 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

[***]*

 

  (b) Methodology for Baseline Volumes dependent on [***]*

 

[***]*

 

  4.1.3.2 Calculation of ARCs and RRCs

 

The actual ARC rates and RRC rates are set forth in Appendix C-2.

 

Sample ARC/RRC calculations are set forth in Appendix C-3.

 

  4.1.3.3 Charges Arising from Significant Events

 

Certain significant events, such as [***]*, provided that the Parties shall use
Change Control to determine the additional Charges for Projects such as [***]*
in the scope of Services related to significant events. Such additional Charges
may include:

 

[***]*

 

  4.1.3.4 Addressing Anticipated Deviations

 

In the event either Party anticipates that Actual Resource Units with respect to
any Resource Unit Category are or will be [***]* for that Resource Unit Category
for a [***]*, the Parties shall use Change Control to address the impact of such
deviation and mutually agree as to what action, if any, should be taken with
respect to such deviation, provided that this will not limit any ARCs or RRCs
that accrue prior to any agreed Change Order.

 

  4.1.3.5 Addressing Sustained Deviations

 

If the net effect of ARCs and RRCs for any Volume Measurement Period is to
increase or reduce the total amount of Client’s payment obligation to Service
Provider for Services for that Volume Measurement Period by [***]* of the total
Baseline Charges (excluding [***]* for that Volume Measurement Period) for
reasons other than [***]*, then, in an effort to [***]*, the monthly Baseline
Charges shall be adjusted up or down, as appropriate, by an amount equal to
[***]* of that increase or decrease [***]*

 

  4.1.3.6 Deviations of Greater Than [***]*

 

The Parties agree that the ARC and RRC amounts will be applied for volumetric
changes from Baseline Volumes of up to [***]* greater or lower than the Baseline
Volumes. For increases in volumes greater than [***]* the Parties will use
Change Control to determine an ARC rate for the excess volume, provided that the
additional volumes will be chargeable at the ARC rate unless otherwise agreed,
and the Parties will use Change Control to address reductions in volume more
than [***]* below Baseline Volumes. In considering ARC adjustments for
deviations greater than [***]* above the Baseline Volumes, the Parties
acknowledge that the following factors would have the following impact on the
ARC rate for the additional volumes: [***]*

 

  4.1.4  Assumptions

 

The Baseline Charges outlined in Appendix C-1 of this Schedule C include the
following assumptions:

 

[***]*

 

Sch. C – FINAL VERSION

   - 7 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

  4.1.5  Included Projects

 

The following Projects are included in the Baseline Charges; i.e., they are not
charged separately:

 

  • [***]*

 

  4.1.6  New Projects

 

Projects not included in the Baseline Charges that will be priced separately
include the following:

 

  • [***]*

 

Charges, including consulting fees, resource fees, out-of pocket costs, and
other costs required to complete or support any new Project or for New Services
will be determined in accordance with Change Control and unless otherwise agreed
will be charged at Service Provider’s time and materials rates.

 

  4.1.7  Software Maintenance

 

[***]* is responsible for paying for support and maintenance as applicable from
time to time during the Term for all third party software products under
agreements designated as Managed Agreements and Retained Agreements, including
as specified in Schedules D, E and F. If [***]* wishes to terminate or suspend
such support and maintenance, it will provide [***]* with at least [***]* prior
written notice of such intention and the Parties will use Change Control to
address such change. Unless otherwise agreed, [***]* will charge [***]* for any
additional [***]* necessary for [***]* and resulting from the termination or
suspension of support and maintenance under the Managed Agreements and Retained
Agreements, including as specified in Schedules D, E and F.

 

  4.1.8  Enhancements and Projects; Software Currency

 

In consideration of the Baseline Charges, Service Provider will provide the
[***]* as were included in the Client baseline spend as of the Service Agreement
Effective Date. [***]* Without limiting the foregoing, in consideration of the
Baseline Charges, [***]* with new releases of Software being supported by [***]*
as part of [***]* (including the [***]* relating to [***]* Software and in no
event will be [***]* time during the Term, [***]* of which includes the [***]*
described the Transition Plan), within support time restrictions imposed by the
supplier of such Software, in accordance with [***]* normal timing and schedule
for installing such new releases. If [***]* wishes to have [***]* install such
[***]* in advance of [***]*, the Parties shall use Change Control to define and
agree upon a project for such [***]*, and will agree upon how to charge such
work against [***]* or as a separate chargeable Project. [***]* shall be
responsible for installation activities and upgrades to the Client Machines and
Client Environment, including changes and upgrades to accommodate Software
currency and Enhancements.

 

  4.1.9  Annual Planning for Projects and Software Currency

 

On or about the beginning of each [***]*, the Parties will agree on a Projects
plan for that [***]* setting forth [***]* work to be completed by Service
Provider during that [***]*. The Parties will [***]* for the stub period from
the Service Agreement Effective Date until the beginning of the next following
[***]*. Such Projects plan will also address anticipated Software currency and
Enhancement work, and any proposal by the Parties to accelerate or delay
installation of Service

 

Sch. C – FINAL VERSION

   - 8 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

Provider and/or Client Third Party Software updates or upgrades that would
impact supportability of the Service Provider and/or Client Third Party
Software.

 

  4.1.10 Non-Supported Versions of Software

 

Upgrades to versions of [***]* Software or other Service Provider and/or Client
Third Party Software that are not currently supported by the respective vendors
that are (i) requested by Client or (ii) necessary to enable Service Provider to
perform the Services, will not be supported until such time as [***]* Software
or such Software becomes supportable or is upgraded by Service Provider as
applicable. Such Enhancements, and the [***]* and resources to accomplish such
upgrades, shall be approved through Change Control. Notwithstanding the
foregoing, with respect to [***]* Software, Client has purchased [***]*. Any
additional [***]* acquired for [***]* Software prior to Service Provider’s
consolidation to [***]* will be paid by [***]*.

 

  4.1.11 Changes to Service Levels

 

If Client requests the support of Service Levels solely for Client Group’s
benefit that are higher than Service Levels currently supported, and Service
Provider agrees to meet such higher service levels, then the [***]* required to
support such enhanced Service Levels, and any associated fees and costs must be
approved through Change Control.

 

  4.1.12 Baseline Charges During Transition

 

For each of Canada and the U.S., [***]*. Service Provider shall submit the
invoice for such [***]* on the [***]* in which the [***]* is scheduled to occur;
provided, however, in the event the actual [***]* with respect to any Process is
different than the [***]*, Service Provider shall make an appropriate adjustment
to the invoice submitted to Client for the following month.

 

  4.1.13 Service Credits

 

When Service Credits (as defined in and subject to Schedule B) are due from
Service Provider’s failure to meet KPIs and not excused by an Excused
Performance Problem:

 

  (a) The Service Credits will be reported and calculated and shall be payable
as described in Schedule B, and

 

  (b) Service Provider will provide, at the same time as providing the [***]*
for any amounts due to Client relating to Service Credits in accordance with
Schedule B.

 

  4.1.14 Service Provider Additional Resource Hourly Rates

 

Charges for additional Service Provider resources, including Change Control work
unless otherwise agreed, will be charged according to the rates set forth in the
Hourly Rate table for Projects attached Exhibit E to the Agreement.

 

  4.1.15 GST and New Taxes on Baseline Charges

 

As of the Service Agreement Effective Date, the Parties acknowledge that the
Baseline Charges, as may be modified by ARCs, RRCs, and Change Control, for
Services delivered and consumed in Canada would be subject to a GST of [***]*
(“Baseline Charges GST The BPO discount for Canada as outlined in Appendix C-1
[***]*. On or about the [***]*, and if so, then for any amount materially less
than [***]* shall be entitled to [***]*. If any taxing authority or jurisdiction
imposes after the Service Agreement Effective Date a new or increased sales,
use, excise, value-added, GST, or any services, consumption, or other tax,
including without limitation increases in the Baseline Charges GST on the
provision or consumption of the Services or any component

 

Sch. C – FINAL VERSION

   - 9 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

thereof (individually or collectively, “New Taxes”), the Parties shall [***]* to
the maximum extent feasible. In any event, (i) for any New Taxes applied to the
Services in [***]*, and (ii) for any New Taxes applied to the Services in the
[***]*. If any New Taxes applicable to the Services are imposed on Client during
a Service Agreement Term solely as a result of the [***]*. If any New Taxes
apply only to a portion of the Services and consequently, only to a portion of
the Baseline Charges, the percentage amount of the New Tax will be multiplied by
the percentage of the Baseline Charges to which the New Tax applies for purposes
[***]*. By way of example: (1) [***]* or (2) [***]*.

 

  4.1.16 GST and New Taxes on TPO Charges

 

Section 4.1.15 above does not apply to any Third Party Costs. The following
terms govern sales, use, excise, value-added, GST, or any services, consumption,
or other tax, including without limitation increases in the foregoing on the
provision or consumption of the products or services or any component thereof
provided under Third Party Contracts (“TPO Taxes”). For Assigned Agreements or
Replacement Agreements contracted by Service Provider, Service Provider will
[***]*. The amount of [***]*. For Managed Agreements, Service Provider will
[***]*.

 

5. Third Party Vendor Management and Charges

 

5.1. Vendor Management Baseline

 

Service Provider will perform the vendor management activities described in
Schedule A and in this Section 5 of Schedule C for Assigned Agreements and
Managed Agreements and Replacement Agreements and such activities will be
charged against the Vendor Management Baseline Allowance. [***]* will apply to
any additional vendor management and sourcing [***]*, and other costs associated
with such activities.

 

5.2. Consents

 

[***]* will obtain and bear any costs associated with obtaining Consents as
provided in the Agreement.

 

5.3 [***]*

 

6. Invoicing.

 

6.1 Invoice for Transition Period

 

Service Provider will issue an invoice for [***]* (according to Section 6.2
below), which shall reflect a [***]* amount based on the [***]*.

 

6.2 Baseline Charges

 

Service Provider shall invoice for Baseline Charges [***]*. Client shall pay
each such invoice—by [***]*. Service Provider shall invoice Client for other
amounts payable under the Agreement [***]* in accordance with the Agreement and
Client shall pay such amounts [***]*, subject to Dispute Resolution mechanisms
set out in Exhibit T and the Agreement. [***]* Charges other than Baseline
Charges will similarly be invoiced for Canada or the US as applicable. [***]*

 

Interest to be charged on invoices not paid when due, or service credits not
paid or credited when required shall be: [***]*

 

Sch. C – FINAL VERSION

   - 10 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

Client will be responsible for processing any necessary allocations of the
Service Provider invoices to Client’s business units.

 

6.3 Third Party Costs

 

Following assignment and/or novation of Assigned Agreements or in the case of a
Replacement Agreement, Service Provider shall be responsible for reviewing and
paying third party invoices under such Third Party Vendor Contracts. Payment
schedule for Third Party Costs to be as follows or as otherwise agreed by the
Account Managers: [***]* Client will be responsible for processing any necessary
allocations of Third Party Costs to Client’s business units and Affiliates.

 

6.4 Retained Costs

 

Client will invoice Service Provider for the Retained Costs during the In-Situ
Period according to the same payment terms as in Section 6.2.

 

7. Termination.

 

7.1 Termination Fees for Convenience

 

As described in Section 22.02(c)(i) of the Agreement, in the event of a
termination for convenience, Client will pay Service Provider the amount of
termination fees set forth in Appendix C-5 of this Schedule C calculated [***]*.
Such termination fees shall be due and payable according to the Agreement.

 

7.2 Termination Fees for Termination for Change of Control of Service Provideror
Change of Control of Exult Canada Parent

 

As described in Section 22.02(d) or (e) of the Agreement, as applicable, in the
event of a termination for Change of Control of Service Provider or Change of
Control of Exult Canada Parent, as applicable, Client will pay Service Provider
the amount set forth in Appendix C-6 of this Schedule C calculated [***]*. Such
termination fees shall be due and payable according to the Agreement.

 

7.3 Termination Fees for Governmental Authority Intervention

 

As described in Section 22.02(g) of the Agreement, in the event of a termination
for mandated termination from a Governmental Authority, Client will pay Service
Provider the amount set forth in Appendix C-7of this Schedule C calculated
[***]*. Such termination fees shall be due and payable according to the
Agreement.

 

7.4 Termination Fees for Merger or Amalgamation of Client

 

As described in Section 22.02 (c) (ii) of the Agreement, in the event of a
termination as a result of a merger or amalgamation of Client with another
financial institution, Client will pay Service Provider the amount set forth in
Appendix C-8 of this Schedule C calculated [***]*. Such termination fees shall
be due and payable according to the Agreement.

 

7.5 Third Party Vendors

 

In addition to the termination fees set forth in Section 7 above, [***]*

 

Sch. C – FINAL VERSION

   - 11 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

8. Annual Labour Indices Adjustment

 

During the Term of the Service Agreement, [***]*

 

9. Assumptions

 

  • This Schedule has been prepared based on the Assumptions as set forth in
Section 4.1.4 of this Schedule as well as Assumptions outlined below. In the
event of any deviation from these Assumptions, [***]*

 

10. Additional Terms

 

10.1 [***]*

 

Sch. C – FINAL VERSION

   - 12 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

Appendix C-1

 

Baseline Charges

 

[***]*

 

[***]*

 

Appendix C-2

 

ARC and RRC Unit Rates and Baseline Volumes

 

[***]*

 

[***]*

 

Appendix C-3

 

Example of ARC/RRC Calculation- Payroll Canada

 

[***]*

 

Appendix C-4

 

Retained Costs(A)

 

[***]*

 

[***]*

 

(1) Per Section 4.1.1 [***]*.

 

Appendix C-5

 

Fees for Termination for Convenience for Termination of the Agreement under
Section 22.02 (c) (i) of the Agreement

 

[***]*

 

Sch. C – FINAL VERSION

   - 13 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

Appendix C-6

 

Termination Fees for Change of Control of Service Provider or Change of Control
of Exult Canada Parent for Termination of the Agreement under Section 22.02 (d)
and (e)

 

[***]*

 

Appendix C-7

 

Fees for Termination of the Agreement For Governmental Authority Intervention
under Section 22.02 (g) of the Agreement

 

[***]*

 

Appendix C-8

 

Termination Fees in the event of Client Merger or Amalgamation under Section
22.02 (c) (ii)

 

[***]*

 

Appendix C-9

 

Recruiting Services Process Take-On

 

[***]*

 

Appendix C-10

 

Service Provider Invoice for Interim Services Period

 

[***]*

 

Sch. C – FINAL VERSION

   - 14 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE D

 

THIRD PARTY CONTRACTS

 

FINAL VERSION 3

 

Sch. D – FINAL VERSION

        Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

TABLE OF CONTENTS

 

A.    INTRODUCTION    2 B.    THIRD PARTY CONTRACTS    2

 

Sch. D – FINAL VERSION

   i    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

A. Introduction

 

This Schedule D sets forth the Third Party Vendors and Contracts and designates
whether each such agreement is intended to be Managed, Assigned, Retained or
Insourced. During Transition Period in accordance with Schedule G, the Client
and Service Provider (subject to confidentiality agreements) will [***]*.
Subject to the existing contractual restrictions concerning[***]* and other
matters, a plan will be undertaken for each contract to [***]* as designated in
Schedule D, if permitted. If the Client, using Commercially Reasonable Efforts,
and working in good faith with the Service Provider and Third Party Vendor is
unable to facilitate the desired change to the agreements, the Client will work
with the Service Provider to change in the Category of Take-On designation as
necessary to reflect the ongoing contractual responsibilities. The client
reserves the right to correct any errors or omissions reflected in this
document.

 

B. Third Party Contracts - Canada

 

[***]*

 

The following suppliers providing the services defined were determined to be Out
of Scope and are not part of this contract

 

[***]*

 

Sch. D – FINAL VERSION

   2    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE E

 

CLIENT MACHINES

 

FINAL VERSION

 

Schedule E – FINAL VERSION

        Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Schedule E

Client Machines

 

This Schedule E sets forth the Client Machines, which may be used by, or managed
by, sold or assigned to Service Provider, to provide the Services. All necessary
Consents for Service Provider to use the Client Machines and perform the
Services with respect to such Client Machines will be obtained according to
Article 14 of the Agreement.

 

This Schedule E shall be updated by the Parties from time to time to: (i) agree
in good faith regarding whether Service Provider will acquire any of the Client
Machines, (ii) whether Service Provider will migrate to other resources
according to Section 4.1.1 of Schedule C; and (iii) to incorporate any Client
Machines not listed on this Schedule E that the Client Group used to provide the
Services immediately prior to the Service Provider taking over the
responsibility to provide the Services.

 

[***]*

 

Schedule F – FINAL VERSION

   1    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE F

 

CLIENT PROPRIETARY SOFTWARE, CLIENT THIRD PARTY

SOFTWARE, CLIENT HOSTED APPLICATIONS

 

FINAL VERSION

 

Schedule F – FINAL VERSION

        Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Schedule F

Client Proprietary Software, Client Third Party Software, Client Hosted
Applications

 

This Schedule F sets forth the Client Proprietary Software, Client Third Party
Software and Client Hosted Applications, which may be used by, or managed by, or
assigned to Service Provider, to provide the Services. All necessary Consents
for Service Provider to perform the Services with respect to such Software will
be obtained according to Article 14 of the Agreement.

 

This Schedule F shall be updated by the Parties from time to time to: (i) agree
in good faith on any open disposition questions noted in the table below, and
(ii) to incorporate any Client Proprietary Software and Client Third Party
Software not listed on this Schedule F that the Client Group used to provide the
Services immediately prior to the Service Provider taking over the
responsibility to provide the Services.

 

[***]*

 

Schedule F – FINAL VERSION

   1    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE G

 

TRANSITION PLANNING

 

FINAL VERSION

 

Schedule G – FINAL VERSION

   1     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

TABLE OF CONTENTS

 

1  

INTRODUCTION

   3 2  

TRANSITION PLANNING PRINCIPLES

   3 3  

CONTRACTING/HIGH LEVEL DUE DILIGENCE

   3 4  

TRANSITION APPROACH

   3 5  

OVERALL TRANSITION ACTIVITIES

   4 6  

ADDITIONAL TRANSITION COMMITMENTS

   4 7  

HIGH-LEVEL TRANSITION TIMELINE

   4 8  

SAMPLE HIGH-LEVEL TRANSITION PLAN

   4 9  

STANDARD PROCESS TRANSITION STEPS

   4 10  

READINESS ASSESSMENT PLAN

   4 11  

TRANSITION PERIOD APPROACH FOR AFFECTED EMPLOYEES, RETAINED EMPLOYEES AND
TRANSITIONED EMPLOYEES

   4

 

Schedule G – FINAL VERSION

   2     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SCHEDULE G

 

Transition Planning

 

1 Introduction

 

This Schedule sets forth the Transition approach and Preliminary Transition Plan
for conducting the transfer of in-scope services, people and facilities from
Client or Client Affiliates to Service Provider. The specific deliverables and
milestones for the Transition, subject to ongoing review and revision by both
parties, shall be mutually agreed to within [***]* following the Service
Agreement Effective Date.

 

2 Transition Planning Principles

 

  2.1 Transition is a joint responsibility. Service Provider is responsible for
management of the overall transition program and Client has responsibility for
providing the appropriate level of participation and involvement of their team
in data gathering, requirements definition, gap analysis, knowledge sharing and
readiness assessment. In addition, the Client has a responsibility to lead
change management within the Client Group organization, stakeholder
communication (internal and external) and to provide the appropriate level of
involvement from senior management to address transition issues that arise. The
Service Provider will provide resources and methodology to assess the Client’s
operations, and develop an appropriate migration strategy and plan.

 

  2.2 The Transition Plan shall be primarily determined based on the in-scope
Processes and people, and certain dependencies for transferring Client Group
systems and facilities.

 

  2.3 The Service Provider and Client will staff their transition teams with the
appropriate level and quantity of project resources to support the delivery of
the agreed to Transition Plan.

 

3 Contracting/High Level Due Diligence

 

A contracting/high level due diligence phase was completed prior to the Service
Agreement Effective Date, pertaining to the in-scope services, people, and
facilities. This included:

 

[***]*

 

4 Transition Approach

 

Client and Service Provider shall agree upon the overall approach and schedule
for the Transition Plan, the detailed work plan necessary to complete the work,
and the staffing levels and commitments from both organizations. The project
reporting and governance shall also be agreed upon and put in place.

 

  4.1 The Transition Approach for Client Group U.S. will entail migration of
in-scope Processes to Service Provider facilities and shall commence for each
Process once [***]*.

 

  4.1.1 The general approach for all Processes is to [***]*. Once under Service
Provider management, Service Provider [***]*. In addition, mutually agreed
Changes to the Services may be identified during the Transition Period, and will
be undertaken pursuant to Change Control.

 

Schedule G – FINAL VERSION

   3     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  4.1.2 In accordance with the agreed Schedule T Account Governance structure,
Service Provider will establish a service management infrastructure within the
Service Provider’s delivery organization. The Parties will implement structure
and lines of communication between Client and Service Provider to manage the
delivery of Services according to Service Levels and contractual requirements.

 

  4.2 The Transition for Client Group Canada Services will be conducted as
follows:

 

[***]*

 

5 Overall Transition Activities

 

Overall Transition activities are project wide and not specific to a Process.
The activities are:

 

[***]*

 

6 Additional Transition Commitments

 

  6.1 Retention Costs: Client shall be responsible for all retention costs
relating to its employees.

 

7 High-level Transition Timeline

 

[***]*

 

8 Sample High-level Transition Plan

 

[***]*

 

9 Standard Process Transition Steps

 

[***]*

 

10 Readiness Assessment Plan

 

See attached Readiness Plan for standard items that must be in-place before a
Process may migrate from the Client to Service Provider.

 

[***]*

 

11 Transition Period Approach for Affected Employees, Retained Employees and
Transitioned Employees

 

  11.1 This Section 11 describes the principles governing the Parties’
responsibilities during the Transition Period in relation to Affected Employees,
Retained Employees and Transitioned Employees (as defined in Schedule J).

 

  11.2 [***]*

 

  11.3 [***]*

 

  11.4 [***]*

 

Schedule G – FINAL VERSION

   4     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE H

 

REPORTS

 

FINAL VERSION

 

Schedule H – FINAL VERSION

        April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Schedule H

 

Reports

 

1 Introduction

 

This Schedule identifies Service Provider’s and Client’s responsibilities in
connection with providing reports ("Reports").

 

2 General

 

  2.1 Service Provider shall prepare and deliver to Client the monthly Reports
required under the Agreement, this Service Agreement and the Schedules to this
Service Agreement.

 

  2.2 From time to time, as part of the Services, Service Provider shall be
responsible for preparing and delivering ad hoc Reports as required under
Schedule A (Services Schedule) of this Service Agreement. Client acknowledges
and agrees that Reports not listed in Schedule A will be subject to Change
Control.

 

  2.3 Service Provider shall prepare and deliver to Client, within [***]*
following the end of each calendar month, monthly Reports regarding Service
Provider’s performance against each of the established Service Levels (i.e., the
KPIs and RSLs as set forth in the Service Levels Schedule).

 

  2.4 Service Provider shall prepare and deliver in the monthly Reports an
analysis of TPO Savings in accordance with the requirements of Schedule C or
more frequently if so set forth in Schedule C.

 

  2.5 Service Provider shall prepare and deliver in the monthly Reports the
status of all Projects and Changes that are subject to Change Control.

 

  2.6 Any reports not specifically listed in this Schedule H and but generated
by Client as of the Service Agreement Effective Date related to the scope of the
Services shall be provided by Service Provider as part of the Services. Service
Provider may provide an "equivalent" report as agreed by the Parties.

 

  2.7 An example of the monthly Reports (including the form of delivery media,
which may include paper and/or electronic form) is set forth in Appendix A to
this Schedule H.

 

  2.8 Preparation and delivery of Service Provider’s Reports in accordance with
this Schedule shall be considered part of the Services, and there shall be no
additional charges or fees to Client associated with such activity.

 

  2.9 For each Report, upon Client’s reasonable request, Service Provider will
answer any questions that Client may have regarding such Report.

 

3 Description of the Monthly Report

 

The monthly Reports required from Service Provider shall be provided to the
Client and shall contain the following:

 

[***]*

 

Schedule H – FINAL VERSION

        April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

4 Ad-Hoc Reports

 

As part of the Services and included in the Baseline Charge, Service Provider
shall provide or provide access to Client Group to ad-hoc reports upon Client
Group’s request at volumes, frequency and complexity each Contract Year that in
the aggregate are consistent with the volume, frequency and complexity of ad-hoc
reports delivered by Client Group’s resources covered by the Baseline Charges in
the year prior to the Services Agreement Effective Date.

 

Schedule H – FINAL VERSION

        April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Appendix A to Schedule H

 

Sample Report

 

[***]*

 

Schedule H – FINAL VERSION

        April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

CONFIDENTIAL

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE J

 

HUMAN RESOURCES PROVISIONS

 

CANADA & U.S.

 

FINAL VERSION

 

Sch. J – FINAL VERSION

        Exult

April 23, 2003

         



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

[***]*

 



--------------------------------------------------------------------------------

FINAL SCHEDULE J – [***]*

Employee Transition Arrangements for Service Agreement Number 1

 

This Schedule J – [***]* describes the arrangements between Service Provider and
Client with respect to [***]* Affected Employees relating to Service Agreement
#1 under the Parties’ MSA.

 

Definitions

 

“Affected Employees” means the employees of Client Group who perform work for
Client Group within the scope of Services as of the Service Agreement Effective
Date and are identified in Appendix A to this Schedule J;

 

“Continuous Service Date” means a Transitioned Employee’s total combined length
of service with Client and Service Provider;

 

“Inactive Employees” means the Affected Employees identified in Appendix A who
are expected to be absent from work as of the Start Date, as a result of sick
leave/short term, long term disability, pregnancy and/or parental leave, an
approved leave of absence, or as a result of suffering a compensable workplace
injury under the Workplace Safety and Insurance Act (Ontario);

 

“MSA” means the Master Services Agreement between the Parties;

 

“Retained Employee” means (i) each and every one of the Affected Employees who
does not accept an Employment Offer made by Service Provider, and (ii) any
employee of Client to whom Service Provider, in consultation with Client, has
the option to offer employment and elects not to make such offer;

 

“Start Date” means the date a Transitioned Employee commences employment with
Service Provider; and

 

“Transitioned Employees” means those employees who accept Employment Offers by
Service Provider and become employees of Service Provider as of their respective
Start Dates.

 

Offers of Employment

 

1. Service Provider shall offer employment in writing to each of those Affected
Employees listed on Appendix A on terms comparable in the aggregate to the terms
enjoyed most recently by the designated Affected Employees while employed by
Client, including the terms specified in Appendix B (“Employment Offers”). The
Employment Offers shall specify the date the Affected Employee is to commence
employment with Service Provider (the “Start Date”) should the Affected Employee
accept the Employment Offer and become a Transitioned Employee.

 

2. In addition, Service Provider may offer employment to other employees of the
Client as may be agreed by the Parties, and on terms and conditions as may be
agreed between Service Provider and Client.

 

3. Prior to the Start Date for the first set of Transitioned Employees, Service
Provider will make arrangements for its retirement and benefit plans for
Transitioned Employees in accordance with Appendix B, and has provided Client
copies of such plans for Client’s review. Service Provider represents and
warrants that its initial benefit plans will be based on the terms set forth in
paragraph (l) of Appendix B and its retirement plans will be based on the terms
set forth in paragraph (k) of Appendix B. Service Provider further agrees that,
within the Commitment Period (as defined below), it shall not make any
adjustments to its benefit or retirement plans that would contravene the terms
of Appendix B without the prior written consent of Client.

 

- 2 -



--------------------------------------------------------------------------------

Offers of Employment To Inactive Employees

 

4. Appendix A identifies any Inactive Employees, the reason they are on leave
and their scheduled return date, if known. For any Inactive Employee who is to
become a Transitioned Employee, Service Provider shall make arrangements for
such Inactive Employee’s return to work in accordance with the provisions of any
applicable Laws and current Client leave policies as disclosed to Service
Provider, including for maternity leave and disability leave. Prior to receiving
an employment Offer from Service Provider, the Inactive Employee must first
return to work with Client and become an active employee. The Service Provider’s
Employment Offers to Inactive Employees shall be on the terms and conditions
that are comparable in the aggregate to those terms enjoyed by the Inactive
Employees prior to their leave and shall include the terms contained in Appendix
B if the Inactive Employee returns to work during the Commitment Period. The
Commitment Period for Inactive Employees will start on the Service Commencement
Date. If the Inactive Employee returns to work after the end of the Commitment
Period, the terms and conditions contained in Appendix B, as may be modified by
Service Provider after the Commitment Period for other Transitioned Employees
will apply to the Employment Offer.

 

If the Service Provider, using every reasonable effort, can not find a position
for the Inactive Employee returning to work after the Commitment Period then,
upon return to the Client’s work, the Client shall make every reasonable effort
to find alternate employment for the returning Inactive Employee. [***]*

 

5. Client shall provide and continue to be responsible for the costs of
disability payments and benefits for any Inactive Employee in accordance with
the terms of Client’s applicable group benefit plans until the Inactive Employee
commences employment with Service Provider.

 

Service Provider’s Right to Manage the Transitioned Employees

 

6. Service Provider has the sole and exclusive right to use its business
judgment to manage the Transitioned Employees and to control or change the terms
and conditions of their employment provided that Service Provider complies with
this Agreement.

 

Form of Employment Offers

 

7. Service Provider shall provide Client with draft template Employment Offers
for its review and will consider reasonable requests from Client regarding the
content before Employment Offers are generated and sent to Affected Employees.

 

8. All the terms and conditions listed in Appendix B must be detailed in the
Employment Offer letters or in other written communication to the Affected
Employees.

 

9. The Employment Offers shall be open for acceptance by the Affected Employees
for a period of [***]* from delivery of Employment Offer. Service Provider
agrees that for a period of [***]* from the Service Commencement Date, it will
not extend offers of employment to, employ, or directly or indirectly solicit
the employment of any Affected Employee who refuses an Employment Offer.

 

10. Service Provider and Client shall exercise good faith efforts to communicate
with the Affected Employees in a positive manner and to persuade the Affected
Employees to accept the Employment Offers.

 

Communication Plan

 

11. Client and Service Provider shall jointly develop an employee communication
plan to advise Affected Employees of relevant aspects of the Services Transition
Plan and the arrangements under this Schedule J (“Communication Plan”).

 

- 3 -



--------------------------------------------------------------------------------

12. The Communication Plan shall include:

 

[***]*

 

Employment Commitment

 

13. Service Provider commits that for a period of [***]* following each
Transitioned Employee’s Start Date (the “Commitment Period”) it will: (i)
maintain and follow the applicable terms of employment for Transitioned
Employees as described in Sections 1 and 3 and Appendix B; and (ii) maintain the
general nature and level of responsibility of each Transitioned Employee’s
position.

 

Termination of Employment with Service Provider

 

14. (a) General

 

Service Provider shall be solely responsible for the payment of any and all
obligations and liabilities related to the termination of employment of any
Transitioned Employee after his or her Start Date, including notice, termination
pay, severance pay, incentive compensation, vacation pay and all any outstanding
amounts owing to the Transitioned Employee either under this Schedule, by
contract, statute, at common law, or otherwise.

 

Service Provider specifically acknowledges that in addition to the severance
terms in the Guidelines (as defined below) and this section, it will fulfill any
additional severance obligations to Transitioned Employees as required by Law or
common law.

 

(b) Termination Prior to End of Commitment Period

 

In the event that:

 

  i. Service Provider terminates Transitioned Employee’s employment for any
reason except cause; or

 

  ii. a Transitioned Employee resigns due to relocation of his or her principal
work location to another location more than [***]* from his or her principal
work location as of the Start Date, or due to a material adverse change in the
terms and conditions of the Transitioned Employee’s, or due to Service
Provider’s failure to comply with the Terms of Employment Offers stipulated in
Appendix B

 

in each case, prior to the end of the Commitment Period, then [***]* shall:

 

[***]*

 

(c) Termination after the Commitment Period

 

In the event that Service Provider terminates Transitioned Employee’s employment
for any reason except cause at any time after the Commitment Period, Service
Provider shall comply with its obligations under employment/labour standards
legislation and at common law with regards to the Transitioned Employee, but in
any event shall provide the Transitioned Employee severance pay that is no less
than that required pursuant to the Service Provider’s Guidelines based upon the
Transitioned Employee’s Continuous Service Date.

 

15. [Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------

16. No Transitioned Employee will be eligible for re-hire with Client for a
period of [***]* following his or her Separation Date, except: (i) with respect
to any Transitioned Employee who has been terminated by Service Provider, or
(ii) unless Client and Service Provider otherwise agree.

 

Responsibility for Employees

 

17. (a) Client shall be solely responsible for the payment of any and all
obligations and liabilities related to the ongoing employment or termination of
employment of any Retained Employee, including notice of termination, pay in
lieu of notice, severance pay, incentive compensation, vacation pay and any
outstanding amounts owing to the Retained Employee [***]*.

 

(b) Client shall also be solely responsible for all obligations and liabilities
to the Transitioned Employees and Retained Employees for salary, wages,
benefits, incentive compensation, overtime pay, accrued time off, banked
overtime and vacation pay (whether or not such accrued amounts would otherwise
be payable or owing), holiday pay and any other form of remuneration or
compensation (collectively, “Remuneration”) owing or accruing to a Retained
Employee at all times and to a Transitioned Employee up to and including the day
immediately prior to the Transitioned Employee’s Start Date.

 

(c) Service Provider shall be solely responsible for all obligations and
liabilities to the Transitioned Employees including for Remuneration relating to
work performed by the Transitioned Employees on and after their respective Start
Dates.

 

(d) (i) Vacation Pay

 

Within [***]* after the Transitioned Employee’s Start Date, Client shall pay to
Service Provider by wire transfer an amount equal to the aggregate amount
payable to Transitioned Employees for all accrued, but unused vacation pay to
which the Transitioned Employees would be entitled to receive from Client for
their employment with Client up through and including the day immediately prior
to the Start Date (the “Vacation Funding”). For each Affected Employee the
amount of his or her vacation accrual rate is listed in Appendix A. All
Employment Offers will be conditional upon Affected Employees confirming the
accuracy of their accrued but unused vacation as submitted by Client to Service
Provider within two weeks prior to the Transitioned Employees Start Date.
Vacation pay after the Start Date shall accrue with Service Provider and be paid
by Service Provider in accordance with the Transitioned Employee’s applicable
entitlement and Service Provider’s policy. During 2003, Service Provider shall
reasonably accommodate previously scheduled vacations.

 

(ii) Incentive Pay

 

Client shall be solely responsible for and shall pay to Service Provider on or
before [***]* an amount (the “Incentive Funding”) equal to the aggregate, full
amount of all Transitioned Employees’ incentive pay entitlements for the
incentive period between [***]* and the Transitioned Employee’s [***]* (the
“Client-Covered Period”). Client represents and warrants that Appendix A lists
for each Transitioned Employee the correct amount of incentive target to which
they are entitled for the Client-Covered Period and that Client included in the
projections supplied to Service Provider for purposes of calculating the
Baseline Charges the full amount of incentive pay entitlement for Affected
Employees.

 

Disclosure of Information

 

18.    a.

From and after the Service Agreement Effective Date, Client and Service Provider
shall each provide the other on a continuing basis at no cost to the other
information regarding the Transitioned Employees as the other shall reasonably
request and as can reasonably be provided in order to permit proper
administration of issues with respect to the

 

- 5 -



--------------------------------------------------------------------------------

 

employment, benefits, or claims by any Transitioned Employees, the preparation
of any tax return relating to the compensation of, or benefits for, Transitioned
Employees, and the conduct of any governmental examination of such tax returns,
provided, however, that (i) any consents or releases from such Transitioned
Employees shall, to the extent required by applicable law, have been obtained;
and (ii) the provision of such information is not prohibited by applicable law.

 

b. At all times, both during and after termination or expiration of the
Agreement, and in addition to any other provision contained in the Agreement,
Service Provider will hold in confidence, and will not use, except as expressly
permitted in writing by Client and/or the Employee, or disclose to any third
party, any information about an identifiable individual (“Personal Information”)
received by Service Provider directly or indirectly from Client. Service
Provider agrees to adopt and maintain such security measures and procedures as
necessary for it to comply with the foregoing obligations and otherwise with the
Personal Information Protection and Electronic Documents Act. Such measures and
procedures shall include the following: (i) physical measures, for example
locked filing cabinets and restricted access to offices; (ii) organizational
measures, for example, security clearances and limited access on a
“need-to-know” basis; and (iii) technological measures, for example, the use of
passwords and encryption. Service Provider shall make its employees aware of the
importance of maintaining the confidentiality of Personal Information and shall
use due diligence in the disposal or destruction of Personal Information to
prevent unauthorized persons from gaining access to it.

 

- 6 -



--------------------------------------------------------------------------------

APPENDIX “A”

 

LIST OF AFFECTED EMPLOYEES

 

LIST OF AFFECTED EMPLOYEES MAY BE SUBJECT TO CHANGE WITH AGREEMENT FROM BOTH THE
SERVICE PROVIDER AND THE CLIENT

 

[***]*

 



--------------------------------------------------------------------------------

APPENDIX B

 

TERMS OF EMPLOYMENT OFFERS

 

Terms and Conditions

 

Service Provider shall include the following terms and conditions in its
Employment Offers:

 

[***]*

 



--------------------------------------------------------------------------------

APPENDIX “C”

 

SEVERANCE GUIDELINES

 

[***]*

 



--------------------------------------------------------------------------------

FINAL SCHEDULE J – [***]*

 

Employee Transition Arrangements for Service Agreement #1

 

This Schedule J – [***]* describes the arrangements between Service Provider and
Client with respect to [***]* Affected Employees relating to Service Agreement
#1 under the Parties’ MSA.

 

Definitions

 

“Affected Employees” means the employees of Client Group who perform work for
Client Group within the scope of Services as of the Service Agreement Effective
Date and are identified in Appendix A to this Schedule J;

 

“Client” means, for purposes of this Schedule J – US, Harris Trust & Savings
Bank;

 

“Continuous Service Date” means a Transitioned Employee’s total length of
service as recognized by Client and Service Provider;

 

“Inactive Employees” means the Affected Employees identified in Appendix A who
are expected to be absent from work as of the Start Date, as a result of sick
leave/short term, long term disability, pregnancy and/or parental or family
leave, an approved leave of absence, or as a result of suffering a compensable
workplace injury;

 

“MSA” means the Master Services Agreement between the Parties;

 

“Retained Employee” means each and every one of the Affected Employees who does
not accept an Employment Offer made by Service Provider, and (ii) any employee
of Client to whom Service Provider, in consultation with Client, has the option
to offer employment and elects not to make such offer;

 

“Service Provider” means, for purposes of this Schedule J – US, Exult, Inc.

 

“Start Date” means the date a Transitioned Employee commences employment with
Service Provider; and

 

“Transitioned Employees” means those employees who accept Employment Offers by
Service Provider and become employees of Service Provider as of their respective
Start Dates.

 

Offers of Employment

 

1. Service Provider shall offer employment in writing to each of those Affected
Employees listed on Appendix A on terms comparable in the aggregate to the terms
enjoyed most recently by the designated Affected Employees while employed by
Client, including the terms specified in Appendix B (“Employment Offers”). The
Employment Offers shall specify the date the Affected Employee is to commence
employment with Service Provider (the “Start Date”) should the Affected Employee
accept the Employment Offer and become a Transitioned Employee.

 

2. In addition, Service Provider may offer employment to other employees of the
Client as may be agreed by the Parties, and on terms and conditions as may be
agreed between Service Provider and Client.

 

- 3 -



--------------------------------------------------------------------------------

3. Prior to the Start Date for the first set of Transitioned Employees, Service
Provider will make arrangements for its retirement and benefit plans for
Transitioned Employees in accordance with Appendix B, and has provided Client
copies of such plans for Client’s review. Service Provider further agrees that,
within the Commitment Period (as defined below), it shall not make any
adjustments to its benefit or retirement plans that would contravene the terms
of Appendix B without the prior written consent of Client.

 

Offers of Employment To Inactive Employees

 

4. Appendix A identifies any Inactive Employees, the reason they are on leave
and their scheduled return date, if known. Employment Offers will be made to
Inactive Employees designated on Appendix A within one day following the
Inactive Employee’s return to work, provided they return to work at Client
within [***]* following the commencement of the leave. The Employment Offers to
Inactive Employees shall be on terms and conditions that are comparable in the
aggregate to those terms enjoyed by the Inactive Employees prior to their leaves
and shall include the terms contained in Appendix B if the Inactive Employee
returns to work during the Commitment Period. If the Inactive Employee returns
to work after the end of the Commitment Period, the terms and conditions
contained in Appendix B, as may be modified by [***]* for other Transitioned
Employees, apply. For any Inactive Employee who is to become a Transitioned
Employee, Service Provider shall make arrangements for such Inactive Employee’s
return to work in accordance with the provisions of any applicable Laws and
current Client leave policies as disclosed to Service Provider, including for
maternity leave and disability leave.

 

5. Client shall provide and continue to be responsible for the costs of
disability payments and benefits for any Inactive Employee in accordance with
the terms of Client’s applicable group benefit plans until the Inactive Employee
commences employment with Service Provider.

 

Service Provider’s Right to Manage the Transitioned Employees

 

6. Service Provider has the sole and exclusive right to use its business
judgment to manage the Transitioned Employees and to control or change the terms
and conditions of their employment provided that Service Provider complies with
this Agreement.

 

Form of Employment Offers

 

7. Service Provider shall provide Client with draft template Employment Offers
for its review and will consider reasonable requests from Client regarding the
content before Employment Offers are generated and sent to Affected Employees.

 

8. All the terms and conditions listed in Appendix B must be detailed in the
Employment Offer letters or in other written communication to the Affected
Employees.

 

9. The Employment Offers shall be open for acceptance by the Affected Employees
for a period of [***]* from delivery of Employment Offer. Service Provider
agrees that for a period of [***]* from the Service Commencement Date, it will
not extend offers of employment to, employ, or directly or indirectly solicit
the employment of any Affected Employee who refuses an Employment Offer.

 

10. Service Provider and Client shall exercise good faith efforts to communicate
with the Affected Employees in a positive manner and to persuade the Affected
Employees to accept the Employment Offers.

 

- 4 -



--------------------------------------------------------------------------------

Communication Plan

 

11. Client and Service Provider shall jointly develop an employee communication
plan to advise Affected Employees of relevant aspects of the Services Transition
Plan and the arrangements under this Schedule J (“Communication Plan”).

 

12. The Communication Plan shall include:

 

[***]*

 

Employment Commitment

 

13. Service Provider commits that for a period of [***]* following each
Transitioned Employee’s Start Date (the “Commitment Period”) it will: (i)
maintain and follow the applicable terms of employment for Transitioned
Employees as described in Sections 1 and 3 and Appendix B; and (ii) maintain the
general nature and level of responsibility of each Transitioned Employee’s
position.

 

Termination of Employment with Service Provider

 

14. (a) General

 

Service Provider shall be solely responsible for the payment of any and all
obligations and liabilities related to the termination of employment of any
Transitioned Employee after his or her Start Date, including notice, termination
pay, severance pay, incentive compensation, vacation pay and all outstanding
amounts owing to the Transitioned Employee either under this Schedule, [***]*.

 

Service Provider specifically acknowledges that in addition to the severance
terms in the Guidelines (as defined below) and this section, it will fulfill any
additional severance obligations to Transitioned Employees as [***]*.

 

  (b) Termination Prior to End of Commitment Period

 

In the event that:

 

  (i) Service Provider terminates Transitioned Employee’s employment for any
reason except cause; or

 

  (ii) a Transitioned Employee resigns due to relocation of his or her principal
work location to another location more than [***]* from his or her principal
work location as of the Start Date, or due to a material adverse change in the
terms and conditions of the Transitioned Employee’s employment, or due to
Service Provider’s failure to comply with the Terms of Employment Offers
stipulated in Appendix B

 

in each case, prior to the end of the Commitment Period, then [***]* shall:

 

  (iii) [***]*

 

- 5 -



--------------------------------------------------------------------------------

  (c) Termination after the Commitment Period

 

In the event that Service Provider terminates Transitioned Employee’s employment
for any reason except cause at any time after the Commitment Period, Service
Provider shall comply with its obligations under employment/labour standards
legislation and at common law with regards to the Transitioned Employee, but in
any event shall provide the Transitioned Employee severance pay that is no less
than that required pursuant to the Service Provider’s Guidelines based upon the
Transitioned Employee’s Continuous Service Date.

 

15. No Transitioned Employee will be eligible for re-hire with Client for a
period of [***]* following his or her Separation Date, except: (i) with respect
to any Transitioned Employee who has been terminated by Service Provider, or
(ii) unless Client and Service Provider otherwise agree.

 

Responsibility for Employees

 

16. (a) Client shall be solely responsible for the payment of any and all
obligations and liabilities related to the ongoing employment or termination of
employment of any Retained Employee, including notice of termination, pay in
lieu of notice, severance pay, incentive compensation, vacation pay and any
outstanding amounts owing to the Retained Employee [***]*.

 

(b) Client shall also be solely responsible for all obligations and liabilities
to the Transitioned Employees and Retained Employees for salary, wages,
benefits, incentive compensation, overtime pay, accrued time off, banked
overtime and vacation pay (whether or not such accrued amounts would otherwise
be payable or owing), holiday pay and any other form of remuneration or
compensation (collectively, “Remuneration”) owing or accruing to a Retained
Employee at all times and to a Transitioned Employee up to and including the day
immediately prior to the Transitioned Employee’s Start Date.

 

(c) Service Provider shall be solely responsible for all obligations and
liabilities to the Transitioned Employees including for Remuneration relating to
work performed by the Transitioned Employees on and after their respective Start
Dates.

 

(d) (i) Vacation Pay

 

On Client’s [***]* following each Transitioned Employee’s Start Date, Client
shall pay the Transitioned Employee for all accrued, but unused vacation pay to
which the Transitioned Employee is entitled to receive from Client for his or
her employment with Client up through and including the day immediately prior to
the Start Date. Vacation pay after the Start Date shall accrue with Service
Provider and be paid by Service Provider in accordance with the Transitioned
Employee’s applicable entitlement as listed in Appendix A, and Service
Provider’s policy. During 2003, Service Provider shall reasonably accommodate
previously scheduled vacations.

 

  (ii) Incentive Pay

 

Client shall be solely responsible for and shall pay to each Transitioned
Employee on or before [***]*, the pro-rata portion of the Transitioned
Employee’s incentive pay entitlement for the incentive period between [***]* and
the Transitioned Employee’s [***]*. Incentive pay after the Start Date shall
accrue with Service Provider and be paid by Service Provider as provided in
Appendix B.

 

- 6 -



--------------------------------------------------------------------------------

Disclosure of Information

 

17.     (a) From and after the Services Agreement Effective Date, Client and
Service Provider shall each provide the other on a continuing basis at no cost
to the other information regarding the Transitioned Employees as the other shall
reasonably request and as can reasonably be provided in order to permit proper
administration of issues with respect to the employment, benefits, or claims by
any Transitioned Employees, the preparation of any tax return relating to the
compensation of, or benefits for, Transitioned Employees, and the conduct of any
governmental examination of such tax returns, provided, however, that (i) any
consents or releases from such Transitioned Employees shall, to the extent
required by applicable law, have been obtained; and (ii) the provision of such
information is not prohibited by applicable law.

 

  (b) At all times, both during and after termination or expiration of this
Agreement, and in additional to any other provision contained in this Agreement,
Service Provider will hold in confidence, and will not use, except as expressly
permitted in writing by Client and/or the Employee, or disclose to any third
party, any information about an identifiable individual (“Personal Information”)
received by Service Provider directly or indirectly from Client. Service
Provider agrees to adopt and maintain such security measures and procedures as
necessary for it to comply with the foregoing obligations and otherwise with
applicable laws. Such measures and procedures shall include the following: (i)
physical measures, for example locked filing cabinets and restricted access to
offices; (ii) organizational measures, for example, security clearances and
limited access on a “need-to-know” basis; and (iii) technological measures, for
example, the use of passwords and encryption. Service Provider shall make its
employees aware of the importance of maintaining the confidentiality of Personal
Information and shall use due diligence in the disposal or destruction of
Personal Information to prevent unauthorized persons from gaining access to it.

 

- 7 -



--------------------------------------------------------------------------------

APPENDIX “A”

 

LIST OF AFFECTED EMPLOYEES

 

List of Affected Employees to include:

 

[***]*

 



--------------------------------------------------------------------------------

APPENDIX “B”

 

TERMS OF EMPLOYMENT OFFERS

 

Terms and Conditions

 

Service Provider shall include the following terms and conditions in its
Employment Offers:

 

[***]*

 



--------------------------------------------------------------------------------

APPENDIX “C”

 

SEVERANCE GUIDELINES

 

[***]*

 



--------------------------------------------------------------------------------

APPENDIX “D”

 

SALARY ADJUSTMENTS FOR LOSS OF DEFINED BENEFIT PENSION COVERAGE

 

[***]*

 



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE N

 

ASSET TRANSFER AND BILL OF SALE

 

FINAL VERSION

 

AMENDED AND RESTATED AS OF DECEMBER 24, 2003

 

Schedule N – FINAL VERSION

        Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Asset Transfer and Bill of Sale

 

THIS ASSET TRANSFER AND BILL OF SALE is entered into this          day of
            , 2003, by and between Exult, Inc., a Delaware corporation with
offices at (“Service Provider”) and [BMO] (“Client”).

 

W I T N E S S E T H:

 

WHEREAS, Service Provider and Client are entering into a Master Services
Agreement dated April 24, 2003 (“Agreement”);

 

WHEREAS, pursuant to the Agreement and this Schedule N, Client has agreed to
transfer and assign, and Service Provider has agreed to purchase the assets
identified in this Schedule N including as listed in Exhibit A attached hereto
(the “Purchased Assets”) on such date for closing (the “Closing”) as the Parties
may agree (“Closing Date”); and

 

WHEREAS, subject to the Agreement and this Schedule N, Client desires to
transfer and assign the Purchased Assets and Service Provider desires to accept
the transfer and assignment thereof.

 

NOW THEREFORE, in consideration of the mutual covenants, contained herein, a
payment of [***]* and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Client and Service Provider agree
to the transfer and assignment of the Purchased Assets pursuant to the terms and
conditions of the Agreement and the terms and conditions set forth below:

 

Section 1. Purchased Assets.

 

(a) The Purchased Assets shall include the items listed on Exhibit A hereto.

 

Section 2. General Provisions

 

(a) Unless otherwise specified, any capitalized terms that are not defined in
this Schedule shall have the meanings assigned to them in the Agreement.

 

(b) Client hereby sells, transfers, conveys, and assigns to Service Provider all
of Client’s right, title and interest in the Purchased Assets.

 

(c) Service Provider hereby accepts the sale, transfer, conveyance, and
assignment of the Purchased Assets as granted herein.

 

(d) At any time or from time to time after the date hereof, at Service
Provider’s request and cost, Client shall execute such other instruments of
transfer, conveyance, assignment, and confirmation, provide such materials and
information and take such other actions as Service Provider may reasonably deem
necessary or desirable in order to more effectively transfer, convey, and assign
to Service Provider, and confirm Service Provider’s title to, all of the
Purchased Assets, except in the case of software included in the Assets, a right
to use, and, to the full extent permitted by law and subject to any required
Consents, to put Service Provider in actual possession and operating control of
the Assets and to assist Service Provider in exercising all rights with respect
thereto.

 

(e) This Asset Transfer and Bill of Sale may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

Schedule N – FINAL VERSION

   2    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

(f) Client represents and warrants to the best of its knowledge and belief that:
(i) Client owns or has a license to, and will convey to Service Provider at the
Closing, all of Client’s right, title and interest to all of the Purchased
Assets free and clear of any security interests, pledges, liens, charges,
encumbrances, equities, claims and options of whatever nature; and (ii) Client
has not transferred or purported to transfer any interest in any of the
Purchased Assets to any third party, and to the best of Client’s knowledge, no
party other than Client has any right, title or interest in or to any of the
Purchased Assets; and (iii) the Purchased Assets constitute all of the assets
used by Client in its performance of the [describe] functions included within
Schedule A of the Agreement. EXCEPT AS OTHERWISE SET FORTH IN THIS SCHEDULE N,
THE PURCHASED ASSETS ARE BEING SOLD WITH NO WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

If any third party asserts a claim of security interests, pledges, liens,
charges, encumbrances, equities, claims and options of whatever nature, or that
any third party has any right, title or interest in or to any of the Purchased
Assets, Client will defend and indemnify Service Provider against such claim.

 

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Asset Transfer and Bill of Sale on the date first written above.

 

EXULT CANADA, INC.       [BMO] By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:

         

Title:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Date:

         

Date:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

Schedule N – FINAL VERSION

   3    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

EXHIBIT A

 

ASSET TRANSFER AND BILL OF SALE

 

Purchased Assets

 

None

 

Schedule N – FINAL VERSION

   4    Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Schedule P

 

Termination Assistance Services

 

Subject to and in accordance with Sections 22.06 and 22.07 of the Agreement,
upon expiration or any termination of the Agreement or this Service Agreement,
for any reason, Service Provider will provide at least the following Termination
Assistance Services to assist Client in transitioning the functions and
processes of the Services to Client Group or another service provider for the
duration of Termination Assistance Period and in accordance with the Termination
Assistance Plan:

 

1. While Client (or its designee) shall have primary responsibility for the
preparation and management of the Termination Assistance Plan, upon request of
Client, Service Provider shall provide reasonable assistance in the preparation
of the Termination Assistance Plan to ensure the orderly transfer of the
Services, functions and operations which had been provided by Service Provider
pursuant to the Agreement.

 

2. During the Term, the delivery of Services may be managed through
implementation of a Procedures Manual which includes [***]*. During the
Termination Assistance Period, Service Provider will make available to Client
the then-current Procedures Manual.

 

3. During the Termination Assistance Period Service Provider shall make
knowledgeable members of Service Provider’s account management, technical and
operations staff reasonably available to Client to answer questions concerning
the Services as performed by Service Provider, and the applicable Process,
Service Provider Machines, and Software.

 

4. During the Termination Assistance Period, Client may request and Service
Provider will provide additional services not enumerated in this Schedule,
elsewhere in this Service Agreement or in the Agreement. Service Provider will
provide an estimate for such additional services and, upon acceptance by the
Client, perform the additional services during the Termination Assistance
Period.

 

Schedule P – FINAL VERSION

         

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE Q

 

IN-FLIGHT PROJECTS

 

FINAL VERSION

 

Sch. Q FINAL VERSION

        Exult

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SCHEDULE Q

 

In-Flight Projects

 

1 In-Flight Projects Identified As In-Scope

 

As of the Service Agreement Effective Date, Service Provider and Client have
identified the following In-Flight Projects that are in-scope. Service Provider
work on in-scope Projects [***]*.

 

[***]*

 

  1.1 In-Flight Projects Table Assumptions

 

  1.1.1 These are the In-Flight Projects that will need resources [***]*.

 

  1.1.2 The In-Flight Project Completion Dates will be validated during
Transition.

 

  1.1.3 The number of FTE’s assigned to each project is approximate — will
fluctuate month-to-month and may change over time.

 

  1.1.4 [***]*

 

  1.2 For any In-Flight Projects identified in the table above that do not have
a complete and agreed project statement, including the information identified in
Section 2.2 of this Schedule, Client and Service Provider shall complete and
agree to a project statement within [***]* after the Effective Date.

 

2 Other Proposed Projects

 

  2.1 The terms applicable to a project shall be established through the Change
Control Process and shall be included in a mutually agreed project statement.

 

  2.2 Content of Project statement

 

[***]*

 

Sch. Q FINAL VERSION

   1     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

EXULT-BMO

 

MASTER SERVICES AGREEMENT

 

SCHEDULE R

 

RECORDS MANAGEMENT

 

FINAL VERSION

 

Schedule R – FINAL VERSION

        Page 3 of April 23, 2003            



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Schedule R

 

Records Management

 

1 Introduction

 

As part of the Transition, Service Provider and Client shall prepare a written
plan (“Records Plan”) that details an overall approach for records management
within [***]* of the Service Agreement Effective Date. This Records Plan shall
detail which types of records will be retained by Client, which types of records
will be maintained by Service Provider, and will establish the disposition of
records in existence prior to the Service Agreement Effective Date where such
records shall be retained. This Records Plan shall also outline any specific
cost distribution between Client Group and Service Provider for tasks not
identified below.

 

2 Records Transition

 

During the Transition Period, Client Group will provide records inventory
details to Service Provider. These inventory details will include, but not be
limited to the types, media, location, and organization methodology for all
records that are relevant to Service Provider’s Services to Client. Based on
this inventory, Service Provider will identify all Client Group’s records that
must be transferred or maintained on-site at Service Provider Service Locations
in order to ensure proper delivery of Services to Client Group. Client and
Service Provider will jointly review the records selected for relocation to
Service Provider and agree on records to be moved. Service Provider will provide
project management for the packaging and transportation of agreed upon records.
Client will be responsible for providing all labor associated with the packing
of records identified for movement to Service Provider, as well as all costs
associated with the disposition, movement, storage or destruction of records
that are not moving to Service Provider. Service Provider will be responsible
for all costs for packaging materials and transportation of records to the
Service Provider Service Locations.

 

3 Historical Records

 

Client will make historical records (i.e., those that have not been moved to
Service Provider) available to Service Provider for research and other ongoing
activities related to the Services. Client will provide access to historical
records via one of two methods:

 

  3.1 Provide Service Provider with detailed historical records archive
information and indexes to such extent that Service Provider may request and
retrieve appropriate historical records as required from Client Groups records
archives; or

 

  3.2 Provide a list of contact persons to Service Provider for the purpose of
enabling or requesting archived historical records.

 

4 Ad Hoc Retrievals

 

From time to time, Service Provider may require physical access to historical
records that are archived by Client or Client Affiliate and are relevant to the
Services. The cost of movement of historical records to and from Client Group
archive locations to Service Provider in support of research requests or other
Schedule A activities shall be responsibility of the Client.

 

Schedule R – FINAL VERSION

   1     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

5 Record Retention

 

Client is solely responsible for development of record retention policies and
guidelines for Service Provider to follow. Service Provider agrees to comply, in
all relevant respects, with Client’s record retention policies. Client agrees to
provide record retention guidelines for each type of document retained by
Service Provider within [***]* of Transition. The retention guidelines shall
indicate the Client owner of the records, point of contact, if any and the
manner in which the records shall handled at the end of the retention period.
Client will designate a contact point within Client organization as the inquiry
point for Service Provider with respect to document retention. Service Provider
is responsible for the cost of retaining records at its location. Client is
responsible for the cost of retaining records at its locations.

 

6 Records Destruction

 

From time to time, Service Provider will identify records under its control that
have reached their retention limit and notify Client in writing. Within [***]*
of such notification, Client will authorize destruction or other disposition as
noted in the retention guidelines in writing to Service Provider. If Service
Provider does not receive disposition or authorization from Client within the
[***]* notification period referenced in this Section, the documents will be
returned to the identified Client owner at Client’s expense. For documents to be
destroyed by Service Provider, Service Provider agrees to use bonded,
commercially available document destruction service providers. Client is
responsible for the cost of records destruction for all documents as a
Reimbursable Expense.

 

7 Changes

 

Changes to matters covered by this Schedule shall be handled using Change
Control.

 

Schedule R – FINAL VERSION

   2     

April 23, 2003

         



--------------------------------------------------------------------------------

LICENSE AND ASSET PURCHASE AGREEMENT

 

This License and Asset Purchase Agreement, including all exhibits hereto
(“Agreement”) is made as of the 9th day of June 2003 (“Effective Date”) by and
between Bank of Montreal, a Canadian chartered bank (“BMO”), and Exult Canada,
Inc., a Canadian corporation (“Exult”).

 

WITNESSETH:

 

WHEREAS, BMO and Exult have entered into a Master Services Agreement dated April
23, 2003 (the “MSA”); and

 

WHEREAS, BMO wishes to license certain office space to Exult, and Exult wishes
to receive a license with respect to such office space.

 

NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants herein contained, BMO and Exult hereby agree as follows:

 

1. License and Term. BMO hereby grants Exult (i) [***]* right and license to use
and occupy approximately [***]* square feet of space on the entire sixth floor
of BMO’s premises (“Licensed Premises”) located at 55 West Bloor Street,
Toronto, Canada (“Building”), shown outlined on the attached Floor Plan (Exhibit
A), and (ii) as appurtenant to the Licensed Premises, rights to use in common,
(a) [***]*, (b) [***]*, and (c) if the Licensed Premises include less than the
entire rentable area of any floor, [***]*, for a term (“Term”) commencing on
June 9, 2003 (“Commencement Date”), and expiring on [***]* (“Expiration Date”),
or sooner if terminated pursuant to this Agreement. Exult may, in its sole
discretion, elect to terminate this Agreement, upon at least [***]* written
notice to BMO.

 

Notwithstanding the foregoing, if any time the MSA is terminated for any reason
whatsoever prior to the end of the Term, then this Agreement shall terminate at
the same time; provided, that if requested by Exult, BMO shall allow Exult to
remain in the Licensed Premises for up to an additional [***]* following such
termination, subject to earlier termination by Exult on not less than [***]*
written notice to BMO. During such extended period, all of the terms and
conditions set forth herein (including those incorporated by reference to the
MSA), shall continue to apply, including Exult’s obligation to pay License Fees.

 

2. Asset Purchase. Exult shall purchase, and BMO shall sell to Exult, the
equipment, furniture and other assets (collectively, “BMO Furnishings”) listed
in Exhibit B attached hereto. In consideration of the purchase price (“Purchase
Price”) of [***]*, to be paid by Exult in [***]* payments, BMO hereby sells,
assigns, conveys, transfers, grants, sets over, confirms and delivers to Exult
and its successors and assigns, to have and to hold forever, its entire right,
title and interest in and to each of the BMO Furnishings, free and clear of any
and all liens and encumbrances.

 

1



--------------------------------------------------------------------------------

3. Access. During the Term, Exult shall have access to and be entitled to use
and occupy the Licensed Premises to the same extent as BMO is entitled to access
the Licensed Premises and at all times of each day of the Term.

 

4. (a) Permitted Use. The Licensed Premises are to be occupied solely by Exult
and its Affiliates (as defined in the MSA), and their respective subcontractors
and agents for the conduct of Exult’s business as described in the MSA and any
new services related to business process outsourcing for human resources;
provided that all such business and services shall be conducted in compliance
with applicable law.

 

(b) Prohibited Uses. Exult shall not use, or suffer or knowingly permit the use
of, anything that is unlawful, within the Licensed Premises. Exult shall not
commit, cause or permit any nuisance or waste on the Licensed Premises or the
common areas of the Building or permit the emission of any offensive substance,
odour, or noise from the Licensed Premises.

 

5. License Fee. As a monthly license fee (“License Fee”) for Exult’s use and
occupancy of the Licensed Premises, during the Term Exult shall pay BMO [***]*.
Exult hereby agrees to pay the License Fee to BMO [***]* of the end of each
[***]* during the Term commencing upon execution of this Agreement. Exult shall
have no obligation other than the License Fee to pay any costs for repair and
maintenance, water, heating, ventilation, telecommunications charges (voice and
data services), air conditioning, electricity, janitorial and housekeeping
services furnished to, or other services and utilities related to operating the
Licensed Premises (collectively, “Provided Services”). BMO hereby agrees to
provide the Provided Services to Exult at BMO’s expense in the same manner that
the Provided Services are provided to BMO’s premises in the Building.

 

Notwithstanding the foregoing:

 

(a) Exult shall pay to BMO all charges for excessive use of any Provided
Services over and above the level used generally by office tenants in the
Building and for any special services requested by Exult and provided by BMO.
Such charges shall be payable within [***]* of demand. BMO may require Exult to
install a separate meter or check meter at Exult’s expense if BMO reasonably
determines that a separate meter is appropriate having regard to Exult’s likely
usage of any Provided Services. BMO may, where it deems appropriate, engage a
qualified engineer or consultant to advise on any matter referred to in this
section, and such party’s decision shall be binding on BMO and Exult; and

 

(b) [***]* shall pay or cause to be paid all business taxes, rates, taxes and
assessments, of whatsoever kind or description, that may at any time during the
continuance of this Agreement be imposed or become due and payable upon or in
respect of the installation, operation, repair or maintenance of the equipment
of Exult or resulting from the use of the Licensed Premises by Exult. Such
charges shall be payable to [***]* within [***]* of demand or, at [***]*
election, directly to the taxing authority, and all such charges shall be deemed
[***]* under Schedule C of the MSA.

 

2



--------------------------------------------------------------------------------

Section 6.2 of Schedule C of the MSA shall govern the treatment of any late
payments by Exult hereunder.

 

Exult and BMO hereby agree that the limitations of liability set forth in
Article 25 of the MSA shall apply to the parties hereunder and such provisions
are hereby incorporated by reference. Notwithstanding the foregoing, [***]*
shall not apply to the non-payment of the License Fee and other charges
hereunder.

 

6. Lease Negotiation. Notwithstanding anything else herein contained, upon the
earlier of (a) [***]* following the Effective Date and (b) such time as Exult
elects to use all or part of the Licensed Premises to provide services to a
non-BMO entity, Exult may give notice to BMO that it desires to remain in the
Licensed Premises until [***]*. If Exult gives such notice then Exult and BMO
shall negotiate in good faith to enter into a formal lease or sublease (as
applicable) of the Licensed Premises (a) on the standard form in use by BMO for
the Building (b) at the Set Price and (c) pursuant to such other terms as the
parties may agree. As used herein, the Set Price shall mean, at any point in
time, the “all-in” price per square foot that BMO is generally [***]* (or, if
BMO is the landlord, the amount charged by BMO to the BMO user group), and is
currently equal to [***]*/square foot (Canadian Dollars). The Set Price for any
future point in time shall be determined in a manner consistent with the current
determination (which currently results in [***]*/square foot). If a formal lease
or sublease is not entered into on or before the date that is [***]* following
the Effective Date, then Exult shall have no further rights to lease or use the
Licensed Premises and shall vacate the Licensed Premises on the expiry of the
Term herein.

 

7. Condition of Licensed Premises. Exult has examined and agrees to accept the
Licensed Premises “as is”, in its currently existing condition and understands
that no work is to be performed by BMO in connection with Exult ‘s use and
occupancy thereof, except that BMO shall, at its sole cost and expense, (i)
deliver to Exult possession of the Licensed Premises in broom clean condition on
the Commencement Date, along with the BMO Furnishings, and (ii) on or prior to
the Commencement Date, perform in compliance with all applicable laws and
contractual obligations, the improvements (the “Work”) described in Exhibit C
hereto; provided, that Exult shall pay for any such improvements

 

Exult shall at all times at its own expense (subject to BMO’s obligation under
this Agreement to provide janitorial service) keep the Licensed Premises and its
contents, including, without limiting the generality of the foregoing, all
leasehold improvements, fixtures, doors, walls, floors and ceilings in a neat,
clean and tidy condition, painted and decorated, and in good and substantial
repair.

 

Exult agrees that it shall not make any alterations, improvements or
installations in the Licensed Premises without the prior written consent of BMO,
except that Exult may alter the Licensed Premises without BMO’s consent if such
alterations (i) are non-structural, (ii) do not exceed [***]* in total cost in
each instance, (iii) comply with BMO’s reasonable rules and regulations, (iv) do
not impact on Building HVAC, electrical, life safety, or plumbing systems, and
(v) comply with all local laws, rules and ordinances. Any work shall be
performed only by competent persons whose labour affiliations are compatible
with those of others employed by BMO or its contractors. In

 

3



--------------------------------------------------------------------------------

performing any work, Exult, its employees, agents and invitees shall not
interfere with the use and enjoyment of other tenants’ premises or with the use
and enjoyment of the common areas.

 

Notwithstanding anything to the contrary in this Agreement, Exult is permitted,
at its own cost, to erect signage or other branding equal in prominence and size
to any BMO signage or branding in the Licensed Premises and, subject to BMO’s
consent, which shall not be unreasonably withheld, in the elevator lobby of each
floor serving the Licensed Premises. Exult shall not be entitled to any signage
or other branding in the main lobby of the Building or on the exterior of the
Building or that may otherwise be visible from the exterior of the Building;
provided, Exult shall be entitled to list its office space in any general lobby
directory.

 

If Exult elects to provide its own computer hardware and software necessary for
the conduct of its business, (a) Exult and BMO shall coordinate the technical
configurations for network and voice systems for Exult’s business operations
within the Licensed Premises and (b) BMO shall grant Exult permission to house
Exult’s switching equipment in a small locked cabinet within BMO’s closet
located in the adjacent portion of BMO’s leased premises. Exult’s network shall
be operational for access to Exult data upon connecting BMO’s cabling from
Exult’s desktop equipment in the Licensed Premises to Exult’s DSL switch in
BMO’s closet. Exult shall have access to BMO data for the sole purpose of
performing the Services defined in the Service Agreement, via a remote, secure
T-1 firewall connection.

 

Subject to Section 7 below, except for either party’s liability for its own
[***]*, neither party shall have any liability to the other for any
consequential, indirect, special, incidental or punitive damages arising from or
relating to the Licensed Premises, their obligations under this Agreement or
otherwise, including for loss of data, lost profits, loss of goodwill or
otherwise, even if either has been advised of the possibility of such damages.

 

8. BMO’s Obligations. Provided Exult timely pays all License Fees pursuant to
this Agreement and complies with all of its other obligations hereunder, BMO
shall comply with all of its obligations and covenants expressed or implied
hereunder and under its Building lease with respect to the Licensed Premises,
and shall not take any action that would impair Exult’s rights hereunder.

 

9. Indemnification and Insurance. Exult hereby agrees to indemnify, defend (with
counsel reasonably acceptable to BMO) and hold BMO, harmless from and against
all claims and lawsuits for property (real and personal) damage and bodily
injuries (including death resulting therefrom), which shall occur in or about
the Licensed Premises or which shall result from any occurrence in, on or at the
Licensed Premises or from the occupancy or use by Exult of the Licensed Premises
or any other part of the Building or occasioned wholly or in part by any act or
omission of Exult, its officers, employees, agents, contractors, invitees,
licensees or by any person permitted by Exult to be on the Licensed Premises or
the Building or due to or arising out of any breach by Exult of this Agreement.

 

BMO hereby agrees to indemnify, defend (with counsel reasonably acceptable to
Exult) and hold Exult harmless from and against all claims and lawsuits for
property (real and personal) damage

 

4



--------------------------------------------------------------------------------

and bodily injuries (including death resulting therefrom), which shall occur in
or about the Licensed Premises, and to the extent caused by the negligence or
willful acts of BMO, its agents, employees, contractors or invitees.

 

During the entire Term of this Agreement, at its sole expense, Exult shall
maintain (i) Worker’s Compensation with statutory limits, (ii) Employers’
Liability Insurance with a minimum limit of at least [***]*, and (iii)
Commercial General Liability Insurance, including Broad Form Property Damage and
Contractual Liability, with a minimum limit of at least [***]*. The Commercial
General Liability Insurance shall include BMO as an additional insured. Exult
shall deliver to BMO certificates of such insurance or a certified copy of each
such policy of insurance prior to the commencement of the Term and thereafter as
reasonably required by BMO.

 

Exult and BMO each hereby release the other, and waives their entire right of
recovery against the other, for loss or damage to their respective property
(real and personal) in, on or about the Building and Licensed Premises, whether
due to the negligence of Exult or BMO or their agents, employees, contractors
and/or invitees and any sublicensees of Exult, if any, or otherwise.

 

10. Force Majeure. “Force Majeure Event” means fire, flood, war, civil
disturbances, acts of civil or military authorities or the public enemy, or
other similar causes outside the impacted party’s reasonable control. Subject to
Section 9 below, neither Exult nor BMO shall be liable to the other if it is
prevented from performing any of its obligations under this Agreement by a Force
Majeure Event, provided the inability to perform could not be prevented by the
exercise of reasonable diligence and judgment and the non-performing party made
all commercially reasonable efforts to mitigate the effects of such inability to
perform.

 

Exult acknowledges that BMO’s head landlord has a right to terminate the head
lease in the event of certain damage or destruction. If the head landlord serves
on BMO notice to terminate the head lease in such circumstances or in the event
the Building will not be rebuilt, BMO may elect to terminate this Agreement by
notice to Exult.

 

11. License Fee Abatement. In the event Exult is deprived of the use and
occupancy of a portion or all of the Licensed Premises for a period of at least
[***]* consecutive days (whether from a Force Majeure Event or from BMO’s
default), then from and after the [***]* day until the service is restored, then
Exult shall be entitled to an abatement in License Fees, pro rata.

 

12. End of Term. Upon the expiration or sooner termination date of this
Agreement, Exult will (i) surrender and vacate the Licensed Premises in broom
clean, in good order, repair and condition (reasonable wear and tear excepted)
and (ii) remove all of its property and all partitions wholly within the
Licensed Premises and shall repair any damages to the Licensed Premises, BMO’s
premises or the Building caused by their installation or by such removal.

 

13. No Lease. This Agreement grants a license only; it shall not be deemed a
lease, and Exult shall not be deemed a tenant of the Building having a leasehold
or other possessory interest in the Licensed Premises. This Agreement grants to
Exult only a personal privilege to use and occupy the Licensed Premises for the
License Term on the terms and conditions set forth herein.

 

5



--------------------------------------------------------------------------------

Accordingly, to the fullest extent permitted by applicable law, Exult hereby
waives any right that Exult may have as a tenant under applicable law with
respect to the Licensed Premises.

 

14. Notices. Any notice, demand, bill, invoice, statement or communication which
either BMO or Exult may desire or be required to give to the other in connection
with this Agreement shall be in writing and shall be deemed to have been
sufficiently given if sent by (i) Certified or Registered Mail, Return Receipt
Requested, or (ii) a nationally recognized overnight courier, such as Airborne
Express or Federal Express, to such other party at the following addresses:

 

To BMO:    [***]* With a copy to:    [***]*

 

6



--------------------------------------------------------------------------------

Exult:    the Licensed Premises With a copy to:    Exult, Inc.      Attn:
General Counsel      121 Innovation Drive, Suite 200      Irvine, California
92612

 

Any notices will be deemed given only upon actual receipt. Exult shall notify
BMO of its forwarding address within [***]* following the expiration or sooner
termination of this Agreement.

 

15. Exult Representations and Warranties.

 

Exult represents and warrants to BMO that:

 

  (a) Exult is a Canadian corporation duly organized, validly existing and in
good standing under the laws of Canada.

 

  (b) Exult has all requisite corporate power and authority to enter into this
Agreement.

 

  (c) This Agreement has been duly executed and delivered and constitutes a
legal, valid and binding obligation of Exult, enforceable in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

  (d) The execution, delivery and performance of this Agreement by Exult does
not conflict with any material obligation by which Exult is bound, whether
arising by contract, operation of law or otherwise.

 

  (e) In connection with its obligations under this Agreement, Exult shall
comply in all material respects with all applicable federal, state and local
laws and regulations.

 

16. BMO Representations and Warranties.

 

BMO represents and warrants to Exult that as of the Effective Date:

 

  (a) BMO is not in default under its Building lease and that no action has, as
far as it is aware, been taken or proposed by its landlord to terminate such
lease for whatever reason; and

 

  (b) BMO has not previously used, stored, generated or disposed of any
hazardous materials in, on, under or about the Licensed Premises or Building
except in compliance with applicable laws and BMO has not violated any
environmental laws in connection with its occupancy.

 

7



--------------------------------------------------------------------------------

17. Operation of the Building.

 

Exult shall comply and cause every person over whom it has control to comply
with any reasonable rules and regulations applicable to the Building as a whole
or applicable to premises in the Building leased to or used by BMO.

 

BMO and/or the Building owner may from time to time effect changes, alterations,
enclosures, expansions, reductions, replacements or repairs to all or any part
of the Building other than the Licensed Premises; provided, that the foregoing
shall not materially impact or impair Exult’s ability to access the Licensed
Premises and any common areas to which Exult is otherwise entitled to access

 

BMO and persons authorized by it may enter the Licensed Premises at all
reasonable times upon reasonable notice to examine the condition thereof and
Exult shall promptly repair in accordance with notice in writing given by BMO.
BMO and persons authorized by it may enter the Licensed Premises at all
reasonable times upon reasonable notice, and at any time in case of emergency,
for the purpose of effecting changes, repairs or alterations to any of the
fixtures, equipment or systems contained in the Licensed Premises or adjacent
thereto, or for the purpose of access to other parts of the Building, and may
install fixtures, equipment and systems in the Licensed Premises for service to
the Licensed Premises or other parts of the Building. In so doing, BMO shall
interfere as little as possible with the Licensed Premises and the business of
Exult, but shall not be liable to Exult with respect to any interference.
Notwithstanding anything herein to the contrary, Exult shall be entitled to
require that any non-Exult personnel be accompanied by an Exult employee while
on the Licensed Premises.

 

18. Default and Remedies.

 

If and whenever:

 

  (a) Exult fails to keep, observe or perform any of the terms, conditions,
covenants and agreements herein contained which Exult is required to keep,
observe or perform for [***]* after notice in writing of such failure has been
given to Exult and such failure has not been cured;

 

  (b) Exult assigns or encumbers the whole or any part of the Licensed Premises
or permits the use or occupation of the Licensed Premises by anyone, except in
the manner permitted in this Agreement,

 

then, and in any such case and without limiting any other right or remedy of
BMO:

 

  (a) BMO may, at its sole option, terminate this Agreement; and

 

  (b)

BMO shall have the right to remedy or attempt to remedy any such default of
Exult that is related to the physical condition of, title of, or right to use,
the Licensed Premises, and in so doing, may make any payments due from Exult to
third parties and may do any work or other things on the Licensed Premises
necessary to remedy such default. All expenses of BMO incurred in remedying or

 

8



--------------------------------------------------------------------------------

 

in attempting to remedy such default shall be payable by Exult to BMO forthwith
upon demand together with interest thereon as set out above, and BMO shall not
be liable for any loss or damage to the property or business of Exult caused by
the acts of BMO in remedying or attempting to remedy any default.

 

19. Subordination and Attornment.

 

This Agreement and the rights of Exult hereunder shall at all times be subject
and subordinate to any present or future mortgages on any of the Building and
any renewals or extensions of the mortgages.

 

Exult shall, upon demand, from time to time, execute, acknowledge and deliver to
BMO, without expense to BMO, all instruments which may be necessary or proper to
subordinate this Agreement, and all rights under it, to any mortgage on the
Building.

 

Exult shall, upon demand, from time to time, within [***]* after written request
therefore by BMO, deliver, in a form supplied by BMO, a certificate and
acknowledgement to any proposed mortgagee or purchaser, or BMO, certifying (if
such be the case) that this Agreement is in full force and effect (or if there
have been amendments, that the Agreement is in full force and effect as amended
and identifying the amending agreements) and such other matters as may be
reasonably requested.

 

20. Brokers. Each party warrants and represents to the other that in connection
with this Agreement, no party has dealt with any brokers, and any party who has
worked with a broker for this transaction shall indemnify, defend and hold the
other party harmless (including the payment of attorney’s fees) from any claim
of any other broker that it had, or is alleged to have had, dealings with
concerning this Agreement.

 

21. Waiver. Waiver by a party of any breach of any provision of this Agreement
shall not be considered as or constitute a waiver or waivers of any subsequent
breach of such provision or any other breach of any provision of this Agreement.
No course of dealing among Exult and BMO nor any delay in exercising any rights
hereunder shall operate as a waiver of any rights of any party hereto. No
condoning, excusing or overlooking by BMO of any default, breach or
non-observance by Exult at any time or times in respect of any covenants,
provisos or conditions contained in this Agreement shall operate as a waiver of
BMO’s rights hereunder in respect of any continuing or subsequent default,
breach or non-observance so as to defeat or affect such continuing or subsequent
default or breach, and no waiver shall be inferred or implied by anything done
or omitted by BMO, save only an express waiver in writing. This Agreement may
only be amended with the written consent of each of the parties hereto.

 

22. Severability. In the event that any one or more of the provisions of this
Agreement shall be determined to be void or unenforceable by a court of
competent jurisdiction or by law, such determination shall not render this
Agreement invalid or unenforceable and the remaining provisions hereof shall
remain in full force and effect.

 

9



--------------------------------------------------------------------------------

23. Assignment. Exult may not assign this Agreement, or sublicense the whole or
any part of the Licensed Premises, or permit the Licensed Premises or any part
thereof to be used or occupied by any other person or entity, without the prior
written consent of BMO, which consent may be unreasonably or arbitrarily
withheld; provided, that Exult shall be entitled to assign this Agreement
pursuant to a Change of Control of Service Provider (as defined in the MSA) upon
notice to BMO and where done in compliance with the provisions of the MSA
(unless such assignee entity is a competitor to BMO’s banking business, in which
case BMO’s consent shall be required).

 

24. Governing Law. This Agreement is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the Province of Ontario and the
federal laws of Canada, as applicable.

 

25. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original but all of which together shall constitute one agreement.

 

26. No Registration. Exult agrees that it shall not register this Agreement or
any notice or reference in respect of this Agreement against title.

 

27. Binding Effect. The covenants and conditions contained herein shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
successors and assigns of the parties hereto.

 

28. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties in respect of the license of the Licensed
Premises and supersedes all prior agreements and understandings relating to the
subject matter hereof.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

LICENSOR:

 

Bank of Montreal

 

--------------------------------------------------------------------------------

By:

   

Title:

   

LICENSEE:

 

Exult Canada, Inc.

By:        

--------------------------------------------------------------------------------

Name:

   

Title:

   

Date:                    

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

[***]*

 

[***]*

 

12



--------------------------------------------------------------------------------

EXHIBIT B

 

[***]*

 

[***]*

 

13



--------------------------------------------------------------------------------

EXHIBIT C

 

“WORK”

 

Re-paint Licensed Premises with color to be mutually agreed to by Exult and BMO

 

Add carpet inserts

 

14



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

MASTER SERVICES AGREEMENT

 

CLIENT GROUP SECURITY POLICIES AND STANDARDS

 

CANADA AND U.S.

 

SCHEDULE V

 

FINAL VERSION

 

Schedule V – FINAL VERSION

   Page 1 of 2     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

Schedule V - Client Group Referenced Security Documents List

 

[***]*

 

 

Schedule V – FINAL VERSION

   Page 2 of 2     

April 23, 2003

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

BMO-EXULT

 

SERVICE AGREEMENT NUMBER 1

 

SCHEDULE Y

 

Business Associate Agreement

 

AMENDED AND RESTATED AS OF DECEMBER 24, 2003

 

Sch. Y – FINAL VERSION

         



--------------------------------------------------------------------------------

BUSINESS ASSOCIATE AGREEMENT

 

This Business Associate Agreement (“Agreement”) is entered into, effective as of
April 23, 2003 (the “Effective Date”), by and between Exult, Inc. (“Business
Associate”) and Harris Trust and Savings Bank (the “Plan Sponsor”) on behalf of
the Group Medical Plan of BMO/Harris, the Group Dental Plan of BMO/Harris and
the BMO/Harris Cafeteria Plan (individually, a “Plan”, or collectively, the
“Plans”).

 

RECITALS

 

WHEREAS, Business Associate provides certain administrative services and certain
other services for, or on behalf of, the Plan Sponsor, and Business Associate
receives, has access to or creates Protected Health Information in order to
perform such services; and

 

WHEREAS, The Plans are “covered entities” as that term is defined in HIPAA and
therefore are subject to the Administrative Simplification requirements of the
Health Insurance Portability and Accountability Act of 1996, Public Law 104-191
(“HIPAA”), including the Privacy Standards (45 C.F.R. Parts 160 and 164); and

 

WHEREAS, HIPAA requires the Plan Sponsor to enter into a contract, on behalf of
the Plans, with Business Associate to provide for the protection of the privacy
and security of Protected Health Information, and HIPAA prohibits the disclosure
to or use of Protected Health Information by Business Associate if such a
contract is not in place; and

 

WHEREAS, Plan Sponsor desires to delegate certain of the Plans’ duties to
Business Associate and Business Associate desires to assume such duties subject
to the terms and conditions of this Agreement and the Service Agreement (as
defined below).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:

 

ARTICLE I

 

GENERAL PROVISIONS

 

Section 1.1. Effect. This Agreement shall be effective as of April 23, 2003;
provided, however, the Parties acknowledge and agree that Business Associate has
no obligation to perform its obligations hereunder until Business Associate or
Exult Canada, Inc. (an affiliate of Business Associate) [***]* related to the
obligations set forth herein (the “Benefits Process”) pursuant to the Master
Services Agreement and Service Agreement Number One by and between Exult Canada,
Inc. and Bank of Montreal (an affiliate of Plan Sponsor) dated on or about April
23, 2003

 



--------------------------------------------------------------------------------

(collectively, the “Service Agreement”). The anticipated transition date of the
Benefits Process is [***]*.

 

Section 1.2. Amendment. Business Associate and Plan Sponsor, on behalf of the
Plans, agree to amend this Agreement to the extent necessary to allow either
Business Associate or the Plans to comply with the Privacy Standards. Business
Associate and the Plans will fully comply with all applicable Privacy Standards.

 

Section 1.3. Definitions. Capitalized terms used herein without definition shall
have the respective meanings assigned to such terms in Exhibit A of this
Agreement.

 

ARTICLE II

 

OBLIGATIONS OF BUSINESS ASSOCIATE

 

Section 2.1. Use and Disclosure of Protected Health Information. Business
Associate may use and disclose Protected Health Information on behalf of the
Plans in any manner the Plans would be permitted or required to use and disclose
Protected Health Information under the Privacy Standards, including without
limitation for purposes of Treatment, Payment and Health Care Operations, but
only as required to satisfy its obligations under the Service Agreement, as
permitted in this Agreement, or as required by law. Business Associate shall
not, and shall ensure that its directors, officers, and employees do not, use or
disclose Protected Health Information in any manner that would constitute a
violation of the Privacy Standards if done by the Plans, except that Business
Associate may use Protected Health Information if necessary (i) for the proper
management and administration of Business Associate, (ii) to carry out the legal
responsibilities of Business Associate or (iii) to provide Data Aggregation
services relating to the Health Care Operations of the Plans. Business Associate
may disclose Protected Health Information for its proper management and
administration or to carry out its legal responsibilities if the disclosure is
required by law or if Business Associate obtains reasonable written assurances
from the person to whom Protected Health Information will be disclosed that (a)
the Protected Health Information will be held confidentially and used or further
disclosed only for the purpose for which it was disclosed to such person or only
as required by law; and (b) such person will notify Business Associate of any
instances of which it becomes aware in which the confidentiality of the
Protected Health Information was breached. Business Associate hereby
acknowledges that, as between Business Associate and the Plans, all Protected
Health Information shall be and remain solely the property of the Plans,
including any and all forms thereof developed by Business Associate in the
course of fulfilling its obligations pursuant to this Agreement. To the extent
Business Associate requests the Plans to disclose Protected Health Information
to Business Associate, such request is only for the minimum Protected Health
Information necessary for the accomplishment of Business Associate’s purpose.

 

Section 2.2. Safeguards Against Misuse of Information. Business Associate will
use appropriate safeguards to prevent the use or disclosure of Protected Health
Information other than pursuant to the terms and conditions of this Agreement or
as required by law.

 

-2-



--------------------------------------------------------------------------------

Section 2.3. Reporting of Violations. Business Associate shall, promptly after
becoming aware of any use or disclosure of Protected Health Information in
violation of this Agreement, report such use or disclosure to the Plan Sponsor.

 

Section 2.4. Agreements by Third Parties. Business Associate shall ensure that
its agents and subcontractors to whom it provides Protected Health Information
received from, or created or received by Business Associate on behalf of, the
Plan Sponsor or Plans agrees to the same restrictions with respect to Protected
Health Information that apply to Business Associate pursuant to this Agreement.

 

Section 2.5. Individual Rights. Business Associate shall comply with Sections
164.522, 164.524, 164.526 and 164.528 of the Privacy Standards as such sections
relate to services performed by Business Associate on behalf of Plan Sponsor
under the Service Agreement.

 

Section 2.6. Availability of Books and Records. Business Associate hereby agrees
to make its internal practices, books and records relating to the use and
disclosure of Protected Health Information received from, or created or received
by Business Associate on behalf of, the Plans available to the Secretary for
purposes of determining the Plan’s compliance with the Privacy Standards.

 

Section 2.7. Mitigation. Business Associate agrees to use commercially
reasonable efforts to mitigate, to the extent practicable, any harmful effect
that is known to Business Associate of a use or disclosure of Protected Health
Information by Business Associate in violation of this Agreement.

 

Section 2.8. Authorizations. To the extent required by the Privacy Standards,
Business Associate shall provide, upon the request of a Plan participant, a
HIPAA-compliant authorization form that may be used by such Plan participant to
request a use or disclosure of such Plan participant’s Protected Health
Information that is not otherwise permitted hereunder. Business Associate shall
not require an authorization to use or disclose Protected Health Information
unless such an authorization is required by the Privacy Standards. Business
Associate shall receive prior approval from the Plan Sponsor before attempting
to obtain a Plan participant’s authorization for the use or disclosure of
Protected Health Information for any purpose, such as for marketing purposes. A
copy of such authorization shall be provided to the Plan participant and
maintained by the Business Associate for a minimum of six (6) years, or if
lesser the term of this Agreement.

 

ARTICLE III

 

OBLIGATIONS OF PLAN SPONSOR

 

3.1. Privacy Notice. The Plan Sponsor shall provide Business Associate with a
copy of the notice of privacy practices produced in accordance with 45 CFR
164.520, as well as any changes to such notice. The Plan Sponsor shall notify
Business Associate of any limitation(s) in the Plans’ notice of privacy
practices to the extent such limitation(s) may affect Business Associate’s use
or disclosure of Protected Health Information. The Plan Sponsor will provide
Business Associate with any changes in, or revocation of, permission by a
subject of Protected Health Information to use or disclose such Protected Health
Information, if such changes affect Business Associate’s permitted or required
uses and disclosures and notify Business Associate of

 

-3-



--------------------------------------------------------------------------------

any restriction to the use or disclosure of Protected Health Information that
Plan Sponsor has agreed to in accordance with 45 CFR 164.522.

 

3.2. Designated Plan Sponsor Employees. Plan Sponsor shall identify for Business
Associate the Designated Plan Sponsor Employees and shall promptly notify
Business Associate of any additions to or deletions from the list of Designated
Plan Sponsor Employees.

 

3.3 Amendment of Plan Document and Certification. The Plan Sponsor hereby
represents that it has provided certification to the Plans that the Plan
documents have been amended to incorporate, and the Plan Sponsor agrees to, the
provisions required by the Privacy Standards as a precondition to disclosure of
Protected Health Information to the Plan Sponsor.

 

3.4 Excused Performance. Business Associate’s obligations under this Agreement
are conditioned upon the Plans and Plan Sponsor’s satisfactory performance of
their obligations hereunder and compliance with HIPAA. Any failure of the Plans
and Plan Sponsor to perform their obligations hereunder or to comply with HIPAA
shall excuse Business Associate from performing its obligations hereunder to the
extent such performance is hindered or prevented by such failure to perform or
comply by the Plans and Plan Sponsor. Business Associate’s obligations under
this Agreement exist and occur solely to the extent required by the Privacy
Standards.

 

ARTICLE IV

 

TERM AND TERMINATION OF AGREEMENT

 

Section 4.1 Term. This Agreement shall be effective as of the Effective Date and
shall remain in full force and effect until the earlier of (i) the expiration or
termination of the Service Agreement, pursuant to its terms, or (ii) the Privacy
Standards are repealed and no longer in effect.

 

Section 4.2. Termination Upon Breach of Provisions Applicable to Protected
Health Information. The Agreement may be terminated by the Plan Sponsor upon
written notice to Business Associate in the event that Business Associate
materially breaches any material obligation of this Agreement and fails to cure
the breach within [***]* after receiving written notice of the alleged breach;
provided, however, that in the event that termination of the Agreement is not
feasible, in the Plan Sponsor’s reasonable discretion, Business Associate hereby
acknowledges that the Plan Sponsor shall have the right to report the breach to
the Secretary.

 

Section 4.3. Return or Destruction of Protected Health Information upon
Termination. Upon termination of the Agreement, if feasible, Business Associate
shall either return to Plan Sponsor or destroy (or require its agents and
subcontractors to return, delete, purge and destroy) all Protected Health
Information received from, or created or received by Business Associate on
behalf of, the Plans that Business Associate still maintains in any form.
Business Associate shall not retain any copies of the Protected Health
Information. Notwithstanding the foregoing, to the extent that it is not
feasible for Business Associate to return or destroy any Protected Health
Information, Business Associate will extend the protections of this Agreement to
the retained Protected Health Information and Business Associate shall limit

 

-4-



--------------------------------------------------------------------------------

any further uses and disclosures of such Protected Health Information to the
purpose or purposes which make the return or destruction of such Protected
Health Information infeasible.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1. Modification Of Agreement. No alteration, amendment, or
modification of the terms of this Agreement shall be valid or effective unless
in writing and signed by Business Associate and Plan Sponsor.

 

Section 5.2. Non-Waiver. A failure of any party to enforce at any time any term,
provision or condition of this Agreement, or to exercise any right or option
herein, shall in no way operate as a waiver thereof, nor shall any single or
partial exercise preclude any other right or option herein. In no way whatsoever
shall a waiver of any term, provision or condition of this Agreement be valid
unless in writing, signed by the waiving party, and only to the extent set forth
in such writing.

 

Section 5.3. Agreement Drafted By All Parties. This Agreement is the result of
arm’s length negotiations between the parties and shall be construed to have
been drafted by all parties such that any ambiguities in this Agreement shall
not be construed against either party.

 

Section 5.4. Severability. If any provision of this Agreement is found to be
invalid or unenforceable by any court, such provision shall be ineffective only
to the extent that it is in contravention of applicable laws without
invalidating the remaining provisions hereof.

 

Section 5.5. Section Headings. The section headings contained herein are for
convenience in reference and are not intended to define or limit the scope of
any provision of this Agreement.

 

Section 5.6. Third Party Beneficiaries. There are no express or implied third
party beneficiaries to this Agreement.

 

Section 5.7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and will become
effective and binding upon the parties as of the effective date of this
Agreement at such time as all the signatories hereto have signed a counterpart
of this Agreement.

 

Section 5.8. Notices. Any notices required or permitted to be given hereunder by
either party shall be given by telephone (if so required hereunder) or otherwise
in writing: (1) by personal delivery; (2) by electronic facsimile with
confirmation sent by United States first class registered or certified mail,
postage prepaid, return receipt requested; (3) by bonded courier or by a
nationally recognized overnight delivery service; or (4) by United States first
class, registered or certified mail, postage prepaid, return receipt requested,
in each case, addressed to:

 

If to Business Associate:

 

[***]*

 

-5-



--------------------------------------------------------------------------------

If to Plan Sponsor:

 

[***]*

 

or to such other addresses as the parties may request in writing by notice given
pursuant to this Section 5.8. Notices shall be deemed received on the earliest
of personal delivery, upon delivery by electronic facsimile with confirmation
from the transmitting machine that the transmission was completed, twenty-four
(24) hours following deposit with a bonded courier or overnight delivery
service, or seventy-two (72) hours following deposit in the U.S. Mail as
required herein.

 

Section 5.9. Applicable Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois (without regard
to principles of conflicts of laws).

 

Section 5.10. Limitation of Liability. IN NO EVENT SHALL BUSINESS ASSOCIATE’S
TOTAL AGGREGATE LIABILITY TO THE PLANS AND PLAN SPONSOR ARISING FROM OR RELATING
TO THIS AGREEMENT EXCEED [***]*, REGARDLESS OF THE FORM OF ACTION, WHETHER IN
CONTRACT, TORT OR OTHERWISE; AND BUSINESS ASSOCIATE SHALL NOT BE LIABLE TO THE
PLANS OR PLAN SPONSOR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
EXEMPLARY OR SPECIAL DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS OR
REVENUE, EVEN IF BUSINESS ASSOCIATE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

Section 5.11. No Warranties. BUSINESS ASSOCIATE SPECIFICALLY DISCLAIMS ANY AND
ALL WARRANTIES OF ANY KIND WITH REGARD TO ANY SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE,
FUNCTIONALITY OR MERCHANTABILITY, WHETHER EXPRESS OR IMPLIED.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date stated above.

 

HARRIS TRUST AND SAVINGS BANK       EXULT, INC.

By:

  /Signed original on file/      

By:

  /Signed original on file/    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Print Name:

         

Print Name:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:

         

Title:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Dated:

         

Dated:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

 

DEFINITIONS FOR USE IN THIS AGREEMENT

 

“Data Aggregation” shall mean the combining of Protected Health Information by
Business Associate with the Individually Identifiable Health Information created
or received by Business Associate in its capacity as a business associate of
another covered entity, to permit data analyses that relate to the health care
operations of the Plan and the other covered entity.

 

“Designated Plan Sponsor Employees” shall mean those persons designated in
writing by the Plan Sponsor to Business Associate as being included within the
class of employees or other workforce members under the control of Plan Sponsor
designated in the Plan as authorized to use and disclose Protected Health
Information in accordance with terms and provisions of the Plan.

 

“Designated Record Set” shall mean the enrollment, payment, claims adjudication,
and case or medical management record systems maintained by or for the Plan, or
any other group of records maintained by or for the Plan and used, in whole or
in part, by or for the Plan to make decisions about individuals. As used herein
the term “record” means any item, collection, or grouping of information that
includes Protected Health Information and is maintained, collected, used, or
disseminated by or for the Plan.

 

“Health Care Operations” shall mean

 

Conducting quality assessment and improvement activities, including outcomes
evaluation and development of clinical guidelines, provided that the obtaining
of generalizable knowledge is not the primary purpose of any studies resulting
from such activities; population-based activities relating to improving health
or reducing health care costs, protocol development, case management and care
coordination, contacting of Health Care Providers and patients with information
about Treatment alternatives; and related functions that do not include
Treatment;

 

Reviewing the competence or qualifications of health care professionals,
evaluating practitioner, provider or Plan performance, conducting training
programs in which students, trainees, or practitioners in areas of health care
learn under supervision to practice or improve their skills as Health Care
Providers, training of non-health care professionals, accreditation,
certification, licensing, or credentialing activities;

 

1. Securing a contract of stop-loss insurance or excess of loss insurance,
provided that the requirements of 45 C.F.R. §164.514(g) are met, if applicable;

 

2. Conducting or arranging for medical review, legal services and auditing
functions, including fraud and abuse detection and compliance programs;

 

3. Business planning and development, such as conducting cost-management and
planning-related analyses related to managing and operating the Plan, including
formulary development and administration, development or improvement of methods
of Payment or coverage policies; and

 

-8-



--------------------------------------------------------------------------------

4. Business management and general administrative activities of the Plan,
including, but not limited to:

 

a. Management activities relating to implementation of and compliance with the
requirements of the HIPAA rules at 45 C.F.R. Subtitle A, Subchapter C;

 

b. The provision of data analyses for the Plan Sponsor, provided that Protected
Health Information is not disclosed to such Plan Sponsor;

 

c. Resolution of internal grievances;

 

d. The sale, transfer, merger, or consolidation of all or part of the Plan with
another Covered Entity, or an entity that following such activity will become a
Covered Entity and due diligence related to such activity; and

 

e. Consistent with the applicable requirements of 45 C.F.R. §164.514, creating
de-identified health information or a limited data set, and fundraising for the
benefit of the Plan.

 

“Individually Identifiable Health Information” shall mean information that is a
subset of health information, including demographic information collected from
an individual, and

 

(i) is created or received by a health care provider, health plan, health care
clearinghouse (as those terms are defined in the Privacy Standards), or
employer; and

 

(ii) relates to the past, present, or future physical or mental health or
condition of an individual; the provision of health care to an individual; or
the past, present or future payment for the provision of health care to an
individual; and (a) identifies the individual, or (b) with respect to which
there is a reasonable basis to believe the information can be used to identify
the individual.

 

“Payment” shall mean:

 

  1. The activities undertaken by the Plan:

 

  a. To obtain premiums or to determine or fulfill its responsibility for
coverage and provision of benefits under the Plan; or

 

  b. To obtain or provide reimbursement for the provision of health care.

 

  2. The activities in paragraph (1) of this definition relate to the individual
to whom health care is provided and include, but are not limited to:

 

  a. Determinations of eligibility or coverage (including coordination of
benefits or the determination of cost sharing amounts), and adjudication or
subrogation of health benefit claims;

 

  b. Risk adjusting amounts due based on enrollee health status and demographic
characteristics;

 

-9-



--------------------------------------------------------------------------------

  c. Billing, claims management, collection activities, obtaining payment under
a contract of stop-loss insurance or excess of loss insurance, and related
health care data processing;

 

  d. Review of health care services with respect to medical necessity, coverage
under the Plan, appropriateness of care, or justification of charges;

 

  e. Utilization review activities, including precertification and
preauthorization of services, concurrent and retrospective review of services;
and

 

  f. Disclosure to consumer reporting agencies of any of the following Protected
Health Information relating to collection of premiums or reimbursement:

 

  i. Name and address;

 

  ii. Date of birth;

 

  iii. Social security number;

 

  iv. Payment history;

 

  v. Account number; and

 

  vi. Name and address of the health care provider and/or Plan.

 

“Plans” shall mean the Group Medical Plan of BMO/Harris, the Group Dental Plan
of BMO/Harris and the BMO/Harris Cafeteria Plan

 

“Plan Sponsor” shall mean Harris Trust and Savings Bank.

 

“Privacy Standards” shall mean the Standards for Privacy of Individually
Identifiable Health Information, 45 C.F.R. Parts 160 and 164, and the
corresponding sections of HIPAA that relate to the privacy of Protected Health
Information.

 

“Protected Health Information” shall mean Individually Identifiable Health
Information transmitted or maintained in any form or medium that Business
Associate creates or receives from or on behalf of the Plan in the course of
fulfilling its obligations under the Agreement. “Protected Health Information”
shall not include (i) education records covered by the Family Educational Rights
and Privacy Act, as amended, 20 U.S.C. §1232g, and (ii) records described in 20
U.S.C. §1232g(a)(4)(B)(iv).

 

“Secretary” shall mean the Secretary of the United States Department of Health
and Human Services.

 

-10-



--------------------------------------------------------------------------------

“Summary Health Information” shall mean information, that may be Individually
Identifiable Health Information, and (i) that summarizes the claims history,
claims expenses, or type of claims experienced by individuals covered by the
Plan; and (ii) from which the information described in 45 C.F.R.
§164.514(b)(2)(i) has been deleted, except that the geographic information
described in 45 C.F.R. §164.514(b)(2)(i)(B) need only be aggregated to the level
of a five-digit zip code.

 

“Treatment” shall mean the provision, coordination, or management of health care
and related services by one or more health care providers, including the
coordination or management of health care by a health care provider with a third
party; consultation between health care providers relating to a patient; or the
referral of a patient for health care from one health care provider to another.

 

-11-



--------------------------------------------------------------------------------

Service Agreement Number 2

 

(Learning Administration)

 

Master Services Agreement

 

Exult Canada, Inc. and Bank of Montreal

 

AMENDED AND RESTATED AS OF DECEMBER 24, 2003

 

This is Service Agreement Number 2 to a Master Services Agreement made as of
April 23, 2003 by and between Exult Canada, Inc. (“Service Provider”) and Bank
of Montreal (“Client”) (the “Agreement”). Unless otherwise specified, the terms
and conditions of the Agreement are incorporated into this Service Agreement.
This Service Agreement is effective as of April 23, 2003 (the “Service Agreement
Effective Date”).

 

A. Summary:

 

This Service Agreement Number 2 covers Services related to the Learning Process.
As of the Service Agreement Effective Date hereunder, the Parties have mutually
agreed upon the terms set out in the schedules attached hereto. Further, the
Parties will proceed with transition of this Process to Service Provider in
accordance with the activities related to the Learning Process as set forth in
Schedule G attached to Service Agreement Number 1.

 

B. Table of Schedules

 

The following is a list of Schedules that are specific to this Service Agreement
Number 2 and their effective dates:

 

Schedule

--------------------------------------------------------------------------------

  

Topic

--------------------------------------------------------------------------------

  

Effective Date

--------------------------------------------------------------------------------

A

   Description of Services    Service Agreement Effective Date

B

   Service Levels (as amended)    Amendment #1 Effective Date

C

   Fees and Charges (as amended)    Amendment #1 Effective Date

 

Client and Service Provider acknowledge and agree that as of the Amendment #1
Effective Date, they have each reviewed the applicable Schedules to Service
Agreement Number 1 (General HR Services), as amended, and confirm that except as
specifically set forth above for Schedules A, B and C, the Schedules E, F and G
attached to Service Agreement Number 1, as amended, shall apply to the provision
of Services under this Service Agreement Number 2. The Parties agree that they
will work together in good faith to revise, replace and/or insert new Schedules
A, D, and H for this Service Agreement Number 2 during [***]*, unless otherwise
agreed.

 

C. Retained Services

 

Client will retain responsibility for all tasks and activities as set forth in
the Agreement and Schedule A to this Service Agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Client and Service Provider has caused this Service
Agreement Number 2 to be signed and delivered by its duly authorized
representative effective as of the date first written above.

 

BANK OF MONTREAL By:   /signed original/    

--------------------------------------------------------------------------------

    (Signature)

[***]*

--------------------------------------------------------------------------------

(Name)

[***]*

--------------------------------------------------------------------------------

(Title)

--------------------------------------------------------------------------------

(Date)

 

 

EXULT CANADA, INC.

By:

  /signed original/    

--------------------------------------------------------------------------------

(Signature)

[***]*

--------------------------------------------------------------------------------

(Name)

--------------------------------------------------------------------------------

(Title)

--------------------------------------------------------------------------------

(Date)

 

2



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

SERVICE AGREEMENT NUMBER 2

 

SCHEDULE A

 

DESCRIPTION OF SERVICES

 

LEARNING

 

FINAL VERSION

 

Schedule A Learning FINAL VERSION

        April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

SCHEDULE A

 

Description of Services

 

1.0 Introduction

 

This Schedule A describes the responsibilities of Service Provider and of Client
in performing the learning process and sub-processes of the Services.

 

The following categories of the Learning Process are covered in this Schedule A
and within the scope of Services:

 

Processes

--------------------------------------------------------------------------------

   In Scope


--------------------------------------------------------------------------------

Classroom Learning

   X

eLearning/ Self Paced

   X

eLearning –Virtual Synchronous

   X

1eLearning – Virtual Asynchronous

   X

eLearning – Blended Learning Events

   X

Materials (Including Print and CD ROM) – Requested Distribution

   X

Workplace Training Record Update

   X

Accreditations

   X

Tuition Reimbursements – U.S.

   X

Help Desk and Applications Support

   X

Supplier Management

   X

 

In support of the Services listed below, Service Provider shall operate a
Contact Center with hours of operation as follows:

 

Monday – Friday 8:00 AM to 6:00 PM Eastern Time, in Canada

 

Monday – Friday 8:00 AM to 5:00 PM Central Time, in US

 

--------------------------------------------------------------------------------

1 Service Provider and Client to mutually agree to service scope, baseline
volumes and unit price within [***]* of Service Agreement Effective Date

 

Schedule A FINAL VERSION

   1    April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

The following legend applies for all tables in this Schedule A:

 

Table Legend

--------------------------------------------------------------------------------

    

X

         Performs Responsibility     

A

         Approves     

 

Schedule A FINAL VERSION

   2    April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

2.0 Description of Services

 

2.1 Classroom Learning

 

Includes:

 

[***]*

 

[***]*

 

2.2 eLearning/ Self Paced

 

[***]*

 

2.3 eLearning Virtual Synchronous

 

[***]*

 

2.4 eLearning Virtual Asynchronous (To be confirmed)

 

[***]*

 

2.5 eLearning Blended Learning Events

 

Refers to an activity [***]*

 

[***]*

 

2.6 Materials (Incl Print and CD ROM) – Requested Distribution

 

“Materials Distribution” refers to any materials request (print, CD- ROM, or
other).

 

[***]*

 

2.7 Workplace Training Record Update

 

[***]*

 

2.8 Accreditations

 

Refers to the [***]*.

 

[***]*

 

2.9 Tuition Reimbursement (US)

 

[***]*

 

2.10 Help Desk and Applications Support

 

[***]*

 

2.11 Supplier Management

 

Exult involvement in 3rd party contracts will [***]*. BMO will [***]*.

 

[***]*

 

Schedule A FINAL VERSION

   3    April 23, 2003



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SERVICE AGREEMENT NUMBER 2

 

SCHEDULE B

 

LEARNING SERVICE LEVELS

 

FINAL DRAFT

 

AMENDED AND RESTATED AS OF DECEMBER 24, 2003

 

Schedule B Learning FINAL VERSION

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

TABLE OF CONTENTS

 

1.0   

Introduction

   2 2.0   

Definitions

   2 3.0   

Principles Governing Service Levels

   2 4.0   

Process

   3 5.0   

Key Performance Indicators (KPI’s)

   4 6.0   

Reporting Service Levels (RSLs)

   4 7.0   

Annual Service Level Review

   4 8.0   

Service Credits

   4 9.0   

Service Level Termination Event

   5 10.0   

Key Performance Indicators Detail

   5 11.0   

RSLs Detail

   5

 

Schedule B Learning FINAL VERSION

         

Amendment #1

               Page 1 of 14     



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

SCHEDULE B

 

Service Levels

 

1.0 Introduction

 

This Schedule describes the principles and parameters governing the Service
Levels that will be measured. This Schedule also describes certain principles
for how Service Levels and changes to Service Levels shall be established.

 

There are two types of Service Levels that shall be measured and reported:

 

  1.1 Key Performance Indicators (KPIs) – These are a limited number of Service
Levels that the Parties agree would warrant a Service Credit if not met unless
for reasons of Excused Performance Problems as defined in the MSA; and

 

  1.2 Reporting Service Levels (RSLs) – These Services Levels measure Service
Provider’s performance of the Services using a range of quantitative and
qualitative metrics. Failure to achieve RSLs will not give rise to any Service
Credits.

 

2.0 Definitions

 

“Interim Service Level” has the meaning of a Service Level that is in effect
[***]*

 

“Monthly Charges” has the meaning of the total of the fixed and variable charges
billed to the Client by the Service Provider in any single month.

 

“Annual Charges” has the meaning of the total of the fixed and variable charges
billed to the Client by the Service Provide in any single year.

 

3.0 Principles Governing Service Levels

 

  3.1 Service Levels shall be used to measure the quality and timeliness of
Service Provider’s performance of the Services. The Service Levels are the
minimally acceptable levels of service for the Services.

 

  3.2 Increased Impact Level for Service is a Service Level significantly
degraded from the Service Level and as such Services provided at this level or
lower have a greater impact on the Client Group.

 

  3.3 Service Levels are, and new Service Levels or changes to Service Levels
shall be, based on objective and clearly defined, measurable criteria.

 

  3.4 Certain Service Levels shall be designated as KPIs as mutually agreed by
the Parties.

 

  3.5 Service Levels measure aspects of performance that are clearly
identifiable by the Client business users as critical to the Client Group’s
business.

 

  3.6 Service Provider will be accountable for Service Level performance
failures under Service Provider’s control, but will not be responsible for
failures due to Excused Performance Problems.

 

Schedule B Learning FINAL VERSION

         

Amendment #1

               Page 2 of 14     



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  3.7 Agreed target metrics for KPIs will not be subject to Service Credits
immediately following the [***]* (as defined in Schedule C) unless there is a
validated and documented [***]* history, unless otherwise mutually agreed, of
Client meeting or achieving those target metrics using the same systems and
resources that will be transferred to or made available to Service Provider.
Where insufficient history is available, the Parties will use the process in
Section 4.2 below to set metrics.

 

  3.8 At all times during the Term, unless otherwise mutually agreed, Service
Provider shall provide the Services in a manner that meets or exceeds the
then-existing Service Levels. The remedies for failure to do so shall include
the remedies defined in this Service Agreement and the Master Agreement.

 

  3.9 The Parties agree that in the event that actual Classroom (but not
eLearning) enrollment volumes exceed the applicable forecasted enrollment
volumes by [***]* for any given month, and such excess materially impacts
Service Provider’s ability to achieve any Service Level (either KPIs or RSLs),
then [***]*.

 

4.0 Process

 

Target metrics for KPIs and RSLs are set forth in the tables below. Other
Service Level metrics will be determined following the Service Agreement
Effective Date using Change Control and the procedures below.

 

  4.1 Measurement

 

KPIs and RSL shall be measured on a regular basis. For KPIs and RSLs where a
target has been identified and agreed to prior to the Effective Date as
indicated in Section 5.0 of this Schedule B, this measurement shall be initiated
on the [***]*.

 

  4.2 KPI/RSL Metric Validation

 

For KPI/RSLs, for which insufficient relevant Client historical performance data
is available, the Parties will establish KPI/RSL target metrics as follows: Data
will be monitored for [***]* and a target then set. Target will be monitored
with no Service Credit for [***]*, then KPI or RSL with service credits will be
agreed. The foregoing process is referred to in the tables below as “3/3” for
purposes of establishing metrics.

 

  4.3 Key Performance Indicator Table

 

These KPIs shall be applicable to Service Provider performance of Services for
such Process beginning with the first full calendar month following the [***]*
for such Process unless otherwise agreed. The KPI’s are weighted as shown in the
table below.

 

  4.4 KPI Process Weightings

 

The Client shall assign each KPI a weighting of no less than [***]* of Fees at
Risk and no greater than [***]* of the Fees at Risk unless otherwise agreed .
The total KPI process weighting for all KPI Service Levels shall equal 100%.
Upon [***]* advance notice to Service Provider (e.g. [***]* notice for changing
severity weights would take effect [***]*) Client may adjust the Severity
weights of the respective Service Levels as Client deems appropriate so long as
the total of such percentages does not exceed 100%.

 

Schedule B Learning FINAL VERSION

         

Amendment #1

               Page 3 of 14     



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  4.5 Fees at Risk Amount

 

The amount of Fees at Risk each month shall be [***]* of the Monthly Charges for
such month, and the aggregate Fees at Risk annually shall be [***]* of the
Annual Charges for Contract Year.

 

5.0 Key Performance Indicators (KPIs)

 

[***]*

 

6.0 Reporting Service Levels (RSLs)

 

The following RSLs have been agreed upon between the Parties as of the Effective
Date. Such RSLs shall be applicable to Service Provider’s performance of
Services for such Process beginning with the first full calendar month following
the [***]* for such Process unless otherwise agreed.

 

[***]*

 

Any requests for additional RSLs following Effective Date shall be subject to
Change Control Management.

 

7.0 Annual Service Level Review

 

The Executive Steering Committee (1) shall review the Service Levels annually,
(2) use Change Control with respect to changing any Service Levels as a result
of this annual review or are no longer appropriate because of an increase,
decrease or change to the Services and (3) with respect to all other Service
Levels, review the Service Levels for the subsequent Contract Year. In addition,
either Party may, at any time upon notice to the other Party, initiate
negotiations to review and, upon the Parties’ mutual agreement using Change
Control process, adjust any Service Level. The Parties may agree to adjust
Service Levels upward via Change Control as performance improves, when Service
Levels are consistently exceeded.

 

8.0 Service Credits

 

  8.1 The terms relating to Service Credits as liquidated are set forth in
Article 7 of the MSA.

 

  8.2 Failure to meet the KPIs set out in this Schedule B shall entitle Client
to recover the applicable Service Credits as a payment or credit as set out in
Schedule C (section 4.1.13) to this Service Agreement Number 2.

 

  8.3 If a single event or series of related events causes multiple failures to
meet the KPIs, Service Provider’s liability shall be limited to the largest
applicable Service Credit payable for a single failure by Service Provider to
meet the KPIs (i.e., the larger of the Service Credits).

 

  8.4 Service Credits shall be calculated on a [***]* basis and credited or paid
on [***]* basis.

 

  8.5 Earn back of Service Credits will be available to Service Provider as
follows: if Service Provider fails to achieve [***]* monthly KPIs [***]* during
any Contract Year, but during that Contract Year achieves [***]*, then the
Service Credit for the one miss of a KPI during such Contract Year shall be
“earned back” by Service Provider and no Service Credit shall be due the Client
for such failure. No earn back is available to Service Provider for a KPI if
Service Provider misses that KPI [***]* during a Contract Year.

 

Schedule B Learning FINAL VERSION

         

Amendment #1

               Page 4 of 14     



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

  8.6 Service Level Termination Event is an occurrence or series of occurrences
of deficient performance by Service Provider in performing the Services as
specified in the Service Level Agreement as a “Service Level Termination Event.
The occurrence of a Service Level Termination Event constitutes a material
breach of Service Provider’s performance obligations under this Agreement and
gives Client the right to terminate this Agreement for cause.

 

  8.7 Relief from Service Credits:

 

Service Provider shall be relieved of its responsibility to meet KPI Service
Levels, and for associated Service Credits, to the extent that Service Provider
is unable to achieve the specific Service Levels as a result of Excused
Performance Problems Service Level Termination Event

 

Client will be entitled to terminate the Agreement for cause based upon Service
Provider’s failures to meet KPIs and increased impact levels of KPIs (“Failure
Event”) where such failures are of a repeated nature at the levels set forth in
Table 9.0 below.

 

Service Level Termination Event Table

 

Number of Failure Events for KPI’s to constitute a Service Level Termination
Event

1. Missing the same KPI [***]* consecutive times within a rolling [***]* period.

2. Miss [***]* KPIs in the aggregate within a rolling [***]* period.

Number of Failure Events for Increased Impact on KPIs to constitute a Service
Level Termination Event

1. Missing the same KPI increased impact levels [***]* consecutive times within
a rolling [***]* period.

 

9.0 Key Performance Indicators Detail

 

[***]*

 

10.0 RSLs Detail

 

[***]*

 

Schedule B Learning FINAL VERSION

         

Amendment #1

               Page 5 of 14     



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

BMO-EXULT

 

SERVICE AGREEMENT NUMBER 2

 

SCHEDULE C

 

FEES AND CHARGES

 

Learning Administration

 

Amended and Restated as of December 24, 2003

 

Sch. C – FINAL VERSION

         

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

1.  

Introduction

   2 2.  

Definitions

   2 3.  

Baseline Allowances

   4 4.  

Charging Methodology

   4 5.  

Third Party Vendor Management and Charges

   7 6.  

Invoicing

   8 7.  

Labor Indices Adjustment

   9 8.  

Assumptions

   9

 

Sch. C – FINAL VERSION

         

April 23, 2003

   - i -     

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

1. Introduction

 

Subject to changes agreed by the Parties through Change Control, and as
otherwise provided, this Schedule sets out all Charges payable and the
methodology for calculating Charges payable by Client to Service Provider for
its provision of Services and its fulfillment of all other obligations under
this Agreement. It also sets out the obligations of the Service Provider for
payments of amounts owing to the Client for Services, Service Credits and other
payments. Service Provider and Client agree that each has reviewed the terms of
this Schedule C and that the following items are required to be completed and
documented by an amendment to this Schedule C within the time periods stated
beside each item or as otherwise agreed (as of the Amendment #1 Effective Date,
the Parties have addressed each item below and indicate the resolution of each
item in italics below):

 

  (1) The Baseline Charges payable by Client during the In Situ Services Period
to be finalized by [***]*. — This is completed. See Section 4.1.

 

  (2) Appendix C-4, Retained Costs to be completed by [***]*. — This is
completed. See Appendix C-4.

 

  (3) Determine, by [***]*, how the Service Provider invoice will be derived on
a monthly basis. The [***]* invoice will include:

 

  • Monthly Baseline Charges as outlined in Appendix C-1.

 

  • [***]*

 

— This is completed. See Section 4.1.

 

  (4) Confirmation of the costs in connection with Service Provider use of
Client Premises and Client Facilities by [***]*. — This is completed. See
Appendix C-4.

 

  (5) Identification and finalization of Service Provider rights to use Assets
within [***]* after the Service Agreement Effective Date. — This is completed
see Appendix C-4.

 

  (6) Identification and finalization of Client Group Assets to be transferred
to Service Provider within [***]* after the Service Agreement Effective Date. —
Service Provider and Client [***]*.

 

  (7) Baseline support for Client Group’s ad hoc report and research requests
relating to the Service Provider’s Learning Services will be determined within
[***]* after the Service Agreement Effective Date. — Schedules A and H for
Service Agreement Number 2 will be reviewed and modified by the Parties pursuant
to the terms of Service Agreement Number 2.

 

  (8) By [***]*, mutually agree to the Third Party Contracts Assigned or Managed
by the Service Provider and Third Party Contracts Retained by Client. — Schedule
D for Service Agreement Number 2 will be reviewed and modified by the Parties
pursuant to the terms of Service Agreement Number 2.

 

2. Definitions

 

Unless otherwise specified, any capitalized terms that are not defined in this
Schedule shall have the meanings assigned to them in the Contract or in other
Schedules forming part of the Contract. The following terms shall have the
meanings set out below:

 

“Accreditation” Refers to the [***]*

 

[***]*

 

Sch. C – FINAL VERSION

         

April 23, 2003

   - 2 -     

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

“Baseline Charges” means the amounts described in Appendix C-1 of this Schedule.
Baseline Charges do not include [***]*, and any other [***]* fees.

 

“Contract Year” means each 12-month period commencing on the Service Agreement
Effective Date or an anniversary of the Service Agreement Effective Date.

 

“Cost Recovery” shall mean [***]*; and other activities to [***]*, all of which
are to be recoverable from [***]* during the Term.

 

“Course” A course is any activity with a unique course code defined in the LMS
as a Learning Activity.

 

“Materials Distribution” Refers to any materials request (print, CD- ROM, or
other).

 

“Enhancement” means the work by Service Provider required to install updates and
application changes to any Third Party Software during the Term.

 

“Enrollment” means an activity that [***]*

 

“In-Situ Baseline Charges” means the amounts described in Appendix C-4 of this
Schedule C for the In-Situ Period. In-Situ Baseline Charges do not include
[***]*.

 

“In-Situ Period” means the period during which Service Provider performs the
Services using the facilities that are the subject of the License Agreement (as
set forth in Schedule S to Service Agreement Number 1) between Client and
Service Provider and other resources covered by the Retained Costs and [***]*

 

“IT” means the Information Technology and Information Services specified in
Schedule A of Service Agreement Number 1.

 

“Process” means each of the processes that comprise the Services as described in
Schedule A of this Agreement.

 

“Process Effective Date” or “Process Take On Date” means, with respect to any
Process, the date on which Service Provider assumes management of and becomes
responsible for providing designated Services for such Process. The Parties may
also schedule the transition of a Process in a phased manner as set forth in
Schedule G and the detailed Transition Plan, including the assignment of
Assigned Agreements relating to a Process, in which case the various applicable
dates and the phase in for invoicing of the associated Charges will be mutually
agreed.

 

“Retained Costs” means the mutually agreed portion of the Baseline Charges
reflecting the costs to [***]* between Client and Service Provider, and as
described in Section 4.1.1 below, as such costs are identified as of the
Effective Date in Appendix C-4 of this Schedule and subject to adjustment as set
forth herein.

 

“Third Party(ies)” means a person or entity, other than Service Provider and its
Affiliates, any Service Provider Subcontractors engaged to provide BPO Services
(but not TPO Services) and Client, who provides a product or service under a
Third Party Contract.

 

“Third Party Vendor Contract” Means any Assigned Agreement, Managed Agreement,
Retained Agreement, or other agreements as mutually agreed by the parties.

 

Sch. C – FINAL VERSION

         

April 23, 2003

   - 3 -     

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO / Exult

 

“Third Party Costs” means amounts payable by Service Provider to Third Parties
that provide TPO Services only (but not BPO Services).

 

“Unit Category” means each [***]* defined within the Services for which (i)
there is a [***]* and (ii) units are measured for [***]* as identified in
Section 4.1.2 of this Schedule C and Appendix C-2. For example per Appendix C-2,
[***]*

 

“Vendor Management” means the supplier management activities described in
Schedule A and in Section 5 below.

 

3. Baseline Allowances

 

Service Provider will support Client Group’s ad hoc report and research requests
relating to the Service Provider’s Learning Services, amount and frequency to be
determined in accordance with Section 1.

 

4. Charging Methodology

 

4.1 Baseline Charges and Retained Costs

 

The Pricing of the Learning proposal is structured into two elements.

 

[***]*

 

The [***]* are subject to a [***]* each Contract Year beginning in [***]* as
outlined in Appendices C-1 and C-2. [***]* Baseline Charges shall commence once
the [***]*. Third Party Costs shall commence according to the [***]* as
identified in Schedule G or as otherwise mutually agreed. During the In-Situ
Period (as applicable for each Process), Service Provider shall invoice,
pursuant to clause 6 of this Schedule C, Client [***]* for [***]* Baseline
Charges as follows:

 

[***]*

 

And to the extent that Service Provider terminates its usage of resources
provided by Client Group and covered by the Retained Costs, Client will no
longer invoice Service Provider for the amounts included in the Retained Costs.

 

After the [***]* and through the remainder of the Agreement, Service Provider
shall invoice, pursuant to clause 6 of this Schedule C, Client [***]* for [***]*
as follows:

 

[***]*

 

  4.1.1 Retained Costs; Use of Client Premises, Hosting, and Right to Use Assets

 

  4.1.1.1 Prior to the Effective Date, the Client’s Human Resources Group
received [***]* related to systems, facilities and other support services from
various Client corporate groups. Such charges included all of the [***]*,
including without limitation: (i) [***]*; (iii) [***]*, and (iv) [***]* to (i),
(ii) and (iii) above. During the In Situ Period and any additional period of
time that [***]* requires such resources, [***]* shall be responsible for
providing these resources, systems and services in support of the in scope
Processes.

 

  4.1.1.2 The Retained Costs include [***]* (“Hosting Services”) for [***]* or
as otherwise mutually agreed from time to time. The scope of Client Group’s
[***]*.

 

  4.1.1.3

During the In Situ Period, Service Provider shall have the right to use the
Client Machines and will evaluate whether to acquire any of the Client Machines
upon such

 

Sch. C – FINAL VERSION

         

April 23, 2003

   - 4 -     

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

 

terms and at such time as may be mutually agreed. Any acquired assets will be
transferred according to the Asset Transfer and Bill of Sale.

 

  4.1.1.4 The total amount of the Retained Costs is set forth in Appendix C-4.
Such Retained Costs may consist of [***]*. Accordingly, the Retained Costs may
change during the time that Service Provider uses the Client Premises and
receives the various services. Client shall provide Service Provider with an
estimate of projected annual Retained Costs prior to the beginning of each
Client Fiscal Year. Any adjustments to the Retained Costs will be adjusted in
the Service Provider Baseline Charges. On a [***]* basis, Client shall provide
Service Provider with detailed information on actual Client internal charges and
allocations for the items covered by Retained Costs. At the [***]* Year, the
Parties will true up any discrepancies between the actual Retained Costs during
the preceding Client Fiscal Year compared to the estimate Service Provider used
in the Baseline Charges.

 

  4.1.1.5 Client will invoice Service Provider for the Retained Costs [***]*;
i.e., [***]*. Client will invoice Service Provider in accordance with Section
6., Service Provider may discontinue its use according to the License Agreement.
For the Hosting Services and use of the Client Machines, Service Provider may
discontinue use on [***]* days notice. The amount of the Retained Costs will
establish the amount Service Provider will charge for facilities and other
resources after Service Provider migrates to its own or other resources. The
Parties agree to use Change Control to document any Changes to the Services in
connection with the transition of responsibility for providing all or a portion
of the systems, facilities and support services described in this Section 4.1.1
from Client to Service Provider.

 

4.1.2 [***]*

 

[***]* set forth in Appendix C-1 of this Schedule C include a [***]* for up to
[***]* of Client Group personnel and Client Representatives consisting of any
combination of [***]* (the “Authorized Audience”) to use pursuant to the terms
and conditions set forth in Appendix C-6 of this Schedule C the [***]* during
the period [***]* (the “License Term”). Integration of the [***]* is included in
the [***]* as outlined in Section 4.1.5 below. [***]* will be responsible for
additional service cost to host the courseware, in the event it is required to
place servers inside [***]* firewall for performance reasons.

 

In the event Client chooses, in its discretion, to add additional Client
personnel over and above the Authorized Audience (“Additional Members”), the
fees for such Additional Members will be [***]*

 

Extension of the term and pricing beyond the License Term will be handled
through Change Control at least [***]* prior to the expiration of the License
Term.

 

[***]*

 

4.1.4 Assumptions

 

The Baseline Charges outlined in Appendix C-1 of this Schedule C include the
following assumptions:

 

[***]*

 

4.1.5 Included Projects

 

The following Projects are included in the Baseline (not charged separately):

 

  • [***]*

 

Sch. C – FINAL VERSION

   - 5 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

4.1.6 New Projects

 

Projects not included in the Baseline that will be priced separately include the
following:

 

  • [***]*

 

Charges, including consulting fees, resource fees, out-of pocket costs, and
other costs required to complete or support any new Project or for New Services
will be determined in accordance with Change Control and unless otherwise agreed
will be charged at Service Provider’s time and materials rates.

 

4.1.7 Software Maintenance

 

[***]* is responsible for paying for support and maintenance as applicable from
time to time during the Term for all third party software products under
agreements designated as Managed Contracts and Retained Contracts, including as
specified in Schedules D, E and F. If [***]* wishes to terminate or suspend such
support and maintenance, it will provide [***]* with at least [***]* prior
written notice of such intention and the Parties will use Change Control to
address such change. Unless otherwise agreed, [***]* will charge [***]* for any
additional [***]* and resulting from the termination or suspension of support
and maintenance under the Managed Contracts, and Retained Contracts, including
as specified in Schedules D, E and F.

 

4.1.8 Enhancements and Projects; Software Currency

 

In consideration of the Baseline Charges, Service Provider will provide the
[***]* as were included in the Client baseline spend as of the Effective Date.
[***]*. Without limiting the foregoing, in consideration of the [***]* with new
releases of software being supported by [***]* as part of the [***]* (including
the [***]*), within support time restrictions imposed by the supplier of such
software, in accordance with [***]* normal timing and schedule for installing
such new releases. If [***]* wishes to have [***]* install such [***]* in
advance of [***]*, the Parties shall use Change Control to define and agree upon
a project for such [***]*, and will agree upon how to charge such work against
the [***]* or as a separate chargeable project. [***]* shall be responsible for
installation activities and upgrades to the Client Machines and Client
Environment, including changes and upgrades to accommodate software currency and
Enhancements.

 

4.1.9 Annual Planning for Projects and Software Currency

 

On or about the beginning of each [***]*, the Parties will agree on a projects
plan for that [***]* setting forth the [***]* to be completed by Service
Provider during that [***]*. Such projects plan will also address [***]*, and
any proposal by the Parties to [***]*

 

4.1.10 Non-Supported Versions of Software

 

Upgrades to versions of [***]* or other Third Party Software that are not
currently supported by the respective vendors that are (i) requested by Client
or (ii) necessary to enable Service Provider to perform the Services, will not
be supported until such time as [***]* or such Software becomes supportable or
is upgraded by Service Provider as applicable. Such Enhancements, and the costs
and resources to accomplish such upgrades, shall be approved through Change
Control.

 

4.1.11 Changes to Service Levels

 

If Client requests the support of Service Levels solely for Client’s benefit
that are higher than Service Levels currently supported, and Service Provider
agrees to meet such higher service levels, then the [***]* required to support
such enhanced Service Levels, and any associated fees and costs must be approved
through Change Control.

 

Sch. C – FINAL VERSION

   - 6 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

4.1.12 Baseline Charges During In-Situ

 

[***]*. Service Provider shall submit the invoice for such [***]* on the [***]*
in which the [***]* is scheduled to occur; provided, however, in the event the
actual [***]* with respect to any Process is different than the [***]*, Service
Provider shall make an appropriate adjustment to the invoice submitted to Client
for the following month.

 

4.1.13 Service Credits

 

When Service Credits (as defined in and subject to Schedule B) are due from
Service Provider’s unexcused failure to meet KPIs:

 

(a) The Service Credits will be reported and calculated and shall be payable as
described in Schedule B.

 

(b) Service Provider will provide, at the same time as providing the [***]* for
any amounts due to Client relating to Service Credits in accordance with
Schedule B.

 

4.1.14 Service Provider Additional Resource Hourly Rates

 

Charges for additional Service Provider resources, including Change Control work
unless otherwise agreed, will be charged according to the rates set forth in the
Additional Resource Hourly Rate included in Exhibit E to the Agreement.

 

4.1.15 GST and New Taxes on Baseline Charges and Unit Prices

 

As of the Service Agreement Effective Date, the Parties acknowledge that the
Baseline Charges, as may be modified by [***]*, and Change Control, for Services
delivered and consumed in Canada would be subject to a GST of [***]* (“Baseline
Charges GST The BPO discount for Canada as outlined in Appendix C-1 [***]* GST.
On or about the [***]*, and if so, then for any amount materially less than
[***]* shall be entitled to [***]*. If any taxing authority or jurisdiction
imposes after the Service Agreement Effective Date a new or increased sales,
use, excise, value-added, GST, or any services, consumption, or other tax,
including without limitation increases in the Baseline Charges GST on the
provision or consumption of the Services or any component thereof (individually
or collectively, “New Taxes”), the Parties shall [***]* to the maximum extent
feasible. In any event, (i) for any New Taxes applied to the Services in [***]*.
If any New Taxes applicable to the Services are imposed on Client during a
Service Agreement Term solely as a result of the [***]*. If any New Taxes apply
only to a portion of the Services and consequently, only to a portion of the
Baseline Charges, the percentage amount of the New Tax will be multiplied by the
percentage of the Baseline Charges to which the New Tax applies for purposes
[***]*. By way of example: (1) [***]* or (2) [***]*

 

4.1.16 GST and New Taxes on TPO Charges

 

Section 4.1.15 above does not apply to any Third Party Costs. The following
terms govern sales, use, excise, value-added, GST, or any services, consumption,
or other tax, including without limitation increases in the foregoing on the
provision or consumption of the products or services or any component thereof
provided under Third Party Contracts (“TPO Taxes”). For Assigned Agreements or
Replacement Agreements contracted by Service Provider, Service Provider will
[***]*. The amount of [***]*. For Managed Agreements, Service Provider will
[***]*; and (ii) [***]*

 

5. Third Party Vendor Management and Charges

 

5.1. Vendor Management Costs

 

Service Provider will perform the Vendor Management activities described in
Schedule A and in this Section 5 of Schedule C for Assigned Agreements and
Managed Agreements. [***]* will

 

Sch. C – FINAL VERSION

   - 7 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

apply to vendor management and sourcing work [***]*, and other costs associated
with such activities.

 

During the first [***]* period of the contract, further analysis will be done to
determine, by mutual agreement, the Learning contracts, suppliers and/or
agreements that should be “Assigned” or “Managed”.

 

5.2. Consents.

 

[***]* shall be responsible for the costs of obtaining Consents as set forth in
the Agreement.

 

The Parties will obtain and bear any costs associated with obtaining Consents as
provided in the Agreement.

 

5.3 [***]*

 

6. Invoicing

 

6.0 Invoice for In-Situ Period

 

Service Provider will issue an invoice for [***]* for the [***]* (according to
Section 6.1 below), which shall reflect a [***]* amount based on the [***]*

 

6.1 Baseline Charges

 

Service Provider shall invoice for [***]*. The invoice calculation to be
determined as provided for in Section 4. Client shall pay each such
invoice—[***]*. Service Provider shall invoice Client for other amounts payable
under the Contract as necessary and Client shall pay such amounts within [***]*
with the exception of [***]*. Charges other than Baseline Charges will similarly
be invoiced for Canada as applicable. [***]*

 

Interest to be charged on invoices not paid when due, or service credits not
paid or credited when required.

 

Client will be responsible for processing any necessary allocations of the
Service Provider invoices to Client’s business units.

 

Interest to be charged on invoices not paid when due, or service credits not
paid or credited when required shall be: [***]*

 

6.2 Third Party Costs

 

Following assignment and/or novation of Assigned Agreements, Service Provider
shall be responsible for reviewing and paying third party invoices under such
Third Party Contracts. Payment schedule for Third Party Costs to be as-follows
or as otherwise agreed by the Account Managers: [***]* Client will be
responsible for processing any necessary allocations of Third Party Costs to
Client’s business units

 

6.3 Retained Costs

 

Client will invoice Service Provider for the Retained Costs during the In-Situ
period according to the same payment terms as in Section 6.2.

 

Sch. C – FINAL VERSION

   - 8 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Proprietary and Confidential    BMO/Exult

 

7. Labor Indices Adjustment

 

During the Term of the Contract, [***]*

 

8. Assumptions

 

This Schedule has been prepared based on the Assumptions, as set forth in
Section 4.1.3 of this Schedule as well as Assumptions outlined below. In the
event of any deviation from these Assumptions, [***]*

 

The assumptions listed below have been used in preparing this schedule:

 

  • [***]*

 

In addition to the items above, specific pricing assumptions have been outlined
in Appendix C-5 with the [***]*.

 

Appendix C-1

 

Baseline Charges

 

[***]*

 

[***]*

 

Appendix C-2

 

Baseline Volumes and Variable Unit Prices

 

[***]*

 

[***]*

 

Appendix C-3

 

Docent Implementation Cost Included in Baseline Charges

 

[***]*

 

Appendix C-4

 

[***]* Retained Costs

 

[***]*

 

Appendix C-5

 

Pricing Assumptions and Change Control Triggers

 

[***]*

 

Sch. C – FINAL VERSION

   - 9 -     

April 23, 2003

         

Amendment #1

         



--------------------------------------------------------------------------------

Schedule C Service Agreement Number 2

Appendix C-6

[***]*

 

[***]*

 